Exhibit 10.14

 

Confidential portions of this exhibit have been omitted and filed separately
with the Securities and Exchange Commission pursuant to a confidential treatment
request.  The redacted material has been marked at the appropriate places with
three asterisks (***).

 

 

 

TRUST INDENTURE

 

dated as of September 14, 2012

 

among

 

WILLIS ENGINE SECURITIZATION TRUST II,
as the Issuer

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Operating Bank and Trustee

 

WILLIS LEASE FINANCE CORPORATION,
as the Administrative Agent

 

and

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as the Initial Liquidity Facility Provider

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

Section 1.01

Definitions

 

1

 

 

 

 

Section 1.02

Rules of Construction

 

32

 

 

 

 

Section 1.03

Compliance Certificates and Opinions

 

34

 

 

 

 

Section 1.04

Acts of Holders

 

34

 

 

 

 

ARTICLE II THE NOTES

 

35

 

 

 

 

Section 2.01

Authorized Amount; Terms; Form; Execution and Delivery

 

35

 

 

 

 

Section 2.02

Restrictive Legends

 

38

 

 

 

 

Section 2.03

Registrar and Paying Agent

 

40

 

 

 

 

Section 2.04

Paying Agent to Hold Money in Trust

 

41

 

 

 

 

Section 2.05

Method of Payment

 

42

 

 

 

 

Section 2.06

Minimum Denomination

 

43

 

 

 

 

Section 2.07

Transfer and Exchange; Cancellation

 

43

 

 

 

 

Section 2.08

Mutilated, Destroyed, Lost or Stolen Notes

 

44

 

 

 

 

Section 2.09

Payments of Transfer Taxes

 

45

 

 

 

 

Section 2.10

Refinancing

 

45

 

 

 

 

Section 2.11

[Reserved]

 

46

 

 

 

 

Section 2.12

Special Transfer Provisions

 

46

 

 

 

 

Section 2.13

[Reserved]

 

49

 

 

 

 

Section 2.14

Statements to Holders

 

49

 

 

 

 

Section 2.15

CUSIP, CCN and ISIN Numbers

 

50

 

 

 

 

Section 2.16

Holder Representations and Covenants

 

51

 

 

 

 

ARTICLE III ACCOUNTS; PRIORITY OF PAYMENTS

 

51

 

 

 

 

Section 3.01

Accounts

 

51

 

 

 

 

Section 3.02

Investments of Cash

 

56

 

 

 

 

Section 3.03

Closing Date Deposits, Withdrawals and Transfers

 

57

 

 

 

 

Section 3.04

Interim Deposits, Transfers and Withdrawals

 

58

 

 

 

 

Section 3.05

Withdrawals and Transfers Relating to the Acquisition of Engines

 

59

 

 

 

 

Section 3.06

Interim Deposits and Withdrawals for Engine Disposition

 

60

 

 

 

 

Section 3.07

Calculation Date Calculations

 

61

 

 

 

 

Section 3.08

Payment Date First Step Withdrawals and Transfers

 

63

 

 

 

 

Section 3.09

Payment Date Second Step Withdrawals

 

64

 

 

 

 

Section 3.10

Reserved

 

67

 

i

--------------------------------------------------------------------------------


 

Section 3.11

Certain Redemptions

 

67

 

 

 

 

Section 3.12

Reserved

 

69

 

 

 

 

Section 3.13

Eligible Credit Facilities

 

69

 

 

 

 

Section 3.14

Initial Liquidity Facility

 

69

 

 

 

 

Section 3.15

Adjustments to Scheduled Target Principal Balances

 

74

 

 

 

 

Section 3.16

Early Amortization Event

 

74

 

 

 

 

ARTICLE IV DEFAULT AND REMEDIES

 

74

 

 

 

 

Section 4.01

Events of Default

 

74

 

 

 

 

Section 4.02

Acceleration, Rescission and Annulment

 

76

 

 

 

 

Section 4.03

Other Remedies

 

76

 

 

 

 

Section 4.04

Limitation on Suits

 

77

 

 

 

 

Section 4.05

Waiver of Existing Defaults

 

77

 

 

 

 

Section 4.06

Restoration of Rights and Remedies

 

77

 

 

 

 

Section 4.07

Remedies Cumulative

 

78

 

 

 

 

Section 4.08

Authority of Courts Not Required

 

78

 

 

 

 

Section 4.09

Rights of Holders to Receive Payment

 

78

 

 

 

 

Section 4.10

Trustee May File Proofs of Claim

 

78

 

 

 

 

Section 4.11

Undertaking for Costs

 

78

 

 

 

 

Section 4.12

Remedies; Rights of Controlling Party

 

79

 

 

 

 

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS

 

79

 

 

 

 

Section 5.01

Representations and Warranties

 

79

 

 

 

 

Section 5.02

General Covenants

 

82

 

 

 

 

Section 5.03

Operating Covenants

 

94

 

 

 

 

Section 5.04

Compliance Through Agents

 

96

 

 

 

 

ARTICLE VI THE TRUSTEE

 

97

 

 

 

 

Section 6.01

Acceptance of Trusts and Duties

 

97

 

 

 

 

Section 6.02

Absence of Duties

 

97

 

 

 

 

Section 6.03

Representations or Warranties

 

97

 

 

 

 

Section 6.04

Reliance; Agents; Advice of Counsel

 

97

 

 

 

 

Section 6.05

Not Acting in Individual Capacity

 

99

 

 

 

 

Section 6.06

No Compensation from Holders

 

99

 

 

 

 

Section 6.07

Notice of Defaults

 

99

 

 

 

 

Section 6.08

Trustee May Hold Securities

 

100

 

 

 

 

Section 6.09

Corporate Trustee Required; Eligibility

 

100

 

 

 

 

Section 6.10

Disqualification of Trustee

 

100

 

ii

--------------------------------------------------------------------------------


 

Section 6.11

Preferential Collection of Claims Against Issuer

 

100

 

 

 

 

Section 6.12

Reports by the Issuer

 

100

 

 

 

 

Section 6.13

Compensation

 

100

 

 

 

 

Section 6.14

Holder Lists

 

100

 

 

 

 

Section 6.15

Preservation of Information; Communications to Holders

 

101

 

 

 

 

ARTICLE VII SUCCESSOR TRUSTEES

 

101

 

 

 

 

Section 7.01

Resignation and Removal of Trustee

 

101

 

 

 

 

Section 7.02

Appointment of Successor

 

102

 

 

 

 

ARTICLE VIII INDEMNITY

 

103

 

 

 

 

Section 8.01

Indemnity

 

103

 

 

 

 

Section 8.02

Holders’ Indemnity

 

103

 

 

 

 

ARTICLE IX MODIFICATION

 

103

 

 

 

 

Section 9.01

Modification with Consent of Holders and the Initial Liquidity Facility Provider

 

103

 

 

 

 

Section 9.02

Modification Without Consent of Holders and Providers of Eligible Credit
Facilities

 

104

 

 

 

 

Section 9.03

Subordination and Priority of Payments

 

104

 

 

 

 

Section 9.04

Execution of Amendments by Trustee

 

104

 

 

 

 

ARTICLE X SUBORDINATION

 

105

 

 

 

 

Section 10.01

Subordination of the Securities and Other Subordinated Obligations

 

105

 

 

 

 

Section 10.02

Rights of Subrogation

 

105

 

 

 

 

Section 10.03

Further Assurances of Junior Representatives

 

106

 

 

 

 

Section 10.04

Enforcement

 

106

 

 

 

 

Section 10.05

Continued Effectiveness

 

106

 

 

 

 

Section 10.06

Senior Claims and Junior Claims Unimpaired

 

106

 

 

 

 

ARTICLE XI DISCHARGE OF INDENTURE; DEFEASANCE

 

106

 

 

 

 

Section 11.01

Discharge of Liability on the Notes; Defeasance

 

106

 

 

 

 

Section 11.02

Conditions to Defeasance

 

107

 

 

 

 

Section 11.03

Application of Trust Money

 

108

 

 

 

 

Section 11.04

Repayment to Issuer

 

108

 

 

 

 

Section 11.05

Indemnity for Government Obligations and Corporate Obligations

 

108

 

 

 

 

Section 11.06

Reinstatement

 

108

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

109

 

 

 

 

Section 12.01

Right of Trustee to Perform

 

109

 

 

 

 

Section 12.02

Waiver

 

109

 

iii

--------------------------------------------------------------------------------


 

Section 12.03

Severability

 

109

 

 

 

 

Section 12.04

Restrictions on Exercise of Certain Rights; Limited Recourse

 

109

 

 

 

 

Section 12.05

Notices

 

110

 

 

 

 

Section 12.06

Assignments; Third Party Beneficiary

 

112

 

 

 

 

Section 12.07

Currency Conversion

 

112

 

 

 

 

Section 12.08

Application to Court

 

113

 

 

 

 

Section 12.09

Governing Law

 

113

 

 

 

 

Section 12.10

Jurisdiction

 

113

 

 

 

 

Section 12.11

Counterparts

 

114

 

 

 

 

Section 12.12

Table of Contents, Headings, Etc.

 

114

 

 

 

 

Section 12.13

Compliance with Applicable Anti-Terrorism and Anti-Money Laundering Regulations

 

114

 

 

 

 

SCHEDULE 1  INITIAL ENGINES

 

117

 

 

 

SCHEDULE 2  ISSUER SUBSIDIARIES

 

121

 

 

 

SCHEDULE 3  ENGINE SUBSIDIARIES

 

122

 

 

 

SCHEDULE 4  ENGINE TRUST AGREEMENTS

 

123

 

 

 

SCHEDULE 5  [RESERVED]

 

131

 

 

 

SCHEDULE 6  SCHEDULED TARGET PRINCIPAL BALANCE

 

132

 

 

 

SCHEDULE 7  [RESERVED]

 

135

 

 

 

SCHEDULE 8  [RESERVED]

 

136

 

 

 

SCHEDULE 9  PROCESS AGENT

 

137

 

Schedules

 

Schedule 1

–

Initial Engines

Schedule 2

–

Issuer Subsidiaries

Schedule 3

–

Engine Subsidiaries

Schedule 4

–

Engine Trust Agreements

Schedule 5

–

[Reserved]

Schedule 6

–

Scheduled Target Principal Balance

Schedule 7

–

[Reserved]

Schedule 8

–

[Reserved]

Schedule 9

–

Process Agent

 

Exhibits

 

Exhibit A-1

–

Form of Floating Rate Notes

Exhibit A-2

–

Form of Fixed Rate Notes

Exhibit B

–

Concentration Limits

 

iv

--------------------------------------------------------------------------------


 

Exhibit C

–

Insurance Provisions

Exhibit D

–

PRI Guidelines

Exhibit E-1

–

Form of Monthly Report to Each Noteholder

Exhibit E-2

–

Form of Annual Report to Each Noteholder

Exhibit F

–

Form of Certificate of Transfer

Exhibit G

–

Core Lease Provisions

Exhibit H

–

Form of Compliance Certificate

Exhibit I

–

Form of Accredited Investor Letter

 

v

--------------------------------------------------------------------------------

 


 

This TRUST INDENTURE, dated as of September 14, 2012 (this “Indenture”), is made
among WILLIS ENGINE SECURITIZATION TRUST II, a Delaware statutory trust (the
“Issuer”), DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking corporation
(the “Trustee” and “Operating Bank”), WILLIS LEASE FINANCE CORPORATION, in its
capacity as Administrative Agent (the “Administrative Agent”), and CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, a limited liability company incorporated
as a société anonyme under French law (together with its successors and
permitted assigns, the “Initial Liquidity Facility Provider”).

 

The parties to this Indenture hereby agree as follows.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                                Definitions.  For purposes of this
Indenture, the following terms have the meanings indicated below:

 

“Acceleration” means, with respect to the principal, interest and other amounts
payable in respect of the Notes, such amounts becoming immediately due and
payable by declaration or otherwise.  “Accelerate,” “Accelerated” and
“Accelerating” have meanings correlative to the foregoing.

 

“Acceleration Default” means any Event of Default of the type described in
Section 4.01(e) or 4.01(f).

 

“Account” means any or, in its plural form, all of the accounts established
pursuant to Section 3.01(a) and any ledger accounts and ledger subaccounts
maintained therein in accordance with this Indenture.

 

“Acquisition Balance Redemption” has the meaning given to such term in
Section 3.11(a).

 

“Acquisition Agreement” means the Acquisition Transfer Agreement, each Engine
Transfer Agreements and any acquisition agreement pursuant to which one or more
Replacement Engines (or related Engine Interests) are acquired.

 

“Acquisition Date” means (a) with respect to the Initial Engines and the related
Engine Interests, the Initial Closing Date, and (b) with respect to any
Replacement Engine and the related Engine Interest, the Delivery Date for such
Replacement Engine.

 

“ Acquisition Subsidiaries” means WEST Engine Acquisition LLC, a Delaware
limited liability company, and Facility Engine Acquisition LLC, a Delaware
limited liability company, individually or collectively as the context may
require.

 

“Acquisition Transfer Agreement” means the Acquisition Transfer Agreement dated
as of September 14, 2012 among Willis, the Issuer, WEST Acquisition, Facility
Acquisition and WEST Funding.

 

“Act” has, with respect to any Holder, the meaning given to such term in
Section 1.04(a).

 

“Additional Certificates” means any Beneficial Interest Certificates issued
pursuant to the Trust Agreement, the proceeds of which are used, in substantial
part, to fund either (a) Discretionary Engine Modifications or (b) a redemption
of the Notes.

 

1

--------------------------------------------------------------------------------


 

“Additional Lease” means, with respect to each Replacement Engine, each engine
lease agreement, conditional sale agreement, hire purchase agreement or other
similar arrangement with respect to such Replacement Engine on the Acquisition
Date therefor, provided that if, under any sub-leasing arrangement with respect
to a Replacement Engine, the lessor thereof agrees to receive payments or
collateral directly from, or is to make payments directly to, the sub-lessee, in
any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Additional Lease”, and the sub-lessee shall
constitute the related “Lessee” with respect to such Replacement Engine, but
only to the extent of the provisions of such sub-lease agreement relevant to
such payments and collateral and to the extent agreed by the relevant lessor.

 

“Adjusted Appraised Value” means, with respect to each Engine, as of any
Calculation Date, an amount equal to the sum of (a) the product of (i) the
Initial Appraised Value for such Engine, and (ii) the Depreciation Factor
applicable to such Engine on such Calculation Date, and (b) the product of
(i) the cost of any Discretionary Engine Modification is made to such Engine
prior to such Calculation Date, and (ii) the Depreciation Factor applicable to
the cost of such Discretionary Engine Modification on such Calculation Date.

 

“Administrative Agent” means the person acting, at the time of determination, in
the capacity as the administrative agent of the Issuer Group Members under the
Administrative Agency Agreement or any replacement agreement therefor.  The
initial Administrative Agent is Willis.

 

“Administrative Agency Agreement” means the Administrative Agency Agreement
dated as of the Initial Closing Date among the Administrative Agent, the Issuer,
the Issuer Subsidiaries party thereto, the Trustee and the Security Trustee.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
Person or is a director or officer of such Person; “control” of a Person means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting Stock, by contract or otherwise.

 

“Aggregate Adjusted Appraised Value” means, as of any Calculation Date, an
amount equal to the sum of (a) the Adjusted Appraised Values of all Engines in
the Portfolio on such Calculation Date, and (b) the sum of the Balance of all
amounts on deposit in the Engine Replacement Account and any Qualified Escrow
Accounts on such Calculation Date (excluding any Excess Engine Replacement
Amounts to be transferred to the Collections Account in accordance with
Section 3.01(j)(iii)).

 

“Aggregate Annual Appraised Value” means, as of any Calculation Date, an amount
equal to the sum of (a) the most recent Annual Appraised Values of all Engines
in the Portfolio on such Calculation Date, and (b) the Balance of all amounts on
deposit in the Engine Replacement Account and any Qualified Escrow Accounts on
such Calculation Date (excluding any Excess Engine Replacement Amounts to be
transferred to the Collections Account in accordance with Section 3.01(j)(iii)).

 

“Aggregate Engine Disposition Adjustment Amount” means, as of any date of
determination, the sum of the Engine Disposition Adjustment Amounts for all
Engines that have been disposed of in Engine Dispositions on or prior to such
date.

 

“Aggregate Initial Appraised Values” means the sum of the Initial Appraised
Values of the Initial Engines.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Supplemental Principal Payment Amount” means, for any Payment Date,
the sum of (a) the aggregate unpaid Supplemental Principal Payment Amounts, if
any, with respect to all prior Payment Dates plus (b) the Supplemental Principal
Payment Amount, if any, with respect to such Payment Date.

 

“Agreed Currency” has the meaning given to such term in Section 12.07(a).

 

“Agreed Value Payment” means a payment to be made by or on behalf of a Lessee
under a Lease upon or following a Total Loss of an Engine with respect to such
Total Loss.

 

“Aircraft Engine” means a basic power jet propulsion or turboprop engine
assembly for an aircraft that is Stage 3 or later compliant (without reliance on
a noise reduction or “hush” kit), including its essential accessories as
supplied by the manufacturer of such Aircraft Engine, but excluding the nacelle,
and including any QEC Kit and any and all modules and Parts incorporated in,
installed on or attached to each such engine from time to time and any
substitutions therefor.

 

“Allocable Debt Amount” means, with respect to any Engine, as of any Calculation
Date or other date, an amount equal to the product of (a) the Outstanding
Principal Balance of the Notes on such Calculation Date, and (b) a fraction, the
numerator of which is the most recent Annual Appraised Value for such Engine and
the denominator of which is the most recent Aggregate Annual Appraised Value.

 

“Allowed Restructuring” has the meaning given to such term in
Section 5.02(f)(i).

 

“Annual Appraised Value” means, with respect to each Engine, the average of the
Maintenance Adjusted Base Value of such Engine as set forth in three appraisals
provided by the Appraisers obtained within thirty days before or after the end
of each calendar year.

 

“Annual Budget” means an operating budget and an Engine expenses budget that has
been adopted by the Issuer for the period beginning on the Initial Closing Date
and ending December 31, 2012 and for each calendar year thereafter through
December 31, 2014, and that will be adopted for each succeeding calendar year.

 

“Annual Report” has the meaning given to such term in Section 2.14(a).

 

“Applicable Aviation Authority” means the FAA, the JAA/EASA and/or any other
governmental authority which, from time to time, has control or responsibility
for supervision of civil aviation or has jurisdiction over the airworthiness,
operation and/or maintenance of an Engine or an Aircraft Engine that is not an
Engine.

 

“Applicable Law” means, with respect to any Person, all laws, rules, regulations
and orders of governmental or regulatory authorities applicable to such Person,
including, without limitation, the regulations of each Applicable Aviation
Authority applicable to such Person or the Engine owned or operated by it or as
to which it has a contractual responsibility.

 

“Applicable Procedures” means, with respect to any transfer or exchange of
Beneficial Interests, the rules and procedures of the Depositary, Euroclear or
Clearstream and any of their Participants and Indirect Participants that apply
to such transfer or exchange.

 

“Applicable Rate of Interest” means, with respect to the Notes, as of any date
of determination thereof, the interest rate set forth in or determined in
accordance with the terms of the Notes.

 

3

--------------------------------------------------------------------------------


 

“Applicable Regulations” has the meaning given to such term in Section 12.13.

 

“Appraisers” means, initially, Avitas, Inc., BK Associates, Inc. and IBA Group
Limited and any independent appraiser that is approved by a Special Majority of
the Controlling Trustees and that is a member of the International Society of
Transport Aircraft Trading (“ISTAT”) or, if ISTAT ceases to exist, any similar
professional aircraft appraiser organization in which at least one of the such
Appraisers is a member.

 

“Approved Manufacturer” means each of CFM International, General Electric
Corporation, Pratt & Whitney, Rolls Royce, International Aero Engines and each
other Person that is approved by a Special Majority of the Controlling Trustees.

 

“Authorized Agent” means, with respect to the Notes, the authorized Paying Agent
or Registrar for the Notes.

 

“Available Amount” means, subject to the proviso contained in Section 3.14(g),
at any date of determination, (a) the Maximum Facility Commitment at such time
less (b) the aggregate amount of each Facility Drawing under the Initial
Liquidity Facility outstanding at such time; provided that following a Downgrade
Drawing, a Final Drawing or a Non-Extension Drawing, the Available Amount shall
be zero.

 

“Available Collections” means, as of the close of business on any Calculation
Date, amounts on deposit in the Collections Account for a Payment Date, taking
into account certain transfers between the Collections Account and certain other
Accounts during the period between such Calculation Date and such Payment Date. 
The Available Collections with respect to any payment to be made therefrom shall
be determined after giving effect to all payments, if any, having priority to
such payment under Section 3.09.

 

“Available Scheduled Principal Amount” has the meaning given to such term in
Section 3.07(h).

 

“Average Base Value” means (a) in the case of each Initial Engine (other than a
Substitute Engine and other than the Exchange Engine), the average of the
Maintenance Adjusted Base Values in respect of such Engine rendered by each of
the initial Appraisers dated June 2012, (b) in case of the Exchange Engine the
average of the Maintenance Adjusted Base Values in respect of such Engine
rendered by each of the initial Appraisers dated March and April 2012, (c) in
the case of the Replaced Engine, the average of the Maintenance Adjusted Base
Values in respect of such Engine rendered by each of the initial Appraisers
dated June 2012, (d) in the case of any Substitute Engine, the average of the
Maintenance Adjusted Base Values in respect of such Substitute Engine rendered
by the initial Appraisers as of the Initial Closing Date, and (e) in the case of
any Replacement Engine, the average of the Maintenance Adjusted Base Values in
respect of such Engine rendered by three of the Appraisers as of a date not more
than six months prior to the date of the acquisition of such Engine.

 

“Average Life Date” means, with respect to any Optional Redemption on any
Redemption Date, the date which follows such Redemption Date by a period equal
to the number of days equal to the quotient obtained by dividing (a) the sum of
the products obtained by multiplying (i) the Scheduled Principal Payment Amounts
for each remaining Payment Date from such Redemption Date to the Redemption
Payment Date (assuming all Scheduled Principal Payment Amounts are paid in full
and the remaining principal amount of the Initial Notes is paid in full on the
Redemption Payment Date), by (ii) the number of days from and including such
Redemption Date to but excluding each such Payment Date during such period, by
(b) the Outstanding Principal Balance of the Initial Notes as of such Redemption
Date.

 

4

--------------------------------------------------------------------------------


 

“Balance” means, with respect to any Account as of any date, the sum of the cash
deposits in such account and the value of any Permitted Account Investments held
in such Account as of such date, as determined in accordance with
Section 1.02(m) hereof.

 

“Basic Terms Modification” has the meaning given to such term in Section 9.01.

 

“Beneficial Interest” means a beneficial interest in a Global Note held in
book-entry form by the Depositary.

 

“Beneficial Interest Certificate” has the meaning set forth in the Trust
Agreement.

 

“Business Day” means any date except a Saturday, Sunday or other day on which
commercial banks in New York, New York and San Francisco, California are
authorized by law to close.

 

“Calculation Date” means, with respect to each Payment Date, the last day of the
calendar month immediately preceding the month in which such Payment Date
occurs, provided that if any Calculation Date would otherwise fall on a day that
is not a Business Day, such Calculation Date will be the first preceding day
that is a Business Day.

 

“Cape Town Convention” means the Convention on International Interests in Mobile
Equipment and the Protocol to the Convention on International Interests in
Mobile Equipment on Matters Specific to Aircraft Equipment, signed in Cape Town,
South Africa on November 16, 2001, together with all regulations and procedures
issued in connection therewith, and all other rules, amendments, supplements,
modifications, and revisions thereto, all as in effect under the laws of the
United States of America, as a contracting state.

 

“Cash Collateral Account” means each other Eligible Credit Facility established
as an Account pursuant to Section 3.01(p).

 

“Cash Payment Amount” means, with respect to each Initial Engine an amount equal
to the product of (a) the Net Cash Proceeds of the Notes on the Initial Closing
Date, and (b) a fraction, the numerator of which is the Initial Appraised Value
for such Initial Engine or, in the case of an Initial Engine that is a
Substitute Engine, for the Remaining Initial Engine replaced by such Substitute
Engine or, in the case of the Exchange Engine, for the Replaced Engine, and the
denominator of which is the Aggregate Initial Appraised Value.

 

“Certificate of Trust” means that certain Certificate of Trust, dated July 9,
2012, by the Owner Trustee.

 

“Certified Holder” has the meaning given to such term in Section 2.14(a).

 

“Class 2012-A Notes” means the Notes issued on the Initial Closing Date that are
designated “Class 2012-A Term Notes” with an initial Outstanding Principal
Balance not to exceed $390,000,000 and all Notes, if any, issued in replacement
or substitution therefor.

 

“Clearstream” means Clearstream Banking, société anonyme, Luxembourg.

 

“Closing Date” means in the case of (a) the Initial Notes and the Initial
Engines, the Initial Closing Date and (b) any Refinancing Notes, the relevant
date of issuance of such Securities.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

5

--------------------------------------------------------------------------------


 

“Collateral” has the meaning given to such term in the Security Trust Agreement.

 

“Collections” means without duplication (a) Rental Payments, Usage Fees and all
other amounts received by any Issuer Group Member pursuant to any Lease or
Related Collateral Document, (b) amounts transferred from any Cash Collateral
Account to the Collections Account pursuant to Section 3.01(p), (c) amounts
received in respect of claims for damages or in respect of any breach of
contract for nonpayment of any of the foregoing, (d) amounts received by an
Issuer Group Member in connection with any Engine Disposition or otherwise
received under any Engine Agreement, including Net Sale Proceeds (except to the
extent that the Issuer has elected to transfer any portion thereof to the Engine
Replacement Account or a Qualified Escrow Account), Agreed Value Payments,
proceeds of PRI, Requisition Compensation and all Partial Loss Proceeds, less,
in each case, any expenses payable by such Issuer Group Member to any Person
that is not an Issuer Group Member in connection therewith, (e) amounts received
by any Issuer Group Member from insurance with respect to any Engine, (f) any
amounts transferred from a Lessee Funded Account, from the Security Deposit
Account or from the Engine Replacement Account and/or a Qualified Escrow Account
into the Collections Account in accordance with Section 3.08, (g) any Hedge
Payments, (h) the proceeds of any Investments of the funds in the Accounts
(except (i) to the extent that any such proceeds are required to be paid over to
any Lessee under a Lease or (ii) the proceeds of any Investments of the funds in
the Liquidity Facility Reserve Account), (i) any amounts transferred from the
Engine Purchase Account into the Collections Account in accordance with
Section 3.04 or 3.05 hereof, (j) any amounts received by an Issuer Group Member
under an Acquisition Agreement and (k) any other amounts received by any Issuer
Group Member (including any amounts received from any other Issuer Group Member,
whether by way of distribution, dividend, repayment of a loan or otherwise, and
any proceeds received in connection with any Allowed Restructuring); provided
that Collections shall not include (i) Segregated Funds transferred to a Lessee
Funded Account, (ii) security deposits under any Lease that are not Segregated
Funds transferred to the Security Deposit Account, (iii) amounts deposited in
the Defeasance/Redemption Account or the Refinancing Account in connection with
a Redemption (except any amounts that are amounts under clauses (a) through
(k) above), (iv) amounts received in connection with a Refinancing, (v) except
as provided above with respect to any amounts transferred therefrom to the
Collections Account, amounts in any Cash Collateral Account and the Engine
Purchase Account, (vi) amounts not payable to an Issuer Group Member or amounts
otherwise not to be included as Collections pursuant to any Related Document and
(vii) payments under the Initial Liquidity Facility, in each case subject to the
restrictions set forth in this Indenture.

 

“Collections Account” has the meaning given to such term in Section 3.01(a).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Concentration Limits” means the limits set forth in Exhibit B hereto, as such
limits may be adjusted from time to time as provided in Section 5.02(t).

 

“Concentration Variance Limits” has the meaning given to such term in
Section 5.02(t).

 

“Concentration Violation” means a breach of the covenant set forth in
Section 5.02(t) hereof (with or without regard to the Concentration Variance
Limits as specified in this Indenture) if effect were given to any sale,
transfer, lease or other disposition or any purchase or other acquisition
pursuant to an Engine Agreement regardless of whether such sale, transfer, lease
or other disposition or purchase or other acquisition is scheduled or expected
to occur after the date on which such Engine Agreement becomes binding on the
Issuer or any Issuer Subsidiary.

 

6

--------------------------------------------------------------------------------


 

“Consent Fee” means any fee paid to the Holders of the Notes in connection with
their review and/or approval of proposed amendments of the Indenture or any
other matter requiring their consent, whether by a Required Majority or by all
Holders, as such fee may be approved in accordance with Section 5.02(d),
provided that the aggregate amount of such fee paid in connection with any such
review and/or approval shall not exceed an amount equal to the product of
(a) the Outstanding Principal Balance of the Notes as of the date such fee is to
be paid and (b) 0.001.

 

“Controlling Party” means, at any time of determination, the Required Majority;
provided that in the case of the Initial Liquidity Facility Provider, at any
time from and including the date that is no earlier than 30 months from the
earlier to occur of (a) the date on which the entire amount available under the
Liquidity Facility shall have been drawn (except as a result of (i) a Downgrade
Drawing or (ii) a Non-Extension Drawing, in each case not applied to pay any
Required Expenses Shortfalls or Liquidity Facility Interest Shortfalls) and
remain unreimbursed and (b) the date on which the Notes shall have been
Accelerated, the Initial Liquidity Facility Provider shall have the right to
elect, by at least 15 Business Days’ prior Written Notice to the Trustee, to
become the Controlling Party (in place of a Required Majority) thereafter but
only for so long as any Credit Facility Obligations due to the Initial Liquidity
Facility Provider remain unpaid.  At any time after such 30-month period, if the
Initial Liquidity Facility Provider does not elect to be the Controlling Party
or if no Credit Facility Obligations remain outstanding, then a Required
Majority shall continue to be the Controlling Party.

 

“Controlling Trustee” means each of the four trustees of the Issuer designated
as such in accordance with the terms of the Trust Agreement.

 

“Core Lease Provisions” means the requirements for Leases set forth in
Exhibit G.

 

“Corporate Obligations” has the meaning given to such term in Section 11.02(a).

 

“Corporate Trust Office” means, with respect to the Trustee for the Notes, the
office of such Trustee at which at any particular time its corporate trust
business shall be principally administered, which office at the date of the
execution of this Indenture is 60 Wall Street, MS NYC 60-2720, New York, New
York 10005, Attention: Trust & Agency Services — Alternative & Structured
Finance Services, or at such other address as the Trustee may designate from
time to time.

 

“Costs” means liabilities, obligations, damages, judgments, settlements,
penalties, claims, actions, suits, costs, expenses and disbursements (including,
without limitation, reasonable fees and disbursements of legal counsel and costs
of investigation).

 

“Covenant Defeasance” has the meaning given to such term in Section 11.01(b).

 

“Credit Facility Advance Obligations” means all Credit Facility Obligations
other than (a) Credit Facility Expenses and (b) Special Indemnity Payments.

 

“Credit Facility Expenses” means all Credit Facility Obligations other than
(a) the principal amounts under, or the principal amount of any drawings under,
any Eligible Credit Facility, (b) interest accrued on Credit Facility
Obligations and (c) Special Indemnity Payments.

 

7

--------------------------------------------------------------------------------


 

“Credit Facility Obligations” means all principal, interest, fees, expenses,
indemnities, costs and other amounts owing to or incurred by the providers of
Eligible Credit Facilities.

 

“Default” means a condition, event or act that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

 

“Default Notice” means a notice given pursuant to Section 4.02, declaring all
outstanding principal of and accrued and unpaid interest on the Notes to be
immediately due and payable.

 

“Defeasance/Redemption Account” has the meaning given to such term in
Section 3.01(a).

 

“Definitive Notes” has the meaning given to such term in Section 2.07(a).

 

“Delivery Date” means, with respect to each Initial Engine other than the
Remaining Initial Engines, the Initial Closing Date and, with respect to any
Remaining Initial Engine or Replacement Engine, the date on which the Issuer
acquires direct or indirect ownership of such Remaining Initial Engine or
Replacement Engine or an Engine Trust owning such Remaining Initial Engine or
Replacement Engine.

 

“Delivery Expiry Date” means, with respect to the Remaining Initial Engines, the
one hundred eightieth (180th) day after the Closing Date.

 

“Depositary” means DTC, in its capacity as depositary, including its successors
in interest and permitted assigns.

 

“Depreciation Factor” means, with respect to each Engine or any Engine
Modification made to such Engine, as applicable, the result of the following
formula: 1-(n/12 × d), where:

 

n

=

period of time, expressed in months, after (a) the Initial Closing Date in the
case of the Initial Engines, (b) the applicable Acquisition Date in the case of
any Replacement Engine, and (c) the date of completion of any Engine
Modification in the case of any Engine Modification made to any Engine; and

 

 

 

d

=

***, i.e., ***.

 

“Direction” has the meaning given to such term in Section 1.04(c).

 

“Discretionary Engine Modification” means a modification or improvement of an
Engine made after the Acquisition Date for such Engine, the cost of which is
capitalized in accordance with GAAP and which is not a Mandatory Engine
Modification.

 

“Disposition Fee” means, for any Engine Disposition (other than an Engine
Disposition referred to in clauses (ii) or (iii) of Section 5.02(p) or in clause
(iv) of Section 5.02(p) if (x) the purchaser in such Engine Disposition is an
Affiliate of the Servicer or (y) the payment of a Disposition Fee in connection
with such Engine Disposition referred to in clause (iv) of Section 5.02(p) would
result in there being insufficient amounts available to pay the Outstanding
Principal Balance of the Notes in full), an amount equal to the product of
(i) *** and (ii) the Net Sale Proceeds in respect of such Engine Disposition
(such Net Sale Proceeds to be calculated without deducting the amount of the
Disposition Fee).

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

8

--------------------------------------------------------------------------------


 

“Downgrade Date” means, with respect to a Rating Agency, the date on which the
Initial Liquidity Facility Provider no longer has the minimum long-term issuer
rating specified for such Rating Agency in the definition of “Threshold Rating”.

 

“Downgrade Drawing” has the meaning given to such term in Section 3.14(c).

 

“Downgrade Event” has the meaning given to such term in the Initial Liquidity
Facility.

 

“Downgraded Facility” has the meaning given to such term in the Initial
Liquidity Facility.

 

“DTC” means The Depository Trust Company, its nominee and its respective
successors, as the registered holder of the Global Notes.

 

“Early Amortization Event” means, as of any Payment Date, the existence of any
one or more of the following events or conditions, unless the occurrence of such
event or condition is waived by the Controlling Party:

 

(a)                                  A Servicer Termination Event has occurred,
and a replacement Servicer has not assumed the duties of the Servicer within
thirty (30) days after the occurrence of such Servicer Termination Event;
provided that such Early Amortization Event shall terminate on the date on which
a replacement Servicer shall have assumed the duties of the Servicer; or

 

(b)                                 The Issuer shall be subject to an entity
level tax on its income or net capital or to registration as an “investment
company” under the Investment Company Act of 1940, as amended; provided that
such Early Amortization Event shall terminate on the date on which the Issuer is
no longer subject to such tax or is not subject to such registration, as
applicable, as certified by the Controlling Trustees to the Trustee and the
Administrative Agent in writing.

 

“EASA” means the European Aviation Safety Agency.

 

“Eligibility Requirements” has the meaning given to such term in
Section 2.03(b).

 

“Eligible Account” means (a) a segregated non-interest bearing trust account
maintained on the books and records of an Eligible Institution in the name of
the Security Trustee on behalf of the Secured Parties as a Securities Account
under, and as defined in, the Security Trust Agreement; provided that no Cash
Collateral Account may be maintained with a liquidity provider at any time at
which the Issuer holds any participation in the liquidity facility unless Rating
Agency Confirmation shall have been received prior to such time to the effect
that such maintenance of the Cash Collateral Account with the liquidity provider
will not result in a withdrawal or downgrading of the ratings of the Notes, and
(b) an account maintained on the books and records of an Eligible Institution
(so long as such Eligible Institution has a long-term unsecured debt rating of
at least A by Standard & Poor’s and A by Fitch) in the name of an Issuer Group
Member as a Rental Account in compliance with the terms of the Security Trust
Agreement.

 

“Eligible Credit Facility” means (a) the Initial Liquidity Facility provided by
the Initial Liquidity Facility Provider, (b) any credit agreement, letter of
credit, guarantee, financial guarantee insurance policy, credit or liquidity
enhancement facility, term loan facility or other credit facility provided by,
or supported by, an Eligible Provider in favor of any Issuer Group Member and
subjected to the lien of the Security Trust Agreement and designated by the
Controlling Trustees as an Eligible Credit Facility and (c) any Eligible Account
established for the purpose of providing like credit or liquidity support and
designated by the Controlling Trustees as an Eligible Credit Facility.

 

9

--------------------------------------------------------------------------------


 

“Eligible Institution” means (a) Deutsche Bank Trust Company Americas in its
capacity as the Operating Bank and as Trustee in respect of any Eligible
Account, so long as it (i) has either (A) a long-term unsecured debt rating of
BBB+ or better by Standard & Poor’s and Fitch, or (B) a short-term unsecured
debt rating of A-1 by Standard & Poor’s and F1 by Fitch and (ii) can act as a
securities intermediary under the New York Uniform Commercial Code; (b) any bank
not organized under the laws of the United States of America so long as it has
either (i) a long-term unsecured debt rating of A or better by Standard & Poor’s
and, in the case of Fitch, A or better or (ii) a short-term unsecured debt
rating of A-1 or better by Standard & Poor’s and F1 or better by Fitch or
(c) any bank organized under the laws of the United States of America or any
state thereof, or the District of Columbia (or any branch of a foreign bank
licensed under any such laws) appointed as the Operating Bank in respect of any
Eligible Account, so long as it (i) has either (A) a long-term unsecured debt
rating of A or better by Standard & Poor’s and Fitch or (B) a short-term
unsecured debt rating of A-l or better by Standard & Poor’s and F1 or better by
Fitch, and (ii) can act as a securities intermediary under the New York Uniform
Commercial Code, including a Person providing an Eligible Credit Facility so
long as such Person shall otherwise so qualify and shall have waived all rights
of set-off and counterclaim with respect to the account to be maintained as an
Eligible Account.

 

“Eligible Provider” means a Person (other than any Issuer Group Member or any
Affiliate thereof) whose short-term or long-term (as the case may be) unsecured
debt rating or short-term or long-term (as the case may be) unsecured issuer
credit rating, as the case may be, issued by each of the Rating Agencies or the
financial strength rating, as the case may be, are equal to or higher than the
Threshold Rating, or whose obligations under the Initial Liquidity Facility or
any other Eligible Credit Facility are guaranteed by an Affiliate whose
short-term or long-term (as the case may be) unsecured debt rating or short-term
or long-term (as the case may be) unsecured issuer credit rating, as the case
may be, issued by each of the Rating Agencies or the financial strength rating,
as the case may be, are equal to or higher than the Threshold Rating, or is
otherwise designated as an Eligible Provider by the Controlling Trustees subject
to receipt of a Rating Agency Confirmation.

 

“Encumbrance” means any mortgage, pledge, lien, encumbrance, charge or security
interest, including, without limitation, any conditional sale, any sale without
recourse against the sellers, or any agreement to give any security interest
over or with respect to any Issuer Group Member’s assets (excluding Lessee Funds
that are Segregated Funds), including, without limitation, all Stock and any
Indebtedness of any Issuer Subsidiary held by the Issuer or any other Issuer
Group Member.

 

“Engine Agreement” means any lease, sublease, conditional sale agreement,
finance lease, hire purchase agreement or other agreement (other than an
agreement relating to maintenance, modification or repairs) between an Issuer
Group Member and any Person (other than an Issuer Group Member) or any Purchase
Option granted to a Person (other than an Issuer Group Member) to purchase an
Engine, in each case pursuant to which such Person acquires or is entitled to
acquire legal title to, or the economic benefits of ownership of, such Engine.

 

“Engine Assets Related Documents” means all Issuer Group Leases and related
documents and other contracts and agreements including any side letters,
assignments of warranties or option agreements of Issuer Group Members the terms
of which affect the rights or obligations of any Issuer Group Member in respect
of any of the Engines.

 

“Engine Disposition” means any sale, transfer or other disposition of any Engine
(or the related Engine Interest), including by reason of such Engine suffering a
Total Loss.

 

10

--------------------------------------------------------------------------------

 


 

“Engine Disposition Adjustment Amount” means, with respect to any Engine that
has been disposed of in an Engine Disposition, an amount equal to the product of
(a) the Initial Appraised Value of such Engine, and (b) the Engine Disposition
Adjustment Percentage for such Engine.

 

“Engine Disposition Adjustment Percentage” means, with respect to any Engine
that has been disposed of in an Engine Disposition, a fraction expressed as a
percentage, the numerator of which is the portion, if any, of the Net Sale
Proceeds received by the Issuer and the Issuer Subsidiaries in connection with
such Engine Disposition that have been transferred to the Engine Replacement
Account (or any Qualified Escrow Account) in accordance with
Section 3.01(j)(i) to be used to acquire Replacement Engines, reduced by any
portion of such Net Sale Proceeds so transferred that are thereafter transferred
from the Engine Replacement Account (or any Qualified Escrow Account) to the
Collections Account pursuant to Section 3.01(j)(iii), and the denominator of
which is the Net Sale Proceeds received by the Issuer and the Issuer
Subsidiaries in connection with such Engine Disposition.

 

“Engine Disposition Limit” means, as of the date of any Engine Disposition, the
sum of (x) the Aggregate Initial Appraised Values and (y) the aggregate cost of
all Engine Modifications incurred prior to such date.

 

“Engine Eligibility Criteria” means, with respect to any Replacement Engine, an
Aircraft Engine manufactured by an Approved Manufacturer.

 

“Engine Interest” means (a) the Stock in any Person, including, without
limitation, a trust that owns an Engine or (b) the Person that holds, directly
or indirectly, the interest referred to in clause (a) above.  The acquisition or
disposition of all of the Engine Interest with respect to an Engine constitutes,
respectively, the acquisition or disposition of that Engine.

 

“Engine Modification” means a Discretionary Engine Modification or a Mandatory
Engine Modification, individually or collectively as the context may require.

 

“Engine Mortgage” means each mortgage executed and delivered by the Issuer or an
Issuer Subsidiary substantially in the form attached to the Security Trust
Agreement, pursuant to which the Issuer or such Issuer Subsidiary shall grant a
security interest to the Security Trustee in each Engine owned by it and related
assets and in all Leases of such Engine.

 

“Engine Purchase Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engine Replacement Account” has the meaning given to such term in
Section 3.01(a) hereof.

 

“Engines” means the Initial Engines (or related Engine Interests) and any
Replacement Engines (or related Engine Interests).

 

“Engine Subsidiaries” means, as of the Initial Closing Date, those Persons or
other entities set forth on Schedule 3 to this Indenture as Engine Subsidiaries
and their successors, together with any other Issuer Subsidiary (other than any
Engine Trust) holding title to Engines or holding Engine Interests.

 

“Engine Transfer Agreements” means the Facility Engine Transfer Agreement and
the WEST Engine Transfer Agreement, individually or collectively as the context
may require.

 

“Engine Trust Agreement” means, as of the Initial Closing Date, each owner trust
agreement with an Engine Trustee in effect on the Initial Closing Date, as set
forth on Schedule 4 hereto, together with any other trust agreement with an
Engine Trustee under which an owner trust or statutory trust estate is created
with respect to an Engine and an Engine Subsidiary holds the Engine Interest,
whether or not such Engine Subsidiary was the original grantor of such owner
trust estate or holder of such Engine Interest.

 

11

--------------------------------------------------------------------------------


 

“Engine Trustee” means, as of the Initial Closing Date, U.S. Bank National
Association, and its successors as owner trustee or statutory trustee under the
Engine Trust Agreements set forth on Schedule 4 hereto, together with each other
financial institution that acts as an owner trustee or statutory trustee under
any other Engine Trust Agreement.

 

“Engine Trusts” means the owner trust or statutory trust estates created
pursuant to the Engine Trust Agreements.

 

“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
System.

 

“Event of Default” has the meaning given to such term in Section 4.01.

 

“Excess Engine Replacement Amount” has the meaning given to such term in
Section 3.01(j)(iii).

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

“Exchange Engine” means the Pratt & Whitney Aircraft Engine Model CF6-80C2-B6,
serial number 695684.

 

“Expected Final Payment Date” means with respect to (a) the Class 2012-A Notes,
September 15, 2022 and (b) any Refinancing Notes, the Expected Final Payment
Date, if any, established by or pursuant to a Trustee Resolution or in any
indenture supplemental hereto providing for the issuance of such Notes or
specified in the form of such Notes.

 

“Expense Account” has the meaning given to such term in Section 3.01(a).

 

“Expenses” means, collectively, any fees, costs or expenses Incurred or other
amounts payable by an Issuer Group Member in the course of the business
activities permitted under Section 5.02(f), including, without limitation,
(i) (x) Trustee Fees and any fees payable to the Controlling Trustees, the
Security Trustee, any Authorized Agent and any other Service Provider,
(y) expenses and indemnification amounts (including, without limitation, any and
all claims, expenses, obligations, liabilities, losses, damages and penalties)
of, or owing to, the Trustee, the Controlling Trustees, any officer of any
Issuer Group Member, the Security Trustee, the any Authorized Agent, the Sellers
and any other Service Provider provided, that such indemnification amounts shall
not exceed $13,000,000 in the aggregate; provided, further, that the foregoing
limitation shall not apply following the occurrence and during the continuance
of an Event of Default, the delivery of a Default Notice or during the
continuance of an Acceleration Default, (ii) any premiums on the liability
insurance required to be maintained for the benefit of the Controlling Trustees,
(iii) all Taxes payable by the Issuer Group Members by reason of the business
activities permitted under Section 5.02(f) and the other activities described in
and permitted under the Related Documents, (iv) any Credit Facility Expenses,
(v) Maintenance and Modification Expenses, (vi) any amounts payable to Lessees
in accordance with the Leases (to the extent not otherwise provided for by
Segregated Funds in a Lessee Funded Account), including without limitation,
payments relating to maintenance reserves, security deposits, guaranties of
obligations of any Issuer Group Member (without any duplication of any funds on
deposit in any Lessee Funded Account) and (vii) any up-front payments payable by
the Issuer in connection with any future hedge arrangements permitted under
Section 5.02(f)(iv); provided, however, that, except as expressly provided
herein, Expenses shall not include (i) any amount payable on the Securities or
under any Hedge Agreement, any Special Indemnity Payment or any Credit Facility
Advance Obligations or (ii) to the extent there would otherwise be a deduction
for an Expense of an amount already deducted in the determination of
“Collections”, any expense referred to in clause (d) of the definition of
“Collections”.

 

12

--------------------------------------------------------------------------------


 

“FAA” means the United States Federal Aviation Authority or any governmental
authority succeeding to the functions thereof.

 

“Facility Acquisition” means Facility Engine Acquisition LLC, a Delaware limited
liability company.

 

“Facility Drawing” has the meaning given to such term in Section 3.14(a).

 

“Facility Engine Transfer Agreement” means the Engine Transfer Agreement, dated
as of June 13, 2012, among Willis, Facility Acquisition, the Willis Engine
Trusts and the Facility Engine Trusts.

 

“Facility Engines” means the Engines identified as “Facility Engines” in
Schedule 1A and Schedule 2A to the Acquisition Transfer Agreement.

 

“Facility Engine Trusts” means the Engine Trusts in which Facility Acquisition
holds the beneficial interest.

 

“FATCA” means sections 1471 to 1474 (inclusive) of the Code, as of the date of
this Indenture (or any amended or successor versions thereof that are
substantially similar), and any current or future regulations or authoritative
guidance promulgated thereunder.

 

“Final Drawing” has the meaning given to such term in Section 3.14(i).

 

“Final Maturity Date” means with respect to (a) the Initial Notes, September 15,
2037 and (b) any Refinancing Notes, the date specified in the form of such
Notes.

 

“Fitch” means Fitch, Inc.

 

“Fixed Rate Notes” means the Class 2012-A Notes and any Refinancing Notes issued
with a fixed rate of interest.

 

“Floating Rate Notes” means any Refinancing Notes issued with a floating or
variable rate of interest.

 

“Future Lease” means, with respect to each Engine, any engine lease agreement,
conditional sale agreement, hire purchase agreement or other similar arrangement
as may be in effect at any time after the Acquisition Date with respect to such
Engine between an Issuer Group Member (as lessor) and a Person not an Issuer
Group Member (as lessee), in each case other than any Initial Lease or
Additional Lease; provided that if, under any sub-leasing arrangement with
respect to an Engine, the lessor thereof agrees to receive payments or
collateral directly from, or is to make payments directly to, the sub-lessee, in
any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Future Lease”, and the sub-lessee shall
constitute the related “Lessee” with respect to such Engine, but only to the
extent of the provisions of such sub-lease agreement relevant to such payments
and collateral and to the extent agreed by the relevant lessor.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Global Notes” means any Rule 144A Global Notes and Regulation S Global Notes.

 

13

--------------------------------------------------------------------------------


 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation of such other Person or (ii) entered into for
purposes of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part); provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business.  The term “Guarantee” when used as a verb has a corresponding
meaning.

 

“Hedge Agreement” means any or currency swap, cap, floor, Swaption, or other
currency hedging agreement between the Issuer and any Hedge Provider entered
into in accordance with Section 5.02(f)(iv).

 

“Hedge Payment” means a net payment to be made by a Hedge Provider into the
Collections Account under a Hedge Agreement and includes any such payment made
by a guarantor under any related guarantee or any termination payment received
from any counterparty to a Hedge Agreement.

 

“Hedge Provider” means the counterparty to the Issuer under any Hedge Agreement.

 

“Holder” or “Noteholder” means (a) in the case of any global note, the
beneficial owner of the securities entitlement thereof and (b) in the case of
any definitive note, the Person in whose name such Note is registered from time
to time.

 

“Incur” has the meaning given to such term in Section 5.02(c).

 

“Indebtedness” means, with respect to any Person at any date of determination
(without duplication), (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto), (d) all the obligations of such Person to pay
the deferred and unpaid purchase price of property or services, which purchase
price is due more than six months after the date of purchasing such property or
service or taking delivery and title thereto or the completion of such services,
and payment deferrals arranged primarily as a method of raising finance or
financing the acquisition of such property or service, (e) all obligations of
such Person under a lease of (or other agreement conveying the right to use) any
property (whether real, personal or mixed) that is required to be classified and
accounted for as a capital lease obligation under GAAP, (f) all Indebtedness of
other Persons secured by a lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person, and (g) all Indebtedness of other
Persons Guaranteed by such Person.

 

“Indenture” has the meaning given to such term in the preamble hereof.

 

“Independent Controlling Trustee” means the Controlling Trustee designated as
such in the Trust Agreement.

 

“Indirect Participant” means a Person who holds an interest through a
Participant.

 

“Initial Appraised Value” means, with respect to each Engine, the Average Base
Value of such Engine.

 

“Initial Closing Date” means September 17, 2012.

 

14

--------------------------------------------------------------------------------


 

“Initial Engine” means each of the Aircraft Engines identified in Schedules 1A,
1B, 2A and 2B to the Acquisition Transfer Agreement (including any related
Parts) and any Substitute Engines that are substituted for Remaining Initial
Engines, excluding (a) any such Aircraft Engine (or related Engine Interest)
sold or disposed of (directly or indirectly) by way of a completed Engine
Disposition and (b) any Remaining Initial Engine for which a Substitute Engine
is acquired pursuant to the Acquisition Transfer Agreement.

 

“Initial Expenses” means Expenses related to the issuance of the Initial Notes
and the acquisition of the Initial Engines on the Initial Closing Date, except
that the foregoing shall not include any Expenses related to the acquisition of
any Remaining Initial Engines incurred after the Initial Closing Date.

 

“Initial Lease” means, with respect to each Initial Engine, each engine lease
agreement, conditional sale agreement, hire purchase agreement or other similar
arrangement with respect to such Initial Engine in existence at the date of this
Indenture and specified in Schedules 1A and 2A to the Acquisition Transfer
Agreement or with respect to any Substitute Engine described therein, as such
agreement may be amended, modified, extended, supplemented, assigned or novated
from time to time, provided that if, under any sub-leasing arrangement with
respect to an Initial Engine, the lessor thereof agrees to receive payments or
collateral directly from, or is to make payments directly to, the sub-lessee, in
any such case to the exclusion of the related Lessee, then the relevant
sub-lease shall constitute the “Initial Lease”, and the sub-lessee shall
constitute the related “Lessee” with respect to such Initial Engine, but only to
the extent of the provisions of such sub-lease agreement relevant to such
payments and collateral and to the extent agreed by the relevant lessor.

 

“Initial Liquidity Facility” means the Revolving Credit Agreement dated as of
the Initial Closing Date among the Initial Liquidity Facility Provider, the
Issuer and the Administrative Agent, as amended from time to time in accordance
with its terms and as replaced and so designated pursuant to
Section 3.14(e)(iii), provided that if the Initial Liquidity Facility is
replaced by any Replacement Liquidity Facility, the term “Initial Liquidity
Facility” shall be deemed to refer to such Replacement Liquidity Facility and
any subsequent Replacement Liquidity Facility that replaces any prior
Replacement Liquidity Facility.

 

“Initial Liquidity Facility Provider” means Crédit Agricole Corporate and
Investment Bank, a limited liability company incorporated as a société anonyme
under French law, and its successors and permitted assigns, or any provider of
an Eligible Credit Facility so designated by a Trustee Resolution; provided that
if the Initial Liquidity Facility Provider is replaced by any Replacement
Liquidity Facility Provider, the term “Initial Liquidity Facility Provider”
shall be deemed to refer to such Replacement Liquidity Facility Provider and any
subsequent Replacement Liquidity Facility Provider that replaces any prior
Replacement Liquidity Facility Provider.

 

“Initial Liquidity Payment Account” has the meaning given to such term in
Section 3.01(a).

 

“Initial Notes” means the Class 2012-A Notes issued on the Initial Closing Date.

 

“Initial Purchasers” means Credit Agricole Securities (USA) Inc. and Goldman,
Sachs & Co.

 

“Insolvency Proceeding” means any proceeding of the type referred to in
Section 4.01(e) or (f) in respect of the Issuer.

 

“Intercompany Loan” has the meaning given to such term in Section 5.02(c).

 

15

--------------------------------------------------------------------------------


 

“Interest Accrual Period” means each of the following periods:  the period
commencing on (and including) the relevant Closing Date and ending on (but
excluding) the first Payment Date thereafter and each successive period
beginning on (and including) a Payment Date and ending on (but excluding) the
next succeeding Payment Date; provided that the final Interest Accrual Period
with respect to the Notes shall end on but exclude the date the Notes is repaid
in full.  Account balances with respect to each Interest Accrual Period shall be
determined by reference to the balances of funds on deposit in the Accounts as
of the close of business on the Calculation Date immediately preceding the
Payment Date at the end of such Interest Accrual Period.

 

“Interest Amount” means, with respect to the Notes, on any Payment Date, (a) the
amount of interest (other than Step-Up Interest) accrued and unpaid to such
Payment Date at the Applicable Rate of Interest with respect to the Notes for
the Interest Accrual Period ending on such Payment Date, determined in
accordance with the terms of the Notes, plus (b) interest at the rate specified
in clause (a) above on any Interest Amount due but not paid on any prior Payment
Date.

 

“International Interest” has the meaning set forth in the Cape Town Convention.

 

“International Registry” has the meaning set forth in the Cape Town Convention.

 

“Investment” has the meaning given to such term in Section 5.02(d).

 

“Investment Earnings” means investment earnings on funds on deposit in any
Account net of losses and investment expenses of the Operating Bank in making
such investments.

 

“Issuer” has the meaning set forth in the preamble hereof.

 

“Issuer Beneficial Interest” means, with respect to the Issuer, a beneficial
interest in the Issuer consisting of a specified percentage interest in the
residual value of the Issuer, the right to the allocations and distributions in
respect of such beneficial interest and all other rights of a holder of a
beneficial interest in the Issuer as a statutory trust.

 

“Issuer Group” means the Issuer and each Issuer Subsidiary.

 

“Issuer Group Member” means the Issuer or an Issuer Subsidiary.

 

“Issuer Subsidiaries” means, as of the Initial Closing Date, those Persons or
other entities set forth on Schedule 2 to this Indenture and the Engine Trusts
set forth on Schedule 4, together with any other direct or indirect Subsidiary
(including any Engine Trust) of the Issuer.

 

“Joint Airworthiness Authorities” or “JAA” means the Join Airworthiness
Authorities of the European Union.

 

“Junior Claim” means (a) with respect to Expenses, all other Obligations and
(b) with respect to any other Obligations, all Obligations, in each case, as to
which the payment of such other Obligations constitute a Prior Ranking Amount.

 

“Junior Claimant” means the holder of a Junior Claim.

 

“Junior Representative” means, as applicable, the trustee with respect to any
Junior Claim consisting of the Notes and any other Person acting as the
representative of one or more Junior Claimants.

 

“Leases” means the Initial Leases, the Future Leases and the Additional Leases.

 

16

--------------------------------------------------------------------------------


 

“Legal Defeasance” has the meaning given to such term in Section 11.01(b).

 

“Lessee” means each Person who is the lessee of an Engine from time to time
leased from an Issuer Group Member pursuant to a Lease.

 

“Lessee Funded Account” has the meaning given to such term in Section 3.01(a).

 

“Lessee Funds” means, either or both as the context may require, of (a) any
security deposits provided by a Lessee under a Lease and (b) any Usage Fees that
a Lessee is obligated to pay under a Lease and that are Segregated Funds.

 

“Lessee Reimbursement” means any amounts that a Lessor is obligated to pay to or
for the benefit of a Lessee pursuant to the terms of the applicable Lease,
including, without limitation, reimbursement for maintenance performed by such
Lessee or maintenance contributions measured by reference to Usage Fees, costs
of compliance with airworthiness directives and payments with respect to the
maintenance condition of an Engine upon the expiration of the applicable Lease.

 

“Lessor” means, with respect to any Lease, the Issuer Group Member that is the
lessor or vendor under such Lease.

 

“LIBOR” means the London interbank offered rate for one month U.S. dollar
deposits, determined pursuant to Section 3.07(i), or such other interest rate so
denominated, with respect to any Refinancing Notes, in an indenture supplemental
hereto for any such Notes or in the form thereof.

 

“Liquidity Facility Event of Default” has the meaning assigned to such term in
the Initial Liquidity Facility.

 

“Liquidity Facility Interest Shortfall” has the meaning given to such term in
Section 3.07(g).

 

“Liquidity Facility Reserve Account” has the meaning given to such term in
Section 3.01(a).

 

“Maintenance Adjusted Base Value” means the value of an Engine in an open,
unrestricted, stable market environment with a reasonable balance of supply and
demand, and with full consideration of the Engine’s “highest and best use”,
presuming an arm’s-length, cash transaction between willing, able and
knowledgeable parties, acting prudently, with an absence of duress and with a
reasonable period of time available for marketing, adjusted to account for the
maintenance status of such Engine (with such assumptions as to use since the
last reported status as may be reasonably stated in the appraisal setting forth
such Maintenance Adjusted Base Value).

 

“Maintenance and Modification Expenses” means (a) the cost of performing any
maintenance or repair of an Engine and of performing a Mandatory Engine
Modification (but excluding the cost of performing Discretionary Engine
Modifications) and (b) the cost of Lessee Reimbursements.

 

“Maintenance Required Amount” means, as of any Payment Date, the greater of
(a) $9,000,000 and (b) the aggregate amount of the Maintenance and Modification
Expenses that the Servicer has determined are due and payable on such Payment
Date or reasonably expected by the Servicer to become due and payable before the
next succeeding Payment Date and amounts, the accrual of which would be prudent
in light of the size and timing of the anticipated Maintenance and Modification
Expenses after such succeeding Payment Date and before the sixth succeeding
Payment Date.  As provided in the Servicing Agreement, the Servicer shall adjust
the Maintenance Required Amount for each successive Payment Date, taking into
account additional information as to actual and projected Maintenance and
Modification Expenses and Usage Fees and may re-allocate the accrual of
projected Maintenance and Modification Expenses among such Payment Date and the
five succeeding Payment Dates.

 

17

--------------------------------------------------------------------------------


 

“Mandatory Engine Modification” means a modification or improvement of an Engine
made after the Acquisition Date for such Engine, the cost of which is
capitalized in accordance with GAAP, required pursuant to the terms of the
related Lease or the terms of Applicable Law or which, in the reasonable
determination of the Servicer, is commercially necessary in order to place such
Engine in the minimum condition required to lease or re-lease such Engine.

 

“Material Adverse Change” means a material adverse change in (a) the condition
(financial or otherwise), operations, performance, business, properties,
liabilities (actual or contingent) or prospects of the Issuer and the Issuer
Subsidiaries, taken as a whole, (b) the rights and remedies of the Security
Trustee or the Secured Parties under the Related Documents, (c) the ability of
the Issuer to repay the Secured Obligations, (d) the ability of the Issuer or
any Issuer Subsidiary to perform their respective obligations under the Related
Documents, (e) the legality, validity or enforceability of any Related Document,
or (f) the Encumbrances granted to the Security Trustee for the benefit of the
Secured Parties pursuant to the Security Documents.

 

“Maximum Facility Commitment” has the meaning assigned to such term in the
Initial Liquidity Facility.

 

“Maximum Retained Engine Replacement Balance” means ***, adjusted annually on
the anniversary of the Initial Closing Date for inflation based on the Bureau of
Labor Statistics Producer Price Index for Aircraft Engine and Engine Parts
Manufacturing.

 

“Merger Transaction” has the meaning given to such term in
Section 5.02(g) hereof.

 

“Modification Payment” has the meaning given to such term in Section 5.02(q).

 

“Monthly Report” has the meaning given to such term in Section 2.14(a).

 

“Net Cash Proceeds” means an amount equal to the gross proceeds of the sale of
the Initial Notes reduced by (a) the amount of the Initial Expenses and (b) the
initial Required Expense Amount.

 

“Net Sale Proceeds” means, with respect to any Engine Disposition, the aggregate
amount of cash (including proceeds of casualty insurance) received or to be
received from time to time (whether as initial or deferred consideration) by or
on behalf of the seller in connection with such transaction, including Purchase
Option payments, after deducting therefrom (without duplication) (a) reasonable
and customary brokerage commissions and other similar fees and commissions
(including the Disposition Fee received by the Servicer under the Servicing
Agreement), (b) the amount of taxes payable in connection with or as a result of
such transaction and (c) the cost of any modifications to the asset made in
connection with its sale or other disposition, in each case to the extent, but
only to the extent, that amounts described in clause (a) and so deducted are, at
the time of receipt of such cash, actually paid to a Person that is not an
Affiliate of the seller and are properly attributable to such transaction or to
the asset that is the subject thereof.

 

“Non-consolidation Opinion” has the meaning given to such term in
Section 5.02(w)(i).

 

“Non-Extension Drawing” has the meaning given to such term in Section 3.14(d).

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

18

--------------------------------------------------------------------------------


 

“Non-Significant Subsidiary” means an Issuer Subsidiary with respect to which an
order or decree described in Section 4.01(e) has been entered or an event
described in Section 4.01(f) has occurred if, as of the date of the entry of
such order or decree or of such event, as the case may be, such Issuer
Subsidiary, together with all of the Issuer Subsidiaries that have been and
continue to be subject to such an order or decree or event, as the case may be,
since the Initial Closing Date, own or lease Engines having an aggregate
Adjusted Appraised Value of less than 10% of the then Aggregate Adjusted
Appraised Value as of such applicable date of such order or decree or event.

 

“Note Account” has the meaning given to such term in Section 3.01(a).

 

“Note Purchase Agreement” means the Purchase Agreement dated as of September 6,
2012 among the Issuer, Willis, Credit Agricole Securities (USA) Inc. and
Goldman, Sachs and Co., as the Initial Purchasers.

 

“Notes” means the Notes issued and outstanding at any time hereunder, consisting
of the Initial Notes or Refinancing Notes, if any, and all Notes, if any, issued
in replacement or substitution of an Initial Note or a Refinancing Note.

 

“Notices” has the meaning given to such term in Section 12.05.

 

“Obligations” means the Secured Obligations and the payments made to the Issuer
or any other party pursuant to Section 3.09.

 

“Officer’s Certificate” means a certificate signed by, with respect to the
Issuer, any Signatory Trustee and, with respect to any other Person, any
authorized officer, director, trustee or equivalent representative of such
Person.

 

“Off-Production Engine” means, as of any date of determination, an Engine that
can be installed only on aircraft types that are no longer being manufactured by
the manufacturers of such aircraft types as of such date.

 

“Old WEST Engine Trusts” means the Utah common law trusts, of which Wells Fargo
Bank Northwest, National Association is the trustee and WEST Funding is the
beneficial owner, that own WEST Engines that are, as of the opening of business
in New York, New York on the Initial Closing Date, Remaining Initial Engines and
that formerly owned and transferred to WEST Engine Trusts, prior to the Initial
Closing Date, the WEST Engines that are not Remaining Initial Engines.

 

“Operating Bank” means the Person acting, at the time of determination, as the
Operating Bank under this Indenture and the Security Trust Agreement.  The
initial Operating Bank is Deutsche Bank Trust Company Americas.

 

“Opinion of Counsel” means a written opinion signed by legal counsel, who may be
an employee of or counsel to the Issuer, that meets the requirements of
Section 1.03.

 

“Optional Redemption” has the meaning given to such term in Section 3.11(a).

 

“Outstanding” means (a) with respect to the Notes at any time, all Notes
theretofore authenticated and delivered by the Trustee except (i) any such Notes
cancelled by, or delivered for cancellation to, the Trustee; (ii) any such
Notes, or portions thereof, for the payment of principal of and accrued and
unpaid interest on which moneys have been deposited in the applicable Note
Account or distributed to Holders by the Trustee and any such Notes, or portions
thereof, for the payment or redemption of which moneys in the necessary amount
have been deposited in the Defeasance/Redemption Account; provided that if such
Notes are to be redeemed prior to the maturity thereof in accordance with the
requirements of Section 3.11(a) or 3.11(b), notice of such redemption shall have
been given as provided in Section 3.11(c), or provision satisfactory to the
Trustee shall have been made for giving such notice; and (iii) any such Notes in
exchange or substitution for which other Notes have been authenticated and
delivered, or which have been paid pursuant to the terms of this Indenture
(unless proof satisfactory to the Trustee is presented that any of such Note is
held by a Person in whose hands such Note is a legal, valid and binding
obligation of the Issuer); and (b) when used with respect to any evidence of
indebtedness other than any Notes means, at any time, any principal amount
thereof then unpaid and outstanding (whether or not due or payable).

 

19

--------------------------------------------------------------------------------


 

“Outstanding Principal Balance” means, with respect to any Notes Outstanding,
the total principal amount evidenced by such Outstanding Notes unpaid at any
time.

 

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee of the Issuer,
and its successors in such capacity.

 

“Partial Loss” means, with respect to any Engine, any event or occurrence of
loss, damage, destruction or the like which is not a Total Loss.

 

“Partial Loss Proceeds” means, with respect to any Engine, the total proceeds of
the insurance or reinsurance (other than in respect of liability insurance) paid
in respect of any Partial Loss to any Issuer Group Member.

 

“Participant” means, with respect to DTC, Euroclear or Clearstream, a Person who
has an account with DTC, Euroclear or Clearstream, respectively (and, with
respect to DTC, shall include Euroclear and Clearstream).

 

“Part” means any and all parts, avionics, attachments, accessions,
appurtenances, furnishings, components, appliances, accessories, instruments and
other equipment installed in, or attached to (or constituting a spare for any
such item installed in or attached to) any Engine.

 

“Paying Agent” has the meaning given to such term in Section 2.03(a).

 

“Payment Date” means the fifteenth (15th) day of each month, provided that if
any Payment Date would otherwise fall on a day that is not a Business Day, such
Payment Date will be the first following day that is a Business Day, commencing
on October 15, 2012.

 

“Permitted Account Investments” means, in each case (except with regard to
clause (f)), book-entry securities, negotiable instruments or securities in
registered form that evidence:

 

(a)                                 direct obligations of, and obligations fully
Guaranteed as to timely payment by, the United States of America (having
original maturities of no more than 30 days, or such lesser time as is required
for the distribution of funds);

 

(b)                                 demand deposits, time deposits or
certificates of deposit of the Operating Bank or of depositary institutions or
trust companies organized under the laws of the United States of America or any
state thereof, or the District of Columbia (or any domestic branch of a foreign
bank) (i) having original maturities of no more than 30 days, or such lesser
time as is required for the distribution of funds; provided that at the time of
Investment or contractual commitment to invest therein, the short-term debt
rating of such depositary institution or trust company shall be at least A-1 by
Standard & Poor’s and F1 by Fitch, or (ii) having maturities of more than
30 days and, at the time of the Investment or contractual commitment to invest
therein, a rating of AA by Standard & Poor’s and AA by Fitch; provided that,
during any applicable period, not more than 20% of the Issuer’s aggregate
Permitted Account Investments may be made in investments described under this
clause (b);

 

20

--------------------------------------------------------------------------------


 

(c)                                  corporate or municipal debt obligations
(including, without limitation, open market commercial paper) (i) having
remaining maturities of no more than 30 days, or such lesser time as is required
for the distribution of funds, having, at the time of the Investment or
contractual commitment to invest therein, a rating of at least A-1 or AA by
Standard & Poor’s and F1 or AA by Fitch; or (ii) having maturities of more than
30 days and, at the time of the Investment or contractual commitment to invest
therein, a rating of AA by Standard & Poor’s and AA by Fitch;

 

(d)                                 Investments in money market funds (including
funds in respect of which the Trustee or any of its Affiliates is investment
manager or advisor) having a rating of at least AA by Standard & Poor’s and AA
by Fitch;

 

(e)                                  notes or bankers’ acceptances (having
original maturities of no more than 30 days, or such lesser time as is required
for the distribution of funds) issued by any depositary institution or trust
company referred to in (b) above; or

 

(f)                                   any other Investments approved pursuant to
a Rating Agency Confirmation;

 

provided, however, that no Investment shall be made in any obligations of any
depositary institution or trust company which has a contractual right to set off
and apply any deposits held, and other indebtedness owing, by any Issuer Group
Member to or for the credit or the account of such depositary institution or
trust company; provided further that if, at any time, the rating of any of the
foregoing investments falls or “BBB” by Standard & Poor’s (in the case of Fitch,
BBB), such downgraded investment will no longer constitute a “Permitted Account
Investment”.

 

“Permitted Engine Acquisition” has the meaning given to such term in
Section 5.02(q).

 

“Permitted Engine Disposition” has the meaning given to such term in
Section 5.02(p).

 

“Permitted Encumbrance” means (i) any Encumbrance for taxes, assessments and
governmental charges or levies not yet due and payable or which are being
contested in good faith by appropriate proceedings, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance do not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (ii) in respect of any Engine,
any Encumbrance of a repairer, carrier or hangar keeper arising in the ordinary
course of business by operation of law or similar Encumbrance, provided that the
proceedings relating to such Encumbrance or the continued existence of such
Encumbrance do not give rise to any reasonable likelihood of the sale,
forfeiture or other loss of the affected asset; (iii) any Encumbrances on any
Engines permitted under any Lease thereof (other than Encumbrances created by
the relevant lessor); (iv) any Encumbrances created by or through or arising
from debt or liabilities or any act or omission of any Lessee in each case
either in contravention of the relevant Lease (whether or not such Lease has
been terminated) or without the consent of the relevant lessor (provided that if
such lessor becomes aware of any such Encumbrance, it shall use commercially
reasonable efforts to have any such Encumbrance lifted, removed and otherwise
discharged); (v) any Encumbrance created in favor of the Issuer or any Issuer
Subsidiary or the Security Trustee, including any Encumbrance created or
required to be created under the Security Trust Agreement or any other Security
Document; (vi) any Encumbrance arising under any agreements the terms of which
contemplate that custody of Lessee Funds held for Lessees with respect to
Replacement Engines is held by a third-party; (vii) any Lease in respect of any
Engine and the rights of the Lessee under such Lease; (viii) any Encumbrance in
respect of the deposit of any Net Sale Proceeds in any Qualified Escrow Account
with a Qualified Intermediary as part of a Replacement Exchange; and (ix) any
Encumbrance arising under the Initial Liquidity Facility.

 

21

--------------------------------------------------------------------------------


 

“Permitted Holder” has the meaning given to such term in
Section 5.02(i)(iii) hereof.

 

“Person” means any natural person, firm, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any political subdivision thereof or
any other legal entity, including public bodies.

 

“Portfolio” means, at any time, all Engines owned by the Issuer Group.

 

“Precedent Lease” has the meaning given to such term in Section 5.02(s)(ii).

 

“PRI” has the meaning given to such term in Section 5.03(f) hereof.

 

“PRI Guidelines” means the list of prohibited countries and countries with
respect to which PRI must be obtained as set forth in the PRI Guidelines
attached as Exhibit D hereto, as amended from time to time with written notice
to each Rating Agency.

 

“Primary Expenses” means all Expenses other than Modification Payments and
Refinancing Expenses.

 

“Principal Prepayment” has the meaning given to such term in the definition of
“Redemption Premium.”

 

“Prior Ranking Amounts” means, with respect to any amount to be paid in
accordance with Section 3.09(a), 3.09(b) or 3.09(c) (as applicable), all
amounts, if any, to be paid prior to the payment of such amount in accordance
with Section 3.09(a), 3.09(b) or 3.09(c) (as applicable).

 

“Pro Forma Lease” has the meaning given to such term in Section 5.02(s)(ii).

 

“Prohibited Country” has the meaning given to such term in Section 5.02(t).

 

“Projected Allocable Debt Amount” means, with respect to any purchase option
granted under a Lease of an Engine, an amount equal to the product of (a) the
Outstanding Principal Balance of the Notes on the exercise date of such option
calculated on the assumption that all Scheduled Principal Payment Amounts
between the date such option is granted and such exercise date have been paid
and that there have been no additional payments of principal during such period,
and (b) a fraction, the numerator of which is the Adjusted Base Value of such
Engine as of such exercise date and the denominator of which is the Aggregate
Adjusted Base Value, calculated as of such exercise date, of all Engines owned
by the Issuer on the date the option is granted.

 

“Purchase Option” means a contractual option granted by the lessor or owner
under an Engine Agreement (including pursuant to a conditional sale agreement)
as to the purchase of the applicable Engine.

 

“QEC Kit” means a quick engine change kit, consisting of components and
accessories installed or capable of being installed on an engine to speed the
removal and installation of the engine on an aircraft.

 

22

--------------------------------------------------------------------------------

 


 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Qualified Escrow Account” means an escrow account that is (i) established with
a Qualified Intermediary pursuant to an agreement under which all or a portion
of the Net Sale Proceeds from an Engine Disposition are deposited in such escrow
account in connection with a Replacement Exchange and are to be applied to the
acquisition of a Replacement Engine designated by the Issuer or another Issuer
Group Member or, subject to Section 3.01(j)(iii), if and to the extent not so
applied by the end of the applicable Replacement Period for such Engine
Disposition, deposited by the Qualified Intermediary in the Collections Account
and (ii) in respect of which the Issuer or the applicable Issuer Subsidiary has
pledged its rights in such escrow account to the Security Trustee pursuant to
the Security Trust Agreement.

 

“Qualified Intermediary” means a Person described in Treasury Regulations
§1.1031(k)-1(g)(4) or any successor regulations, provided that such Person has a
short term debt rating of, or the obligations of such Person are guaranteed by a
Person that has a short term debt rating of, not lower than A-1 from Standard &
Poor’s and F-1 from Fitch.

 

“Rating Agency” means each of Standard & Poor’s, Fitch and any other nationally
recognized rating agency designated by the Issuer; provided that such
organizations shall only be deemed to be a Rating Agency for purposes of this
Indenture with respect to the Notes they are then rating.

 

“Rating Agency Confirmation” means, (a) with respect to Standard & Poor’s or any
other Rating Agency other than Fitch, a written confirmation or press release in
advance of certain actions or transactions contemplated by the Issuer Group from
such Rating Agency then rating the Notes, that such action or transaction will
not result in the lowering, qualification or withdrawal by such Rating Agency of
its then current credit rating of the Notes and (b) with respect to Fitch, at
least 10 days notice to Fitch with respect to certain actions or transactions
contemplated by the Issuer Group, after which Fitch has not issued any written
notice that the taking of such actions or the occurrence of such event will
result in the lowering, qualification or withdrawal by Fitch of its then current
credit rating of the Notes.

 

“Received Currency” has the meaning given to such term in Section 12.07(a).

 

“Receiver” means any Person or Persons appointed as (and any additional Person
or Persons appointed or substituted as) administrative receiver, receiver,
manager or receiver and manager.

 

“Record Date” means, with respect to each Payment Date, the close of business on
the last Business Day prior to such Payment Date, and, with respect to the date
on which any Direction is to be given by the Holders, the close of business on
the last Business Day prior to the solicitation of such Direction.

 

“Redemption” means an Optional Redemption or a Tax Redemption or both, as the
context may require.

 

“Redemption Date” means the date, which shall in each case be a Payment Date, on
which Notes are to be redeemed pursuant to Section 3.11.

 

“Redemption Payment Date” means the last Payment Date immediately preceding the
two-year period ending on the Expected Final Payment Date.

 

“Redemption Premium” means, as applicable, the following:

 

23

--------------------------------------------------------------------------------


 

(a) with respect to the principal amount of the Class 2012-A Notes being
redeemed in an Optional Redemption (other than the Acquisition Balance
Redemption) on any Redemption Date (such principal amount, the “Principal
Prepayment”), an amount equal to the product of (i) the excess, if any, of
(A) the sum of the present values, as of such Redemption Date, of the remaining
Scheduled Principal Payment Amounts and interest from such Redemption Date to
and including the Redemption Payment Date that would have been due absent such
Principal Prepayment, assuming that all Scheduled Principal Payment Amounts are
paid when due and that the Outstanding Principal Balance of the Initial Notes as
of the Redemption Payment Date is paid in full on the Redemption Payment Date,
computed by discounting such payments on a monthly basis on each Payment Date
under the Indenture (assuming a 360-day year of twelve 30-day months) using a
discount rate equal to the sum of (x) the Treasury Rate plus (y) 0.50%, over
(B) the Outstanding Principal Balance of the Initial Notes on such Redemption
Date, and (ii) a fraction, the numerator of which is the amount of the Principal
Prepayment and the denominator of which is the Outstanding Principal Balance of
the Initial Notes on such Redemption Date (assuming that all principal payments
due on such Redemption Date have been paid in full),

 

(b)  with respect to the Acquisition Balance Redemption, an amount equal to
zero,

 

(c) with respect to any redemption of the Initial Notes on or after the
Redemption Payment Date, an amount equal to zero,

 

(d)  with respect to any principal payments so long as an Early Amortization
Event or Event of Default has occurred and is continuing, an amount equal to
zero,

 

(e) with respect to any redemption of the Initial Notes under
Section 3.11(a) after the giving of a Default Notice or the Acceleration of any
of the Notes, an amount equal to zero, and

 

(f) with respect to any Refinancing Note, the Redemption Premium specified
therefor by the terms of such Note.

 

“Redemption Price” means an amount (determined as of the Calculation Date for
the Redemption Date for any Redemption pursuant to Section 3.11(a)) equal to the
sum of:

 

(a)                                  with respect to any Initial Notes being
redeemed, the then Outstanding Principal Balance thereof plus accrued and unpaid
interest thereon as of such Redemption Date; and

 

(b)                                 with respect to any Initial Notes being
redeemed, the applicable Redemption Premium;

 

provided that with respect to the redemption of any Notes other than the Initial
Notes, the Redemption Price shall be as provided in the Trustee Resolution or
indenture supplemental hereto providing for the issuance of such Notes.

 

“Reference Date” means, with respect to each Interest Accrual Period, the day
that is two (2) Business Days prior to the commencement of such Interest Accrual
Period.

 

“Refinancing” has the meaning given to such term in Section 2.10(a).

 

“Refinancing Account” has the meaning given to such term in Section 3.01(a).

 

“Refinancing Expenses” means all out-of-pocket costs and expenses Incurred in
connection with an offering and issuance of Refinancing Notes.

 

24

--------------------------------------------------------------------------------


 

“Refinancing Notes” means Notes issued by the Issuer under this Indenture at any
time and from time to time after the date hereof, in a Refinancing in accordance
with Section 2.10.

 

“Register” has the meaning given to such term in Section 2.03(a).

 

“Registrar” has the meaning given to such term in Section 2.03(a).

 

“Regulation S” means Regulation S under the Securities Act.

 

“Regulation S Global Note” has the meaning given to such term in
Section 2.01(b).

 

“Related Collateral Document” means any letter of credit, third party or bank
guarantee or cash collateral provided by or on behalf of a Lessee to secure such
Lessee’s obligations under a Lease.

 

“Related Documents” means the Administrative Agency Agreement, each Eligible
Credit Facility, this Indenture, the Notes, the Security Documents, the
Servicing Agreement, the Acquisition Transfer Agreement and any other
Acquisition Agreement, any Hedge Agreements and the constitutional documents
(including trust documents) of the Issuer Group Members.  References to “Related
Documents” will also include, where the context requires, any Refinancing Notes
and any guarantees, asset or stock purchase agreements, swap or other interest
rate, currency or other hedging agreements or any other agreement entered into
or security offered by any Issuer Group Member in connection with any
acquisition of Replacement Engines.

 

“Relevant Information” means any information provided to the Administrative
Agent by the Trustee, the Security Trustee, the Operating Bank, any Authorized
Agent, the Issuer, the Controlling Trustees or any Service Provider.

 

“Remaining Initial Engines” means each of the Initial Engines that is not owned
by a Facility Engine Trust or a WEST Engine Trust as of the opening of business
in New York, New York on the Initial Closing Date as described in Schedules 1B
and 2B to the Acquisition Transfer Agreement.

 

“Rental Account” has the meaning given to such term in Section 3.01(a).

 

“Rental Payments” means all rental payments and other amounts equivalent to a
rental payment payable by or on behalf of a Lessee under a Lease.

 

“Replaced Engine” means the Pratt & Whitney Aircraft Engine Model CF6-80C2-B6,
serial number 695344.

 

“Replacement Engine” means any Aircraft Engine acquired in a Replacement
Exchange by any Issuer Group Member from a Seller after the Initial Closing Date
in accordance with Section 3.01(j) and 5.02(q), but excluding any such Engine
after it has been sold or disposed of by way of a completed Engine Disposition.

 

“Replacement Exchange” means the acquisition by any Issuer Group Member of one
or more Replacement Engines in a Permitted Engine Acquisition with all or a
portion of the Net Sale Proceeds from one or more Permitted Engine Dispositions
by any Engine Subsidiary or Engine Trust within the Replacement Period
applicable to such Permitted Engine Disposition, provided that the Issuer shall
have elected to use all or such portion of such Net Sale Proceeds in a
Replacement Exchange in accordance with Section 3.01(j) hereof.  A Replacement
Exchange shall commence on the date of the first Permitted Engine Disposition
that is a part of the Replacement Exchange and shall terminate on the date of
the last Permitted Engine Acquisition that is a part of the Replacement
Exchange.

 

25

--------------------------------------------------------------------------------


 

“Replacement Liquidity Facility” means, for the Initial Liquidity Facility
(including any Replacement Liquidity Facility that is referred to as the Initial
Liquidity Facility as provided in the definition of that phrase), an irrevocable
revolving credit agreement (or agreements), complying with all of the
requirements of Section 3.14(e), in substantially the form of the Initial
Liquidity Facility (or such Replacement Liquidity Facility), including
reinstatement provisions, or in such other form or forms (which may include a
letter of credit, surety bond, swap, financial insurance policy or guaranty) as
shall permit the Rating Agencies to confirm in writing their respective ratings
then in effect for the Notes (before downgrading of such ratings, if any, as a
result of the downgrading of the ratings of the replaced Initial Liquidity
Facility Provider (or the Replacement Liquidity Facility Provider referred to as
the Initial Liquidity Facility Provider as provided in the definition of that
phrase)), in a face amount (or in an aggregate face amount) equal to the then
Maximum Commitment under the replaced Initial Liquidity Facility (or such
Replacement Liquidity Facility) and issued by an Eligible Provider or Eligible
Providers having, or whose obligations thereunder are guaranteed by an Affiliate
having, a short-term or long-term (as the case may be) unsecured debt rating or
a short-term or long-term (as the case may be) unsecured issuer credit rating,
as the case may be, issued by each of the Rating Agencies which are equal to or
higher than the Threshold Rating.  Without limitation of the form that a
Replacement Liquidity Facility otherwise may have pursuant to the preceding
sentence, a Replacement Liquidity Facility may have a stated expiration date
earlier than 15 days after the Final Maturity Date of the Notes so long as such
Replacement Liquidity Facility provides for a Non-Extension Drawing as
contemplated by Section 3.14(d).

 

“Replacement Liquidity Facility Provider” means a Person (or Persons) who issues
a Replacement Liquidity Facility.

 

“Replacement Period” means, with respect to any portion of the Net Sale Proceeds
realized from a Permitted Engine Disposition that the Issuer elects to use to
acquire Replacement Engines in a Replacement Exchange pursuant to
Section 3.01(j) hereof, the period beginning on the date of such Engine
Disposition and ending on the earlier of (a) (i) in the case of Net Sale
Proceeds realized from a Permitted Engine Disposition with respect to which the
Net Sales Proceeds were equal to or greater than *** (such amount, the “Sale
Proceeds Threshold Amount”), the *** day after the date of such Engine
Disposition or (ii) in the case of Net Sale Proceeds realized from Permitted
Engine Dispositions with respect to which the Net Sales Proceeds were less than
the Sale Proceeds Threshold Amount that are deposited in a Qualified Escrow
Account, the *** day after the date of such Engine Disposition or (iii) in the
case of Net Sale Proceeds realized from Permitted Engine Dispositions with
respect to which the Net Sales Proceeds were less than Sale Proceeds Threshold
Amount that are not deposited in a Qualified Escrow Account, the earlier of
(A) the final day of such longer period as the Issuer may elect and (B) the date
on which such Net Sale Proceeds are required to be transferred to the
Collections Account in accordance with Section 3.01(j)(iii) and (b) the
occurrence of an Event of Default.

 

“Required Amount” means, with respect to the Liquidity Facility Reserve Account,
(a) initially zero; provided that, if a Downgrade Drawing or a Non-Extension
Drawing shall have occurred, the Required Amount as of any Calculation Date
shall be an amount equal to the Maximum Facility Commitment as of such
Calculation Date, and (b)  with respect to any other Eligible Credit Facility,
such amount as the Controlling Trustees have unanimously determined (and for
which a Rating Agency Confirmation and, if the Initial Liquidity Facility is
then in effect, the prior written consent of the Initial Liquidity Facility
Provider have been received), plus the increase, if any, in the Required Amount
for the applicable Cash Collateral Account or Eligible Credit Facility provided
for by the terms of any Refinancing Notes.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

26

--------------------------------------------------------------------------------


 

“Required Expense Amount” means, with respect to each Payment Date, the sum of
(a) the amount of Expenses of the Issuer Group (other than Maintenance and
Modification Expenses) due and payable on the Calculation Date relating to such
Payment Date or reasonably anticipated by the Administrative Agent to become due
and payable before the next succeeding Payment Date and (b) the Maintenance
Required Amount, in each case after giving effect to any withdrawal from any
Lessee Funded Account, Security Deposit Account or any drawing upon a Related
Collateral Document that is then available for the payment of any such Expense;
provided, however, that the Required Expense Amount shall not include any
Initial Expenses.

 

“Required Expenses Shortfall” has the meaning given to such term in
Section 3.07(g).

 

“Required Majority” means the Holders representing more than fifty percent (50%)
of the then Outstanding Principal Balance of the Notes who shall approve or
direct any proposed action to be taken pursuant to the terms of this Indenture,
provided that, in making such a determination, each Holder shall be required to
vote the entire Outstanding Principal Balance of the Notes held by such Holder
in favor of, or in opposition to, such proposed action, as the case may be.

 

“Requisition Compensation” means all monies or other compensation receivable by
any Issuer Group Member from any government, whether civil, military or de
facto, or public or local authority in relation to an Engine in the event of its
requisition for title, confiscation, restraint, detention, forfeiture or
compulsory acquisition or seizure or requisition for hire by or under the order
of any government or public or local authority.

 

“Responsible Officer” means (a) with respect to the Trustee, Operating Bank, any
officer within the Corporate Trust Office, including any Vice President,
Managing Director, Director, Associate, Assistant Vice President, or any other
officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge and familiarity with the particular subject, (b) with
respect to the Issuer, any Signatory Trustee and (c) with respect to any Person
providing an Eligible Credit Facility and the Administrative Agent, any
authorized officer of such Person.

 

“Restricted Period” has the meaning given to such term in Section 2.12(c)(i).

 

“Restrictive Legend” means the legend in the form set forth in Section 2.02(a).

 

“Rule 144A” means Rule 144A under the Securities Act.

 

“Rule 144A Global Note” has the meaning given to such term in Section 2.01(b).

 

“Sale Proceeds Threshold Amount” has the meaning given to such term in the
definition of “Replacement Period”.

 

“Scheduled Principal Payment Amount” means, with respect to the Notes, on any
Payment Date, the excess, if any, of the aggregate Outstanding Principal Balance
of the Notes over the Scheduled Target Principal Balance of the Notes on such
Payment Date.

 

“Scheduled Target Principal Balance” means (a) with respect to the Initial Notes
on any Payment Date, the amount set forth in Schedule 6 to this Indenture for
such Payment Date and (b) with respect to Refinancing Notes, the amount set
forth in any indenture supplemental hereto for such Payment Date, in each case
as the same may be adjusted from time to time in accordance with Section 3.15.

 

27

--------------------------------------------------------------------------------


 

“Secured Obligations” has the meaning given to such term in the Security Trust
Agreement.

 

“Secured Parties” has the meaning given to such term in the Security Trust
Agreement.

 

“Securities” means the Initial Notes and all Refinancing Notes, if any.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Security Deposit Account” has the meaning given to such term in
Section 3.01(a).

 

“Security Documents” means the Security Trust Agreement, the Engine Mortgages,
each Pledge, Share Charge, guarantee, security assignment, consent, letter,
acknowledgement, notice, power of attorney and any document or certificate
executed pursuant to or in connection with the Security Trust Agreement or in
the Security Trustee’s capacity as Security Trustee thereunder, or otherwise,
for the purpose of granting a security interest in any Collateral to the
Security Trustee for the benefit of the Secured Parties or for the purpose of
perfecting such security interest.

 

“Security Interests” means the security interests granted or expressed to be
granted in the Collateral pursuant to the Security Trust Agreement.

 

“Security Trust Agreement” means the Security Trust Agreement dated as of
September 14, 2012, among the Issuer, WEST Ireland, each other party thereto and
the Security Trustee.

 

“Security Trustee” means the Person appointed, at the time of determination, as
the trustee for the benefit of the Secured Parties pursuant to Section 7.01 of
the Security Trust Agreement.  The initial Security Trustee is Deutsche Bank
Trust Company Americas.

 

“Segregated Funds” means, with respect to each Lease, (a) all security deposits
provided for under such Lease that have been received from the relevant Lessee
or pursuant to the relevant Acquisition Agreement with respect to such Lease,
(b) any security deposit pledged to the relevant Lessee by an Issuer Group
Member and (c) all other funds, including any Usage Fee payments, received from
the relevant Lessee or pursuant to the relevant Acquisition Agreement with
respect to such Lease and in each case of clause (a), (b) and (c) not permitted,
pursuant to the terms of such Lease, to be commingled with the funds of the
Issuer Group.

 

“Seller” means (i), with respect to the Acquisition Transfer Agreement, Willis
(ii) with respect to the Facility Engine Transfer Agreement, Willis and the
Willis Engine Trusts, (iii) with respect to the WEST Engine Transfer Agreement,
WEST Funding and the applicable Old WEST Engine Trusts, and (iv) with respect to
any other Acquisition Agreement, Willis or any other seller of an Engine in a
Permitted Engine Acquisition.

 

“Senior Claim” means, with respect to any Obligations (other than Expenses), all
other Obligations the payment of which constitutes a Prior Ranking Amount with
respect thereto.

 

“Senior Claimant” means the holder of a Senior Claim.

 

“Service Provider” means each of the Trustee, the Servicer, the Administrative
Agent, the Operating Bank, the Security Trustee and any other service provider
retained from time to time by an Issuer Group Member pursuant to the Related
Documents.

 

28

--------------------------------------------------------------------------------


 

“Servicer” means the Person acting, at the time of determination, in the
capacity of the Servicer under the Servicing Agreement.  The initial Servicer is
Willis.

 

“Servicer Termination Event” has the meaning given to such term in the Servicing
Agreement.

 

“Servicing Agreement” means the Servicing Agreement dated as of the Initial
Closing Date among the Servicer, the Issuer Subsidiaries party thereto and the
Issuer.

 

“Signatory Trustee” means the Owner Trustee or such other trustee as the
Controlling Trustees shall from time to time direct in accordance with the Trust
Agreement.

 

“Special Indemnity Payments” means (a) any indemnity amounts owing at any time
and from time to time by the Issuer to the Initial Purchasers under the Note
Purchase Agreement, (b) any other indemnity amounts owing at any time and from
time to time to any other Person party to a Related Document (other than the
Servicer under the Servicing Agreement) which arise from violations of the
Securities Act, the Exchange Act or any other securities law and (c) any
indemnification amounts (including without limitation, any and all claims,
expenses, obligations, liabilities, losses, damages and penalties) of, or owing
to the Trustee, the Controlling Trustees, any officer of any Issuer Group
Member, the Security Trustee, the Operating Bank, any Authorized Agent, the
Administrative Agent, the Servicer, the Sellers and any other Service Provider
that are not payable as Expenses.

 

“Special Majority” has the meaning given to such term in the Trust Agreement.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc.

 

“Stated Expiration Date” has the meaning given to such term in Section 3.14(d).

 

“Step-Up Interest” means, on each Payment Date following the Expected Final
Payment Date, so long as there are Initial Notes outstanding, interest at the
rate of three percent (3.0%) per annum, compounded monthly, on the Outstanding
Principal Balance of the Initial Notes for the Interest Accrual Period ending on
such Payment Date.

 

“Step-Up Interest Amount” means, on each Payment Date following the Expected
Final Payment Date, so long as there are Initial Notes then outstanding, the
accrued and unpaid Step-Up Interest as of such Payment Date, including any
interest at the rate of three percent (3.0%) per annum accrued on unpaid Step-Up
Interest.

 

“Stock” means all shares of capital stock, all beneficial interests in trusts,
all ordinary shares and preferred shares and any options, warrants and other
rights to acquire such shares or interests.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

“Substitute Engine” means any Aircraft Engine that is to be transferred to a
Facility Engine Trust or a WEST Engine Trust in place of any Remaining Initial
Engine, as provided in the Engine Transfer Agreements.

 

29

--------------------------------------------------------------------------------


 

“Supplemental Principal Payment Amount” means, with respect to any Engine
Disposition, an amount equal to (a) the Allocable Debt Amount in respect of the
Engine subject to such Engine Disposition, or (b) if, in accordance with
Section 3.01(j)(i), the Issuer has elected to use Net Sale Proceeds received on
account of such Engine Disposition to acquire a Replacement Engine in a
Replacement Exchange, the lesser of (i) such Allocable Debt Amount and (ii) the
amount, if any, of such Net Sale Proceeds(A) not deposited into the Engine
Replacement Account to be used for the acquisition of a Replacement Engine or
(B) deposited into the Engine Replacement Account for such purposes and then
transferred to the Collections Account pursuant to Section 3.01(j)(iii). For
purposes of clause (b)(ii)(B), Excess Engine Replacement Amounts shall be
attributed to the applicable Engine Dispositions in chronological order in which
they occurred, for each such Engine Disposition until the Excess Engine
Replacement Amounts are equal to the Net Sale Proceeds for such Engine
Disposition.

 

“Swaption” means any option agreement with respect to a Hedge Agreement.

 

“Tax Benefit” has the meaning given to such term in Section 2.05(c) hereof.

 

“Taxes” mean any and all taxes, fees, levies, duties, tariffs, imposts, and
other charges of any kind (together with any and all interest, penalties, loss,
damage, liability, expense, additions to tax and additional amounts or costs
Incurred or imposed with respect thereto) imposed or otherwise assessed by the
United States of America or by any state, local or foreign government (or any
subdivision or agency thereof) or other taxing authority, including, without
limitation:  taxes or other charges on or with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
payroll, employment, social security, workers’ compensation, unemployment
compensation, or net worth and similar charges; taxes or other charges in the
nature of excise, withholding, ad valorem, stamp, transfer, value added, taxes
on goods and services, gains taxes, license, registration and documentation
fees, customs duties, tariffs, and similar charges.

 

“Tax Redemption” has the meaning given to such term in Section 3.11(b) hereof.

 

“Termination Notice” has the meaning assigned to such term in the Initial
Liquidity Facility.

 

“Third Party Event” has the meaning given to such term in Section 5.03 hereof.

 

“Threshold Rating” means the long-term issuer credit rating of A- by Standard &
Poor’s or the long-term issuer credit rating of A- by Fitch.

 

“TIA” means the U.S. Trust Indenture Act of 1939, as amended.

 

“Total Loss” means, with respect to any Engine (a) if the same is subject to a
Lease, an Event of Loss (as defined in such Lease) or the like (however so
defined); or (b) if the same is not subject to a Lease, (i) its actual,
constructive, compromised, arranged or agreed total loss, (ii) its destruction,
damage beyond economic repair or being rendered permanently unfit for normal use
for any reason whatsoever, (iii) its requisition for title, confiscation,
restraint, detention, forfeiture or any compulsory acquisition or seizure or
requisition for hire (other than a requisition for hire for a temporary period
not exceeding 180 days) by or under the order of any government (whether civil,
military or de facto) or public or local authority or (iv) its hijacking, theft
or disappearance, resulting in loss of possession by the owner or operator
thereof for a period of ninety (90) consecutive days or longer.  A Total Loss
with respect to any Engine shall be deemed to occur on the date on which such
Total Loss is deemed pursuant to the relevant Lease to have occurred or, if such
Lease does not so deem or the relevant Engine is not subject to a Lease, (A) in
the case of an actual total loss or destruction, damage beyond economic repair
or being rendered permanently unfit, the date on which such loss, destruction,
damage or rendering occurs (or, if the date of loss or destruction is not known,
the date on which the relevant Engine was last heard of); (B) in the case of a
constructive, compromised, arranged or agreed total loss, the earlier of (1) the
date 30 days after the date on which notice claiming such total loss is issued
to the insurers or brokers and (2) the date on which such loss is agreed or
compromised by the insurers; (C) in the case of requisition for title,
confiscation, restraint, detention, forfeiture, compulsory acquisition or
seizure, the date on which the same takes effect; (D) in the case of a
requisition for hire, the expiration of a period of 180 days from the date on
which such requisition commenced (or, if earlier, the date upon which insurers
make payment on the basis of a Total Loss); or (E) in the case of clause
(iv) above, the final day of the period of 90 consecutive days referred to
therein.

 

30

--------------------------------------------------------------------------------


 

“Treasury Rate” means, with respect to an Optional Redemption of the Initial
Notes, a per annum rate (expressed as a monthly equivalent and as a decimal and,
in the case of United States Treasury bills, converted to a bond equivalent
yield adjusted to be on the basis of a 360-day year of twelve 30-day months),
determined to be the per annum rate equal to the monthly yield to maturity for
United States Treasury securities maturing on the Average Life Date of the
Initial Notes, either (i) as determined by interpolation between the most recent
weekly average yields to maturity for two series of United States Treasury
securities, (a) one maturing as close as possible to, but earlier than, the
Average Life Date of the Initial Notes and (b) the other maturing as close as
possible to, but later than, the Average Life Date of the Initial Notes in each
case in the most recent H.15(519) or (ii) if a weekly average yield to maturity
for United States Treasury securities maturing on the Average Life Date of the
Initial Notes is reported in the most recent H.15(519), then such weekly average
yield to maturity as published in H.15(519). For the purposes of this
definition, “H.15 (519)” means the weekly statistical release designated as
such, or any successor publication, published by the Board of Governors of the
Federal Reserve System, and the most recent H.15 (519) is the H.15 (519)
published prior to the close of business on the fourth Business Day prior to the
applicable Redemption Date.

 

“Trust Agreement” means that certain Amended and Restated Trust Agreement of
Willis Engine Securitization Trust II, dated September 14, 2012, among Donald A.
Nunemaker, Bradley S. Forsyth and Thomas C. Nord, each as an equity trustee,
Frederick L. Hatton, as Independent Controlling Trustee, the Owner Trustee and
Willis, as Depositor.

 

“Trustee” means, with respect to the Notes, the Person appointed, at the time of
determination, as the trustee of the Notes in accordance with this Indenture. 
The initial Trustee for the Notes is Deutsche Bank Trust Company Americas.

 

“Trustee Fees” means, the fees payable to the Trustee as set forth in a fee
letter between the Issuer and the Trustee.

 

“Trustee Resolution” means a resolution adopted by a majority of the Controlling
Trustees, evidenced by a certified copy of such resolution signed by a Signatory
Trustee.

 

“Trustee’s Website” means the Trustee’s password protected internet website
initially located at http://tss.sfs.db.com/investpublic.

 

“U.S. Government Obligations” has the meaning given to such term in
Section 11.02(a).

 

“Usage Fees” means rent (whether called usage fee, supplemental rent,
utilization rent, maintenance reserve or any similar term) that is in addition
to a base rent for the Engine (regardless of how such base rent is calculated)
payable under a Lease based on hours or cycles of operation of the life-limited
parts of an Engine.

 

31

--------------------------------------------------------------------------------


 

“War Risk Coverage” has the meaning given to that term in Exhibit C.

 

“WEST Acquisition” means WEST Engine Acquisition LLC, a Delaware limited
liability company.

 

“WEST Engines” means the Engines identified as “WEST Engines” in Schedule 2A and
2B to the Acquisition Transfer Agreement.

 

“WEST Engine Transfer Agreement” means the Engine Transfer Agreement, dated as
of June 13, 2012, among WEST Funding, WEST Acquisition, the Old WEST Engine
Trusts and the WEST Engine Trusts.

 

“WEST Engine Trusts” means the Engine Trusts in which WEST Acquisition holds the
beneficial interest.

 

“WEST Funding” means WEST Engine Funding LLC, a Delaware limited liability
company.

 

“WEST Ireland” means WEST Engine Securitization (Ireland) Limited, an Irish
company.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

“Willis Engine Trusts” means the Utah common law trusts, of which Wells Fargo
Bank Northwest, National Association is the trustee and Willis is the beneficial
owner, that own Facility Engines that are, as of the opening of business in New
York, New York on the Initial Closing Date, Remaining Initial Engines and that
formerly owned and transferred to Facility Engine Trusts, prior to the Initial
Closing Date, the Facility Engines that are not Remaining Initial Engines.

 

“Written Notice” means, with reference to the Issuer, the Trustee, the Operating
Bank, the Administrative Agent or the provider of any Eligible Credit Facility,
a written instrument executed by a Responsible Officer of such Person.

 

Section 1.02                                Rules of Construction.  Unless the
context otherwise requires:

 

(a)          A term has the meaning assigned to it and an accounting term not
otherwise defined has the meaning assigned to it in accordance with GAAP.

 

(b)         The terms “herein”, “hereof” and other words of similar import refer
to this Indenture as a whole and not to any particular Article, Section or other
subdivision.

 

(c)          Unless otherwise indicated in context, all references to Articles,
Sections, Schedules or Exhibits refer to an Article or Section of, or a Schedule
or Exhibit to, this Indenture.

 

(d)         Words of the masculine, feminine or neuter gender shall mean and
include the correlative words of other genders, and words in the singular shall
include the plural, and vice versa.

 

(e)          The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without limitation”.

 

(f)            [Reserved].

 

32

--------------------------------------------------------------------------------

 


 

(g)         References in this Indenture to an agreement or other document
(including this Indenture) include references to such agreement or document as
amended, replaced or otherwise modified (without, however, limiting the effect
of the provisions of this Indenture with regard to any such amendment,
replacement or modification), and the provisions of this Indenture apply to
successive events and transactions.  References to any Person shall include such
Person’s successors in interest and permitted assigns.

 

(h)         References in this Indenture to any statute or other legislative
provision shall include any statutory or legislative modification or
re-enactment thereof, or any substitution therefor, and references to any
governmental Person shall include reference to any governmental Person
succeeding to the relevant functions of such Person.

 

(i)             References in this Indenture to the Notes include the conditions
applicable to the Notes; and any reference to any amount of money due or payable
by reference to the Notes shall include any sum covenanted to be paid by the
Issuer under this Indenture.

 

(j)             References in this Indenture to any action, remedy or method of
judicial proceeding for the enforcement of the rights of creditors or of
security shall be deemed to include, in respect of any jurisdiction other than
the State of New York, references to such action, remedy or method of judicial
proceeding for the enforcement of the rights of creditors or of security
available or appropriate in such jurisdiction as shall most nearly approximate
such action, remedy or method of judicial proceeding described or referred to in
this Indenture.

 

(k)          Where any payment is to be made, funds applied or any calculation
is to be made hereunder on a day which is not a Business Day, unless any Related
Document otherwise provides, such payment shall be made, funds applied and
calculation made on the next succeeding Business Day, and payments (unless
otherwise provided for in respect of the Notes) shall be adjusted accordingly. 
Where any calculation is to be made hereunder on a Calculation Date or any
amount hereunder is in respect of a Calculation Date, such calculation shall be
made as of the close of business on such Calculation Date and such amount shall
be in respect of the close of business on such Calculation Date.

 

(l)             Where the Servicer or any replacement servicer is performing or
may perform lease management and/or remarketing services pursuant to a Related
Document in relation to one or more Engines at the same time, a reference in
this Indenture to the “Servicer” shall be construed as a reference to each of
the Servicer or such replacement servicer and the rights and obligations of the
parties hereto shall be construed accordingly.

 

(m)       Any provision in this Indenture providing for a transfer to or among,
or a withdrawal from, an Account or any other bank account by the Administrative
Agent shall be construed to be a transfer to or among, or a withdrawal from, as
the case may be, such Account or other bank account by the Operating Bank or
other Eligible Institution at which the applicable account or accounts are
located at the written, electronic or other automated funds transfer at the
direction of the Administrative Agent.  Such direction may be made by the
Administrative Agent unless the Administrative Agent shall have defaulted under
the Administrative Agency Agreement, and any such direction (i) shall be in
writing, (ii) shall give full details of the amount to be transferred or
withdrawn, the Account or other bank account to be debited, the Account or other
bank account to be credited and the date of the relevant payment and (iii) shall
certify that such request is made pursuant to and in accordance with the terms
of this Indenture.  The Operating Bank and the Trustee shall be entitled to act
in accordance with such a request, without further question or inquiry, and
shall have no obligation to give any direction to any other Eligible Institution
at which an account or accounts are located unless and until it receives such a
request from the Administrative Agent; provided that the Administrative Agent
shall at all times comply with the relevant provisions of the Administrative
Agency Agreement with respect to any such direction.

 

33

--------------------------------------------------------------------------------


 

(n)         For purposes of determining the balance of amounts credited to
and/or deposited in an Account, the “value” of Permitted Account Investments
deposited in and/or credited to an Account shall be the lower of the acquisition
cost thereof and the then fair market value thereof and the “value” of Dollars
and cash equivalents of Dollars (other than cash equivalents of Dollars included
in the definition of Permitted Account Investments) shall be the face value
thereof.

 

Section 1.03                                Compliance Certificates and
Opinions.  Upon any application or request by the Issuer to the Trustee to take
any action under any provision of this Indenture, the Issuer shall furnish to
the Trustee an Officer’s Certificate stating that, in the opinion of the signers
thereof, all conditions precedent, if any, provided for in this Indenture
relating to the proposed action have been complied with, and an Opinion of
Counsel stating that, in the opinion of such counsel, all such conditions
precedent, if any, have been complied with, except that in the case of any such
application or request as to which the furnishing of such documents is
specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture or any indenture supplemental hereto
shall include:

 

(a)          a statement that each individual signing such certificate or
opinion has read such covenant or condition and the definitions in this
Indenture relating thereto;

 

(b)         a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

(c)          a statement that, in the opinion of each such individual, he has
made such examination or investigation as is necessary to enable him to express
an informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d)         a statement as to whether, in the opinion of each such individual,
such condition or covenant has been complied with.

 

Section 1.04                                Acts of Holders.   (a)  Any
direction, consent, waiver or other action provided by this Indenture in respect
of the Notes to be given or taken by Holders may be embodied in and evidenced by
one or more instruments of substantially similar tenor signed by such Holders in
person or by an agent or proxy duly appointed in writing; and, except as herein
otherwise expressly provided, such action shall become effective when such
instrument or instruments are delivered to the Trustee, to each Rating Agency
where it is hereby expressly required pursuant to this Indenture and to the
Issuer.  Such instrument or instruments (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
signing such instrument or instruments.  Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose under this Indenture and conclusive in favor of the Trustee or the
Issuer, if made in the manner provided in this Section.

 

(b)         The fact and date of the execution by any Person of any such
instrument or writing may be proved by the certificate of any notary public or
other officer of any jurisdiction authorized to take acknowledgments of deeds or
administer oaths that the Person executing such instrument acknowledged to him
the execution thereof, or by an affidavit of a witness to such execution sworn
to before any such notary or such other officer and where such execution is by
an officer of a corporation or association, trustee of a trust or member of a
partnership, on behalf of such corporation, association, trust or partnership,
such certificate or affidavit shall also constitute sufficient proof of his
authority. 

 

34

--------------------------------------------------------------------------------


 

The fact and date of the execution of any such instrument or writing, or the
authority of the Person executing the same, may also be proved in any other
reasonable manner which the Trustee deems sufficient.

 

(c)          In determining whether the Holders have given any direction,
consent, request, demand, authorization, notice, waiver or other Act (a
“Direction”), under this Indenture, Notes owned by the Issuer or any Affiliate
of the Issuer shall be disregarded and deemed not to be Outstanding for purposes
of any such determination.  In determining whether the Trustee shall be
protected in relying upon any such Direction, only Notes which a Responsible
Officer of the Trustee actually knows to be so owned shall be so disregarded. 
Notwithstanding the foregoing, (i) if any such Person owns 100% of the Notes
Outstanding, such Notes shall not be so disregarded as aforesaid, and (ii) if
any amount of Notes so owned by any such Person have been pledged in good faith,
such Notes shall not be disregarded as aforesaid if the pledgee establishes to
the satisfaction of the Trustee the pledgee’s right so to act with respect to
such Notes and that the pledgee is not the Issuer or any Affiliate of the
Issuer.

 

(d)         The Issuer may at its option, by delivery of Officers’ Certificates
to the Trustee, set a record date other than the Record Date to determine the
Holders in respect of the Notes entitled to give any Direction in respect of
such Notes.  Such record date shall be the record date specified in such
Officer’s Certificate which shall be a date not more than 30 days prior to the
first solicitation of Holders in connection therewith.  If such a record date is
fixed, such Direction may be given before or after such record date, but only
the Holders of record at the close of business on such record date shall be
deemed to be Holders for the purposes of determining whether Holders of the
requisite proportion of Outstanding Notes have authorized or agreed or consented
to such Direction, and for that purpose the Outstanding Notes shall be computed
as of such record date; provided that no such Direction by the Holders on such
record date shall be deemed effective unless it shall become effective pursuant
to the provisions of this Indenture not later than one year after the record
date.

 

(e)          Any Direction or other action by the Holder of any Note shall bind
the Holder of every Note issued upon the transfer thereof or in exchange
therefor or in lieu thereof, whether or not notation of such action is made upon
such Note.

 

ARTICLE II

 

THE NOTES

 

Section 2.01                                Authorized Amount; Terms; Form;
Execution and Delivery.  (a)  The Outstanding Principal Balance of the Notes
which may be authenticated and delivered from time to time under this Indenture
shall not exceed the initial Outstanding Principal Balance set forth for the
Notes in the definition thereof or, with respect to any Refinancing Notes,
authorized in a Trustee Resolution.  All Notes (other than Notes issued in
replacement or substitution therefor) shall be issued at the same time and no
additional Notes shall be issued under this Indenture; provided that Refinancing
Notes may be issued in connection with a Refinancing of the Initial Notes or a
refinancing of any previously issued Refinancing Notes and any Refinancing Notes
may be reopened, without the consent of any Holder, for the issuance of
additional Refinancing Notes, subject in all cases to Sections 2.10 and 5.02 and
any other applicable provision of this Indenture.

 

35

--------------------------------------------------------------------------------


 

The Initial Notes issuable hereunder on the Initial Closing Date shall be issued
in a single class of Notes.  The Initial Notes shall be designated the
“Class 2012-A Term Notes.” There shall only be a single class of Notes
outstanding at any time under this Indenture.

 

Interest at the Applicable Rate of Interest shall accrue on any Floating Rate
Notes from the relevant Closing Date and shall be computed for each Interest
Accrual Period on the basis of a 360-day year and the actual number of days
elapsed in such Interest Accrual Period on the Outstanding Principal Balance of
such Notes on the first day of such Interest Accrual Period.  Interest at the
Applicable Rate of Interest shall accrue on any Fixed Rate Notes from the
relevant Closing Date and shall be computed for each Interest Accrual Period on
the basis of a 360-day year consisting of twelve 30-day months.

 

In addition, Step-Up Interest shall accrue on the Initial Notes from the
Expected Final Payment Date and shall be computed for each applicable Interest
Accrual Period on the basis of a 360-day year consisting of twelve 30-day
months.

 

Any amount of interest or Redemption Premium on any Notes not paid when due
shall, to the fullest extent permitted by applicable law, bear interest at an
interest rate per annum equal to the Applicable Rate of Interest for such Notes
from the date when due until such amount is paid or duly provided for, payable
on the next succeeding Payment Date, subject to the availability of the
Available Collections therefor in accordance with the priority of payments under
Section 3.09.

 

(b)         There shall be issued and delivered and authenticated on the
relevant Closing Date, to each of the Holders, Notes in the principal amounts
and maturities and bearing the interest rates, in each case substantially in the
form set forth in Exhibit A-1 or A-2 (as applicable) to this Indenture or in any
indenture supplemental hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements printed, lithographed or engraved thereon, as
may be required to comply with the rules of any securities exchange on which
such Notes may be listed or to conform to any usage in respect thereof, or as
may, consistently herewith, be prescribed by the Signatory Trustee executing
such Notes, such determination by the Signatory Trustee to be evidenced by his
or her execution of the Notes.

 

Definitive Notes shall be printed, lithographed or engraved or produced by any
combination of these methods or may be produced in any other manner permitted by
the rules of any securities exchange on which the Notes may be listed, all as
determined by the Signatory Trustee executing such Notes, as evidenced by his or
her execution of such Notes.

 

Notes offered and sold in reliance on Rule 144A shall be issued initially in the
form of one or more permanent Global Notes in registered form without interest
coupons and with such applicable legends as are provided for in Section 2.02,
substantially in the form set forth in Exhibit A-1 or A-2 (as applicable) to
this Indenture or in any indenture supplemental hereto (each, a “Rule 144A
Global Note”) registered in the name of Cede & Co., as nominee of DTC duly
executed by the Issuer and authenticated by and deposited with the Trustee as
custodian for and on behalf of the Depositary.  The aggregate principal amount
of each Rule 144A Global Note may from time to time be increased or decreased by
adjustments made by the Trustee on the applicable Global Note or on the records
of the Trustee as hereinafter provided in accordance with the instructions of
the Depositary.

 

Notes offered and sold in offshore transactions in reliance on Regulation S
shall be issued initially in the form of one or more permanent Global Notes in
registered form without interest coupons and with such applicable legends as are
provided for in Section 2.02, substantially in the form set forth in Exhibit A-1
or A-2 (as applicable) to this Indenture or in any indenture supplemental hereto
(each, a “Regulation S Global Note”), registered in the name of Cede & Co., as
nominee of DTC, duly executed by the Issuer and authenticated by and deposited
with the Trustee as custodian for and on behalf of the Depositary. 

 

36

--------------------------------------------------------------------------------


 

The aggregate principal amount of each Regulation S Global Note may from time to
time be increased or decreased by adjustments made by the Trustee on the
applicable Global Note or on the records of the Trustee as hereinafter provided.

 

Notes offered and sold to institutional “accredited investors” as defined in
Rule 501(1), (2), (3) or (7) of Regulation D of the Securities Act shall be
issued in registered form as Definitive Notes without interest coupons duly
executed by the Issuer and authenticated by the Trustee, substantially in the
form set forth in Exhibit A-1 or A-2 (as applicable) to this Indenture or any
indenture supplement thereto.

 

(c)          On the date of any Refinancing, the Issuer shall issue and deliver
as provided in Section 2.10 an aggregate principal amount of Refinancing Notes
having the maturities and bearing the interest rates and such other terms
authorized by one or more Trustee Resolutions or in any indenture supplemental
hereto providing for the issuance of such Notes or specified in the form of such
Notes, in each case in accordance with Section 2.10.

 

(d)         [Reserved].

 

(e)          The Notes shall be executed on behalf of the Issuer by the manual
or facsimile signature of a Signatory Trustee.

 

(f)            Each Note bearing the manual or facsimile signatures of any
individual who was at the time such Note was executed a Signatory Trustee shall
bind the Issuer, notwithstanding that any such individual has ceased to hold
such office prior to the authentication and delivery of such Notes or any
payment thereon.

 

(g)         At any time and from time to time after the execution of any Notes,
the Issuer may deliver such Notes to the Trustee for authentication and, subject
to the provisions of clause (h) below, the Trustee shall authenticate such Notes
by manual or facsimile signature upon receipt by it of an Officer’s Certificate
of the Issuer certifying that all conditions precedent in connection with the
issuance of such Notes have been satisfied and directing the Trustee to
authenticate such Notes.  The Notes shall be authenticated on behalf of the
Trustee by any Responsible Officer of the Trustee.

 

(h)         No Note shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless it shall have been executed on
behalf of the Issuer as provided in clause (e) above and authenticated by or on
behalf of the Trustee as provided in clause (g) above.  Such signatures shall be
conclusive evidence that such Note has been duly executed and authenticated
under this Indenture.  Each Note shall be dated the date of its authentication.

 

(i)             The Issuer shall execute and the Trustee shall, in accordance
with this Section 2.01(i) and at the written direction of the Issuer,
authenticate the Global Notes and retain the Global Notes as custodian for and
on behalf of the Depositary.  Upon deposit with the Trustee of each Global Note
authenticated by the Trustee, the Depositary shall credit, on its internal
system, the respective principal amounts of individual Beneficial Interests to
the accounts of the beneficial owners thereof or their respective custodians or
nominees who have accounts with DTC.  Ownership of Beneficial Interests will be
limited to Participants or persons who hold Beneficial Interests through
Participants.  Ownership of Beneficial Interests will be shown on, and the
transfer of that ownership will be effected only through, records maintained by
DTC (with respect to interests of Participants) and the records of Participants
(with respect to interests of persons other than Participants).

 

37

--------------------------------------------------------------------------------


 

Participants shall have no rights either under this Indenture with respect to
any Beneficial Interest in a Global Note held on their behalf by the
Depositary.  The Depositary may be treated by the Issuer, the Trustee and any
agent of the Issuer or the Trustee as the absolute owner of such Global Note for
all purposes whatsoever (except to the extent otherwise provided herein). 
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Trustee or any agent of the Issuer or the Trustee from giving effect to any
written certification, proxy or other authorization furnished by the Depositary
or impair, as between the Depositary and its Participants, the operation of
customary practices of DTC governing the exercise of the rights of an owner of a
Beneficial Interest in any Global Note.  The Depositary, as a Holder, may grant
proxies and otherwise authorize any person, including its Participants and
persons that may hold interests through Participants, to take any action which a
Holder is entitled to take under this Indenture or the Notes.

 

Section 2.02                                Restrictive Legends.  (a)  Each
Global Note and, except as provided in Section 2.12(f), each Definitive Note
(and all Notes issued in exchange therefor or upon registration of transfer or
substitution thereof), except as provided in Section 2.12(f), shall bear the
following legends (in addition to any other applicable legends or restrictions)
on the face thereof:

 

NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE.  BY ITS
ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL OWNER OF AN INTEREST HEREIN
(i) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QUALIFIED
INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A (“RULE 144A”) UNDER THE SECURITIES
ACT AND HAS ACQUIRED THIS NOTE OR AN INTEREST HEREIN IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, (B) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR”
AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D (“REGULATION D”)
UNDER THE SECURITIES ACT (COLLECTIVELY, AN “INSTITUTIONAL ACCREDITED INVESTOR”)
WHO, PRIOR TO ITS PURCHASE OF THIS NOTE OR AN INTEREST HEREIN, SHALL HAVE SIGNED
AN AGREEMENT IN THE FORM OF EXHIBIT I TO THE TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF SEPTEMBER 14, 2012 AMONG WILLIS ENGINE SECURITIZATION TRUST II (THE
“ISSUER”), DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE AND OPERATING BANK,
WILLIS LEASE FINANCE CORPORATION, AS ADMINISTRATIVE AGENT AND CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, AS THE INITIAL LIQUIDITY FACILITY PROVIDER OR
(C) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF THE SECURITIES ACT) AND IS
ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S (“REGULATION S”) UNDER THE SECURITIES ACT;
(ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN EXCEPT (A) TO THE ISSUER OR ITS AFFILIATE (AS DEFINED IN RULE
501(b) OF REGULATION D), (B) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO, PRIOR
TO ITS PURCHASE OF THIS NOTE OR AN INTEREST HEREIN, SHALL HAVE SIGNED AN
AGREEMENT IN THE FORM OF EXHIBIT I TO THE INDENTURE, (C) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (D) IN AN OFFSHORE TRANSACTION
IN COMPLIANCE WITH RULE 904 OF REGULATION S, (E) PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (F) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. 

 

38

--------------------------------------------------------------------------------


 

IF THE PROPOSED TRANSFER IS PURSUANT TO AN EXEMPTION FROM REGISTRATION IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OTHER THAN RULE
144A OR REGULATION S UNDER THE SECURITIES ACT, THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE TRUSTEE AND THE ISSUER SUCH CERTIFICATIONS, LEGAL
OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION”, “UNITED STATES” AND
“U.S. PERSONS” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S.  THE INDENTURE
CONTAINS A PROVISION REQUIRING THE REGISTRAR TO REFUSE TO REGISTER ANY TRANSFER
OF THIS NOTE OR AN INTEREST HEREIN IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT EITHER: 
(A) NO ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE U.S.
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (II) A
PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE U.S. INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE,
LOCAL OR OTHER U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE UNDERLYING
ASSETS ARE DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN,
ACCOUNT OR ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE OR ANY
INTEREST HEREIN; OR (B) THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST
HEREIN BY THE HOLDER DO NOT AND WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR
A VIOLATION OF ANY SIMILAR LAW, AS APPLICABLE.

 

(b)         Each Global Note (except as provided in Section 2.12(f)) shall also
bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO.  OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

39

--------------------------------------------------------------------------------


 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH ON THE REVERSE HEREOF.

 

(c)          Each Regulation S Global Note (except as provided in
Section 2.12(f)) shall, in addition to the legends specified in Sections
2.02(a) and 2.02(b), bear the following legend on the face thereof:

 

PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
“40-DAY DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 903(B)(2) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S, (B) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO, PRIOR TO ITS
PURCHASE OF THIS NOTE, SHALL HAVE SIGNED AN AGREEMENT IN THE FORM OF EXHIBIT I
TO THE INDENTURE OR (C) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND (D) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.

 

(d)         Each Definitive Note (except as provided in Section 2.12(f)) shall
also bear the following legend on the face thereof:

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.

 

Section 2.03                                Registrar and Paying Agent. 
(a)  There shall at all times be maintained (i) an office or agency in the
location set forth in Section 12.05 where Notes may be presented or surrendered
for registration of transfer or for exchange (the “Registrar”), (ii) an office
or agency in the location set forth in Section 12.05, where Notes may, to the
extent required hereunder, be presented for payment (each, a “Paying Agent”) and
(iii) an office or agency where notices and demands in respect of the payment of
such Notes may be served.  For so long as the Notes are listed on any stock
exchange, the Issuer shall appoint and maintain a Paying Agent and a listing
agent in the jurisdiction in which such stock exchange is located.  The Issuer
shall cause the Registrar (acting as agent of the Issuer, solely for U.S.
federal income tax purposes) to keep a register of each registered holder of
each Note, of the increase and decrease thereof, and of their transfer and
exchange, as well as the Outstanding Principal Balance of each Outstanding Note
(which, absent manifest error, shall be prima facie evidence of the Outstanding
Principal Balance thereof (the “Register”).  Written notice of any change of
location of such office or agency shall be given by the Trustee to the Issuer
and the Holders.  In the event that no such office or agency shall be maintained
or no such notice of location or of change of location shall be given,
presentations and demands may be made and notices may be served at the Corporate
Trust Office of the Trustee, who shall act as the Registrar.

 

40

--------------------------------------------------------------------------------


 

(b)         Each Authorized Agent shall be a bank or trust company organized and
doing business under the laws of the United States of America or any state or
territory thereof or of the District of Columbia, with a combined capital and
surplus of at least $75,000,000 (or having a combined capital and surplus in
excess of $5,000,000 and the obligations of which, whether now in existence or
hereafter incurred, are fully and unconditionally Guaranteed by a corporation
organized and doing business under the laws of the United States of America, any
state or territory thereof or of the District of Columbia and having a combined
capital and surplus of at least $75,000,000) and shall be authorized under the
laws of the United States of America or any state or territory thereof to
exercise corporate trust powers, subject to supervision by federal or state
authorities (such requirements, the “Eligibility Requirements”).  The Trustee
shall initially be a Paying Agent and Registrar hereunder with respect to the
Notes.

 

(c)          Any corporation into which any Authorized Agent may be merged or
converted or with which it may be consolidated, or any corporation resulting
from any merger, consolidation or conversion to which any Authorized Agent shall
be a party, or any corporation succeeding to the corporate trust business of any
Authorized Agent, shall be the successor of such Authorized Agent hereunder, if
such successor corporation is otherwise eligible under this Section, without the
execution or filing of any paper or any further act on the part of the parties
hereto or such Authorized Agent or such successor corporation.

 

(d)         Any Authorized Agent may at any time resign by giving Written Notice
of resignation to the Trustee and the Issuer.  The Issuer may, and at the
request of the Trustee shall, at any time terminate the agency of any Authorized
Agent by giving Written Notice of termination to such Authorized Agent and to
the Trustee.  Upon the resignation or termination of an Authorized Agent or if
at any time any such Authorized Agent shall cease to be eligible under this
Section (when, in either case, no other Authorized Agent performing the
functions of such Authorized Agent shall have been appointed by the Trustee),
the Issuer shall promptly appoint one or more qualified successor Authorized
Agents, reasonably satisfactory to the Trustee, to perform the functions of the
Authorized Agent which has resigned or whose agency has been terminated or who
shall have ceased to be eligible under this Section.  The Issuer shall give
Written Notice of any such appointment made by it to the Trustee; and in each
case the Trustee shall mail notice of such appointment to all Holders as their
names and addresses appear on the Register.

 

(e)          The Issuer agrees to pay, or cause to be paid, from time to time to
each Authorized Agent reasonable compensation for its services and to reimburse
it for its reasonable expenses to be agreed to pursuant to separate agreements
with each such Authorized Agent.

 

Section 2.04                                Paying Agent to Hold Money in
Trust.  The Trustee shall require each Paying Agent other than the Trustee to
agree in writing that all moneys deposited with any Paying Agent for the purpose
of any payment on the Notes shall be deposited and held in trust for the benefit
of the Holders (with regard to payments on the Notes), subject to the provisions
of this Section.  Moneys so deposited and held in trust shall constitute a
separate trust fund for the benefit of the Holders with respect to which such
money was deposited.

 

The Trustee may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, direct any Paying Agent to
pay to the Trustee all sums held in trust by such Paying Agent; and, upon such
payment by any Paying Agent to the Trustee, such Paying Agent shall be released
from all further liability with respect to such money.

 

41

--------------------------------------------------------------------------------


 

Section 2.05                                Method of Payment.  (a)  On each
Payment Date, the Trustee shall, or shall instruct a Paying Agent to, pay, to
the extent of the Available Collections therefor transferred to a Note Account,
to the Holders all principal, Redemption Price or Outstanding Principal Balance
of, and interest on, the Notes; provided, that in the event and to the extent
receipt of any payment is not confirmed by the Trustee or Paying Agent by
1:00 p.m.  (New York City time) on such Payment Date or any Business Day
thereafter, distribution thereof shall be made on the Business Day following the
Business Day such payment is received.

 

(b)         Payments on a Payment Date with respect to (i) any Notes in the form
of Global Notes shall be made by wire transfer to or as instructed by the
Depositary (which such instructions shall be delivered at least five
(5) Business Days before the applicable Payment Date) so long as it is the
Holder thereof and (ii) Notes in the form of Definitive Notes shall be made by
check mailed to each Holder of a Definitive Note determined on the applicable
Record Date, at its address appearing in the Register; alternatively, Holders of
Definitive Notes, upon application in writing to the Trustee, not later than the
applicable Record Date, may have such payment made by wire transfer to an
account designated by such Holder at a financial institution in New York, New
York; provided that, Holders of Definitive Notes having an aggregate principal
amount of not less than $1,000,000 shall have such payment made by wire transfer
to an account designated by such Holder at a financial institution in New York,
New York.  The final payment with respect to any Global Note or Definitive Note,
however, shall be made only upon presentation and surrender of such Note by the
Holder or its agent at the Corporate Trust Office or agency of the Trustee or
Paying Agent specified in the notice given by the Trustee or Paying Agent with
respect to such final payment.  The Trustee or Paying Agent shall mail such
notice of the final payment of each Note to the Holder thereof, specifying the
date and amount of such final payment, no later than five (5) Business Days
prior to such final payment.

 

(c)  Any and all payments and deposits required to be made under this Indenture
or the Notes by the Issuer to or for the benefit of a Holder shall, except as
otherwise required by applicable law, be made free and clear of and without
deduction for any and all present or future Taxes and all liabilities with
respect thereto, now or hereafter imposed, levied, collected, withheld or
assessed by any governmental authority.

 

(d) Each Holder not organized under the laws of the United States or a state
thereof shall, to the extent that it is entitled to receive payments under this
Indenture without deduction or withholding of any United States federal income
taxes (other than withholding Taxes), provide an original IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-9 or any other information and documentation that may be
necessary in order to obtain such exemption.

 

(e) If a payment made to the Initial Liquidity Facility Provider under the
Indenture would be subject to United States withholding tax imposed by FATCA,
such Initial Liquidity Facility Provider shall deliver to the Administrative
Agent and the Issuer, at the time or times prescribed by law or at such time or
times reasonably requested by the Administrative Agent or Issuer, such
documentation as may be necessary to determine that such Initial Liquidity
Facility Provider has complied with FATCA or to determine the extent to which
such Initial Liquidity Facility Provider is subject to withholding under FATCA.

 

42

--------------------------------------------------------------------------------


 

Section 2.06                                Minimum Denomination.  The Notes
shall be issued and may be transferred or exchanged only in minimum
denominations of $200,000 and integral multiples of $1,000 in excess thereof.

 

Section 2.07                                Transfer and Exchange;
Cancellation.  (a)  Certain Transfers and Exchanges.  Transfer of any Global
Note shall be by delivery.  The Issuer agrees with the Depositary that a Global
Note and the corresponding Beneficial Interests therein shall only be
transferred in the circumstances described in this Indenture.  All Global Notes
will be exchanged by the Issuer for Notes in definitive registered form
substantially as set forth in Exhibit A-1 or A-2 (as applicable) to this
Indenture (each, a “Definitive Note”) if (i) the Depositary notifies the Issuer
or the Trustee in writing that it is no longer willing or able to properly
discharge its responsibilities as depositary with respect to the Global Notes
and a successor depositary is not appointed by the Depositary at the request of
the Issuer within 90 days of such notice or (ii) after the occurrence of an
Event of Default with respect to the Notes the owners of Beneficial Interests
representing an aggregate of not less than 51% of the aggregate Outstanding
Principal Balance of the Notes advise the Issuer, the Trustee and the Depositary
through the Participants in writing that the continuation of a book-entry system
through DTC (or a successor thereto) is no longer in the best interests of such
owners.  Upon surrender to the Trustee of the Global Notes, accompanied by
registration instructions from the Holder of such Global Note as provided in
this Indenture, the Issuer shall issue and, upon written instructions of the
Issuer, the Trustee shall authenticate and deliver Definitive Notes to the
owners of Beneficial Interests therein.

 

None of the Issuer, the Paying Agent or the Trustee shall be liable for any
delay in delivery of such registration instructions and may conclusively rely
on, and shall be fully protected in relying on, such registration instructions
as provided in accordance with the terms of this Indenture.  Upon the issuance
of Definitive Notes, the Trustee shall recognize the Persons in whose name the
Definitive Notes are registered in the Register as Holders hereunder.  Neither
the Issuer nor the Trustee shall be liable if the Trustee or the Issuer is
unable to appoint a successor to DTC.

 

The transfer and exchange of Beneficial Interests in Global Notes shall be
effected through DTC, in accordance with this Indenture and the Applicable
Procedures of DTC therefor.  The transfer and exchange of Beneficial Interests
shall be subject to restrictions on transfer comparable to those set forth in
Section 2.12 and elsewhere herein.  The Trustee shall have no obligation to
ascertain DTC’s compliance with any such restrictions on transfer or exchange.

 

Any Beneficial Interest in one of the Global Notes that is transferred to a
Person who will hold such Beneficial Interest in the form of an interest in
another Global Note will, upon transfer, cease to be an interest in such first
Global Note and become an interest in such other Global Note and, accordingly,
will thereafter be subject to all transfer restrictions, if any, and other
procedures applicable to Beneficial Interests in such other Global Note for as
long as it holds such an interest therein.

 

Global Notes may also be exchanged or replaced, in whole or in part, as provided
in Section 2.08.  Every Note authenticated and delivered in exchange for, or in
lieu of, a Global Note or any portion thereof pursuant to Section 2.08 shall be
authenticated and delivered in the form of, and shall be, a Global Note in
registered form.  A Global Note may not be exchanged for another Note other than
as provided in Sections 2.07(a) and 2.08.

 

(b)         Transfer and Exchange of Definitive Notes.  A Holder may transfer a
Definitive Note only by written application to the Registrar stating the name of
the proposed transferee and otherwise complying with the terms of this
Indenture.  No such transfer shall be effected until, and such transferee shall
succeed to the rights of a Holder only upon, final acceptance and registration
of the transfer by the Registrar in the Register.

 

43

--------------------------------------------------------------------------------

 


 

Prior to the due presentment for registration of transfer of a Definitive Note,
the Issuer and the Trustee may deem and treat the applicable registered Holder
as the absolute owner and Holder of such Definitive Note for the purpose of
receiving payment of all amounts payable with respect to such Definitive Note
and for all other purposes and shall not be affected by any Written Notice to
the contrary.  The Registrar (if different from the Trustee) shall promptly
notify the Trustee and the Trustee shall promptly notify the Issuer of each
request for a registration of transfer of a Definitive Note.

 

When Definitive Notes are presented to the Registrar with a request to register
their transfer or to exchange them for an equal principal amount of Definitive
Notes of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested if its requirements for such
transactions are met (including, in the case of a transfer, that such Definitive
Notes are accompanied by a completed Transfer Notice in the form attached to
such Definitive Notes duly executed by the Holder thereof (or by an attorney who
is authorized in writing to act on behalf of the Holder) and by an agreement in
the form of Exhibit I hereto duly executed by the transferee of such Definitive
Notes).  To permit registrations of transfers and exchanges, the Issuer shall
execute and the Trustee shall, upon the written order of the Issuer,
authenticate Definitive Notes.  Except as set forth in Sections 2.08 and 2.09,
no service charge shall be made for any registration of transfer or exchange of
any Definitive Notes.

 

The Registrar shall not be required to exchange or register the transfer of any
Definitive Notes as above provided during the 15-day period preceding the Final
Maturity Date of any such Notes or during the period after the first mailing of
any notice of Redemption of Notes to be redeemed.  The Registrar shall not be
required to exchange or register the transfer of any Definitive Notes that have
been selected, called or are being called for Redemption except, in the case of
any Definitive Notes where notice has been given that such Definitive Notes are
to be redeemed in part, the portion thereof not so to be redeemed.

 

(c)           Cancellation.  The Issuer at any time may deliver Notes to the
Trustee for cancellation.  Each Registrar and Paying Agent shall forward to the
Trustee any Notes surrendered to them for transfer, exchange, payment or
purchase.  The Trustee and no one else shall cancel and destroy in accordance
with its customary practices in effect from time to time any such Notes,
together with any other Notes surrendered to it for registration of transfer,
exchange or payment.  The Issuer may not issue new Notes (other than Refinancing
Notes issued in connection with any Refinancing) to replace Notes it has
redeemed, paid or delivered to the Trustee for cancellation.

 

Section 2.08           Mutilated, Destroyed, Lost or Stolen Notes.  If any
Definitive Note or Global Note shall become mutilated, destroyed, lost or
stolen, the Issuer shall, upon the written request of the Holder thereof and
presentation of such Note or satisfactory evidence of destruction, loss or theft
thereof to the Trustee or Registrar, issue, and the Trustee shall authenticate
and the Trustee or Registrar shall deliver in exchange therefor or in
replacement thereof, a new Definitive Note or Global Note, payable to such
Holder in the same principal amount, of the same maturity, with the same payment
schedule, bearing the same interest rate and dated the date of its
authentication.  If the Definitive Note or Global Note being replaced has become
mutilated, such Note shall be surrendered to the Trustee or the Registrar and
forwarded to the Issuer by the Trustee or the Registrar.  If the Definitive Note
or Global Note being replaced has been destroyed, lost or stolen, the Holder
thereof shall furnish to the Issuer, the Trustee or the Registrar (a) such
security or indemnity as may be required by them to save the Issuer, the Trustee
and the Registrar harmless and (b) evidence satisfactory to the Issuer, the
Trustee and the Registrar of the destruction, loss or theft of such Definitive
Note or Global Note and of the ownership thereof, provided that the requirements
of this sentence with respect to any Holder that is a QIB shall be satisfied by
delivery of an indemnity of such Holder in form and substance satisfactory to
the Trustee  and an affidavit of such Holder as to the destruction, loss or
theft.

 

44

--------------------------------------------------------------------------------


 

The Holder(s) will be required to pay any Tax or other governmental charge
imposed in connection with such exchange or replacement and any other expenses
(including the fees and expenses of the Trustee and the Registrar) connected
therewith.

 

Section 2.09           Payments of Transfer Taxes.  Upon the transfer of any
Note or Notes pursuant to Section 2.07, the Issuer or the Trustee may require
from the party requesting such new Note or Notes payment of a sum to reimburse
the Issuer or the Trustee for, or to provide funds for the payment of, any
transfer tax or similar governmental charge payable in connection therewith.

 

Section 2.10           Refinancing.  (a)  Subject to Section 2.01(a), the next
succeeding two sentences, paragraphs (b), (c) and (d) below and
Section 5.02(c)(ii), the Issuer may issue Refinancing Notes pursuant to this
Indenture for the purpose of refinancing the Outstanding Principal Balance of
the Initial Notes and any Refinancing Notes.  Each refinancing of the Initial
Notes or Refinancing Notes with the proceeds of an offering of Refinancing Notes
(a “Refinancing”) shall be authorized pursuant to one or more Trustee
Resolutions.  Each Refinancing Note shall constitute a “Note” for all purposes
under this Indenture, and shall have the class or subclass designation and such
further designations added or incorporated in such title as specified in the
related Trustee Resolutions, in any indenture supplemental hereto providing for
the issuance of such Notes or specified in the form of such Notes, as the case
may be.

 

(b)           A Refinancing of the Initial Notes or any Refinancing Notes in
whole may occur on any Payment Date after the Initial Closing Date and shall be
effected as an Optional Redemption pursuant to Section 3.11(a).  No partial
Refinancing of the Initial Notes or any Refinancing Notes shall be permitted. 
On the date of any Refinancing, the Issuer shall issue and sell an aggregate
principal amount of Refinancing Notes in an amount at least equal to the
Redemption Price of the Notes being refinanced thereby and any accrued and
unpaid interest plus the Refinancing Expenses relating thereto and any amount to
be deposited in any Cash Collateral Account for such Refinancing Notes.  The
proceeds of each sale of Refinancing Notes shall be used to make the deposit
required by Section 3.11(d), to pay such Refinancing Expenses, to fund such Cash
Collateral Account and for such other purposes as may be specified in the
Trustee Resolution.

 

(c)           Each Refinancing Note shall contain such terms as may be
established in or pursuant to the related Trustee Resolution (subject to
Section 2.01), in any indenture supplemental hereto providing for the issuance
of such Notes or specified in the form of such Notes to the extent permitted
below, which supplemental indenture may include such amendments to this
Indenture as shall be specified in the Trustee Resolutions.  Prior to any
Refinancing, any or all of the following, as applicable, with respect to the
related issue of Refinancing Notes shall have been determined by the Issuer and
set forth in one or more Trustee Resolutions, in any indenture supplemental
hereto or specified in the form of such Notes, as the case may be:

 

(i)            the Notes to be refinanced by such Refinancing Notes;

 

(ii)           the aggregate principal amount of such Refinancing Notes that may
be issued;

 

(iii)          the proposed date of such Refinancing;

 

(iv)          the Expected Final Payment Date, if applicable, and the Final
Maturity Date of such Refinancing Notes;

 

(v)           whether such Refinancing Notes are to have the benefit of any
Eligible Credit Facility and, if so, the amount and other terms thereof and/or
the existence of any Cash Collateral Account and/or any increase in the Required
Amount for any Cash Collateral Account;

 

45

--------------------------------------------------------------------------------


 

(vi)          the rate at which such Refinancing Notes shall bear interest or
the method by which such rate shall be determined;

 

(vii)         if other than denominations of $200,000 or higher integral
multiples of $1,000 (with respect to Notes), the denomination or denominations
in which such Refinancing Notes shall be issuable;

 

(viii)        whether beneficial owners of interests in any such permanent
global Refinancing Note may exchange such interests for Refinancing Notes under
which any such exchanges may occur, if other than in the manner provided in
Section 2.07, and the circumstances under which and the place or places where
any such exchanges may be made and the identity of any initial depositary
therefor if not DTC;

 

(ix)           the class and subclass of Notes to which such Refinancing Notes
belong; and

 

(x)            any other terms, conditions, rights and preferences (or
limitations on such rights and preferences) relating to such Refinancing Notes
(which terms shall comply with Applicable Law and not be inconsistent with the
requirements or restrictions of this Indenture, including Section 5.02(c)(ii)).

 

If any of the terms of any issue of Refinancing Notes are established by action
taken pursuant to one or more Trustee Resolutions, such Trustee Resolutions
shall be delivered to the Trustee setting forth the terms of such Refinancing
Notes.

 

(d)           In connection with a Refinancing of the Initial Notes, the Initial
Liquidity Facility shall be terminated and a condition of such Refinancing shall
be the payment in full to the Initial Liquidity Facility Provider of all amounts
related to and due under the Initial Liquidity Facility.

 

(e)           In connection with any Refinancing of Notes, the Issuer shall pay
to all parties to the Related Documents all reasonable costs and expenses
related thereto.

 

Section 2.11           [Reserved].

 

Section 2.12           Special Transfer Provisions.  (a)  Certain Transfers and
Exchanges of Beneficial Interests.  In connection with all transfers and
exchanges of a Beneficial Interest in a Global Note for a Definitive Note, the
transferor of such Beneficial Interest must deliver to the Trustee either
(i) (A) instructions given in accordance with the Applicable Procedures from a
Participant directing DTC to credit or cause to be credited a Beneficial
Interest corresponding to the specified Global Note in an amount equal to the
Beneficial Interest to be transferred or exchanged, (B) a written order given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase in connection with such
transfer or exchange and (C) instructions given by the Depositary to effect the
transfer referred to in (A) and (B) above or (ii) (A) instructions given in
accordance with Applicable Procedures from a Participant directing DTC to direct
the Trustee to cause to be issued a Definitive Note by means of the process set
forth in Section 2.07(a) (if permitted pursuant to Section 2.07) in an amount
equal to the Beneficial Interest to be transferred or exchanged and
(B) instructions given by the Holder of the Beneficial Interest in such Global
Note to effect the transfer referred to in (A) above.

 

46

--------------------------------------------------------------------------------


 

(b)           Transfer of Beneficial Interests in the Same Global Note. 
Beneficial Interests in a Global Note may be transferred to Persons who will
hold such Beneficial Interest in a form corresponding to the same Global Note in
accordance with the transfer restrictions set forth in the Restrictive Legend.

 

(c)           Transfer of Beneficial Interests to Another Global Note. 
Beneficial Interests corresponding to one of the Global Notes may be transferred
to Persons who will hold such Beneficial Interest in the form of a Beneficial
Interest corresponding to the other Global Note subject to the following:

 

(i)            If a Holder of a Beneficial Interest in a Rule 144A Global Note
deposited with the Depositary wishes to exchange its Beneficial Interest in such
Rule 144A Global Note for a Beneficial Interest in the Regulation S Global Note,
or to transfer its Beneficial Interest in such Rule 144A Global Note to a Person
who wishes to take delivery thereof in the form of a Beneficial Interest in the
corresponding Regulation S Global Note, the transferor of such Beneficial
Interest must deliver to the Trustee (A) written instructions given in
accordance with the Applicable Procedures from a Participant directing the
Trustee, as Registrar, to cause to be credited a Beneficial Interest in the
corresponding Regulation S Global Note in an amount equal to the Beneficial
Interest in the Rule 144A Global Note to be exchanged or transferred, but not
less than the minimum denomination applicable to Notes held through such
Regulation S Global Note, (B) a written order given in accordance with the
Applicable Procedures containing information regarding the Participant account
of the Depositary and, in the case of a transfer or exchange pursuant to and in
accordance with Regulation S, the Euroclear or Clearstream account to be
credited with such increase and (C) a certificate in the form of Exhibit F
hereto, including the certifications in item (2) thereof. The Trustee, as
Registrar, will instruct the Depositary to reduce the principal amount of the
Rule 144A Global Note and to increase the principal amount of the corresponding
Regulation S Global Note by the aggregate principal amount of the Beneficial
Interest in the Rule 144A Global Note to be exchanged or transferred, and to
credit or cause to be credited to the account of the Person specified in such
instructions a Beneficial Interest in such Regulation S Global Note equal to the
reduction in the principal amount of the Rule 144A Global Note.

 

(ii)           If an Holder of a Beneficial Interest in a Regulation S Global
Note deposited with the Depositary wishes at any time to exchange its Beneficial
Interest in such Regulation S Global Note for a Beneficial Interest in a
corresponding Rule 144A Global Note or to transfer its Beneficial Interest in
such Regulation S Global Note to a Person who wishes to take delivery thereof in
the form of a Beneficial Interest in the corresponding Rule 144A Global Note,
the transferor of such Beneficial Interest must deliver to the Trustee
(A) written instructions from Euroclear and Clearstream or the Depositary, as
the case may be, directing the Trustee, as Registrar, to cause to be credited a
Beneficial Interest in the corresponding Rule 144A Global Note equal to the
Beneficial Interest in the Regulation S Global Note to be exchanged or
transferred but not less than the minimum denomination applicable to Notes held
through such Rule 144A Global Notes, such instructions to contain information
regarding the Participant account with the Depositary to be credited with such
increase and (B)  prior to or on the 40th day after the later of the
commencement of the offering of the Notes and the relevant Closing Date (the
“Restricted Period”), a certificate in the form of Exhibit F hereto, including
the certifications in item (1) thereof.  After the expiration of the Restricted
Period the certification requirements of this clause (ii) will no longer apply
to such transfers.

 

47

--------------------------------------------------------------------------------


 

The Trustee, as Registrar, will instruct the Depositary to reduce the Regulation
S Global Note by the aggregate principal amount of the Beneficial Interest in
the Regulation S Global Note to be transferred or exchanged and shall instruct
the Depositary, concurrently with such reduction, to credit or cause to be
credited to the account of the Person specified in such instructions a
Beneficial Interest in the corresponding Rule 144A Global Note equal to the
reduction in the principal amount of the Regulation S Global Note.

 

(d)           Notation by the Trustee of Transfer of Beneficial Interests Among
Global Notes.  Upon satisfaction of the requirements for transfer of Beneficial
Interests pursuant to paragraphs (a) and (c) above, the Depositary shall present
to the Trustee (x) the relevant Global Note from which the Beneficial Interests
are being transferred to reduce the principal amount of such Global Note and
(y) the relevant Global Note to which the Beneficial Interests are being
transferred to increase the principal amount of such Global Note, in each case,
by the principal amount of such Beneficial Interests being transferred (and an
appropriate notation shall be made thereon by the Trustee).  The Trustee shall
then promptly deliver appropriate instructions to DTC to reduce or reflect on
its records a reduction of the Beneficial Interests in the Global Note from
which the Beneficial Interests are being transferred by the principal amount of
such Beneficial Interests, and the Trustee shall promptly deliver appropriate
instructions to DTC concurrently with such reduction, to increase or reflect on
its records an increase of the Beneficial Interests in the Global Note to which
Beneficial Interests are being transferred by the principal amount of such
Beneficial Interests, and to credit or cause to be credited to the account of
the Participant specified in the instructions delivered by the transferor of
such Beneficial Interests pursuant to paragraph (a) of this Section 2.12 the
Beneficial Interests being transferred.

 

(e)           Exchange of Beneficial Interests for Definitive Notes.  Any
Definitive Note delivered in exchange for a Beneficial Interest corresponding to
a Rule 144A Global Note or Regulation S Global Note, as the case may be,
pursuant to this Indenture and Section 2.07(a) shall, except as otherwise
provided by paragraph (f) of this Section 2.12, bear the Restrictive Legend set
forth in Section 2.02.

 

(f)            Restrictive Legend.  Upon the transfer, exchange or replacement
of Definitive Notes not bearing the Restrictive Legend, the Registrar shall
deliver Definitive Notes that do not bear the Restrictive Legend.  Upon the
transfer, exchange or replacement of Definitive Notes bearing the Restrictive
Legend, the Registrar shall deliver only Definitive Notes that bear the
Restrictive Legend unless, in the case of Initial Notes, there is delivered to
the Registrar an Opinion of Counsel reasonably satisfactory to the Issuer and
the Trustee to the effect that neither such legend nor the related restrictions
on transfer are required in order to maintain compliance with the provisions of
the Securities Act.

 

(g)           General.  By its acceptance of any Note bearing the Restrictive
Legend, each Holder of such Note acknowledges the restrictions on transfer of
such Note set forth in this Indenture and in the Restrictive Legend and agrees
that it will transfer such Note only as provided in this Indenture and in such
Note.  By its acceptance of a Beneficial Interest corresponding to any Global
Note, each such owner acknowledges the restrictions on transfer of such
Beneficial Interest set forth in this Indenture and agrees that it will transfer
such Beneficial Interest only as set forth in this Indenture.  The Registrar
shall not register a transfer of any Definitive Note unless such transfer
complies with the restrictions on transfer of such Definitive Note set forth in
this Indenture.  In connection with any transfer of Notes or Beneficial
Interests corresponding thereto, each Holder or owner thereof agrees by its
acceptance of such Notes or such Beneficial Interests to furnish the Trustee or
the Depositary, as the case may be, the certifications and legal opinions
described herein to confirm that such transfer is being made pursuant to an
exemption from, or a transaction not subject to, the registration requirements
of the Securities Act; provided that the Trustee or Depositary, as the case may
be, shall not be required to determine (but may rely on a determination made by
the Issuer with respect to) the sufficiency of any such legal opinions.

 

48

--------------------------------------------------------------------------------


 

(h)           Transfers of Global Notes. Subject to clauses (c) and (d) above,
transfers of a Global Note shall be limited to transfers of such Global Note in
whole, but not in part, to nominees of the Depositary or to a successor of the
Depositary or such successor’s nominee.

 

The Trustee shall retain copies of all letters, notices and other written
communications received pursuant to this Section 2.12 in accordance with its
customary procedures.  The Issuer shall have the right to inspect and make
copies of all such letters, notices or other written communications at any
reasonable time during normal business hours upon the giving of reasonable
Written Notice to the Trustee.

 

Section 2.13           [Reserved].

 

Section 2.14           Statements to Holders.  (a)  On the last Business Day
before each Payment Date, the Issuer shall cause the Administrative Agent to
deliver to the Trustee, the Controlling Trustees, each Rating Agency, and the
Initial Liquidity Facility Provider, and the Trustee shall promptly thereafter
(but not later than such Payment Date) make available on the Trustee’s Website
to each Holder who has registered on the Trustee’s Website and provided proof of
its ownership of the Notes to the Trustee (each such Holder a “Certified
Holder”), a written report signed by a Responsible Officer of the Administrative
Agent, substantially in the form attached as Exhibit E-1 hereto prepared by the
Administrative Agent and setting forth the information described therein (each,
a “Monthly Report”).  The Issuer shall cause the Administrative Agent to deliver
a copy of the Annual Budget for each year with the Monthly Report for January in
such year, and the Trustee shall include a copy of such Annual Budget with the
Monthly Report for January made available on the Trustee’s Website to the
Certified Holders.  The Issuer shall cause the Administrative Agent to deliver
to the Trustee, the Controlling Trustees, each Rating Agency, and the Initial
Liquidity Facility Provider with the Monthly Report for each June, and the
Trustee shall make available on the Trustee’s Website with the Monthly Report
for each June to the Certified Holders, a written report signed by a Responsible
Officer of the Administrative Agent, substantially in the form attached as
Exhibit E-2 hereto prepared by the Administrative Agent and setting forth the
information described therein (each, an “Annual Report”).  The Trustee shall
make available on the Trustee’s Website a copy of each Monthly Report and Annual
Report to any Certified Holder.  The Trustee shall be permitted to change the
method by which the Monthly Report or the Annual Report is distributed to
Holders in order to make such distribution more convenient and/or more
accessible to the Holders.  The Trustee shall provide timely and adequate
notification to the Holders of any such change.  If the Notes are then listed on
any stock exchange, the Trustee also shall provide a copy of each Monthly Report
and each Annual Report to the applicable listing agent on behalf of such stock
exchange at the address set forth in Section 12.05.

 

(b)           The Issuer shall cause the Administrative Agent to deliver, after
the end of each calendar year but not later than the latest date permitted by
law, to the Trustee, the Initial Liquidity Facility Provider and the Controlling
Trustees, and the Trustee shall (or shall instruct any Paying Agent to) furnish
to each Person who at any time during such calendar year was a Holder of Notes
during such calendar year, a statement prepared by the Administrative Agent
containing the sum of the amounts determined pursuant to Exhibit E-1 hereto with
respect to the Notes for such calendar year or, in the event such Person was a
Holder of Notes during only a portion of such calendar year, for the applicable
portion of such calendar year, and such other items as are readily available to
the Administrative Agent and which a Holder shall reasonably request as
necessary for the purpose of such Holder’s preparation of its U.S. federal
income or other tax returns.

 

49

--------------------------------------------------------------------------------


 

So long as any of the Notes are Global Notes held by the Depositary or its
nominee, such report and such other items will be prepared on the basis of such
information supplied to the Administrative Agent by the Depositary, and will be
delivered by the Trustee, when received from the Administrative Agent, to the
Depositary and the applicable beneficial owners in the manner described above. 
In the event that any such information has been provided by any Paying Agent
directly to such Person through other tax-related reports or otherwise, the
Trustee in its capacity as Paying Agent shall not be obligated to comply with
such request for information.

 

(c)           The Issuer shall cause a copy of each statement, report or
document described in Section 2.14(a) and Section 6.12 to be concurrently
delivered by the Administrative Agent to each Rating Agency.

 

(d)           At such time, if any, as the Notes are issued in the form of
Definitive Notes, the Trustee shall deliver the information described in
Section 2.14(b) to each Holder of a Definitive Note for the relevant period of
ownership of such Definitive Note as appears on the records of the Registrar.

 

(e)           Following each Payment Date and any other date specified herein
for distribution of any payments with respect to the Notes and prior to a
Refinancing or Redemption, the Trustee shall cause notice thereof to be given
(i) by publication in such English language newspaper or newspapers having a
general circulation in Europe, (ii) by either of (A) the information contained
in such notice appearing on the relevant page of the Reuters Screen or such
other medium for the electronic display of data as may be available to the
Trustee and notified to Holders or (B) publication in the Financial Times
(European Edition) and The Wall Street Journal (National Edition) or, if either
newspaper shall cease to be published or timely publication therein shall not be
practicable, in such English language newspaper or newspapers having a general
circulation in Europe and the United States of America and (iii) so long as such
Notes are registered with DTC, Euroclear and/or Clearstream, delivery of the
relevant notice to DTC, Euroclear and/or Clearstream for communication by them
to Holders. Notwithstanding the above, any notice to the Holders of Floating
Rate Notes specifying an interest rate for such Notes, any Payment Date, any
principal payment or any payment of premium, if any, shall be validly given by
delivery of the relevant notice to DTC, Euroclear and/or Clearstream for
communication by them to such Holders, without the need for publication in an
English language newspaper described in clause (i) of the preceding sentence. If
the Notes are listed on a stock exchange, notice specifying (a) an increase in
the interest rate of the Notes or (b) redemption of principal of any Notes must
be published in a daily newspaper of general circulation in the jurisdiction in
which such stock exchange is located for so long as any class of Notes is listed
on such stock exchange.  Any such notice shall be deemed to have been given on
the first day on which any of such conditions shall have been met.

 

(f)            The Trustee shall be at liberty to sanction some other method of
giving notice to the Holders if, in its opinion, such other method is
reasonable, having regard to the number and identity of the Holders and/or to
market practice then prevailing, is in the best interests of the Holders and
will comply with the rules of any stock exchange on which any Notes are listed
as confirmed by the listing agent for such stock exchange or such other stock
exchange (if any) on which the Notes are then listed, and any such notice shall
be deemed to have been given on such date as the Trustee may approve; provided
that notice of such method is given to the Holders in such manner as the Trustee
shall require.

 

Section 2.15           CUSIP, CCN and ISIN Numbers.  The Issuer in issuing the
Notes may use “CUSIP”, “CCN”, “ISIN” or other identification numbers (if then
generally in use), and if so, the Trustee shall use CUSIP numbers, CCN
numbers, ISIN numbers or other identification numbers, as the case may be, in
notices of redemption or exchange as a convenience to Holders; provided that any
such notice shall state that no representation is made as to the correctness of
such numbers either as printed on the Notes or as contained in any notice of
redemption or exchange and that reliance may be placed only on the other
identification numbers printed on the Notes; provided further, that failure to
use “CUSIP”, “CCN”, “ISIN” or other identification numbers in any notice of
redemption or exchange shall not affect the validity or sufficiency of such
notice.

 

50

--------------------------------------------------------------------------------


 

Section 2.16           Holder Representations and Covenants.  Each Holder and
beneficial owner of a Note, by the purchase of such Note or beneficial interest
therein, covenants and agrees that it will treat such Note as indebtedness for
all purposes and will not take any action contrary to such characterization,
including, without limitation, filing any tax returns or financial statements
inconsistent therewith.  Each Holder agrees to the Issuer’s calculation of the
comparable yield and projected payment schedule, as set forth in Schedule 6, to
determine the amount and timing of the accrual of original issue discount on the
Notes for U.S. federal income tax purposes.

 

ARTICLE III

 

ACCOUNTS; PRIORITY OF PAYMENTS

 

Section 3.01           Accounts.    Establishment of Accounts.  The
Administrative Agent, shall direct the Operating Bank in writing to establish
and maintain on its books and records in the name of the Security Trustee on
behalf of the Secured Parties: (i) a collections account (the “Collections
Account”), one or more lessee funded accounts as provided in the Administrative
Agency Agreement (each, a “Lessee Funded Account”), a security deposit account
(the “Security Deposit Account”), an expense account (the “Expense Account”),
one note account for the Initial Notes (a “Note Account”), an engine purchase
account (the “Engine Purchase Account”), an engine replacement account (the
“Engine Replacement Account”), a liquidity reserve account for the Notes (the
“Liquidity Facility Reserve Account”), a payment account for the Initial
Liquidity Facility (the “Initial Liquidity Payment Account”), in each case on or
before the Initial Closing Date and (ii) thereafter one or more rental accounts
(each, a “Rental Account”) and any additional Lessee Funded Accounts, in each
case provided for in the Administrative Agency Agreement, a
defeasance/redemption account (the “Defeasance/Redemption Account”), a
refinancing account (the “Refinancing Account”), any additional note accounts
for any Refinancing Notes (each, a “Note Account” together with the Note Account
for the Initial Notes, the “Note Accounts”), and any other Account (including,
any Cash Collateral Account) the establishment of which is set forth in a
Trustee Resolution delivered to the Security Trustee and the Administrative
Agent, in each case at such time as is set forth in this Section 3.01 or in such
Trustee Resolution.  Each Account shall be established and maintained as an
Eligible Account in accordance with the terms of, and be subject to, the
Security Trust Agreement so as to create, perfect and establish the priority of
the security interest of the Security Trustee in such Account and all
cash, Investments and other property therein under the Security Trust Agreement
and otherwise to effectuate the Security Trust Agreement.  Each new Account
established pursuant to Section 2.04 of the Administrative Agency Agreement
shall, when so established, be the Account of such name and purposes for all
purposes of this Indenture.

 

(a)           Eligible Accounts.  If, at any time, any Account ceases to be an
Eligible Account, the Administrative Agent or an agent thereof shall, within ten
(10) Business Days, establish a new account meeting the conditions set forth in
this Section 3.01 in respect of such Account and transfer any cash or Permitted
Account Investments in the existing Account to such new account; and from the
date such new account is established, it shall have the same designation as the
existing Account.

 

51

--------------------------------------------------------------------------------


 

If an Operating Bank should change at any time (including, any replacement of an
Operating Bank for failing to be an Eligible Institution), then the
Administrative Agent, acting on behalf of the Security Trustee, shall thereupon
promptly establish replacement accounts as necessary at the successor Operating
Bank and transfer the balance of funds in each Account then maintained at the
former Operating Bank pursuant to the terms of the Administrative Agency
Agreement to such successor Operating Bank.

 

(b)           Withdrawals and Transfers Generally.  Any provision of this
Indenture relating to any deposit, withdrawal or any transfer to or from, any
Account shall be effected by the Administrative Agent directing the Operating
Bank by a Written Notice of the Administrative Agent (such Written Notice to be
provided to the Operating Bank by 1:00 p.m.  (New York City time) on the date of
such deposit, withdrawal or transfer) given in accordance with the terms of this
Indenture, the Administrative Agency Agreement and the Security Trust
Agreement.  Each such Written Notice to the Operating Bank shall be also
communicated in computer file format or in such other form as the Administrative
Agent, the Operating Bank, the Trustee and the Security Trustee agree; provided
that, in the case of communication in computer file format or any other form
other than a written tangible form, a written tangible form thereof shall
promptly thereafter be sent to the Operating Bank.  No deposit, withdrawal or
transfer to or from any Account shall be made except in accordance with the
terms of this Indenture, the Security Trust Agreement and the Administrative
Agency Agreement or by any Person other than the Trustee or the Operating Bank
(only upon the Written Notice of the Administrative Agent).  Each of the parties
to this Indenture acknowledges that the terms of this Indenture contemplate that
the Administrative Agent will receive certain information from other parties to
this Indenture and the Related Documents in order for the Administrative Agent
to be able to perform all or any part of its obligations hereunder, that the
Administrative Agent will be able to perform its obligations hereunder only to
the extent such information is provided to the Administrative Agent by the
relevant parties and that the Administrative Agent may conclusively rely, absent
manifest error, on such information as it receives without undertaking any
independent verification of that information.  The Administrative Agent agrees
that if it does not receive any such information it will promptly notify the
party who was to provide such information of such failure.

 

(c)           Collections Account.  All Collections (including all Rental
Payments and Usage Fees transferred from the Rental Accounts, Net Sale Proceeds,
Partial Loss Proceeds and any amounts transferred from the Security Deposit
Account) shall be, when received, deposited in the Collections Account, and all
cash, Investments and other property in the Collections Account shall be
transferred from or retained in the Collections Account in accordance with the
terms of this Indenture.

 

(d)           Lessee Funded Account.  Any Segregated Funds received from time to
time from any Lessee or pursuant to any Acquisition Agreement shall be
transferred by the Operating Bank at the written direction of the Administrative
Agent from the Collections Account into the related Lessee Funded Account.  The
Administrative Agent shall not make any withdrawal from, or transfer from or to,
any Lessee Funded Account in respect of (i) any portion of the Segregated Funds
therein consisting of a security deposit except, upon the termination of the
related Lease, as provided in such Lease or (ii) any Segregated Funds that is
contrary to the requirements of the respective Leases as to Segregated Funds and
the requirements of the Security Trust Agreement (including the agreement of the
Security Trustee that it designate on its account records that it holds its
interest in each Lessee Funded Account for the benefit of the respective Lessee
in respect of whom such Segregated Funds are held).  Without limiting the
foregoing, no cash, Investment and other property in a Lessee Funded Account may
be used to make payments, other than as permitted under Section 3.08, in respect
of the Notes at any time, including after the delivery of a Default Notice.

 

52

--------------------------------------------------------------------------------


 

Any Segregated Funds relating to an expired or terminated Lease that remain in a
Lessee Funded Account after expiration or termination of such Lease and that are
not due and owing to the relevant Lessee under such expired or terminated Lease
shall, if so required under the terms of a subsequent Lease, if any, relating to
such Engine, be credited in a Lessee Funded Account for the benefit of the next
Lessee of the relevant Engine to the extent required under the terms of such
subsequent Lease and, to the extent not so required, transferred to the
Collections Account.  When and as provided in the Administrative Agency
Agreement, the Administrative Agent shall cause to be established such
additional Lessee Funded Accounts.

 

(e)           Security Deposit Account.  Any cash security deposits received
from time to time from any Lessee or pursuant to any Acquisition Agreement
(other than any cash security deposit required to be Segregated Funds, which
shall be deposited in the related Lessee Funded Account) shall be transferred by
the Operating Bank at the written direction of the Administrative Agent from the
Collections Account into the Security Deposit Account.  Any security deposits
relating to an expired Lease that remain in the Security Deposit Account after
expiration or termination of such Lease and that are not due and owing to the
relevant Lessee under such expired or terminated Lease (and not owing to the
relevant Issuer Group Member) and accordingly not required to be transferred to
the Expense Account under Section 3.08(c)(ii) shall, if so required under the
terms of a subsequent Lease, if any, relating to such Engine, be credited in the
Security Deposit Account or a Lessee Funded Account for the benefit of the next
Lessee of the relevant Engine and, to the extent not so required, transferred to
the Collections Account.  No cash, Investment or other property in the Security
Deposit Account may be used to make payments, other than as permitted under
Section 3.08 hereof, in respect of the Notes at any time, except that on the
earlier of the delivery of a Default Notice and the occurrence of an
Acceleration Default, the Administrative Agent shall direct the Trustee to, and
the Trustee shall, or shall cause the Operating Bank to, withdraw the collected
credit balance of the Security Deposit Account and apply such amount in
accordance with the payment priorities set forth in Section 3.09(c).

 

(f)            Expense Account.  On each Payment Date, such amounts as are
provided in Section 3.09 in respect of the Required Expense Amount shall be
deposited into the Expense Account from the Collections Account.  Expenses shall
be paid from the Expense Account as provided in Section 3.04.

 

(g)           Note Account.  The Administrative Agent shall cause the Operating
Bank to establish and maintain a Note Account for the Initial Notes (and upon
the issuance of any Refinancing Notes, any additional Note Accounts for such
Refinancing Notes) in accordance with Section 3.01(a) in the name of the
Security Trustee for the benefit of the Holders of the Initial Notes.  Upon the
transfer of any amounts to the applicable Note Accounts in accordance with
Section 3.08, Section 3.09 or Section 3.14, the Trustee on the same day shall,
or shall cause the Operating Bank to, pay all such amounts to the Holders of
Notes as of the related Record Date in accordance with the terms of this
Indenture.

 

(h)           Engine Purchase Account.  As and to the extent provided in
Section 3.03(a), an amount equal to the aggregate Cash Payment Amounts for the
Remaining Initial Engines will be transferred from the Collections Account out
of the proceeds of the Initial Notes (after any other deposits or transfer out
of such proceeds) to the Engine Purchase Account.  The amount so deposited shall
be held in such Account and invested in Permitted Account Investments until
applied as provided in Section 3.04 or Section 3.05, as applicable. The
Administrative Agent shall give Written Notice to the Security Trustee, Trustee
and the Operating Bank of the satisfaction or waiver (specifying which) of all
conditions for the payment of the Cash Payment Amount for any Remaining Initial
Engine, and no amounts may be withdrawn or transferred from the Engine Purchase
Account with respect to the Cash Payment Amount for such Remaining Initial
Engine until receipt of such notice as to such Remaining Initial Engine, except
as provided in Section 3.04(g) and Section 3.08(h).

 

53

--------------------------------------------------------------------------------


 

(i)            Engine Replacement Account.

 

(i)            The Issuer may elect, by notice to the Trustee in writing, not
later than the last Business Day preceding the later of the date of any
Permitted Engine Disposition and the date on which the Net Sale Proceeds of such
Permitted Engine Disposition are received, to deposit all or a portion of the
Net Sale Proceeds realized from such Permitted Engine Disposition, whether or
not initially deposited in the Collections Account, in (x) the Engine
Replacement Account or (y) a Qualified Escrow Account maintained by a Qualified
Intermediary, provided that such written direction shall be accompanied by a
Trustee Resolution that such election has been made and that the requirements of
Sections 5.02(o) in respect of such Permitted Engine Disposition have been
satisfied. The Trustee shall, or shall cause the Operating Bank to, retain in
the Collections Account all or any portion of the Net Sale Proceeds realized
from any Permitted Engine Disposition as to which the direction described in the
preceding sentence is not received by the end of the last Business Day preceding
the later of the date of any Engine Disposition and the date on which such Net
Sale Proceeds are received.

 

(ii)           The Issuer may elect to apply the Net Sale Proceeds from a
Permitted Engine Disposition deposited in the Engine Replacement Account or a
Qualified Escrow Account pursuant to Section 3.01(j)(i) in a Permitted Engine
Acquisition at any time during the applicable Replacement Period.

 

(iii)          Upon Written Notice from the Administrative Agent, (A) the
Qualified Intermediary shall transfer any Net Sale Proceeds from an Engine
Disposition remaining in a Qualified Escrow Account at the end of the applicable
Replacement Period for such Engine Disposition to the Collections Account on the
next Business Day after the end of such Replacement Period and (B) the Operating
Bank shall transfer any Net Sale Proceeds from an Engine Disposition remaining
in the Engine Replacement Account at the end of the applicable Replacement
Period for such Engine Disposition to the Collections Account on the next
Business Day after the end of such Replacement Period; provided that if, as of
any Calculation Date the Administrative Agent determines that the portion of the
Balance on deposit in the Engine Replacement Account that is attributable to Net
Sale Proceeds realized from Permitted Engine Dispositions for which the Net Sale
Proceeds were less than the Sale Proceeds Threshold Amount is greater than the
Maximum Retained Engine Replacement Balance (such excess amount, the “Excess
Engine Replacement Amount”) such Excess Engine Replacement Amount shall be
transferred from the Engine Replacement Account to the Collections Account in
accordance with Section 3.08(j). All Net Sale Proceeds so transferred to the
Collections Account may not be withdrawn therefrom, except for distribution in
accordance with Section 3.09.

 

(j)            Liquidity Facility Reserve Account.  Following the funding of the
Liquidity Facility Reserve Account with a Downgrade Drawing, a Final Drawing or
a Non-Extension Drawing, if the Administrative Agent determines in accordance
with Section 3.07(g) that on any Payment Date after making all withdrawals and
transfers to be made with respect to such Payment Date, there will be (i) a
Required Expenses Shortfall, and/or (ii) a Liquidity Facility Interest
Shortfall, the Administrative Agent shall so notify the Trustee in writing and
shall direct the Operating Bank in writing on such Payment Date to withdraw from
the Liquidity Facility Reserve Account the lesser of (A) the amount equal to the
aggregate of the shortfalls in clauses (i) and (ii) above and (B) the amount on
deposit therein.

 

54

--------------------------------------------------------------------------------


 

The Trustee shall, or shall cause the Operating Bank to, as set out in the
Written Notice from the Administrative Agent, apply the amount so withdrawn,
first, to the Expense Account an amount such that the amount on deposit therein
is at least equal to the Required Expense Amount for such Payment Date and
second,  to the Note Account for the Initial Notes, in respect of the Interest
Amount on the Initial Notes.  In the event the Liquidity Facility Reserve
Account has been funded with a Downgrade Drawing and subsequently such Downgrade
Event shall have been cured, following notice from the Initial Liquidity
Facility Provider, the Administrative Agent shall so notify the Trustee in
writing and shall direct the Operating Bank in writing to withdraw from the
Liquidity Facility Reserve Account any Unapplied Downgrade Advance (as defined
in the Initial Liquidity Facility) to be repaid to the Initial Liquidity
Facility Provider.

 

(k)           Initial Liquidity Payment Account. On the date of any Facility
Drawing the proceeds of such drawing shall be deposited into the Initial
Liquidity Payment Account and withdrawn on the applicable Payment Date for
distribution, in each case in accordance with Section 3.14(b).

 

(l)            Rental Accounts.  All Rental Payments, Usage Fees and other
amounts received pursuant to any Related Collateral Document shall be deposited
into the Collections Account.  If the Administrative Agent determines that, for
any tax or other regulatory or legal reason, any such Collections may not be
deposited into an account in the name of the Security Trustee on behalf of the
Secured Parties, then, notwithstanding the requirements of Section 3.01(a), the
relevant Issuer Group Member may establish one or more Rental Accounts for such
Collections in its own name (but subject to the direction and control of the
Administrative Agent) at any Eligible Institution; provided that the Issuer
Group Member that is the Lessor under the relevant Lease is or becomes a party
to a Security Document with respect to such Account. Except with respect to
amounts, if any, that for local tax or other regulatory or legal reasons must be
retained on deposit or as to the transfer of which the Administrative Agent
determines there is any substantial uncertainty, all amounts deposited in such
Rental Accounts in the name of such Issuer Group Member shall, within one
Business Day of their receipt (or with respect to any Rental Payments or Usage
Fees deposited into any Rental Account in the name of such Issuer Group Member
described above, within three (3) Business Days of their receipt), be
transferred by the Administrative Agent to the Collections Account.

 

(m)          Defeasance/Redemption Account.  Upon Written Notice of the Issuer
to it, or a Trustee Resolution provided to it authorizing that the Notes are to
be redeemed pursuant to Section 3.11 (other than in a Refinancing) or defeased
under Article XI, the Administrative Agent shall cause the Operating Bank to
establish and maintain a Defeasance/Redemption Account pursuant to
Section 3.01(a) in the name of the Security Trustee on behalf of the Secured
Parties.  All amounts received for the purpose of any such redemption or
defeasance shall be deposited in the Defeasance/Redemption Account.

 

(n)           Refinancing Account.  Upon Written Notice of the Issuer to it of,
or a Trustee Resolution provided to it authorizing, a Refinancing, the
Administrative Agent shall cause the Operating Bank to establish and maintain a
Refinancing Account pursuant to Section 3.01(a) in the name of the Security
Trustee for the benefit of the Holders of the Initial Notes or previously issued
Refinancing Notes, if any, to be refinanced.  All net cash proceeds of such
Refinancing shall be deposited in the Refinancing Account and shall be held in
such Account until such proceeds are applied to pay the Redemption Price of and
all accrued and unpaid interest on the Notes being redeemed until such Notes are
cancelled by the Trustee and Refinancing Expenses with respect thereto (except
to the extent the Controlling Trustees have determined, as evidenced by a
Trustee Resolution, to pay the same from funds available therefor in the Expense
Account) and as otherwise provided in Section 5.02(c)(ii).

 

55

--------------------------------------------------------------------------------


 

(o)           Additional Cash Collateral Accounts.  Upon receipt by the
Administrative Agent of a Trustee Resolution providing for the establishment of
any additional Cash Collateral Account as an Eligible Credit Facility for the
Notes or in respect of any other Obligation, the Administrative Agent shall, by
Written Notice, cause the Operating Bank to establish (within three (3) Business
Days of the giving of such Written Notice) and maintain such Cash Collateral
Account pursuant to Section 3.01(a) in the name of the Security Trustee for the
benefit of the Holders of the Notes and/or the Secured Parties holding such
other Obligation.  All amounts provided in connection with any such Trustee
Resolution for deposit in such Account and all amounts to be deposited in such
Account under Section 3.09 as an Eligible Credit Facility shall be held in such
Cash Collateral Account for application, and all replenishment shall be made, in
accordance with the terms of the Trustee Resolution relating to such Eligible
Credit Facility, which Trustee Resolution shall include the basis of any
replenishment of the Cash Collateral Account.

 

Section 3.02           Investments of Cash.  (a)  For so long as any Notes
remain Outstanding, the Administrative Agent shall, or shall direct the
Operating Bank in writing to, invest and reinvest  the funds on deposit in the
Accounts in Permitted Account Investments specified by the Administrative Agent
in such written instructions; provided, however, that the Initial Liquidity
Facility Provider shall be entitled to direct the Administrative Agent to invest
the amounts on deposit (if any) in the Liquidity Facility Reserve Account in
Permitted Account Investments; provided further, however, that following the
giving of a Default Notice or during the continuance of an Acceleration Default,
the Administrative Agent shall direct the Operating Bank in writing to invest
such funds on deposit in the Accounts in Permitted Account Investments described
in clause (d) of the definition thereof (but in the case of a Lessee Funded
Account only to the extent any such investment credited to such Lessee Funded
Account or the Security Deposit Account is permitted by the Leases pursuant to
which such funds were received) from the time of receipt thereof until such time
as such amounts are required to be distributed pursuant to the terms of this
Indenture.  The Administrative Agent shall make or cause to be made such
investments and reinvestments and the Issuer (or the Administrative Agent acting
on the Issuer’s instructions) and/or the Initial Liquidity Facility Provider as
specified in the immediately preceding sentence shall provide such direction,
all in accordance with the terms of the following provisions:

 

(i)            the Permitted Account Investments shall have maturities and other
terms such that sufficient funds shall be available to make required payments
pursuant to this Indenture (A) before the next Payment Date after which such
investment is made, in the case of investments of funds on deposit in the
Collections Account and the Expense Account, or (B) in accordance with a Written
Notice provided by the Administrative Agent (after consultation with the
Servicer), the requirements of the relevant Leases or Engine Agreements, in the
case of investments of funds on deposit in the Lessee Funded Accounts; provided
that an investment maturing within one year of the date of investment shall
nevertheless be a Permitted Account Investment if it has been acquired with
funds which are not reasonably anticipated, at the discretion of the
Administrative Agent, to be required to be paid to any other Person or otherwise
transferred from the applicable Account prior to such maturity;

 

(ii)           if any funds to be invested are not received in the Accounts by
1:00 p.m., New York City time, on any Business Day, such funds shall, if
possible, be invested in overnight Permitted Account Investments described in
clause (d) of the definition thereof; provided that none of the Administrative
Agent, the Trustee, the Security Trustee, the Operating Bank or the Initial
Liquidity Facility Provider shall be liable for any losses incurred in respect
of the failure to invest funds not thereby received; and

 

56

--------------------------------------------------------------------------------


 

(iii)          if required by the terms of a Lease, any investments of
Segregated Funds on deposit in a Lessee Funded Account or funds on deposit in
the Security Deposit Account shall be made on behalf of the relevant Lessee in
such investments as may be required thereunder.

 

(b)           The Trustee or its Affiliates is permitted to receive additional
compensation (which compensation should be decided on an arm’s length basis)
that could be deemed to be in their respective economic self interest for
(i) serving as an investment advisor, administrator, shareholder servicing
agent, custodian or sub-custodian with respect to certain Permitted Account
Investments, (ii) using Affiliates to effect transactions in certain Permitted
Account Investments and (iii) effecting transactions in certain Permitted
Account Investments.

 

(c)           Except as expressly provided hereunder, neither the Trustee nor
the Operating Bank shall have any obligation to invest and reinvest any cash
held in the Accounts in the absence of timely and specific written investment
direction from the Administrative Agent or the Initial Liquidity Facility
Provider, as the case may be.  In no event shall the Trustee or the Operating
Bank be liable for the selection of investments or for investment losses
incurred thereon.  Neither the Administrative Agent, the Trustee nor the
Operating Bank shall have any liability in respect of losses incurred as a
result of the liquidation of any investment prior to its stated maturity or the
failure of the Issuer or the Initial Liquidity Facility Provider, as the case
may be, to provide timely written investment direction.  Neither the
Administrative Agent, the Trustee nor the Operating Bank guarantees the
performance of any Permitted Account Investment. If the Permitted Account
Investment in which the Administrative Agent or the Initial Liquidity facility
Provider has directed the Trustee or the Operating Bank to invest any funds in
any Account ceases to be a Permitted Account Investment pursuant to the
definition thereof, the Administrative Agent or the Initial Liquidity Facility
Provider, as the case may be, shall provide the Trustee and/or the Operating
Bank with new specific written investment directions.  Neither the Trustee nor
the Operating Bank shall have any duty or obligation to monitor whether an
investment meets the requirements of a Permitted Account Investment nor shall it
have any liability with respect to any investment which ceases to be a Permitted
Account Investment.

 

Section 3.03           Closing Date Deposits, Withdrawals and Transfers.  The
Administrative Agent shall, on each Closing Date upon its receipt of written
direction of the Issuer, make, or direct the Operating Bank to make, to the
extent of funds on deposit in the Accounts, the following deposits and transfers
to and from the Accounts in each case as specified in a prior Written Notice of
the Administrative Agent to the Trustee, the Security Trustee and the Operating
Bank:

 

(a)           on the Initial Closing Date,

 

(i)            (A) deposit in the Collections Account the proceeds of the
issuance of the Initial Notes, (B) deposit in the Security Deposit Account the
amount of the initial security deposits that are not Segregated Funds received
pursuant to the terms of the Acquisition Transfer Agreement and (C) deposit in
any Lessee Funded Account an amount equal to any Segregated Funds for each Lease
related to any Engine being acquired from a Seller on the Initial Closing Date;

 

(ii)           after making the deposits required by clause (i) above, transfer
from the Collections Account to the Expense Account such amount as is necessary
so that the amount on deposit in the Expense Account is an amount equal to the
Required Expense Amount for the initial Interest Accrual Period and the Initial
Expenses, as specified in a Written Notice of the Administrative Agent to the
Trustee and the Operating Bank;

 

57

--------------------------------------------------------------------------------


 

(iii)          subject to receiving Written Notice of the Issuer to the effect
that the conditions to the acquisition of the Acquisition Subsidiaries specified
in the Acquisition Transfer Agreement have been fulfilled, pay from the
Collections Account to Willis the Cash Payment Amounts for the Facility Engines
and the WEST Engines owned by the Facility Engine Trusts and the WEST Engine
Trusts owned by the Acquisition Subsidiaries as of the opening of business in
New York, New York on the Initial Closing Date;

 

(iv)          after making the deposits, transfers and payments described in
clauses (i) through (iii), (A) transfer from the Collections Account to the
Engine Purchase Account the aggregate amount of the Cash Payment Amounts for the
Remaining Initial Engines and (B) retain in the Collections Account the balance,
if any, remaining after making the foregoing deposits, transfers and payments;
and

 

(v)           withdraw from the Expense Account such amount as is needed to
discharge any portion of the Initial Expenses then due and payable on the
Initial Closing Date and pay such amount to the appropriate payees thereof as
specified in the Written Notice of the Administrative Agent.

 

(b)           on any Closing Date involving the issuance of Refinancing Notes,
deposit the proceeds of such Refinancing into the Refinancing Account for
application in accordance with Section 3.08(a).

 

Section 3.04           Interim Deposits, Transfers and Withdrawals.  On any
Business Day, the Administrative Agent may make, or direct the Operating Bank to
make, without duplication, to the extent of funds on deposit in the Accounts,
the following deposits, transfers and withdrawals to and from the Accounts, in
each case as specified in a prior Written Notice of the Administrative Agent to
the Trustee, the Security Trustee and the Operating Bank:

 

(a)           withdraw from a Lessee Funded Account or the Security Deposit
Account to the extent that funds on deposit therein or available thereunder may
be withdrawn or drawn pursuant to the terms of the related Lease for payment
thereof, to discharge any Expense then due and payable and pay such amount to
the appropriate payees thereof;

 

(b)           withdraw from the Expense Account (to the extent of funds on
deposit therein) such amount as is needed to discharge any Expenses then due and
payable that were included in any prior Required Expense Amount and pay such
amount to the appropriate payees thereof;

 

(c)           transfer from the Collections Account from time to time (but in no
event on less than one Business Day’s prior Written Notice to the Trustee and
the Operating Bank (unless such one Business Day’s notice requirement is waived
by the Trustee)) other amounts to the Expense Account, in each case only to the
extent that such funds are to be applied to Primary Expenses that become due and
payable during such Interest Accrual Period and for the payment of which there
are insufficient funds in the Expense Account; provided that no such transfer
from the Collections Account in respect of Primary Expenses shall be made prior
to the next succeeding Payment Date if, in the reasonable judgment of the
Administrative Agent, such transfer would have a material adverse effect on the
ability of the Issuer to make payments of accrued and unpaid interest on the
Notes then Outstanding on the next Payment Date therefor in accordance with
Section 3.09;

 

58

--------------------------------------------------------------------------------


 

(d)           withdraw Segregated Funds from a Lessee Funded Account or security
deposit from the Security Deposit Account or draw under or cause to be drawn
under any applicable Related Collateral Document, in any case to the extent
required by or necessary in connection with a Lease or any documents related
thereto and the Related Collateral Documents, for deposit in the Collections
Account to satisfy any default in Rental Payments or Usage Fees under any
related Lease;

 

(e)           transfer any Segregated Funds from the Collections Account to a
Lessee Funded Account in accordance with the terms of any Lease;

 

(f)            transfer any security deposits that are not Segregated Funds from
the Collections Account to the Security Deposit Account; and

 

(g)           upon written notice to the Administrative Agent from Willis or
WEST Funding that a Willis Engine Trust or an Old WEST Engine Trust,
respectively, has in fact received any Rental Payments under the Lease for such
Remaining Initial Engine that are allocable to periods on and after the Initial
Closing Date, transfer from the Engine Purchase Account to the Collections
Account the amount of such Rental Payments.

 

Section 3.05           Withdrawals and Transfers Relating to the Acquisition of
Engines.

 

(a)           Acquisition of Remaining Initial Engines.  On the Delivery Date
with respect to any Remaining Initial Engine, the Administrative Agent may make,
or direct the Operating Bank to make, to the extent of funds on deposit in the
Accounts, the following deposits, withdrawals and transfers to and from the
Accounts, in each case as specified in a Written Notice of the Administrative
Agent to the Trustee, the Security Trustee and the Operating Bank (which Written
Notice of the Administrative Agent shall, as a condition to any such deposit,
withdrawal and transfer, include written confirmation by the Administrative
Agent that the conditions to payment for the Remaining Initial Engine specified
in the applicable Engine Transfer Agreement have been fulfilled):

 

(i)            deposit into the Security Deposit Account the amount of the
security deposits that are not Segregated Funds received in respect of such
Remaining Initial Engine under the applicable Engine Transfer Agreement;

 

(ii)           deposit into the relevant Lessee Funded Account the amount of any
Segregated Funds received in respect of such Remaining Initial Engine under the
applicable Engine Transfer Agreement; and

 

(iii)          pay out of the Engine Purchase Account to the applicable Seller
the Cash Payment Amount for such Remaining Initial Engine (as reduced by any
amounts transferred with respect to such Remaining Initial Engine in accordance
with Section 3.04(g)) plus the Investment Earnings thereon.

 

(b)           Acquisition of Replacement Engines. On each Delivery Date during
the Replacement Period in respect of a Permitted Engine Disposition and on which
the Issuer acquires a Replacement Engine (or an Engine Interest with respect to
a Replacement Engine) from a Seller in a Permitted Engine Acquisition, the
Administrative Agent may make, or direct the Operating Bank (and, if applicable,
the Qualified Intermediary in respect of any Qualified Escrow Account) to make
to the extent of funds on deposit in the Accounts, the following deposits,
withdrawals and transfers to and from the Accounts, in each case as specified in
a Written Notice of the Administrative Agent to the Trustee, the Security
Trustee and the Operating Bank (which Written Notice of the Administrative Agent
shall, as a condition to any such deposit, withdrawal and transfer, include
written confirmation by the Administrative Agent that the conditions to payment
for the Replacement Engine specified in the applicable Acquisition Agreement
have been fulfilled):

 

59

--------------------------------------------------------------------------------


 

(i)            deposit into the Security Deposit Account the amount of the
security deposits that are not Segregated Funds received in respect of such
Replacement Engine under the applicable Acquisition Agreement;

 

(ii)           deposit into the relevant Lessee Funded Account the amount of any
Segregated Funds received in respect of such Replacement Engine under the
applicable Acquisition Agreement;

 

(iii)          except to the extent provided in clauses (i) and (ii) above,
deposit into the Collections Account any amounts received in respect of such
Replacement Engine under the applicable Acquisition Agreement; and

 

(iv)          transfer funds in an amount equal to the purchase price for such
Replacement Engine provided in the Trustee Resolution approved by a Special
Majority of the Controlling Trustees from the Engine Replacement Account to the
applicable Seller (or direct the Qualified Intermediary to apply the funds on
deposit in the applicable Qualified Escrow Account to the acquisition of such
Replacement Engine and transfer such Replacement Engine to the applicable Issuer
Subsidiary).

 

(c)           Engine Payments.  The payment of the Cash Payment Amount for any
Remaining Initial Engine to be made pursuant to Section 3.05(a)(iii) to any
Seller shall, subject to the delivery as to such Engine of the Written Notice
referred to in Section 3.05(a), be made as so provided notwithstanding the
giving of any Default Notice or any other exercise of remedies hereunder.

 

(d)           Delivery Expiry Date.  Concurrently with Written Notice of the
Administrative Agent to the Trustee, the Security Trustee and the Operating Bank
that the Issuer is no longer required, pursuant to the terms of the Acquisition
Transfer Agreement, to purchase any Remaining Initial Engine (whether by reason
of the passing of the Delivery Expiry Date, the exercise by the Issuer of any
termination right under the Acquisition Transfer Agreement or otherwise), the
Administrative Agent shall direct the Operating Bank to transfer from the Engine
Purchase Account to the Collections Account (for application in accordance with
Section 3.11 as an Acquisition Balance Redemption) the balance in the Engine
Purchase Account.

 

Section 3.06           Interim Deposits and Withdrawals for Engine Disposition. 
The Administrative Agent shall direct the Operating Bank to deposit any and all
proceeds received in respect of any Engine Disposition by or on behalf of any
Issuer Group Member in the Collections Account (other than in connection with
any sale of all or substantially all of the assets of the Issuer Group, in which
case the Administrative Agent shall direct the Operating Bank to deposit any and
all proceeds thereof into the Defeasance/Redemption Account in connection with
the redemption of the Notes) in each case as specified in a Written Notice by
the Administrative Agent to the Trustee, the Security Trustee and the Operating
Bank.  Any funds then on deposit in a Lessee Funded Account or the Security
Deposit Account related to the Engine subject to such sale or other disposition
shall be applied on a basis consistent with the terms of the Lease related to
such Engine, if any, or as otherwise provided by the relevant agreements related
to such sale or other disposition.

 

60

--------------------------------------------------------------------------------


 

(a)           After making the deposit required by the first sentence of
paragraph (a) above, the Administrative Agent shall direct the Operating Bank to
transfer Net Sale Proceeds from the Collections Account to the Engine
Replacement Account (or a Qualified Escrow Account maintained by a Qualified
Intermediary) in such amount as has been elected by the Issuer in accordance
with Section 3.01(j)(i).

 

Section 3.07           Calculation Date Calculations. Calculation of Required
Amounts.  The Administrative Agent shall determine, as soon as practicable after
each Calculation Date, but in no event later than four (4) Business Days
preceding the immediately succeeding Payment Date, based on information known to
the Administrative Agent or Relevant Information provided to the Administrative
Agent, the Collections received during the period commencing on the close of
business on the preceding Calculation Date and ending on the close of business
on such Calculation Date and calculate the following amounts:

 

(i)            the balance of funds on deposit in the Accounts on the
Calculation Date and the amount available under all Eligible Credit Facilities
on such Calculation Date;

 

(ii)           the Required Expense Amount for such Payment Date, including the
Maintenance Required Amount;

 

(iii)          the Available Collections on such Calculation Date;

 

(iv)          the net Segregated Funds, if any, and any amounts on deposit in
the Security Deposit Account available to be transferred into the Collections
Account on such Calculation Date as and to the extent expressly provided herein;

 

(v)           any amount to be transferred from the Engine Purchase Account to
the Collections Account as provided in Section 3.05(d);

 

(vi)          any amount to be transferred from the Engine Replacement Account
and/or any Qualified Escrow Account to the Collections Account as provided in
Section 3.01(j)(iii); and

 

(vii)         the Required Amount for any Cash Collateral Account and any
amounts to be transferred in respect of the Initial Liquidity Facility and any
other Eligible Credit Facilities under Section 3.09(a)(iii), 3.09(b)(iii) or
Section 3.09(c)(ii).

 

(b)           Calculation of Interest and Other Amounts.  The Administrative
Agent shall, not later than four (4) Business Days prior to each Payment Date,
make the following calculations or determinations with respect to Interest
Amounts and fees of the Initial Liquidity Facility Provider due on such Payment
Date:

 

(i)            the Applicable Interest Rate on Floating Rate Notes based on
LIBOR determined on the Reference Date for the relevant Interest Accrual Period;

 

(ii)           the Interest Amount in respect of Floating Rate Notes on such
Payment Date;

 

(iii)          the Interest Amount in respect of Fixed Rate Notes on such
Payment Date;

 

61

--------------------------------------------------------------------------------


 

(iv)          the Step-Up Interest Amount, if applicable; and

 

(v)           any interest and fees due and owing to the Initial Liquidity
Facility Provider on such Payment Date.

 

(c)           Calculation of Principal Payment Amounts.  The Administrative
Agent shall, not later than four (4) Business Days prior to each Payment Date,
calculate or determine the following with respect to principal payments due on
such Payment Date and certain other amounts in respect of such Payment Date:

 

(i)            the Outstanding Principal Balance of the Notes on such Payment
Date immediately prior to any principal payment on such date;

 

(ii)           the Adjusted Appraised Value for each Engine and the Aggregate
Adjusted Appraised Value on such Payment Date;

 

(iii)          the Scheduled Principal Payment Amount on such Payment Date with
respect to the Notes;

 

(iv)          the Supplemental Principal Payment Amount, if any, on such Payment
Date with respect to the Notes;

 

(v)           the Aggregate Supplemental Principal Payment Amount, if any, on
such Payment Date with respect to the Notes; and

 

(vi)          the Outstanding Principal Balance of the Notes.

 

(d)           Calculation of Refinancing Amounts.  The Administrative Agent
shall, not later than four (4) Business Days prior to each Payment Date on which
a Refinancing or Redemption of the Notes is scheduled to occur, perform the
calculations necessary to determine the Redemption Price of and the accrued and
unpaid interest on the Notes.

 

(e)           Application of the Available Collections.  The Administrative
Agent shall, not later than 1:00 p.m. New York City time on the third Business
Day prior to each Payment Date, determine the amounts to be applied on such
Payment Date to make each of the payments contemplated by Section 3.09(a),
3.09(b) or 3.09(c), as applicable, setting forth separately, the amount to be
applied on such Payment Date pursuant to each clause of Section 3.09(a),
3.09(b) or 3.09(c), as applicable.

 

(f)            Engine Acquisitions.  No later than the last Business Day prior
to the anticipated Delivery Date for each Remaining Initial Engine or
Replacement Engine, the Administrative Agent shall determine, and give the
Trustee and Security Trustee a Written Notice setting out, the amounts to be
paid or transferred, as applicable, under Section 3.03 or Section 3.05 in
respect of the applicable Remaining Initial Engine or Replacement Engine (as
applicable) on  such Delivery Date, and on the Delivery Date for such Remaining
Initial Engine or Replacement Engine, the Administrative Agent shall deliver a
Written Notice to the Trustee and the Security Trustee to the effect that the
conditions to the purchase of such Remaining Initial Engine or Replacement
Engine set forth in the applicable Engine Transfer Agreement or the Acquisition
Agreement (as applicable) have been fulfilled.

 

62

--------------------------------------------------------------------------------


 

(g)           Calculations in respect of Facility Drawings.  As soon as
practicable after each Calculation Date, but in no event later than 12:00 p.m.
New York City time on the date which is the fourth Business Day prior to each
Payment Date, the Administrative Agent shall determine (after giving effect to
the application of Available Collections in accordance with the applicable
payment priorities set forth in Section 3.09(a), 3.09(b) or 3.09(c), as
applicable), whether a shortfall exists as of such Calculation Date in the
Available Collections (i) to pay on the next succeeding Payment Date the
Required Expense Amount due on such Payment Date (any such shortfall in respect
of the Required Expense Amount on any Payment Date, a “Required Expenses
Shortfall”), and (ii) to pay the accrued and unpaid interest due on the Initial
Notes on such Payment Date (any such shortfall in respect of the Interest Amount
due with respect to the Initial Notes, a “Liquidity Facility Interest
Shortfall”).

 

(h)           Notification of Calculations in respect of Available Scheduled
Principal Amounts.  So long as a Default Notice has not been issued, an
Acceleration Default has not occurred and Expected Final Payment Date has not
been reached, as soon as practicable after each Calculation Date, but in no
event later than 12:00 p.m. (New York City time) on the date which is the third
Business Day prior to the related Payment Date, the Administrative Agent shall
provide notice to the Issuer of its calculation of the amount (the “Available
Scheduled Principal Amount”) available (after giving effect to all Prior Ranking
Amounts) to pay the Scheduled Principal Payment Amount for the Initial Notes
(for application in accordance with Section 3.09(a), 3.09(b) or 3.09(c), as
applicable) for such Payment Date.  The Available Scheduled Principal Amount
shall be applied in accordance with Section 3.09(a), 3.09(b) or 3.09(c), as
applicable, towards the Scheduled Principal Payment Amount payable for such
Payment Date.

 

(i)            LIBOR Calculation.  On the Reference Date for each Interest
Accrual Period, if there are any Floating Rate Notes outstanding, the Trustee
(i) shall determine LIBOR for such Floating Rate Notes for such Interest Accrual
Period and (ii) shall provide such information to the Administrative Agent, the
Issuer and each Holder with the Monthly Report delivered pursuant to
Section 2.14(a).

 

Section 3.08           Payment Date First Step Withdrawals and Transfers.  Two
(2) Business Days prior to each Payment Date, the Administrative Agent shall
direct the Operating Bank to make, on such Payment Date, to the extent of funds
on deposit in the Accounts, the following withdrawals from and transfers to the
Accounts in each case as specified in a Written Notice of the Administrative
Agent to the Trustee, the Security Trustee and the Operating Bank:

 

(a)           transfer the net proceeds of any Refinancing of the Notes from the
Refinancing Account to any Cash Collateral Account established for the related
Refinancing Notes (up to the Required Amount therefor in accordance with
Section 3.03) and the balance to the applicable Note Accounts, in each case in
accordance with Sections 2.10(b) and 5.02(c);

 

(b)           transfer any amounts on deposit in the Defeasance/Redemption
Account in respect of any Redemption that is not a Refinancing to the applicable
Note Accounts;

 

(c)           (i) transfer from each Lessee Funded Account to the Security
Deposit Account or the Collections Account any available Segregated Funds that
are no longer required to be maintained (including by way of the termination of
the applicable Leases) in a segregated account under the applicable Leases, and
to the Expense Account amounts from the applicable Lessee Funded Account that
are being repaid to the applicable Lessees, and (ii) transfer from the Security
Deposit Account to the Expense Account amounts constituting security deposits
relating to expired or terminated Leases that are due and owing to the relevant
Lessees under such expired or terminated Leases;

 

63

--------------------------------------------------------------------------------


 

(d)           transfer from the Security Deposit Account to the Collections
Account any security deposits relating to an expired or terminated Lease that
are not required under the terms of a subsequent Lease to be retained in the
Security Deposit Account as provided in Section 3.01(f);

 

(e)           transfer from the Collections Account to the relevant Lessee
Funded Accounts the amount of any Segregated Funds then on deposit in the
Collections Account;

 

(f)            transfer from the Collections Account to the Security Deposit
Account the amount of any security deposits that are not Segregated Funds then
on deposit in the Collections Account;

 

(g)           transfer from any Account (other than the Collections Account, the
Initial Liquidity Payment Account, the Liquidity Facility Reserve Account, and
the Engine Purchase Account) to the Collections Account the amount of Investment
Earnings (net of losses and investment expenses), if any, on investments of
funds on deposit therein during the preceding Interest Accrual Period, except
that (i) earnings on any portion of the funds on deposit in any Account required
under the terms of the related Lease to be repaid to the related Lessee shall be
retained therein and (ii) in the case of the Engine Purchase Account, any
earnings on the purchase price funds on deposit in the Engine Purchase Account
shall be retained therein for application in accordance with Section 3.05;

 

(h)           transfer from the Engine Purchase Account to the Collections
Account the amount of any Rental Payments described in Section 3.04(g) that have
not already been so transferred;

 

(i)            transfer to the Expense Account, as directed by the
Administrative Agent, such amounts as are required to pay any fees, expenses or
other amounts (including Taxes) required to maintain the Issuer in good standing
under United States federal law and the laws of the State of Delaware;

 

(j)            transfer from the Engine Replacement Account and/or any Qualified
Escrow Account to the Collections Account, any Excess Engine Replacement Amount
as provided in the proviso to Section 3.01(j)(iii); and

 

(k)           after the giving of a Default Notice, during the continuation of
an Acceleration Default or following the Interest Accrual Period in which an
Engine Disposition occurs with respect to the last remaining Engine, transfer
any amounts remaining in the relevant Lessee Funded Account (other than amounts
required to be maintained in such account pursuant to the terms of the related
Lease or Engine Agreement) into the Collections Account.

 

Section 3.09           Payment Date Second Step Withdrawals.  (a)  Subject to
Sections 3.09(b) and 3.09(c), on each Payment Date, after the withdrawals and
transfers provided for in Section 3.08 have been made, the Administrative Agent
shall direct the Operating Bank to distribute from the Collections Account in
each case as specified in a Written Notice of the Administrative Agent to the
Trustee, the Security Trustee and the Operating Bank at least two (2) Business
Days prior to such Payment Date, the amounts set forth below in the order of
priority set forth below but, in each case, only to the extent that funds are
available for such distributions and to the extent that all Prior Ranking
Amounts then required to be paid have been paid.  All payments of Available
Collections to be made to or for the account of Holders of Notes pursuant to
this Section 3.09 shall be made through a direct transfer of funds to the
applicable Note Account with respect the Notes.

 

64

--------------------------------------------------------------------------------


 

(i)            to the Expense Account, an amount such that the amount on deposit
therein is at least equal to the Required Expense Amount for such Payment Date;

 

(ii)           to the Note Account for the Notes, the Interest Amount on the
Notes;

 

(iii)          in no order of priority inter se, but pro rata as to the amounts
described in clauses (A) and (B) as follows:  (A) to the Liquidity Facility
Reserve Account (following a Downgrade Drawing, a Final Drawing or a
Non-Extension Drawing), such amount so that the amount on deposit in such
Account is equal to the applicable Required Amount therefor, and (B) to any
Persons providing any Eligible Credit Facilities, any Credit Facility Advance
Obligations payable to such Persons under the terms of their respective Eligible
Credit Facilities and, to the extent any such Eligible Credit Facility consists
of a Cash Collateral Account (other than the Liquidity Facility Reserve
Account), such amount so that the amount on deposit in each such Account is
equal to the applicable Required Amount therefor;

 

(iv)          to the Note Account for the Notes, an amount equal to the
Scheduled Principal Payment Amount of the Notes for such Payment Date;

 

(v)           to the Note Account for the Notes, an amount equal to the
Aggregate Supplemental Principal Payment Amount of the Notes for such Payment
Date;

 

(vi)          to pay Special Indemnity Payments to the applicable parties pro
rata;

 

(vii)         to the Issuer, to pay any Discretionary Engine Modifications
accomplished prior to such Payment Date or to be accomplished prior to the next
following Payment Date (to the extent not funded through the issuance of
Additional Certificates); and

 

(viii)        to the Issuer, all remaining amounts.

 

(b)           Subject to Section 3.09(c), on each Payment Date following the
occurrence and during the continuance of an Early Amortization Event, or after
the Expected Final Payment Date, after the withdrawals and transfers provided
for in Section 3.08 have been made, the Administrative Agent shall direct the
Operating Bank to distribute from the Collections Account in each case as
specified in a Written Notice of the Administrative Agent to the Trustee, the
Security Trustee and the Operating Bank at least two (2) Business Days prior to
such Payment Date, the amounts set forth below in the order of priority set
forth below but, in each case, only to the extent that funds are available for
such distributions and to the extent that all Prior Ranking Amounts then
required to be paid have been paid.  All payments of Available Collections to be
made to or for the account of Holders of Notes pursuant to this Section 3.09
shall be made through a direct transfer of funds to the Note Account with
respect to the Notes.

 

(i)            to the Expense Account, an amount such that the amount on deposit
therein is at least equal to the Required Expense Amount for such Payment Date;

 

(ii)           to the Note Account for the Notes, the Interest Amount on the
Notes;

 

(iii)          in no order of priority inter se, but pro rata as to the amounts
described in clauses (A) and (B) as follows:  (A) to the Liquidity Facility
Reserve Account (following a Downgrade Drawing, a Final Drawing or a
Non-Extension Drawing), such amount so that the amount on deposit in such
Account is equal to the applicable Required Amount therefor, and (B) to any
Persons providing any Eligible Credit Facilities, any Credit Facility Advance
Obligations payable to such Persons under the terms of their respective Eligible
Credit Facilities and, to the extent any such Eligible Credit Facility consists
of a Cash Collateral Account (other than the Liquidity Facility Reserve
Account), such amount so that the amount on deposit in each such Account is
equal to the applicable Required Amount therefor;

 

65

--------------------------------------------------------------------------------


 

(iv)          prior to the Expected Final Payment Date, to the Note Account for
the Notes, an amount equal to the Scheduled Principal Payment Amount of the
Notes for such Payment Date;

 

(v)           to the Note Account for the Notes, the Aggregate Supplemental
Principal Payment Amount of the Notes for such Payment Date;

 

(vi)          to the Note Account for the Notes, the Outstanding Principal
Balance until paid in full;

 

(vii)         to pay Special Indemnity Payments to the applicable parties pro
rata;

 

(viii)        to the Issuer, to pay any Discretionary Engine Modifications
accomplished prior to such Payment Date or to be accomplished prior to the next
following Payment Date (to the extent not funded through the issuance of
Additional Certificates);

 

(ix)           to pay the Step-Up Interest Amount, if any; and

 

(x)            to the Issuer, all remaining amounts.

 

(c)           Anything to the contrary contained in Sections 3.09(a) and
3.09(b) notwithstanding, after delivery to the Issuer and the Administrative
Agent of a Default Notice or during the continuance of an Acceleration Default,
neither the allocation of payments described in Section 3.09(a) nor
3.09(b) shall apply and the Administrative Agent shall direct the Operating Bank
in writing to cause all amounts on deposit in the Collections Account to be
applied on each Payment Date in the following order of priority:

 

(i)            to the Expense Account, an amount such that the amount on deposit
therein is equal to the Required Expense Amount for such Payment Date;

 

(ii)           to any Persons providing any Eligible Credit Facilities, pro rata
inter se, any Credit Facility Advance Obligations payable to such Persons under
the terms of their respective Eligible Credit Facilities;

 

(iii)          to the Note Account for the Notes, the Interest Amount on the
Notes;

 

(iv)          to the Note Account for the Notes, the Scheduled Principal Payment
Amount of the Notes for such Payment Date;

 

(v)           to the Note Account for the Notes, the Outstanding Principal
Balance until paid in full;

 

66

--------------------------------------------------------------------------------


 

(vi)          to pay Special Indemnity Payments to the applicable party pro
rata;

 

(vii)         to the Issuer, to pay any Discretionary Engine Modifications
accomplished prior to such Payment Date or to be accomplished prior to the next
following Payment Date (to the extent not funded through the issuance of
Additional Certificates);

 

(viii)        to pay the Step-Up Interest Amount, if any; and

 

(ix)           to the Issuer, all remaining amounts.

 

Section 3.10           Reserved.

 

Section 3.11           Certain Redemptions.  (a)  Optional Redemption.  Subject
to the provisions of Section 3.11(c), on any Payment Date the Issuer may elect
to redeem (including in connection with any Refinancing) the Notes in whole or
in part (any such redemption, an “Optional Redemption”), out of amounts
available in the Defeasance/Redemption Account or, in the case of a Refinancing,
the Refinancing Account, for such purpose, if any, other than, in either such
case, any funds constituting part of the Available Collections, at the
Redemption Price plus any accrued and unpaid interest (after giving effect to
any payment thereof on such Redemption Date under Section 3.09) on the Notes to
be redeemed on the Redemption Date; provided that an Optional Redemption funded
with Refinancing Notes may only be in whole; and provided further that after the
giving of a Default Notice or the Acceleration of any Notes, the Notes may be
redeemed only in whole but not in part pursuant to this Section 3.11(a); and
provided further that Written Notice of any such Redemption shall be given by
the Issuer (or the Administrative Agent on its behalf) to the Trustee and, for
so long as any Notes are listed on any stock exchange, to the applicable listing
agent and such stock exchange within such time period prior to such Redemption
Date as is required to comply with the rules of such stock exchange as confirmed
by the listing agent for such stock exchange or such stock exchange. Any Balance
in the Engine Purchase Account remaining on the Delivery Expiry Date will be
applied as an Optional Redemption (the “Acquisition Balance Redemption”) in part
of the Notes on the next succeeding Payment Date.

 

(b)           Redemption for Taxation Reasons.  Subject to the provisions of
Section 3.11(c), if, at any time,

 

(i)            the Issuer is, or on the next succeeding Payment Date will be,
required to make any withholding or deduction under the laws or regulations of
any applicable Tax authority with respect to any payment on the Notes; or

 

(ii)           the Issuer is or will be subject to any circumstance (whether by
reason of any law, regulation, regulatory requirement or double-taxation
convention, or the interpretation or application thereof, or otherwise) that has
resulted or will result in the imposition of a Tax (whether by direct assessment
or by withholding at source) or other similar imposition by any jurisdiction
that would (A) materially increase the cost to the Issuer of making payments in
respect of the Notes or of complying with its obligations under or in connection
with the Notes; or (B) otherwise obligate the Issuer or any of its subsidiaries
to make any material payment on, or calculated by reference to, the amount of
any sum received or receivable by the Issuer, or by the Administrative Agent on
behalf of the Issuer Group as contemplated by the Administrative Agency
Agreement;

 

then the Issuer shall inform the Trustee in writing at such time of any such
requirement or imposition and shall use commercially reasonable efforts to avoid
the effect of the same; provided that no actions shall be taken by the Issuer to
avoid such effects without a Rating Agency Confirmation.

 

67

--------------------------------------------------------------------------------


 

If, after using commercially reasonable efforts to avoid the adverse effects
described above, any Issuer Group Member has not avoided such effects, the
Issuer may, at its election, redeem the Notes on any Payment Date, in whole, at
the Outstanding Principal Balance thereof plus accrued and unpaid interest
(after giving effect to any payment thereof on such Redemption Date under
Section 3.09) thereon, but without premium, after paying the Required Expense
Amount and all unpaid Credit Facility Obligations as of such Payment Date (any
such redemption, a “Tax Redemption”); provided, however, that any such
Redemptions may not occur more than 30 days prior to such time as the
requirement or imposition described in (i) or (ii) above is to become effective
and the Trustee shall have received a certification from the Issuer certifying
that the applicable Issuer Group Member has been unable, after using
commercially reasonable efforts, to avoid the adverse effects described above;
provided further that Written Notice of any such Redemption shall be given by
the Issuer (or the Administrative Agent on its behalf) to the Trustee and, for
so long as any Notes are listed on any stock exchange and traded on such stock
exchange, to the applicable listing agent and such stock exchange within such
time period prior to the Redemption Date for such Redemption as is required to
comply with the rules of such stock exchange as confirmed by the listing agent
for such stock exchange or such stock exchange.

 

(c)           Method of Redemption.  Upon receipt of notice from the Issuer or
the Administrative Agent of any Redemption under Section 3.11(a) or 3.11(b), the
Trustee shall give Written Notice in respect of any such Redemption of the Notes
(other than the Acquisition Balance Redemption) under Section 3.11(a) or
3.11(b) to the Holders and to the Initial Liquidity Facility Provider, at least
seven (7) days before the Redemption Date for such Redemption.  The Depositary
shall forward such Notice of Redemption to its Participants or the beneficial
owners of the Global Notes with any additional instructions applicable to owners
of Beneficial Interests in accordance with its Applicable Procedures.  If a
Redemption is in part and not in whole, the amount of such Redemption will be
applied pro rata according to the Outstanding Principal Balance of the Notes, to
the extent moneys are available.  Except in the case of a Refinancing, the
Trustee shall not deliver any notice under this Section 3.11(c) unless and until
the Trustee shall have received certification that all conditions precedent to
such Redemption have been satisfied and evidence satisfactory to it that the
amounts required to be deposited pursuant to Section 3.11(d) are, or will on or
before the Redemption Date be, deposited in the Defeasance/Redemption Account. 
Each notice in respect of a Redemption given pursuant to this
Section 3.11(c) shall state (i) the applicable Redemption Date, (ii) the
Trustee’s arrangements for making payments in respect of such Redemption,
(iii) the Redemption Price of the Outstanding Principal Balance of the Notes to
be redeemed, (iv) in the case of a Redemption of the Notes in whole, the Notes
to be redeemed in whole must be surrendered to the Trustee to collect the
Redemption Price plus accrued and unpaid interest on such Notes and (v) in the
case of a Redemption of the Notes in whole, that, unless the Issuer defaults in
the payment of the Redemption Price and any accrued and unpaid interest thereon,
interest on the Notes called for Redemption shall cease to accrue on and after
the Redemption.

 

(d)           Deposit of Redemption Amount.  On or before 10:00 a.m. (New York
City time) on the Redemption Date in respect of a Redemption under
Section 3.11(a), the Issuer shall, to the extent an amount equal to the
Redemption Price of Initial Notes to be redeemed and all accrued and unpaid
interest (after giving effect to any payment thereof on such Redemption Date
under Section 3.09) thereon and all unpaid Credit Facility Obligations (only in
respect of any amounts drawn from the Liquidity Facility Reserve Account or
Facility Drawings, as the case may be, in respect of Liquidity Facility Interest
Shortfalls) as of the Redemption Date is not then held on deposit therein,
deposit or cause to be deposited in the Defeasance/Redemption Account or, in the
case of a Refinancing, the Refinancing Account, other than, in either case, any
funds constituting part of the Available Collections, an amount in immediately
available funds equal to such amount.

 

68

--------------------------------------------------------------------------------


 

On or before 10:00 a.m. (New York City time) on the fifth day preceding any
Redemption Date in respect of a Redemption under Section 3.11(b), the Issuer
shall, to the extent an amount equal to the Outstanding Principal Balance of
Initial Notes to be redeemed and all accrued and unpaid interest (after giving
effect to any payment thereof on such Redemption Date under Section 3.09)
thereon and all unpaid Credit Facility Obligations (only in respect of any
amounts drawn from the Liquidity Facility Reserve Account or Facility Drawings,
as the case may be, in respect of Liquidity Facility Interest Shortfalls) as of
the Redemption Date is not then held on deposit therein, deposit or cause to be
deposited in the Defeasance/Redemption Account other than any funds constituting
part of Available Collections, an amount in immediately available funds equal to
such amount.

 

(e)           Notes Payable on Redemption Date.  After notice has been given
under Section 3.11(c) of a Redemption in whole, the Outstanding Principal
Balance of the Initial Notes to be redeemed on such Redemption Date shall become
due and payable at the Corporate Trust Office of the Trustee, and from and after
such Redemption Date (unless there shall be a default in the payment of the
applicable amount to be redeemed) such principal amount shall cease to bear
interest.  Upon surrender of any Note for redemption in accordance with such
notice, the Redemption Price or the Outstanding Principal Balance (as
applicable) of such Note, together with accrued and unpaid interest on such Note
shall be paid as provided for in this Section 3.11.  If any Note to be redeemed
shall not be so paid upon surrender thereof for redemption, the amount in
respect thereof shall continue to bear interest until paid from the Redemption
Date at the interest rate applicable to such Note.

 

Section 3.12           Reserved.

 

Section 3.13           Eligible Credit Facilities.  Notwithstanding
Section 3.09, Article X, or anything else to the contrary contained in this
Indenture or the Security Trust Agreement, all amounts available in any Cash
Collateral Account or drawn against any other Eligible Credit Facility shall be
paid to such Holders of Notes (and holders of other obligations) for whose
benefit such Eligible Credit Facility is stated to be established except to the
extent otherwise provided in the Trustee Resolutions providing for such Eligible
Credit Facility.

 

Section 3.14           Initial Liquidity Facility.  (a)  Facility Drawings.  If
the Administrative Agent determines in accordance with Section 3.07(g) hereof
that after making all withdrawals (after giving effect to any withdrawals from
the Initial Liquidity Facility Reserve Account and transfers to be made with
respect to the applicable Payment Date, there is (i) a Required Expenses
Shortfall and/or (ii) a Liquidity Facility Interest Shortfall, in each case as
calculated in Section 3.07(g), the Administrative Agent shall so notify the
Trustee in writing and shall, no later than 5:00 p.m. (New York City time) four
Business Days prior to such Payment Date, request a drawing (each such drawing,
a “Facility Drawing”) under the Initial Liquidity Facility, to be paid on or
prior to such Payment Date, in an amount equal to the lesser of (A) the
aggregate amount of the shortfall from clauses (i) and (ii) above and (B) the
Available Amount under the Initial Liquidity Facility.

 

(b)           Application of Facility Drawings.  The proceeds of any Facility
Drawing shall be deposited into the Liquidity Payment Account and withdrawn by
the Operating Bank, upon Written Notice from the Administrative Agent, for
application on the applicable Payment Date in the following manner:  first, to
the Expense Account an amount such that the amount on deposit therein is at
least equal to the Required Expense Amount for such Payment Date and second, to
the Note Account for the Initial Notes, the amount of accrued and unpaid
interest on the Initial Notes with respect to the applicable Payment Date.

 

69

--------------------------------------------------------------------------------


 

(c)           Downgrade Drawings.  (i)  The Initial Liquidity Facility Provider
will promptly, but in any event within ten (10) days of the Initial Liquidity
Facility Provider no longer having the minimum long-term issuer rating specified
for a Rating Agency in the definition “Threshold Rating”, deliver notice to the
Trustee and the Administrative Agent of such downgrade and the Downgrade Date. 
A Downgrade Event shall have occurred if the credit rating of the Initial
Liquidity Facility Provider by a Rating Agency falls below the applicable
Threshold Rating by such Rating Agency unless a Rating Agency Confirmation is
obtained within 14 Business Days of the Downgrade Date that the downgrading by
such Rating Agency will not result in the downgrading, withdrawal or suspension
of its rating of the Class 2012-A Notes.  If the Initial Liquidity Facility
Provider does not provide the Trustee and the Administrative Agent with such
Rating Agency Confirmation described in the definition “Threshold Rating” or
provides notice in writing that it will not deliver such Rating Agency
Confirmation, such Initial Liquidity Facility shall become a Downgraded
Facility.  A Downgrade Drawing shall be requested by the Administrative Agent
under a Downgraded Facility as provided in Section 3.14(c)(iii), unless a
Replacement Liquidity Facility has been arranged in accordance with in
Section 3.14(c)(ii).

 

(ii)           If at any time the Initial Liquidity Facility becomes a
Downgraded Facility, the Initial Liquidity Facility Provider or the
Administrative Agent on behalf of the Issuer may arrange for a Replacement
Liquidity Provider to issue and deliver a Replacement Liquidity Facility to the
Trustee and the Administrative Agent pursuant to Section 3.14(e)(ii) within 30
days after the Downgrade Date (but not later than the expiration date of the
Initial Liquidity Facility).

 

(iii)          Upon the occurrence of a Downgrade Event with respect to the
Initial Liquidity Facility, unless a Replacement Liquidity Facility is arranged
as provided in Section 3.14(c)(ii), the Administrative Agent shall, within 14
days after the Downgrade Date (or if such 14th day is not a Business Day, on the
immediately preceding Business Day) or, if earlier, the expiration date of the
Initial Liquidity Facility), request a drawing in accordance with and to the
extent permitted by the Initial Liquidity Facility (such drawing, a “Downgrade
Drawing”) of the Available Amount thereunder.  Amounts drawn pursuant to a
Downgrade Drawing shall be deposited into the Liquidity Facility Reserve Account
and maintained and invested as provided in Section 3.14(f) hereof.

 

(iv)          If after a Downgrade Drawing has been provided by the Initial
Liquidity Facility Provider and subsequently the Initial Liquidity Facility
Provider is upgraded by the applicable Rating Agency to the applicable Threshold
Rating, following written notice from the Initial Liquidity Facility Provider to
the Administrative Agent of such upgrade, any amounts of such Downgrade Drawing
remaining in the Liquidity Facility Reserve Account shall be reimbursed to the
Initial Liquidity Facility Provider in accordance with Section 3.01(j).

 

(d)           Non-Extension Drawings.  If the Initial Liquidity Facility is to
expire on a date (the “Stated Expiration Date”) prior to the date that is
15 days after the Final Maturity Date with respect to the Initial Notes, then,
no earlier than the 75th day and no later than the 30th day prior to the
applicable Stated Expiration Date then in effect, the Administrative Agent shall
request that the Initial Liquidity Facility Provider extend the Stated
Expiration Date until the earlier of (i) the date which is 15 days after the
Final Maturity Date with respect to the Initial Notes and (ii) the date that is
the 364th day following the Stated Expiration Date then in effect (unless the
obligations of the Initial Liquidity Facility Provider are earlier terminated in
accordance with the Initial Liquidity Facility).

 

70

--------------------------------------------------------------------------------


 

If on or before the date which is 10 days prior to the Stated Expiration Date,
(A) the Initial Liquidity Facility shall not have been replaced in accordance
with Section 3.14(e) and (B) the Initial Liquidity Facility Provider fails
irrevocably and unconditionally to advise the Administrative Agent that such
Stated Expiration Date then in effect shall be so extended (whether or not the
Administrative Agent has in fact requested an extension), the Administrative
Agent shall immediately, in accordance with the terms of the Initial Liquidity
Facility, request a drawing (such drawing, a “Non-Extension Drawing”) for the
Available Amount.  Amounts drawn pursuant to a Non-Extension Drawing shall be
deposited into the Liquidity Facility Reserve Account to the extent of the
Available Amount.

 

(e)           Issuance of Replacement Liquidity Facility.  (i)  If the Initial
Liquidity Facility Provider shall not extend the Stated Expiration Date in
accordance with Section 3.14(d), then either the Initial Liquidity Facility
Provider or the Issuer may, at their respective options, arrange for a
Replacement Liquidity Facility to replace the Initial Liquidity Facility during
the period no earlier than 45 days and no later than 10 days prior to the then
effective Stated Expiration Date.

 

(ii)           If a Downgrade Event shall have occurred with respect to the
Initial Liquidity Facility in accordance with Section 3.14(c), then either the
Initial Liquidity Facility Provider or the Issuer may, at their respective
options, arrange for a Replacement Liquidity Facility to replace the Initial
Liquidity Facility within 30 days after receiving notice of such Downgrade Event
(but not later than the expiration date of the Initial Liquidity Facility);
provided, however, that the Initial Liquidity Facility Provider may, at its
option, arrange for a Replacement Liquidity Facility at any time following a
Downgrade Drawing so long as the Administrative Agent on behalf of the Issuer
has not already arranged for a Replacement Liquidity Facility.

 

(iii)          At any time after the Initial Closing Date, the Initial Liquidity
Facility Provider may, at its option, arrange for a Replacement Liquidity
Facility to replace the Initial Liquidity Facility.

 

(A)          No Replacement Liquidity Facility arranged by the Initial Liquidity
Facility Provider or the Issuer in accordance with clauses (i), (ii) and
(iii)(A) above shall become effective and no such Replacement Liquidity Facility
shall be deemed an “Eligible Credit Facility” under this Indenture, unless and
until (x) each of the conditions referred to in subclause (C) below shall have
been satisfied, and (y) in the case of a Replacement Liquidity Facility arranged
by the Initial Liquidity Facility Provider, such Replacement Liquidity Facility
is acceptable to the Issuer.

 

(B)           In connection with the issuance of each Replacement Liquidity
Facility, (x) the Administrative Agent shall, prior to the issuance of such
Replacement Liquidity Facility, have received a Rating Agency Confirmation with
respect to the Initial Notes (without regard to any downgrading of any rating of
the Initial Liquidity Facility Provider being replaced pursuant to this
Section 3.14(e)), (y) all Credit Facility Obligations then owing to the replaced
Initial Liquidity Facility Provider (which payment shall be made first from
available funds in the Liquidity Facility Reserve Account and thereafter from
any other available source, including, without limitation, a drawing under the
Replacement Liquidity Facility) shall be paid by the Operating Bank upon receipt
of a Written Notice of the Administrative Agent setting forth the amount of the
Credit Facility Obligations then owing to the replaced Initial Liquidity
Facility Provider and (z) the issuer of the Replacement Liquidity Facility shall
deliver the Replacement Liquidity Facility to the Administrative Agent, together
with a legal opinion opining that such Replacement Liquidity Facility has been
duly authorized, executed and delivered by, and is an enforceable obligation of,
such Replacement Liquidity Facility Provider, such legal opinion to be
reasonably satisfactory to the Controlling Party unless the legal opinion of
counsel to the Replacement Liquidity Facility Provider is in form and substance
substantially the same as the legal opinion of counsel to the Initial Liquidity
Facility Provider delivered on the Initial Closing Date.

 

71

--------------------------------------------------------------------------------


 

(C)           Upon satisfaction of the conditions set forth in clauses (B) and
(C) of this Section 3.14(e)(iii) with respect to a Replacement Liquidity
Facility, (w) the replaced Initial Liquidity Facility shall terminate, (x) the
Administrative Agent shall, if and to the extent so requested by the Issuer or
the Initial Liquidity Facility Provider being replaced, execute and deliver any
certificate or other instrument required in order to terminate the replaced
Initial Liquidity Facility, shall surrender the replaced Initial Liquidity
Facility to the Initial Liquidity Facility Provider being replaced and shall
execute and deliver the Replacement Liquidity Facility, (y) each of the parties
hereto shall enter into any amendments to this Indenture and any other Related
Documents necessary to give effect to (1) the replacement of the applicable
Initial Liquidity Facility Provider with the applicable Replacement Liquidity
Facility Provider and (2) the replacement of the applicable Initial Liquidity
Facility with the applicable Replacement Liquidity Facility and (z) such
Replacement Liquidity Facility Provider shall be deemed to be a provider of an
Eligible Credit Facility with the rights and obligations of the Initial
Liquidity Facility Provider hereunder and under the other Related Documents and
such Replacement Liquidity Facility shall be deemed to be an Eligible Credit
Facility (and, if so designated by the Controlling Trustees, the “Initial
Liquidity Facility”) hereunder and under the other Related Documents.

 

For purposes of clarification, an assignment to an Eligible Provider as
permitted thereunder by the provider of the Initial Liquidity Facility or any
other Eligible Credit Facility shall not be considered a Replacement Liquidity
Facility; provided, that written notification of such assignment shall have been
provided to the Rating Agencies, and the assignee has delivered to the
Administrative Agent legal opinions with respect to due authorization,
execution, delivery and enforceability substantially similar in scope and
substance to the legal opinions delivered by counsel to the Initial Liquidity
Facility Provider on the Initial Closing Date.  Following any assignment in
accordance with the provisions thereof and in the foregoing proviso, the
assignee shall be deemed to be the “Initial Liquidity Facility Provider” for all
purposes of the Related Documents.

 

(f)            Liquidity Facility Reserve Account; Withdrawals; Investments.
 All amounts drawn under the Initial Liquidity Facility by the Administrative
Agent pursuant to Section 3.14(c), 3.14(d) or 3.14(i) hereof shall be deposited
by the Administrative Agent into the Liquidity Facility Reserve Account.  All
amounts on deposit in the Liquidity Facility Reserve Account, including any
amount deposited in accordance with clause (iii) of Section 3.09(a) or clause
(iii) of Section 3.09(b), shall be invested and reinvested in accordance with
Section 3.02.  Upon a request by the Initial Liquidity Facility Provider, the
Administrative Agent shall provide the Initial Liquidity Facility Provider with
the amount of Investment Earnings held in the Liquidity Facility Reserve Account
as of the Calculation Date. On each Payment Date, the Administrative Agent shall
direct the Operating Bank in writing to pay to the Initial Liquidity Facility
Provider all Investment Earnings on amounts on deposit in the Liquidity Facility
Reserve Account.

 

72

--------------------------------------------------------------------------------


 

Amounts on deposit in the Liquidity Facility Reserve Account shall be withdrawn
by or at the direction of the Administrative Agent under the following
circumstances:

 

(i)            in accordance with Section 3.01(k);

 

(ii)           on any Payment Date, if the amount in the Liquidity Facility
Reserve Account exceeds the Maximum Facility Commitment, then the Administrative
Agent shall direct the Operating Bank to withdraw, upon Written Notice from the
Administrative Agent, from such Account such excess and pay such amount to the
Initial Liquidity Facility Provider;

 

(iii)          if a Replacement Liquidity Facility is established following the
date on which funds have been deposited into the Liquidity Facility Reserve
Account, the Administrative Agent shall direct the Operating Bank to withdraw,
upon Written Notice from the Administrative Agent, all amounts on deposit in the
Liquidity Facility Reserve Account and shall pay such amounts to the replaced
Initial Liquidity Facility Provider until all Credit Facility Obligations owed
to such Person shall have been paid in full, and shall deposit any remaining
amount in the Collections Account;

 

(iv)          in the event that (x) the Outstanding Principal Balance of, and
accrued and unpaid interest on, the Notes have been paid in full or (y) the
Initial Notes are no longer entitled to the benefits of the Initial Liquidity
Facility in accordance with the terms thereof, the Administrative Agent shall
direct the Operating Bank to withdraw, upon Written Notice from the
Administrative Agent, all amounts from the Liquidity Facility Reserve Account
and pay such amounts to the Initial Liquidity Facility Provider until all Credit
Facility Obligations owed to the Initial Liquidity Facility Provider shall have
been paid in full, and shall deposit any remaining amount in the Collections
Account; and

 

(v)           15 days after the Final Maturity Date with respect to the Initial
Notes, the Operating Bank shall withdraw, upon Written Notice from the
Administrative Agent, all amounts on deposit in the Liquidity Facility Reserve
Account and shall pay such amounts to the Initial Liquidity Facility Provider
until all Credit Facility Obligations owed to such Person shall have been paid
in full, and shall deposit any remaining amount in the Collections Account.

 

(g)           Reinstatement.  With respect to any Facility Drawing under the
Initial Liquidity Facility, upon the reimbursement to the Initial Liquidity
Facility Provider in full or in part of the amount of such Facility Drawing,
together with any accrued interest thereon, the Available Amount of the Initial
Liquidity Facility shall be reinstated by an amount equal to the amount of such
Facility Drawing so reimbursed to the Initial Liquidity Facility Provider but
not to exceed the Maximum Commitment; provided, however, that the Available
Amount shall not be so reinstated in part or in full at any time (i) if a
Liquidity Facility Event of Default shall have occurred and be continuing or
(ii) if a Downgrade Drawing, Non-Extension Drawing or Final Drawing shall have
been made.

 

(h)           Reimbursement.  The amount of each Facility Drawing under the
Initial Liquidity Facility and any amounts withdrawn from the Liquidity Facility
Reserve Account following a Downgrade Drawing, Non-Extension Drawing or a Final
Drawing shall be due and payable, together with interest thereon, on the dates
and at the rates, respectively, provided in the Initial Liquidity Facility but
only to the extent that Available Collections are sufficient to pay such amounts
in the order of priority set forth in Section 3.09.

 

73

--------------------------------------------------------------------------------


 

(i)            Final Drawing.  Upon receipt from the Initial Liquidity Facility
Provider of a Termination Notice with respect to the Initial Liquidity Facility,
the Administrative Agent shall, not later than the date specified in such
Termination Notice, in accordance with the terms of the Initial Liquidity
Facility, request in writing a drawing under the Initial Liquidity Facility of
the Available Amount (a “Final Drawing”).  Proceeds of a Final Drawing shall be
deposited into the Liquidity Facility Reserve Account to the extent of the
Available Amount, in accordance with clause (f) above.

 

(j)            Initial Liquidity Facility Provider Consent.  To the extent that
the Initial Liquidity Facility Provider’s consent or approval is required under
this Indenture or any other Related Document, such consent is not required in
the event that (i) no Notes are Outstanding and (ii) no Credit Facility Advance
Obligations are due and owing to the Initial Liquidity Facility Provider.

 

Section 3.15           Adjustments to Scheduled Target Principal Balances.

 

(a)           Supplemental Principal Payment Amounts. In connection with the
payment of any Supplemental Principal Payment Amount with respect to the Notes
on any Payment Date, the Scheduled Target Principal Balances for the Notes on
all succeeding Payment Dates shall be reduced by the amount of such Supplemental
Principal Payment Amount, allocated pro rata among such Payment Dates.

 

(b)           Additional Principal Payment Amounts. In connection with any
principal payments in excess of Scheduled Principal Payment Amounts and
Supplemental Principal Payment Amounts made with respect to the Notes on any
Payment Date, the Scheduled Target Principal Balances for the Notes on all
succeeding Payment Dates shall be reduced by the amount of such principal
payments, allocated pro rata among such Payment Dates.

 

(c)           Optional Redemptions.  In connection with any Optional Redemption
in part with respect to the Notes on any Redemption Date, the Scheduled Target
Principal Balances for the Notes on all succeeding Payment Dates shall be
reduced by the principal amount of such Optional Redemption, allocated pro rata
among such Payment Dates.

 

(d)           Reporting. The Administrative Agent shall include the Scheduled
Target Principal Balances, as the same may be adjusted from time to time in
accordance with this Section 3.15, in each Monthly Report and Annual Report.

 

Section 3.16           Early Amortization Event.  In the event that the
Administrative Agent determines that an Early Amortization Event has occurred
and is continuing on any Payment Date, it shall provide Written Notice thereof
(not later than two (2) Business Days prior to such Payment Date) to the Issuer
and the Trustee.  In the event that an Early Amortization Event has occurred and
is continuing, all proceeds on deposit in the Collections Account shall be
applied in accordance with Section 3.09(b) hereof.

 

ARTICLE IV

 

DEFAULT AND REMEDIES

 

Section 4.01           Events of Default.  Each of the following events shall
constitute an “Event of Default” hereunder with respect to the Notes, and each
such Event of Default shall be deemed to exist and continue so long as, but only
so long as, it shall not have been remedied:

 

74

--------------------------------------------------------------------------------


 

(a)           failure by the Issuer to pay when due interest (other than Step-Up
Interest Amount) on any Note, and the continuance of such default unremedied for
a period of five (5) or more Business Days after the same shall have become due
and payable;

 

(b)           failure by the Issuer to pay when due principal of any Note no
later than the applicable Final Maturity Date;

 

(c)           failure by the Issuer to pay any amount (other than amounts
provided for in clause (a) or (b) of this Section 4.01) when due and payable in
connection with any Note to the extent that there are, on any Payment Date,
amounts available for such payment in the Collections Account or the Cash
Collateral Account with respect to the Notes after payment of all Prior Ranking
Amounts, and the continuance of such default for a period of five (5) or more
Business Days after such Payment Date;

 

(d)           failure of any of the representations or warranties of the Issuer
under this Indenture to be true and correct or failure by the Issuer to comply
with any of the covenants, obligations, conditions or provisions binding on it
under this Indenture or any of the Notes (other than a payment default for which
provision is made in clause (a), (b) or (c) of this Section 4.01), if in any
such case such failure or breach materially adversely affects the Holders of the
Notes and continues for a period of 30 days or more (or, if such failure or
breach is capable of remedy within 90 days (or in the case of a breach with
respect to a covenant contained in Section 5.02(t) and in Section 5.03, 180
days) of the date of the written notice referred to below and the Administrative
Agent has promptly provided the Trustee with a certificate stating that the
Issuer has commenced, or will promptly commence, and diligently pursue all
reasonable efforts to remedy such failure or breach, 90 days (or 180 days, as
applicable) so long as the Issuer or any Issuer Subsidiary is diligently
pursuing such remedy but in any event no longer than 90 days (or 180 days, as
applicable)) after written notice thereof has been given to the Issuer by the
Trustee or by the Holders of at least a majority of the aggregate Outstanding
Principal Balance of the Notes;

 

(e)           a court having jurisdiction in the premises enters a decree or
order for (i) relief in respect of the Issuer or any direct or indirect
subsidiary thereof (other than a Non-Significant Subsidiary), under any
Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, examination, relief of debtors or other similar law
now or hereafter in effect; (ii) appointment of a receiver, liquidator,
examiner, assignee, custodian, trustee, sequestrator or similar official of the
Issuer or any direct or indirect subsidiary thereof (other than a
Non-Significant Subsidiary); or (iii) the winding up or liquidation of the
affairs of the Issuer or any direct or indirect subsidiary thereof (other than a
Non-Significant Subsidiary) and, in each case, such decree or order shall remain
unstayed or such writ or other process shall not have been stayed or dismissed
within 90 days from entry thereof;

 

(f)            the Issuer or any direct or indirect subsidiary thereof (other
than a Non-Significant Subsidiary) (i) commences a voluntary case under any
Applicable Law relating to bankruptcy, insolvency, receivership, winding-up,
liquidation, reorganization, examination, relief of debtors or other similar law
now or hereafter in effect, or consents to the entry of an order for relief in
any involuntary case under any such law; (ii) consents to the appointment of or
taking possession by a receiver, liquidator, examiner, assignee, custodian,
trustee, sequestrator or similar official of the Issuer or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary) or for all
or substantially all of the property and assets of the Issuer or any direct or
indirect subsidiary thereof (other than a Non-Significant Subsidiary); or
(iii) effects any general assignment for the benefit of creditors;

 

75

--------------------------------------------------------------------------------


 

(g)           one or more judgments or orders for the payment of money that are
in the aggregate in excess of 5% of the Aggregate Adjusted Appraised Value shall
be rendered against the Issuer or any Issuer Subsidiary or any other member of
the Issuer Group and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 4.01(g) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M.  Best Company or any similar
successor entity, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order;

 

(h)           the Servicer shall have been removed as a result of a Servicer
Termination Event and a replacement Servicer shall not have assumed the duties
of the Servicer within 90 days after the date of the Servicer’s removal; or

 

(i)            the constitutional documents creating the Issuer cease to be in
full force and effect without replacement documents having the same terms being
in full force and effect.

 

Section 4.02           Acceleration, Rescission and Annulment.  (a)  If an
Acceleration Default occurs, the Outstanding Principal Balance of the Notes and
all accrued and unpaid interest thereon shall automatically become due and
payable without any further action by any party. If an Event of Default (other
than an Acceleration Default) occurs and is continuing, the Trustee may, and
upon the written direction of the Controlling Party shall, give a Default Notice
to the Issuer, the Administrative Agent and the Security Trustee declaring the
Outstanding Principal Balance of the Notes and all accrued and unpaid interest
thereon to be due and payable.  Upon delivery of a Default Notice, the
Outstanding Principal Balance of the Notes and all accrued and unpaid interest
thereon shall be due and payable.  At any time after the Trustee has declared
the Outstanding Principal Balance of the Notes to be due and payable and prior
to the exercise of any other remedies pursuant to this Article IV, the Trustee
may, and upon the written direction of the Controlling Party shall, by Written
Notice to the Issuer, the Administrative Agent and the Security Trustee, subject
to Section 4.05(a), rescind and annul such declaration and thereby annul its
consequences if:  (i) there has been paid to or deposited with the Trustee an
amount sufficient to pay all overdue installments of interest on the Notes, and
the principal or Redemption Price of the Notes that would have become due
otherwise than by such declaration of acceleration, (ii) the rescission or
annulment would not conflict with any judgment or decree and (iii) all other
Defaults and Events of Default, other than nonpayment of interest and principal
on the Notes that have become due solely because of such acceleration have been
cured or waived.

 

(b)           No Person other than the Trustee may give a Default Notice or
exercise any such remedy.

 

(c)           The Trustee shall provide each Rating Agency with a copy of any
Default Notice it receives pursuant to this Indenture.

 

Section 4.03           Other Remedies.  If an Event of Default occurs and is
continuing, the Trustee may, and at the written direction of the Controlling
Party shall, pursue any available remedy by proceeding at law or in equity to
collect the payment of principal or Redemption Price of, or interest on, the
Notes or to enforce the performance of any provision of the Notes or this
Indenture.

 

76

--------------------------------------------------------------------------------


 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding.

 

Section 4.04           Limitation on Suits.  Without limiting the provisions of
Section 4.09 and the final sentence of Section 12.04(a), no Holder shall have
any right to institute any proceeding, judicial or otherwise, with respect to
this Indenture, the Security Trust Agreement or the Notes, or for the
appointment of a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)           such Holder has previously given written notice to the Trustee of
a continuing Event of Default;

 

(b)           a Required Majority makes a written request to the Trustee to
pursue a remedy hereunder;

 

(c)           such Holder or Holders offer to the Trustee an indemnity
reasonably satisfactory to the Trustee against any costs, expenses and
liabilities to be incurred in complying with such request;

 

(d)           the Trustee does not comply with such request within 60 days after
receipt of the request and the offer of indemnity; and

 

(e)           during such 60-day period, Holders of a Required Majority does not
give the Trustee a revocation or direction inconsistent with such request.

 

No one or more Holders may use this Indenture to affect, disturb or prejudice
the rights of another Holder or to obtain or seek to obtain any preference or
priority not otherwise created by this Indenture and the terms of the Notes over
any other Holder or to enforce any right under this Indenture, except in the
manner herein provided.

 

Section 4.05           Waiver of Existing Defaults.  (a)  The Trustee may, and
at the written direction of the Controlling Party shall, waive any existing
Default hereunder and its consequences, except no waiver may be given with
respect to a Default:  (i) in the deposit or distribution of any payment
required to be made on any Notes, (ii) in the payment of the interest on,
principal of or premium, if any, with respect to any Note or (iii) in respect of
a covenant or provision hereof which under Article IX cannot be modified or
amended without the consent of the Holder of each Note affected thereby and the
Initial Liquidity Facility Provider.  Upon any such waiver, such Default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been cured for every purpose of this Indenture, but no such waiver shall
extend to any subsequent or other Default or impair any right consequent
thereon.  Each such notice of waiver shall also be given to each Rating Agency.

 

(b)           Any written waiver of a Default or an Event of Default given by
the Trustee and the Issuer in accordance with the terms of this Indenture shall
be binding upon the Issuer and the other parties hereto.  Unless such writing
expressly provides to the contrary, any waiver so granted shall extend only to
the specific event or occurrence which gave rise to the Default or Event of
Default so waived and not to any other similar event or occurrence which occurs
subsequent to the date of such waiver.

 

Section 4.06           Restoration of Rights and Remedies.  If the Trustee or
any Holder of Notes has instituted any proceeding to enforce any right or remedy
under this Indenture, and such proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Trustee or such Holder, then
in every such case the Issuer, the Trustee and the Holders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and the Holders shall continue as though no such proceeding has been
instituted.

 

77

--------------------------------------------------------------------------------


 

Section 4.07           Remedies Cumulative.  Each and every right, power and
remedy herein given to the Trustee (or the Controlling Party or the Required
Majority) specifically or otherwise in this Indenture shall be cumulative and
shall be in addition to every other right, power and remedy herein specifically
given or now or hereafter existing at law, in equity or by statute, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee (or the Controlling Party or the Required
Majority), and the exercise or the beginning of the exercise of any power or
remedy shall not be construed to be a waiver of the right to exercise at the
same time or thereafter any other right, power or remedy.  No delay or omission
by the Trustee (or the Controlling Party or the Required Majority) in the
exercise of any right, remedy or power or in the pursuance of any remedy shall
impair any such right, power or remedy or be construed to be a waiver of any
Default on the part of the Issuer or to be an acquiescence therein.

 

Section 4.08           Authority of Courts Not Required.  The parties hereto
agree that, to the greatest extent permitted by law, the Trustee shall not be
obliged or required to seek or obtain the authority of, or any judgment or order
of, the courts of any jurisdiction in order to exercise any of its rights,
powers and remedies under this Indenture, and the parties hereby waive any such
requirement to the greatest extent permitted by law.

 

Section 4.09           Rights of Holders to Receive Payment.  Notwithstanding
any other provision of this Indenture, the right of any Holder to receive
payment of principal or Redemption Price of, or interest, on its Note on or
after the respective due dates therefor expressed in such Note, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Holder.

 

Section 4.10           Trustee May File Proofs of Claim.  The Trustee may file
such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel) and of any Holder allowed in any judicial
proceedings relating to any obligor on the Notes, its creditors or its property
and shall be entitled and empowered to collect, receive and distribute any money
or other property payable or deliverable on any such claims and otherwise in
accordance with the terms of this Indenture, and any custodian in any such
judicial proceeding is hereby authorized by each obligee to make such payments
to the Trustee, as administrative expenses associated with any such proceeding,
and, in the event that the Trustee shall consent to the making of such payments
directly from the obligee to pay to the Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due to the Trustee under
Section 8.01 and otherwise in accordance with the terms of this Indenture.

 

Section 4.11           Undertaking for Costs.  All parties to this Indenture
agree, and each Holder by its acceptance thereof shall be deemed to have agreed,
that in any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in such suit of an undertaking to pay the costs of such suit, and the court in
its discretion may assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defense made by the party litigant.

 

78

--------------------------------------------------------------------------------


 

This Section 4.11 does not apply to a suit instituted by the Trustee, a suit
instituted by any Holder for the enforcement of the payment of principal or
Redemption Price of, or interest, on its Note on or after the respective due
dates expressed in such Note, or a suit by a Holder or Holders of more than 10%
of the Outstanding Principal Balance of the Notes.

 

Section 4.12           Remedies; Rights of Controlling Party.  Subject always to
the provisions of this Article IV, the Controlling Party shall have the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee; provided that (a) such direction shall not be in
conflict with any rule of law or other applicable provisions of this Indenture
and other Related Documents and would not involve the Trustee in personal
liability or expense; and (b) the Trustee may take any other action deemed
proper by the Trustee which is not inconsistent with such direction.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 5.01           Representations and Warranties.  The Issuer represents
and warrants to the parties hereto on each Closing Date as follows:

 

(a)           Due Organization.  The Issuer is a statutory trust duly formed
under the laws of Delaware and has the corporate power and authority to own or
hold its properties and to enter into and perform its obligations under the
Related Documents to which it is or will be a party, and each Issuer Subsidiary
is a corporation, trust or limited liability company duly organized in its
respective jurisdiction of organization, in each case with full power and
authority to conduct its business; and none of the Issuer or any Issuer
Subsidiary is in liquidation, bankruptcy or suspension of payments.

 

(b)           Special Purpose Status.  The Issuer has not engaged in any
activities since its formation (other than those incidental to its formation and
other appropriate trust steps and arrangements for the payment of fees to, and
director’s and officer’s insurance for, the Controlling Trustees, the
authorization and the issuance of the Initial Notes, the execution of the
Related Documents and the activities referred to in or contemplated by such
agreements).

 

(c)           Non-Contravention.  The acquisition of the Initial Engines and
interests in the Initial Leases either directly or through the purchase of the
Issuer Subsidiaries pursuant to the Acquisition Transfer Agreement, the creation
of the Initial Notes, the issuance, execution and delivery by the Issuer of, and
the compliance by the Issuer with the terms of the Initial Notes, and the
execution and delivery by each Issuer Group Member of, and compliance by it with
the terms of each of the Related Documents to which it is a party:

 

(i)            do not and will not at the Initial Closing Date or any Payment
Date conflict with, or result in a breach of any of the terms or provisions of,
or constitute a default under, the constitutional documents of the Issuer or any
Issuer Subsidiary or with any existing law, rule or regulation applying to or
affecting the Issuer or any Issuer Subsidiary or any judgment, order or decree
of any government, governmental body or court having jurisdiction over the
Issuer or any Issuer Subsidiary; and

 

(ii)           do not and will not at the Initial Closing Date or any Payment
Date constitute a default under, any deed, indenture, agreement or other
instrument or obligation to which the Issuer or any Issuer Subsidiary is a party
or by which any of them or any part of their undertaking, assets, property or
revenues are bound.

 

79

--------------------------------------------------------------------------------


 

(d)           Due Authorization.  The acquisition of the Initial Engines and
interests in the Initial Leases, the creation, execution and issuance of the
Initial Notes, the execution and issue or delivery by the Issuer and each Issuer
Subsidiary of the Related Documents executed by it and the performance by each
of them of their obligations hereunder and thereunder and the arrangements
contemplated hereby and thereby to be performed by each of them have been duly
authorized by each of them.

 

(e)           Validity and Enforceability.  This Indenture constitutes, and the
Related Documents to which it is a party, when executed and delivered and, in
the case of the Initial Notes, when issued and authenticated, will constitute
valid, legally binding and (subject to general equitable principles, insolvency,
liquidation, reorganization and other laws of general application relating to
creditors’ rights or claims or the concepts of materiality, reasonableness, good
faith and fair dealing) enforceable obligations of each of the Issuer and each
Issuer Subsidiary executing the same.

 

(f)            No Event of Default or Early Amortization Event.  No Event of
Default or Early Amortization Event has occurred and is continuing and no event
has occurred that with the passage of time or notice or both would become an
Event of Default or Early Amortization Event.

 

(g)           No Encumbrances.  Subject to the Security Interests created in
favor of the Security Trustee and except for Permitted Encumbrances, there
exists no Encumbrance over the assets or undertaking of (i) the Issuer which
ranks prior to or pari passu with the obligation to make payments on the Initial
Notes or (ii) any Issuer Subsidiary.

 

(h)           No Consents.  All consents, approvals, authorizations or other
orders of all regulatory authorities required (excluding any required by the
other parties to the Related Documents) for or in connection with the execution
and performance of the Related Documents by the Issuer and each Issuer
Subsidiary and the issue and performance of the Initial Notes and the offering
of the Initial Notes by the Issuer have been obtained and are in full force and
effect and not contingent upon fulfillment of any condition.

 

(i)            No Litigation.  There is no action, suit, investigation or
proceeding pending against, or to the knowledge of the Issuer, threatened
against or affecting, the Issuer or any Issuer Subsidiary before any court or
arbitrator or any governmental body, agency or official which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Indenture (including the Exhibits and
Schedules attached hereto) and the Related Documents or which could reasonably
be expected to have a material adverse effect on the ability of the Issuer or
any Issuer Subsidiary to perform its obligations under the Related Documents.

 

(j)            Employees, Subsidiaries.  The Issuer and each Issuer Subsidiary
have no employees.  Set forth in Schedule 2 is a true and complete list, as of
the date hereof, of all Issuer Subsidiaries existing on the Initial Closing
Date, together with their jurisdictions of organization.

 

(k)           Ownership.  The Issuer or an Issuer Subsidiary is the beneficial
owner of the Collateral, free from all Encumbrances and claims whatsoever other
than Permitted Encumbrances.

 

(l)            No Filings.  Under the laws of the States of Delaware and New
York, the Federal laws of the United States of America or the laws of the
jurisdiction of organization of any Issuer Subsidiary, it is not necessary or
desirable that this Indenture or any Related Document to which the Issuer or an
Issuer Subsidiary is a party (other than evidences of the Security Interests) be
filed, recorded or enrolled (other than the filing of the Certificate of Trust
in the office of the Secretary of State of the State of Delaware which filing
has been made) with any court or other authority in any such jurisdictions or
that any stamp, registration or similar Tax be paid on or in relation to this
Indenture or any of the other Related Documents.

 

80

--------------------------------------------------------------------------------


 

(m)          Engine Assets.  Schedule 1 contains a true and complete list of all
Engines constituting Initial Engines as of the Initial Closing Date and each
Person within the Issuer Group that is, as of the Initial Closing Date, expected
to own such Initial Engines as of the Delivery Date for each of such Engines. 
Except as otherwise set forth therein, after each of the Initial Engines listed
on Schedule 1 has been delivered under the Acquisition Transfer Agreement on the
Initial Closing Date or under the Engine Transfer Agreements on the applicable
Delivery Dates, as such Schedule may be amended by notice to the parties hereto
by the Issuer, each Person within the Issuer Group listed as an owner of an
Engine on such Schedule will have such title to such Engine as was conveyed to
such Person, free and clear of all Encumbrances created by or through such
Person other than Permitted Encumbrances.

 

(n)           Engine Assets Related Documents.  Each Engine Assets Related
Document is a legal, valid and binding agreement of the Person within the Issuer
Group that is a party thereto (including by way of assignment or novation) and
is enforceable against such Person within the Issuer Group that is a party
thereto in accordance with its terms except where enforceability may be limited
by general equitable principles, insolvency, liquidation, reorganization and
other laws of general application relating to creditors’ rights or claims or the
concepts of materiality, reasonableness, good faith and fair dealing.

 

(o)           Other Representations.  The representations and warranties made by
the Issuer and each Issuer Subsidiary in any of the other Related Documents are
true and accurate.

 

(p)           Investment Company Act.  Neither the Issuer nor any Issuer
Subsidiary is an “investment company,” or an “affiliated person” of, or a
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.

 

(q)           ERISA.  Neither the Issuer, nor any Issuer Subsidiary is, or will
be, a Plan and no portion of the assets of the Issuer or any Issuer Subsidiary
constitute, or will constitute, assets of any Plan.

 

(r)            Payment of Taxes.  The Issuer and each Issuer Subsidiary have
filed all federal, state and local Tax returns and all other Tax returns which,
to the knowledge of the Issuer or such Issuer Subsidiary, are required to be
filed (whether informational returns or not), and have paid all Taxes due, if
any, pursuant to said returns or pursuant to any assessments received by the
Issuer or such Issuer Subsidiary, except for such Taxes, if any, as are being
contested in good faith and for which adequate reserves have been set aside on
its books.

 

(s)           Regulations T, U and X.  The proceeds of the Notes will not be
used to purchase or carry any “margin stock” (as defined or used in the
regulations of the Board of Governors of the  Federal Reserve System, including
Regulations T, U and X thereof). The Issuer is not engaged in the business of
extending credit for the purpose of purchasing or carrying any margin stock and
the value of any “margin stock” hereafter owned by the Issuer is not expected to
exceed an amount equal to 25% of the value of all assets of the Issuer or any
Issuer Subsidiary at any time.

 

81

--------------------------------------------------------------------------------


 

(t)            Financial Statements.  The balance sheet of the Issuer, dated as
of September 14, 2012, fairly presents in all material respects the consolidated
financial condition of the Issuer and its consolidated subsidiaries at such
date.

 

Section 5.02           General Covenants.  The Issuer hereby covenants as
follows:

 

(a)           No Release of Obligations.  The Issuer will not take, or knowingly
permit any Issuer Subsidiary to take, any action which would amend, terminate
(other than any termination in connection with the replacement of such agreement
on terms substantially no less favorable to the Issuer than the agreement being
terminated) or discharge or prejudice the validity or effectiveness of this
Indenture (other than as permitted herein) or any other Related Document or
permit any party to any such document to be released from such obligations,
except, in each case, as permitted or contemplated by the terms of such
document, and provided that such actions may be taken or permitted, and such
release may be permitted if the Issuer will have first obtained a Trustee
Resolution determining that such action, permitted action or release does not
materially adversely affect the interests of the Noteholders and prior notice
has been provided to the Rating Agencies; and provided further that, in any
case, (i) the Issuer will not take any action which would result in any
amendment or modification to any conflicts standard or duty of care in such
agreements and (ii) there must be at all times an Administrative Agent and a
Servicer with respect to all Engines in the Portfolio.

 

(b)           Encumbrances.  The Issuer will not, and will not permit any Issuer
Subsidiary to, create, incur, assume or suffer to exist any Encumbrance other
than: (i) any Permitted Encumbrance,  and (ii) any other Encumbrance the
validity or applicability of which is being contested in good faith in
appropriate proceedings by any Issuer Group Member (and the proceedings related
to such Encumbrance or the continued existence of such Encumbrance does not give
rise to any reasonable likelihood of the sale, forfeiture or loss of the asset
affected by such Encumbrance)  and for which such Issuer Group Member maintains
adequate cash reserves to pay such Encumbrance.

 

(c)           Indebtedness.  The Issuer will not, and will not permit any Issuer
Subsidiary to, incur, create, issue, assume, guarantee or otherwise become
liable for or with respect to, or become responsible for the payment of,
contingently or otherwise, whether present or future (in any such case, to
“Incur”), Indebtedness, other than:

 

(i)            Indebtedness in respect of the Initial Notes;

 

(ii)           Indebtedness in respect of any Refinancing Notes the proceeds of
which are to be used in a Refinancing or any other Indebtedness to be used for
the Redemption of Notes in whole as described in the first proviso to
Section 5.02(d)(iii);

 

(iii)          Indebtedness in respect of Guarantees by any Issuer Group Member
of any other Issuer Group Member, provided that no such Indebtedness shall be
incurred if it would materially adversely affect the Holders;

 

(iv)          Unsecured Indebtedness to each Seller of Engines under any
Acquisition Agreement and any related lease assignment and assumption agreement
and the documents related thereto;

 

82

--------------------------------------------------------------------------------


 

(v)           Indebtedness under currency and interest rate exchange
transactions described in Section 5.02(f)(iv), upon such terms and conditions as
the Controlling Trustees see fit and within limits and with Eligible
Institutions;

 

(vi)          Indebtedness under intercompany loans or any agreement between the
Issuer and any Issuer Subsidiary or between any Issuer Group Members (each, an
“Intercompany Loan”); provided that (A) the Trustee shall have received a
subordination agreement in form and substance satisfactory to the Trustee and
the Controlling Party, including pursuant to the Security Trust Agreement,
(B) the Trustee shall have provide prior Written Notice of such Intercompany
Loan to the Initial Liquidity Facility Provider and to each Rating Agency, and
(C) such Indebtedness shall be evidenced by promissory notes;

 

(vii)         Indebtedness of the Issuer under the Initial Liquidity Facility
and any Replacement Liquidity Facility entered into in accordance with
Section 3.14(e).

 

(d)           Restricted Payments.  The Issuer will not, and will not permit any
Issuer Subsidiary to, (i) declare or pay any dividend or make any distribution
on its Stock held by Persons other than any Issuer Group Member; provided that,
so long as no Event of Default shall have occurred and be continuing and to the
extent there are available funds therefor in the Collections Account on the
applicable Payment Date, the Issuer may make payments on the Beneficial Interest
Certificates to the extent of the aggregate amount of distributions made to the
Issuer pursuant to Section 3.09 or any indenture supplemental hereto relating to
the Notes; (ii) purchase, redeem, retire or otherwise acquire for value any
Issuer Beneficial Interest in the Issuer or any shares of Stock in any Issuer
Group Member held by or on behalf of Persons other than any Issuer Group Member
or any Permitted Holder; (iii) make any interest, principal or premium, if any,
payment on any of the Notes or make any voluntary or optional repurchase,
defeasance or other acquisition or retirement for value of Indebtedness of the
Issuer or any Issuer Subsidiary that is not owed to a Person other than any
Issuer Group Member other than in accordance with the Notes and this Indenture
or the Related Documents; provided that the Issuer may repurchase, defease or
otherwise acquire or retire any of the Notes from a source other than from
Collections (other than that portion of Collections that would otherwise be
distributable to the Issuer in accordance in accordance with Section 3.09) so
long as any Refinancing Notes of the Issuer issued in connection with such
transactions has been issued in accordance with the terms of this Indenture, and
provided, further, that the Issuer may pay a Consent Fee with the approval of a
Special Majority of the Controlling Trustees, provided that such Consent Fee is
not materially adverse to the Holders; or (iv) make any investments, other than
Permitted Account Investments and investments permitted under
Section 5.02(f) hereof.

 

The term “Investment” for purposes of the above restriction means any loan or
advance to a Person, any purchase or other acquisition of any Stock or
Indebtedness of such Person, any capital contribution to such Person or any
other investment in such Person.

 

(e)           Limitation on Dividends and Other Payments.  The Issuer will not,
and will not permit any Issuer Subsidiary to, create or otherwise suffer to
exist any consensual limitation or restriction of any kind on the ability of the
Issuer or any Issuer Subsidiary to (i) declare or pay dividends or make any
other distributions permitted by Applicable Law, or purchase, redeem or
otherwise acquire for value, any Issuer Beneficial Interest in the Issuer or the
Stock of any such Issuer Subsidiary, as the case may be; (ii) pay any
Indebtedness owed to the Issuer or such Issuer Subsidiary; (iii) make loans or
advances to the issuer or such Issuer Subsidiary; or (iv) transfer any of its
property or assets to the Issuer or any Issuer Subsidiary.

 

83

--------------------------------------------------------------------------------


 

(f)            Business Activities.  The Issuer will not, and will not permit
any Issuer Subsidiary to, engage in any business or activity other than:

 

(i)            purchasing or otherwise acquiring (subject to the limitations on
acquisitions of Engines described below), owning, holding, converting,
maintaining, modifying, managing, operating, leasing, re-leasing and (subject to
the limitations on sales of Engines described below) selling or otherwise
disposing of the Engines (or related Engine Interests) and entering into all
contracts and engaging in all related activities incidental thereto, including
from time to time accepting, exchanging, holding or permitting any Issuer
Subsidiary to accept, exchange or hold promissory notes, contingent payment
obligations or equity interests of Lessees or their Affiliates issued in
connection with the bankruptcy, reorganization or other similar process, or in
settlement of delinquent obligations or obligations anticipated to be delinquent
of such Lessees or their respective Affiliates in the ordinary course of
business (an “Allowed Restructuring”);

 

(ii)           providing loans to, and guaranteeing or otherwise supporting the
obligations and liabilities of any Issuer Group Member; provided, that written
notification shall have been given to each Rating Agency and the Initial
Liquidity Facility Provider of such loan, guarantee or other support; provided,
further, that no such notice shall be required for any guarantee provided by an
Issuer Group Member with respect to any obligations of another Issuer Group
Member in respect of the lease, purchase, maintenance, modification,
refurbishment, repair or sale of any Engine or otherwise in the ordinary course
of the Aircraft Engine operating lease business;

 

(iii)          financing or refinancing the business activities described in
clause (i) of this Section 5.02(f) through the offer, sale and issuance of Notes
(subject to the limitations of this Indenture) and any other securities of the
issuer, upon such terms and conditions as the Controlling Trustees see fit, for
cash or in payment or in partial payment for any property purchased or otherwise
acquired by any Issuer Group Member;

 

(iv)          engaging in currency and interest rate exchange transactions for
the purposes of avoiding, reducing, minimizing, hedging against or otherwise
managing the risk of any loss, cost, expense or liability arising, or which may
arise, directly or indirectly, from any change or changes in any currency
exchange rate or in the price or value of any of the Issuer’s or any Issuer
Subsidiary’s property or assets, within limits and with providers specified by
the Trustee Resolution providing therefor from time to time and submitted to the
Rating Agencies and the Initial Liquidity Facility Provider, including dealings,
whether involving purchases, sales or otherwise, in foreign currency, spot and
forward exchange contracts, forward agreements, caps, floors and collars,
futures, options, swaps and any other currency and other similar hedging
arrangements and such other instruments as are similar to, or derivatives of,
any of the foregoing;

 

(v)           (A) subject to the other limitations of this Indenture,
establishing, promoting and aiding in promoting, constituting, forming or
organizing companies, trusts, syndicates, partnerships or other entities of all
kinds in any part of the world for the purposes set forth in clause (i) of this
Section 5.02(f), (B) acquiring, holding and disposing of shares, securities and
other interests in any such trust, company, syndicate, partnership or other
entity and (C) disposing of shares, securities and other interests in, or
causing the dissolution of, any Issuer Group Member; provided that any such
disposition which results in the disposition of an Engine meets the requirements
for a Permitted Engine Disposition, provided, further, that the Administrative
Agent shall have given Written Notice to the Initial Liquidity Facility Provider
that such company, trust, syndicate, partnership or other entity (other than an
Engine Trust) has been established in compliance with the Indenture;

 

84

--------------------------------------------------------------------------------


 

(vi)          purchasing, acquiring, surrendering and assigning policies of
insurance and assurances with any insurance company or companies which the
Issuer or any Issuer Subsidiary determines to be necessary or appropriate to
comply with this Indenture and to pay the premiums thereon; and

 

(vii)         taking any action that is incidental to, or necessary to effect,
any of the actions or activities set forth above.

 

In accordance with the terms of the Trust Agreement, the Issuer will not,
without approval of the Independent Controlling Trustee, take any action to
waive, repeal, amend, vary, supplement or otherwise modify this Section 5.02(f).

 

(g)           Limitation on Consolidation, Merger and Transfer of Assets.  The
Issuer will not consolidate with, merge with or into, or sell, convey, transfer,
lease or otherwise dispose of its property and assets (as an entirety or
substantially an entirety in one transaction or in a series of related
transactions) to, any other Person or Persons, or permit any other Person to
merge with or into the Issuer (any such consolidation, merger, sale, conveyance,
transfer, lease or disposition, a “Merger Transaction”), except where:

 

(i)            unless the proceeds of the Merger Transaction are applied to
redeem the Notes in whole, the resulting entity is a special purpose entity, the
charter of which is substantially similar to the Trust Agreement, and, after
such Merger Transaction, payments from such resulting entity to the Noteholders
do not give rise to any withholding tax payments less favorable to the
Noteholders than the amount of any withholding tax payments which would have
been required had such Merger Transaction not occurred and such entity is not
subject to taxation as a corporation or an association or a publicly traded
partnership taxable as a corporation;

 

(ii)           (A) such Merger Transaction has been unanimously approved by the
Controlling Trustees including the Independent Controlling Trustee and (B),
unless the proceeds of the Merger Transaction are applied to redeem the Notes in
whole, the surviving successor or transferee entity shall expressly assume all
of the obligations of the Issuer under this Indenture, the Notes and each other
Related Document to which the Issuer is then a party (with, in the case of a
transfer only, the Issuer thereupon being released), in each case pursuant to an
agreement in substance and form reasonably satisfactory to the Controlling
Trustees;

 

(iii)          both before, and immediately after giving effect to such Merger
Transaction, no Concentration Violation, Event of Default or Early Amortization
Event shall have occurred and be continuing;

 

(iv)          unless the proceeds of the Merger Transaction are applied to
redeem the Notes in whole, each of (A) a Rating Agency Confirmation, (B) the
consent of the Controlling Party, and (C) the prior written consent of the
Initial Liquidity Facility Provider has been obtained with respect to such
Merger Transaction;

 

85

--------------------------------------------------------------------------------


 

(v)           unless the proceeds of the Merger Transaction are applied to
redeem the Notes in whole, for U.S. Federal income tax purposes, such Merger
Transaction does not result in the recognition of gain or loss by any
Noteholder; and

 

(vi)          the Issuer delivers to the Trustee an Officer’s Certificate and an
Opinion of Counsel, in each case stating that such Merger Transaction complies
with the above criteria and that all conditions precedent provided for herein
relating to such transaction have been complied with.

 

(h)           Limitation on Transactions with Affiliates.  The Issuer will not,
and will not permit any Issuer Subsidiary to, directly or indirectly, enter
into, renew or extend any transaction (including, without limitation, the
purchase, sale, lease or exchange of property or assets, or the rendering of any
service) with any Affiliate of the Issuer or any Issuer Subsidiary, except upon
fair and reasonable terms no less favorable to the Issuer or such Issuer
Subsidiary than could be obtained, at the time of such transaction or at the
time of the execution of the agreement providing therefor, in a comparable
arm’s-length transaction with a Person that is not such an Affiliate, provided,
that the foregoing restriction does not limit or apply to the following:

 

(i)            any transaction in connection with the establishment of the
Issuer, its acquisition of the Initial Engines (or related Engine Trusts) or
pursuant to the terms of the Related Documents;

 

(ii)           any transaction within and among the Issuer or any Issuer
Subsidiary; provided that no such transaction, other than among the Issuer and
any Issuer Subsidiary, shall be consummated if such transaction would materially
adversely affect the Noteholders;

 

(iii)          the payment of reasonable and customary regular fees to, and the
provision of reasonable and customary liability insurance in respect of, the
Controlling Trustees;

 

(iv)          any payments on or with respect to the Notes or the Beneficial
Interest Certificates in accordance with Section 3.09 of  this Indenture and the
Trust Agreement;

 

(v)           any acquisition of a Replacement Engines in a Permitted Engine
Acquisition complying with Section 5.02(q);

 

(vi)          any transaction involving the pooling of Engines, provided that
(A) such transaction shall be on an arm’s length basis and shall have been
approved by a unanimous vote of the Controlling Trustees and (B) the Encumbrance
of the Security Trustee in the Engine subject to such pooling arrangement shall
not be adversely affected;

 

(vii)         any payments of the types referred to in clause (i) or (ii) of
Section 5.02(d) and not prohibited thereunder; or

 

(viii)        sale of Engines or any Issuer Subsidiary as part of a single
transaction providing for the redemption or defeasance of the Notes in
accordance with the terms of this Indenture.

 

86

--------------------------------------------------------------------------------


 

(i)            Limitation on the Issuance, Delivery and Sale of Equity
Interests.  Except as expressly permitted by the Trust Agreement, the Issuer
will not (i) issue, deliver or sell any Stock or (ii) sell, or permit any Issuer
Subsidiary, directly or indirectly, to issue, deliver or sell, any Stock (in
each case, however designated, whether voting or non-voting, other than the
Issuer Beneficial Interests in the Issuer existing on the Closing Date), except
for the following:

 

(i)            the issuances, sale, delivery, transfer or pledge of Stock of any
Issuer Group Member to or for the benefit of any Issuer Group Member;

 

(ii)           issuances or sales of any Additional Certificates the proceeds of
which are applied to fund Discretionary Engine Modifications;

 

(iii)          issuances or sales of shares of Stock of any foreign Issuer
Subsidiary to nationals in the jurisdiction of incorporation or organization of
such Issuer Subsidiary, as the case may be, to the extent required by Applicable
Law or necessary in the determination of the Controlling Trustees to avoid
adverse tax consequences or to facilitate the registration or leasing of Engines
(any such holder, a “Permitted Holder”);

 

(iv)          the pledge of the Stock in Issuer Group Members pursuant to the
Security Trust Agreement;

 

(v)           the sale of any Stock of any Issuer Group Member in order to
effect the sale of all Engines owned by such Issuer Group Member in a Permitted
Engine Disposition;

 

(vi)          the issuance of Additional Certificates to the holders of the
Beneficial Interest Certificates (or their nominees) to the extent such holders
of the Beneficial Interest Certificates provide funds to the Issuer with which
to effect a redemption or discharge of the Notes upon any acceleration of the
Notes, provided that the Issuer may accept additional equity contributions from
the holders of the Beneficial Interest Certificates in proportion to their
interests to be used for the foregoing purposes without issuing Additional
Certificates; and

 

(vii)         notwithstanding the foregoing, no issuance, delivery, sale,
transfer or other disposition of any equity interest in the Issuer or any Issuer
Subsidiary will be effective, and any such issuance, delivery, sale transfer or
other disposition will be void ab initio, if it would result in the Issuer or
such Issuer Subsidiary being classified as an association (or a publicly traded
partnership) taxable as a corporation for U.S. federal income tax purposes.

 

(j)            Bankruptcy and Insolvency.  The Issuer will promptly provide the
Trustee, the Initial Liquidity Facility Provider and the Rating Agencies with
Written Notice of the institution of any proceeding by or against the Issuer or
any Issuer Subsidiary, as the case may be, seeking to adjudicate any of them a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of their debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for either or for any substantial
part of their property. The Issuer will not take any action to waive, repeal,
amend, vary, supplement or otherwise modify its constitutional documents or any
provision of the Trust Agreement or permit any Controlling Trustee to do so to
any of its constitutional documents that would adversely affect the rights,
privileges or preferences of any Noteholder, unless evidenced by a unanimous
written resolution of the Controlling Trustees including the Independent
Controlling Trustee and a Rating Agency Confirmation. 

 

87

--------------------------------------------------------------------------------


 

The Issuer will take no action with respect to any voluntary insolvency
proceedings or consents to involuntary insolvency proceedings without an
affirmative unanimous written resolution of the Controlling Trustees including
the Independent Controlling Trustee in accordance with the Trust Agreement and
will not, without an affirmative unanimous written resolution of the Controlling
Trustees including the Independent Controlling Trustee and a Rating Agency
Confirmation, take any action to waive, repeal, amend, vary, supplement or
otherwise modify the provision of the Trust Agreement which requires a unanimous
resolution of the Controlling Trustees including the Independent Controlling
Trustee, or limits the actions of the holders of the Beneficial Interest
Certificates, with respect to voluntary insolvency proceedings or consents to
involuntary insolvency proceedings.

 

(k)           Payment of Principal, Premium, if any, and Interest.  The Issuer
will duly and punctually pay the principal, premium, if any, and interest on the
Notes in accordance with the terms of this Indenture and the Notes and, in the
case of any Refinancing Notes, the related indenture supplemental hereto.

 

(l)            Limitation on Employees.  The Issuer will not, and will not
permit any Issuer Subsidiary to, employ or maintain any employees other than as
required by any provisions of local law.  Trustees and directors shall not be
deemed to be employees for purposes of this Section 5.02(l).

 

(m)          Reserved.

 

(n)           Delivery of Rule 144A Information.  To permit compliance with
Rule 144A in connection with offers and sales of Notes, the Issuer will promptly
furnish upon request of a Holder of a Note to such Holder and a prospective
purchaser designated by such Holder, the information required to be delivered
under Rule 144A(d)(4) if at the time of such request the Issuer is not a
reporting company under Section 13 or Section 15(d) of the Exchange Act.  The
Issuer does not presently intend to become such a reporting company.

 

(o)           Administrative Agent.  If at any time, there is not a Person
acting as Administrative Agent, the Issuer shall promptly appoint a qualified
Person to perform any duties under this Indenture that the Administrative Agent
is obligated to perform until a replacement Administrative Agent assumes the
duties of the Administrative Agent.

 

(p)           Engine Dispositions.  The Issuer will not, and will not permit any
Issuer Subsidiary to, sell, transfer or otherwise dispose of any Engine or any
interest therein, including any interest in an Engine Subsidiary or an Engine
Trust, except that the Issuer and each Issuer Subsidiary may sell, transfer or
otherwise dispose of or part with possession of (i) any Parts, or (ii) one or
more Engines, an Engine Interest or an Engine Subsidiary, as follows (any such
sale, transfer or disposition described in clause (i), (ii), (iii), (iv) or
(v) of this Section 5.02(p), a “Permitted Engine Disposition”):

 

(i)            An Engine Disposition pursuant to a purchase option or other
agreements of a similar character (i) existing on the Initial Closing Date in
the case of the Initial Engines and, with respect to any Replacement Engine, on
the date acquired by the Issuer or any Issuer Subsidiary and (ii) granted to any
Lessee under or in connection with a Lease of an Engine, provided that the
purchase price under such purchase option granted to any Lessee with respect to
such Engine is not less than *** of the Projected Allocable Debt Amount of such
Engine as of the date such purchase option is exercisable;

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

88

--------------------------------------------------------------------------------


 

(ii)           An Engine Disposition within or among the Issuer and the Issuer
Subsidiaries without limitation, and among the Issuer and/or any Issuer
Subsidiary and any other Issuer Group Member; provided that such sale, transfer
or disposition may be made only to the Issuer or any Issuer Subsidiary if such
sale, transfer or other disposition, in the determination by a Special Majority
of the Controlling Trustees, would not materially adversely affect the Holders;
and, provided, further, that written notification shall have been given to each
Rating Agency of such sale, transfer or disposition;

 

(iii)          An Engine Disposition pursuant to receipt of insurance proceeds
in connection with the Total Loss of an Engine;

 

(iv)          In connection with an Optional Redemption of the Notes in whole,
an Engine Disposition of all or substantially all of the Portfolio, subject to
the payment in full of all Credit Facility Obligations and, if all of the
Portfolio is disposed of, of all other Obligations hereunder and under the
Related Documents; or

 

(v)           An Engine Disposition in the ordinary course of business (other
than an Engine Disposition as a result of a Total Loss) so long as:

 

(A)          such Engine Disposition does not result in a Concentration
Violation (taking into account the Concentration Variance Limits);

 

(B)          the Net Sale Proceeds to be received by the Issuer or any Issuer
Subsidiary from such Engine Disposition are deposited, at the election of the
Controlling Trustees, into (x) the Collections Account, (y) the Engine
Replacement Account, or (z) a Qualified Escrow Account maintained by a Qualified
Intermediary, or any combination of the foregoing;

 

(C)          the aggregate Initial Appraised Values of the Engines that have
been disposed of in Engine Dispositions (other than Engine Dispositions pursuant
to clauses (ii) or (iv) of this Section 5.02(p)), reduced by the Aggregate
Engine Disposition Adjustment Amount, shall (I) prior to the *** anniversary of
the Initial Closing Date, not exceed *** of the Engine Disposition Limit as of
the date of such Engine Disposition and (II) at any time thereafter prior to
repayment in full of the Outstanding Principal Balance of the Notes together
with accrued and unpaid interest thereon, not exceed *** of Engine Disposition
Limit as of the date of such Engine Disposition;

 

(D)          the Net Sale Proceeds to be received by the Issuer and the Issuer
Subsidiaries from such Engine Disposition are equal to or greater than *** of
the Allocable Debt Amount of the Engine subject to such Engine Disposition on
the date such Engine Disposition is to be consummated; and

 

(E)           such Engine Disposition has been approved by a Special Majority of
the Controlling Trustees (including the affirmative vote of the Independent
Controlling Trustee).

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

89

--------------------------------------------------------------------------------


 

(q)           Engine Acquisitions.  The Issuer will not, and will not permit any
Issuer Subsidiary to, purchase or otherwise acquire an Engine (or an interest
therein) other than the Initial Engines or any interest therein, except that the
Issuer and any Issuer Subsidiary will be permitted to purchase or otherwise
acquire, directly or indirectly Replacement Engines in connection with a
Replacement Exchange, so long as the following requirements are satisfied (any
such purchase or acquisition satisfying all of the following conditions
(i) through (viii), a “Permitted Engine Acquisition”):

 

(i)            no Event of Default or Early Amortization Event shall have
occurred and be continuing at the time of such purchase or acquisition or would
result therefrom;

 

(ii)           such Replacement Exchange does not result in a Concentration
Violation (without regard to the Concentration Variance Limits) and does not
cause the percentage of Engines in the Portfolio not on lease (measured by
Adjusted Appraised Value) to exceed of *** of the Aggregate Adjusted Appraised
Value;

 

(iii)          such Replacement Engine shall have an Initial Appraised Value,
determined not more than six months prior to the date of its purchase or
acquisition by the Issuer or any Issuer Subsidiary;

 

(iv)          the amount to be paid to the seller of such Replacement Engine
pursuant to the related Acquisition Agreement does not exceed the Initial
Appraised Value for such Replacement Engine;

 

(v)           such purchase or acquisition shall not cause the percentage of
Off-Production Engines in the Portfolio (measured by Adjusted Appraised Value)
to exceed the percentage of Off-Production Engines in the Portfolio (measured by
Adjusted Appraised Value) immediately prior to the commencement of the
Replacement Exchange;

 

(vi)          the purchase or acquisition of such Replacement Engine has been
approved by a Special Majority of the Controlling Trustees (including the
affirmative vote of the Independent Controlling Trustee);

 

(vii)         such Replacement Engine shall be subject to a lease and shall meet
the Engine Eligibility Criteria, such lease shall include the Core Lease
Provisions and the purchase price under any Purchase Option granted to any
Lessee with respect to such Replacement Engine is not less than *** of the
Projected Allocable Debt Amount for such Replacement Engine as of the date such
Purchase Option is exercisable; and

 

(viii)        the cumulative Initial Appraised Values of all Replacement Engines
purchased or acquired within the 12-month period ending on the date such
Replacement Engine is to be purchased or acquired shall not exceed *** of the
Aggregate Adjusted Appraised Value as of such date;

 

provided that if two or more Replacement Engines are being acquired in a single
Replacement Exchange, the foregoing requirements shall be determined on an
aggregate basis.

 

(r)            Modification Payments and Capital Expenditures.  The Issuer will
not, and will not permit any Issuer Subsidiary to, make any capital expenditures
for the purpose of effecting any optional improvement or modification of any
Engine (each such expenditure, a “Modification Payment”), except that
(i) Mandatory Engine Modifications may be made as provided in the definition
thereof, (ii) the Issuer or any Issuer Subsidiary may make Discretionary Engine
Modifications, in each case upon obtaining a Trustee Resolution authorizing such
Discretionary Engine Modifications and (iii) such Mandatory Engine Modifications
and Discretionary Engine Modifications may be funded out of Available
Collections to the extent provided in Section 3.09.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

90

--------------------------------------------------------------------------------


 

(s)            Leases.

 

(i)            The Issuer will not surrender possession of any Engine to any
Person that is not an Issuer Group Member other than for purposes of maintenance
or overhaul or pursuant to a Lease that includes the Core Lease Provisions.

 

(ii)           The Issuer will, and will cause the Servicer in general to, use
its pro forma lease agreement or agreements, as such pro forma lease agreement
or agreements may be revised for purposes of the Issuer specifically or
generally from time to time by the Servicer (collectively, the “Pro Forma
Lease”), for use by the Servicer on behalf of the Issuer or any other Issuer
Group Member as a starting point in the negotiation of Future Leases with
Persons who are not Issuer Group Members or any of their respective Affiliates. 
However, with respect to any Future Lease entered into in connection with
(x) the renewal or extension of a Lease, (y) the leasing of an Engine to a
Person that is or was a Lessee under a pre-existing Lease, or (z) the leasing of
an Engine to a Person that is or was a Lessee under an operating lease of an
engine that is being managed or serviced by the Servicer, a form of lease
substantially similar to such pre-existing Lease or operating lease, as the case
may be, may be used by the Servicer, in lieu of the Pro Forma Lease on behalf of
the Issuer or any other Issuer Group Member as a starting point in the
negotiation of such Future Lease with Persons who are not an Issuer Group Member
or any of their respective Affiliates. The terms of the Pro Forma Lease may be
revised from time to time by the Servicer, provided that any such revisions
shall be consistent with the Core Lease Provisions.

 

(iii)          The Issuer may enter into, and permit any Issuer Subsidiary to
enter into, any Future Lease for which Rental Payments are denominated in a
currency other than Dollars, provided that, if the aggregate Adjusted Appraised
Value of Engines on Leases with any such currency is in excess of 5% of the
Aggregate Adjusted Appraised Value, the currency exposure shall be hedged in
accordance with Section 5.02(f)(iv).

 

(iv)          The Issuer may not enter into, and will not permit any Issuer
Subsidiary to enter into, any Future Lease with any Person that is not an Issuer
Group Member or any of their Affiliates, unless, (A) upon entering into such
Future Lease, the Issuer is in compliance with the Concentration Limits, and
(B) upon entering into such Future Lease (or within a commercially reasonable
period thereafter), the Controlling Trustees obtain such legal opinions, if any,
with regard to enforceability of the Future Lease, matters relating to the Cape
Town Convention and such other matters customary for such transactions to the
extent that receiving such legal opinions is consistent with the reasonable
commercial practice of leading international Aircraft Engine operating lessors.

 

(t)            Concentration Limits.  The Issuer will not, and will not permit
any Issuer Subsidiary to, sell, purchase, lease or otherwise take any action
with respect to any Engine if entering into such proposed sale, purchase, lease
or other action would cause the Portfolio to exceed any of the Concentration
Limits, unless a Special Majority of the Controlling Trustees shall have
approved such sale, purchase or lease or other action and the Issuer shall have
provided notice to the Rating Agencies with respect to such sale, purchase, or
lease or other action, provided that a Permitted Engine Disposition, lease or
other action, but not a Permitted Engine Acquisition, may result in an
individual Concentration Limit on Lessee location being exceeded by up to ***
for no longer than six months at any one time, and provided further that all
Concentration Limits on Lessee location may not be so exceeded by more than ***
in the aggregate at any one time (collectively, the “Concentration Variance
Limits”).

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

91

--------------------------------------------------------------------------------


 

The Issuer shall not, and shall not permit any Issuer Subsidiary to, (i) lease
(including any renewal or extension of any existing Lease) any Engine to any
Lessee habitually based or domiciled in any of the jurisdictions set forth as
“Prohibited” in clause (a) of the PRI Guidelines, as amended from time to time
with written notice to each Rating Agency (each such jurisdiction, a “Prohibited
Country”), (ii) enter into any Lease (including any renewal or extension of any
existing Lease) that expressly permits the Lessee to sublease an Engine to a
sublessee habitually based or domiciled in a Prohibited Country, or
(iii) consent to a sublease of an Engine to a sublessee habitually based or
domiciled in a Prohibited Country.

 

(u)           Appraisal of Engines.  The Issuer will, at least once each year
and within thirty (30) days before or after the end of each calendar year, and
in any event not later than January 31 of any such year (each such date on which
an appraisal is delivered, an “Appraisal Date”), commencing in 2013, deliver to
the Trustee and publish in the next Monthly Report (with no obligation of review
or inquiry on the part of the Trustee) the Annual Appraised Value of each of the
Engines in the Portfolio, based on appraisals from an Appraiser, each such
appraisal to be dated within thirty (30) days prior to its delivery.

 

(v)           Mortgages.  The Issuer shall cause each Issuer Subsidiary that
owns an Engine to execute and deliver an Engine Mortgage in favor of the
Security Trustee and to file such Engine Mortgage with the FAA and take such
other actions as are contemplated by the Engine Mortgage to perfect the security
interest of the Security Trustee in such Engine, including registration of the
International Interest constituted by such Engine Mortgage with the
International Registry.

 

(w)          Maintenance of Separate Existence.  Except to the extent provided
in this Indenture or the other Related Documents, the Issuer shall, and shall
cause each Issuer Subsidiary to, maintain certain policies and procedures
relating to its existence as a separate corporation, company or other legal
entity as follows:

 

(i)            the Issuer acknowledges its receipt of a copy of that certain
opinion letter issued by Pillsbury Winthrop Shaw Pittman LLP (the
“Non-consolidation Opinion”), dated as of the Initial Closing Date and addressed
to, among others, the Initial Liquidity Facility Provider and each Rating Agency
and addressing the issue of substantive consolidation as it may relate to the
Issuer, on the one hand, and the Servicer or the Administrative Agent, on the
other hand.  The Issuer hereby agrees to maintain, and to cause each Issuer
Subsidiary to maintain, in place all policies and procedures described by such
opinion as being policies and procedures of the Issuer and the Issuer
Subsidiaries, and to act, and to cause each Issuer Subsidiary to act, in
accordance with such policies and procedures; provided, however, that the Issuer
or any such Issuer Subsidiary may terminate or modify any such policy or
procedure, subject to the Issuer or such Issuer Subsidiary delivering to the
Trustee and the Initial Liquidity Facility Provider an Opinion of Counsel to the
same effect as the Non-Consolidation Opinion, taking into account such
termination or modification of such policy or procedure and the other policies
and procedures of the Issuer and the Issuer Subsidiaries as of the date of such
Opinion of Counsel, in form and substance reasonably acceptable to the Trustee
and the Initial Liquidity Facility Provider (so long as the Initial Liquidity
Facility Provider is providing an Eligible Credit Facility).

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

92

--------------------------------------------------------------------------------


 

(ii)           the Issuer shall, and shall cause each Issuer Subsidiary to:

 

(A)          maintain its own books and records and bank accounts separate from
those of the Servicer, the Administrative Agent and any other Person except as
otherwise contemplated by the constitutional documents of the Issuer Group
Members or the Related Documents;

 

(B)          maintain its assets in such a manner that it is not difficult to
segregate, identify or ascertain such assets;

 

(C)          except with respect to any Issuer Group Member that is a grantor
trust, have Controlling Trustees separate from that of the Servicer, the
Administrative Agent and any other Person; provided that the individuals serving
as Controlling Trustees in each case may be the same individuals;

 

(D)          except with respect to any Issuer Group Member that is a grantor
trust, cause the Controlling Trustees to meet at least quarterly and keep
minutes of such meetings and actions and observe all other corporate and other
legal formalities;

 

(E)           hold itself out to creditors and the public as a legal entity
separate and distinct from the Servicer, the Administrative Agent and any other
Person;

 

(F)           except as expressly set forth in Section 2.14, prepare separate
financial statements and separate tax returns, and if separate returns for the
Issuer and the Administrative Agent are required under applicable tax law, or if
part of a consolidated group, then it will be shown as a separate member of such
group, and pay any taxes required to be paid under applicable tax law;

 

(G)          allocate and charge fairly and reasonably any common overhead
shared with Affiliates;

 

(H)          conduct business in its own name, use separate invoices, stationery
and checks and strictly comply with all organizational formalities to maintain
its separate existence;

 

(I)            not commingle its assets or funds with those of any other Person
(including the Servicer or the Administrative Agent);

 

(J)            not hold out its credit or assets as being available to satisfy
the obligations of others;

 

(K)          not assume, guarantee or pay the debts or obligations of any other
Person or otherwise pledge its assets for the benefit of any other Person;

 

(L)           correct any known misunderstanding regarding its separate
identity;

 

93

--------------------------------------------------------------------------------


 

 

(M)         other than as expressly contemplated by this Indenture, pay its own
liabilities only out of its own funds;

 

(N)          maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities;

 

(O)          not acquire the securities of the Servicer or the Administrative
Agent;

 

(P)           cause the Controlling Trustee and other representatives of the
Issuer or such Issuer Subsidiary, as applicable, to act at all times with
respect to the Issuer or such Issuer Subsidiary, as the case may be,
consistently and in furtherance of the foregoing and in compliance with
Applicable Law; and

 

(Q)          transact all business with Affiliates on an arm’s length basis and
pursuant to enforceable agreements.

 

(x)           Independent Controlling Trustee.  The Issuer shall cause each of
its Subsidiaries (except any Engine Trust of which the Issuer or a Subsidiary is
the holder of the beneficial interest) to have at least one Independent
Controlling Trustee, who may be an Independent Controlling Trustee serving as a
Controlling Trustee of the Issuer or any other of its Subsidiaries.

 

Section 5.03          Operating Covenants.  The Issuer covenants with the
Trustee as follows, provided that any of the following covenants with respect to
the Engines shall not be deemed to have been breached by virtue of any act or
omission of a Lessee or sub-lessee, or of any Person which has possession of an
Engine for the purpose of repairs, maintenance, modification or storage, or by
virtue of any requisition, seizure, or confiscation of an Engine (other than
seizure or confiscation arising from a breach by the Issuer or any issuer
Subsidiary of such covenant) (each, a “Third Party Event”), so long as
(i) neither the Issuer nor any Issuer Subsidiary consents or has consented to
such Third Party Event; and (ii) the issuer or any Issuer Subsidiary which is
the lessor or owner of such Engine promptly and diligently takes such
commercially reasonable actions as a leading international engine operating
lessor would reasonably take in respect of such Third Party Event, including, as
deemed appropriate (taking into account, among other things, the laws of the
jurisdiction in which such Engine is located), seeking to compel such Lessee or
other relevant Person to remedy such Third Party Event or seeking to repossess
the relevant Engine:

 

(a)           Ownership.  The Issuer will, and shall cause each Issuer
Subsidiary to, (i) on all occasions on which the ownership of each Engine is
relevant, make it clear to third parties that title to the same is held by the
Issuer or any Issuer Subsidiary, as the case may be, and (ii) not do, or
knowingly permit to be done, or omit, or knowingly permit to be omitted, any act
or thing which might reasonably be expected to jeopardize the rights of the
Issuer or any Issuer Subsidiary as owner of each Engine, except as contemplated
by the Related Documents.

 

(b)           Compliance with Law; Maintenance of Permits.  The Issuer will
(i) comply, and cause each Issuer Subsidiary to comply, in all material respects
with all Applicable Laws, (ii) obtain, and cause each Issuer Subsidiary to
obtain, all material governmental (including regulatory) registrations,
certificates, licenses, permits and authorizations required for the use and
operation of the Engines owned by it, (iii) not cause or knowingly permit,
directly or indirectly, through any Issuer Subsidiary, any Lessee to operate any
Engine under any Lease in any material respect contrary to any Applicable Law,
and (iv) not knowingly permit, directly or indirectly, through any Issuer
Subsidiary, any Lessee not to obtain all material governmental (including
regulatory) registrations, certificates, licenses, permits and authorizations
required for such Lessee’s use and operation of any Engine under any operating
Lease.

 

94

--------------------------------------------------------------------------------


 

(c)           Forfeiture.  The Issuer will not do anything, and will not permit
any Issuer Subsidiary to do anything, and will not knowingly permit, directly or
indirectly, through any Issuer Subsidiary, any Lessee to do anything, which may
reasonably be expected to expose any Engine to forfeiture, impoundment,
detention, appropriation, damage or destruction (other than any forfeiture,
impoundment, detention or appropriation which is being contested in good faith
by appropriate proceedings if (i) adequate resources have been made available by
the Issuer or an Issuer Subsidiary or the applicable Lessee for any payment
which may arise or be required in connection with such forfeiture, impounding,
detention or appropriation or proceedings taken in respect thereof, and
(ii) such forfeiture, impounding, detention or appropriation or the continued
existence thereof does not give rise to any material likelihood of the assets to
which such forfeiture, impounding, detention or appropriation relates or any
interest in such assets being sold, permanently forfeited or otherwise lost). 
In the event of a forfeiture, impoundment, detention or appropriation of such
Engine not constituting a Total Loss, the issuer will, or shall cause each
Issuer Subsidiary to, use all commercially reasonable efforts to obtain the
immediate release of such Engine.

 

(d)           Maintenance of Assets.  The Issuer will, with respect to each
Engine under Lease, cause, directly or indirectly, through any Issuer
Subsidiary, such Engine to be maintained in a state of repair and condition
consistent with the reasonable commercial practice of leading international
Aircraft Engine operating lessors with respect to similar engines under lease,
taking into consideration, among other things, the identity of the relevant
Lessee (including the credit standing and operating experience thereof), the age
and condition of the Engine and the jurisdiction in which the airframe that such
Engine is installed on will be registered or in which the Lessee is based. In
addition, the Issuer will, with respect to each Engine that is not subject to a
Lease, maintain, and cause each Issuer Subsidiary to maintain, such Engine in a
state of repair and condition consistent with the reasonable commercial practice
of leading international Aircraft Engine operating lessors with respect to
engines not under lease.

 

(e)           Notification of Loss, Theft, Damage or Destruction.  The Issuer
will notify the Trustee, the Security Trustee, the Administrative Agent and the
Servicer, in writing, as soon as the Issuer or any Issuer Subsidiary becomes
aware of any loss, theft, damage or destruction to any Engine if the potential
cost of repair or replacement of such asset (without regard to any insurance
claim related thereto) may exceed $1,000,000 and will notify such Persons and
the Initial Liquidity Facility Provider, in writing, as soon as the Issuer or
any Issuer Subsidiary becomes aware of a Total Loss with respect to any Engine.

 

(f)            Insurance.  The Issuer will maintain or cause, directly or
indirectly through the Issuer Subsidiaries, to be maintained with reputable and
responsible insurers or with insurers that maintain relevant reinsurance with
reputable and responsible reinsurers (i) insurance for each Engine in an amount
at least equal to the Adjusted Appraised Value for such Engine (or the
equivalent thereof from time to time if such insurance is denominated in a
currency other than Dollars), (ii) liability insurance denominated in Dollars
for each Engine and occurrence in an amount at least equal to the relevant
amount set forth on Exhibit C hereto for each type of Engine and as amended from
time to time with notice to the Rating Agencies, and (iii) political risk
insurance (“PRI”) for each Engine subject to a Lease to a Lessee that is
habitually based in a jurisdiction determined in accordance with the PRI
Guidelines, in an amount at least equal to the Adjusted Appraised Value (or the
equivalent thereof from time to time if such insurance is denominated in a
currency other than Dollars) for such Engine.

 

95

--------------------------------------------------------------------------------


 

Deductibles and self-insurance for Engines subject to a Lease may be maintained
in an amount up to the higher of (x) an amount not to exceed $5,000,000 in the
aggregate in respect of any one occurrence in respect of such Engines and
(y) the amount obtained pursuant to commercially reasonable deductible and
self-insurance arrangements (taking into account, inter alia, the lease terms
and conditions customarily available to the applicable Lessee, experience of
such Lessee, the type of aircraft on which the Engine may be installed and
market practices in the commercial aviation industry generally).  The coverage
and terms (including endorsements, deductibles and self-insurance arrangements)
of any insurance maintained with respect to any Engine not subject to a Lease
shall be substantially consistent with the commercial practices of leading
international Aircraft Engine operating lessors regarding similar engines.  The
Security Trustee shall be named as sole loss payee on all insurance other than
liability insurance, and the Trustee and Security Trustee shall be named as
additional insureds on all liability insurance.

 

In determining the amount of insurance required to be maintained by this
Section 5.03(f), the Issuer may take into account any indemnification from, or
insurance provided by, any governmental, supranational or inter-governmental
authority or agency (other than, with respect to PRI, any governmental authority
or agency of any jurisdiction for which PRI must be obtained), the sovereign
foreign currency debt of which is rated at least AA, or the equivalent, by at
least one of the Rating Agencies, against any risk with respect to an Engine at
least in an amount which, when added to the amount of insurance against such
risk maintained by the Issuer (or which the Issuer has caused to be maintained),
shall be at least equal to the amount of insurance against such risk otherwise
required by this Section 5.03(f) (taking into account self-insurance permitted
by this Section 5.03(f)).  Any such indemnification or insurance provided by
such government shall provide substantially similar protection as the insurance
required by this Section 5.03(f).  The Issuer will not be required to maintain
(or to cause to be maintained) any insurance otherwise required hereunder to the
extent that such insurance is not generally available in the relevant insurance
market at commercially reasonable rates from time to time.

 

(g)           Indemnity.  The Issuer will, and shall cause each Issuer
Subsidiary to, include in each Lease an indemnity from such Person in respect of
any losses or liabilities arising from the use or operation of the related
Engine during the term of such Lease, subject to such exceptions, limitations
and qualifications as are consistent with the reasonable commercial practice of
leading international Aircraft Engine operating lessors.

 

(h)           Fees and License.  The Issuer will, and shall cause each Issuer
Subsidiary to, promptly pay or cause to be promptly, paid all license and
registration fees and all taxes of any nature (together with any penalties,
fines or interest thereon) assessed and demanded by any government or any
revenue authority (whether of the applicable country of registration of the
airframe on which any Engine is installed or otherwise), upon or with respect to
any Engines or upon the purchase, ownership, delivery, leasing, possession, use,
operation, return, sale or other disposition thereof or rentals, income or
proceeds received with respect thereto.

 

Section 5.04          Compliance Through Agents.  The Issuer shall be entitled
to delegate the performance of any of its covenants hereunder to one or more
Service Providers pursuant to one or more Related Documents entered into in
accordance with the terms of this Indenture so long as each such Related
Document is subject to the Encumbrance of the Security Trust Agreement.  Nothing
in this Section 5.04 is intended to, or shall, relieve the Issuer from any
liability or consequences hereunder arising from the failure of the Issuer or
any such Service Provider to perform any such covenant strictly in accordance
with the terms of this Indenture.

 

96

--------------------------------------------------------------------------------


 

ARTICLE VI

 

THE TRUSTEE

 

Section 6.01           Acceptance of Trusts and Duties.  The duties and
responsibilities of the Trustee shall be as expressly set forth herein and no
implied covenants or obligations shall be read into the Indenture against the
Trustee; provided, however that the duties and responsibilities of the Trustee
described in Sections 6.09 and 6.10 shall be as provided by the TIA (as
specified herein).  The Trustee accepts the trusts hereby created and applicable
to it and agrees to perform the same but only upon the terms of this Indenture
and the TIA and agrees to receive and disburse all moneys received by it in
accordance with the terms hereof.  The Trustee in its individual capacity shall
not be answerable or accountable under any circumstances, except for its own
willful misconduct or negligence or breach of any of its representations or
warranties set forth herein and the Trustee shall not be liable for any action
or inaction of the Issuer or any other parties to any of the Related Documents. 
The fees and out-of-pocket expenses of the Trustee shall be Expenses of the
Issuer.

 

Section 6.02           Absence of Duties.   The Trustee shall have no duty to
ascertain or inquire as to the performance or observance of any covenants,
conditions or agreements on the part of any Lessee. Notwithstanding the
foregoing, the Trustee, upon written request, shall furnish to any Noteholder,
promptly upon receipt thereof, duplicates or copies of all reports, Notices,
requests, demands, certificates, financial statements and other instruments
furnished to the Trustee under this Indenture.

 

Section 6.03           Representations or Warranties.  The Trustee does not make
and shall not be deemed to have made any representation or warranty as to the
validity, legality or enforceability of this Indenture, the Notes, any other
securities or any other document or instrument or as to the correctness of any
statement contained in any thereof, except that the Trustee in its individual
capacity hereby represents and warrants (i) that each such specified document to
which it is a party has been or will be duly executed and delivered by one of
its officers who is and will be duly authorized to execute and deliver such
document on its behalf, and (ii) this Indenture is the legal, valid and binding
obligation of Deutsche Bank Trust Company Americas, enforceable against Deutsche
Bank Trust Company Americas in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
law affecting creditors’ rights generally.

 

Section 6.04           Reliance; Agents; Advice of Counsel.  The Trustee may
conclusively rely and shall be fully protected and incur no liability to anyone
in acting or refraining from acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties.  The Trustee shall have no obligation to confirm
the veracity of the content of any such item provided to it (absent manifest
error).  The Trustee may accept a copy of a resolution of, in the case of the
Issuer, the Controlling Trustees and, in the case of any other party to any
Related Document, the governing body of such Person, certified in an
accompanying Officer’s Certificate as duly adopted and in full force and effect,
as conclusive evidence that such resolution has been duly adopted and that the
same is in full force and effect.  As to any fact or matter the manner of
ascertainment of which is not specifically described herein, the Trustee shall
be entitled to receive and may for all purposes hereof conclusively rely on a
certificate, signed by an officer of any duly authorized Person, as to such fact
or matter, and such certificate shall constitute full protection to the Trustee
for any action taken or omitted to be taken by it in good faith in reliance
thereon.  The Trustee shall furnish to the Administrative Agent upon written
request such information and copies of such documents as the Trustee may have
and as are necessary for the Administrative Agent to perform its duties under
Articles II and III hereof.

 

97

--------------------------------------------------------------------------------


 

The Trustee shall assume, and shall be fully protected in assuming, that the
Issuer is authorized by its constitutional documents to enter into this
Indenture and to take all action permitted to be taken by it pursuant to the
provisions hereof, and shall not inquire into the authorization of the Issuer
with respect thereto.

 

The Trustee shall not be liable for any action it takes or omits to take in good
faith that it believes to be authorized or within its rights or powers or for
any action it takes or omits to take in accordance with the direction of the
Controlling Party or the Holders, in accordance with the terms of this
Indenture, including, without limitation, Section 4.12 relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee, or exercising any trust or power conferred upon the Trustee, under this
Indenture.

 

The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian or nominee, and the Trustee shall not be responsible for any
misconduct or negligence on the part of, or for the supervision of, any such
agent, attorney, custodian or nominee appointed with due care by it hereunder.

 

The Trustee may consult with counsel as to any matter relating to this Indenture
and any Opinion of Counsel or any advice of such counsel shall be full and
complete authorization and protection in respect of any action taken or suffered
or omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel.

 

The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Holders, pursuant to the provisions of this Indenture, unless such
Holders shall have offered to the Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which may be
Incurred therein or thereby.

 

The Trustee shall not be required to expend or risk its own funds or otherwise
Incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if there is reasonable ground
for believing that the repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it, and none of the
provisions contained in this Indenture shall in any event require the Trustee to
perform, or be responsible or liable for the manner of performance of, any
obligations of the Issuer or the Administrative Agent under this Indenture or
any of the Related Documents.

 

The Trustee shall not be liable for any Costs or Taxes (except for Taxes
relating to any compensation, fees or commissions of any entity acting in its
capacity as Trustee hereunder) or in connection with the selection of Permitted
Account Investments or for any investment losses resulting from Permitted
Account Investments or for the failure of the Issuer or Administrative Agent to
provide timely written direction with respect thereto.

 

When the Trustee Incurs expenses or renders services in connection with an
Acceleration Default, such expenses (including the fees and expenses of its
counsel) and the compensation for such services are intended to constitute
expenses of administration under any bankruptcy law or law relating to
creditors’ rights generally.

 

The Trustee shall not be charged with knowledge of an Event of Default unless a
Responsible Officer of the Trustee obtains actual knowledge of such event,
including receiving Written Notice of such event from the Issuer, the
Administrative Agent, the Controlling Party or any Holder.

 

The Trustee shall have no duty to monitor the performance of the Issuer, the
Administrative Agent or any other party to the Related Documents, nor shall it
have any liability in connection with the malfeasance or nonfeasance by such
parties.

 

98

--------------------------------------------------------------------------------


 

The Trustee shall have no liability in connection with the appointment of the
Administrative Agent or compliance by the Issuer and the Administrative Agent or
any Lessee under a Lease with statutory or regulatory requirements related to
any Engine or any Lease.  The Trustee shall have no obligation, or liability in
respect thereto, to verify or recalculate any of the determinations made by the
Administrative Agent pursuant to the Related Documents.  The Trustee shall not
make or be deemed to have made any representations or warranties with respect to
any Engine or any Lease or the validity or sufficiency of any assignment or
other disposition of any Engine or any Lease.

 

The Trustee shall not be liable for any error of judgment reasonably made in
good faith by an officer or officers of the Trustee, unless it shall be
determined by a court of competent jurisdiction in a non appealable judgment
that the Trustee was grossly negligent or willfully blind in making such
judgment.

 

Except as expressly set forth in the Related Documents, the Trustee shall not be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, entitlement order, approval or other paper document, unless
any such Related Document directs the Trustee to make such investigations.

 

Neither the Trustee nor the Operating Bank shall have any obligation to invest
and reinvest any cash held in the Accounts in the absence of timely and specific
written investment direction from the Administrative Agent or as expressly
provided herein.  In no event shall the Trustee or the Operating Bank be liable
for the selection of investments or for investment losses incurred thereon in
accordance with the Related Documents.  Neither the Trustee nor the Operating
Bank shall have any liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity in accordance with
the Related Documents or by any other Person or the failure of the
Administrative Agent to provide timely written investment direction.

 

Section 6.05           Not Acting in Individual Capacity.    The Trustee  acts
hereunder solely as trustee unless otherwise expressly provided; and all
Persons, other than the Holders to the extent expressly provided in this
Indenture, having any claim against the Trustee by reason of the transactions
contemplated hereby shall look, subject to the lien and priorities of payment as
herein provided, only to the property of the Issuer for payment or satisfaction
thereof.

 

Section 6.06           No Compensation from Holders.  The Trustee agrees that it
shall have no right against the Holders or, except as provided in Article III
hereof, for any fee as compensation for its services hereunder.

 

Section 6.07           Notice of Defaults.  As promptly as practicable after,
and in any event within 30 days after, the occurrence of any Default or Event of
Default of which a Responsible Officer of the Trustee has actual knowledge, the
Trustee shall transmit by mail to the Issuer, any Paying Agent, the Initial
Liquidity Facility Provider and the Holders of the Notes, notice of such Default
or Event of Default actually known to a Responsible Officer of the Trustee,
unless such Default or Event of Default shall have been cured or waived;
provided, however, that, except in the case of a Default or Event of Default on
the payment of the interest on or principal or Redemption Price of any Note, the
Trustee shall be fully protected in withholding such notice if and so long as a
trust committee of Responsible Officers of the Trustee in good faith determines
that the withholding of such notice is in the best interests of the Holders of
the Notes; provided further that the Trustee shall in any event notify the
Initial Liquidity Facility Provider of any such Default or Event of Default.  In
the event that an Event of Default under Section 4.01(g) has occurred and is
cured by means of an insurance policy, the Issuer agrees to provide notice of
such cure, together with the identity of the applicable insurer, to each of the
Rating Agencies and the Initial Liquidity Facility Provider.

 

99

--------------------------------------------------------------------------------


 

Section 6.08           Trustee May Hold Securities.  The Trustee, any Paying
Agent, the Registrar or any of their Affiliates or any other agent in their
respective individual or any other capacity, may become the owner or pledgee of
Securities and, subject to Sections 310(b) and 311of the TIA, may otherwise deal
with the Issuer with the same rights it would have if it were not Trustee,
Paying Agent, Registrar or such other agent.

 

Section 6.09           Corporate Trustee Required; Eligibility.  There shall at
all times be a Trustee which shall be eligible to act as a trustee under
Section 310(a) of the TIA and shall meet the Eligibility Requirements.  If such
corporation publishes reports of conditions at least annually, pursuant to law
or to the requirements of federal, state, territorial or District of Columbia
supervising or examining authority, then for the purposes of this Section 6.09,
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of
conditions so published.

 

In case at any time the Trustee shall cease to be eligible in accordance with
the provisions of this Section 6.09 to act as Trustee, the Trustee shall resign
immediately as Trustee in the manner and with the effect specified in
Section 7.01.

 

Section 6.10           Disqualification of Trustee.  If this Indenture is
qualified under the TIA, the Trustee shall be subject to the provisions of
Section 310(b) of the TIA during the period of time provided for therein.  If
this Indenture has been qualified under the TIA and the Trustee has or shall
acquire a conflicting interest within the meaning of the TIA, the Trustee shall
either eliminate such interest or resign, to the extent and in the manner
provided by, and subject to the provisions of, the TIA and this Indenture. 
Nothing herein shall prevent the Trustee from filing with the Commission the
application referred to in the second to last paragraph of Section 310(b) of the
TIA.

 

Section 6.11           Preferential Collection of Claims Against Issuer.  The
Trustee shall comply with Section 311(a) of the TIA as if this Indenture were
required to be qualified under the TIA, excluding any creditor relationship
listed in Section 311(b) of the TIA.  A Trustee who has resigned or been removed
shall be subject to Section 311(a) of the TIA to the extent applicable and to
the extent indicated therein.

 

Section 6.12           Reports by the Issuer.  (a)  The Issuer shall furnish to
the Trustee, within 120 days after the end of each fiscal year ending
December 31, a brief certificate from a Signatory Trustee as to his or her
knowledge of the Issuer’s compliance with all conditions and covenants under
this Indenture (it being understood that for purposes of this Section 6.12, such
compliance shall be determined without regard to any period of grace or
requirement of notice provided under this Indenture).

 

(b)           The Issuer shall furnish to the Trustee and the Initial Liquidity
Facility Provider within 45 days after the end of each calendar quarter a
certification as to the matters set forth in Exhibit H hereto.

 

Section 6.13           Compensation.   The Issuer covenants and agrees to pay to
the Trustee  from time to time, and the Trustee shall be entitled to, the fees
and expenses agreed in writing between the Issuer and the Trustee, and will
further pay or reimburse the Trustee upon its request for all reasonable
expenses, any of the provisions hereof or any other documents executed in
connection herewith (including the reasonable compensation and the reasonable
expenses and disbursements of its counsel and of all persons not regularly in
its employ).

 

Section 6.14           Holder Lists.  If the Trustee is not acting as the
Registrar, the Issuer will furnish or cause to be furnished to the Trustee with
respect to the Notes:

 

100

--------------------------------------------------------------------------------


 

(a)           semi-annually, not later than 15 days after such semi-annual dates
as may be specified by the Trustee, a list, in such form as the Trustee may
reasonably require, of the names and addresses of the Holders as of such
semi-annual date, as the case may be, and

 

(b)           at such other times as the Trustee may request in writing, within
30 days after the receipt by the Issuer of any such request, a list of similar
form and content as of a date not more than 15 days prior to the time such list
is furnished, excluding from any such list names and addresses received by the
Trustee in its capacity as Registrar.

 

Section 6.15           Preservation of Information; Communications to Holders. 
(a)  The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 6.14 and the names and
addresses of Holders received by the Trustee in its capacity as Registrar.  The
Trustee may destroy any list furnished to it as provided in Section 6.14 upon
receipt of a new list so furnished.

 

(b)           If three or more Holders of Notes of the Notes (hereinafter
referred to as “applicants”) apply in writing to the Trustee, and furnish to the
Trustee reasonable proof that each such applicant has owned a Note for a period
of at least six months preceding the date of such application, and such
application states that the applicants desire to communicate with the Holders of
all Notes with respect to their rights under this Indenture or under such Notes
and is accompanied by a copy of the form of proxy or other communication which
such applicants propose to transmit, then the Trustee shall, within five
Business Days after the receipt of such application, afford such applicants
access to the information preserved at the time by the Trustee in accordance
with Section 6.15(a).

 

If the Trustee shall elect not to afford such applicants access to such
information, the Trustee shall, upon the written request of such applicants,
mail to all Holders whose names and addresses appear in the information
preserved at the time by the Trustee in accordance with Section 6.15(a) hereof,
a copy of the form of proxy or other communication which is specified in such
request, with reasonable promptness after a tender to the Trustee of the
material to be mailed and of payment, or provision for the payment, of the
reasonable expenses in connection with such mailing.

 

(c)           Every Holder of Notes, by receiving and holding the same, agrees
with the Issuer and the Trustee that neither the Issuer nor the Trustee shall be
held accountable by reason of the disclosure of any such information as to the
names and addresses of the Holders in accordance with Section 6.15(b),
regardless of the source from which such information was derived, and that the
Trustee shall not be held accountable by reason of mailing any material pursuant
to a request made under Section 6.15(b).

 

ARTICLE VII

 

SUCCESSOR TRUSTEES

 

Section 7.01           Resignation and Removal of Trustee.  The Trustee may
resign at any time without cause by giving at least 60 days’ prior Written
Notice to the Issuer, the Initial Liquidity Facility Provider, the
Administrative Agent and the Holders, provided that such resignation to be
effective only upon the acceptance of the appointment by a successor Trustee.  A
Required Majority (or, with respect to the Initial Notes, the Initial Liquidity
Facility Provider, so long as it is the Controlling Party) may at any time
remove the Trustee without cause by an instrument in writing delivered to the
Issuer, the Administrative Agent, the Servicer, the Security Trustee and the
Trustee being removed, such removal to be effective only upon the acceptance of
the appointment by a successor Trustee.

 

101

--------------------------------------------------------------------------------


 

In addition, the Issuer may remove the Trustee if:  (a) if this Indenture has
been qualified under the TIA, such Trustee fails to comply with Section 310 of
the TIA after written request therefor by the Issuer or a Holder who has been a
bona fide Holder for at least six months, (b)  such Trustee is adjudged a
bankrupt or an insolvent, (c) a receiver or public officer takes charge of such
Trustee or its property or (d) such Trustee becomes incapable of acting, such
removal to be effective only upon the acceptance of the appointment by a
successor Trustee.  References to the Trustee in this Indenture include any
successor Trustee appointed in accordance with this Article VII.

 

Section 7.02           Appointment of Successor.  (a)  In the case of the
resignation or removal of the Trustee under Section 7.01, the Issuer shall
promptly appoint a successor Trustee; provided that a Required Majority may
appoint, within one year after such resignation or removal, a successor Trustee
which may be other than the successor Trustee appointed by the Issuer, and such
successor Trustee appointed by the Issuer shall be superseded by the successor
Trustee so appointed by the Holders.  If a successor Trustee shall not have been
appointed and accepted its appointment hereunder within 60 days after the
Trustee gives notice of resignation or is removed, the retiring Trustee, the
Issuer, the Administrative Agent, the Initial Liquidity Facility Provider or a
majority of the Outstanding Principal Balance of the Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee.  Any
successor Trustee so appointed by such court shall immediately and without
further act be superseded by any successor Trustee appointed as provided in the
first sentence of this paragraph within one year from the date of the
appointment by such court.

 

(b)           Any successor Trustee, however appointed, shall execute and
deliver to the Issuer, the Administrative Agent, the Initial Liquidity Facility
Provider and the predecessor Trustee an instrument accepting such appointment,
and thereupon the resignation or removal of the predecessor Trustee shall become
effective and such successor Trustee, without further act, shall become vested
with all the estates, properties, rights, powers, duties and trusts of such
predecessor Trustee hereunder in the trusts hereunder applicable to it with like
effect as if originally named the Trustee herein; provided that, upon the
written request of such successor Trustee, such predecessor Trustee shall, upon
payment of all amounts due and owing to it, execute and deliver an instrument
transferring to such successor Trustee, upon the trusts herein expressed
applicable to it, all the estates, properties, rights, powers and trusts of such
predecessor Trustee, and such predecessor Trustee shall duly assign, transfer,
deliver and pay over to such successor Trustee all moneys or other property then
held by such predecessor Trustee hereunder solely for the benefit of the Notes.

 

(c)           [Reserved].

 

(d)           Each Trustee shall be an Eligible Institution and shall meet the
Eligibility Requirements, if there be such an institution willing, able and
legally qualified to perform the duties of a Trustee hereunder; provided that
the Rating Agencies shall receive notice of any replacement Trustee.

 

(e)           Any corporation into which the Trustee may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Trustee shall be a party, or
any corporation to which substantially all the business of the Trustee may be
transferred, shall be the Trustee under this Indenture without further act.

 

102

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

INDEMNITY

 

Section 8.01           Indemnity.  The Issuer shall indemnify the Trustee (and
its officers, directors, employees and agents) for, and hold it harmless
against, any loss, liability or expense (including attorney’s fees and expenses)
Incurred by it without willful misconduct or negligence on its part arising out
of or in connection with the acceptance or administration of this Indenture and
its duties under this Indenture, the Notes and the other Related Documents,
including the costs and expenses of defending itself against any claim or
liability and of complying with any process served upon it or any of its
officers in connection with the exercise or performance of any of its powers or
duties and hold it harmless against, any loss, liability or reasonable expense
Incurred without negligence or bad faith on its part, arising out of or in
connection with actions taken or omitted to be taken in reliance on any
Officer’s Certificate furnished hereunder, or the failure to furnish any such
Officers’ Certificate required to be furnished hereunder.  The Trustee shall
notify the Issuer, and, in the case of any such claim in excess of 5% of the
Appraised Value of the Portfolio, the Rating Agencies and the Initial Liquidity
Facility Provider promptly of any claim asserted against the Trustee for which
it may seek indemnity; provided, however, that failure to provide such notice
shall not invalidate any right to indemnity hereunder.  The Issuer shall defend
the claim and the Trustee shall cooperate in the defense.  The Trustee may have
separate counsel and the Issuer shall pay reasonable fees and expenses of such
counsel.  The Issuer need not reimburse any expense or indemnity against any
loss or liability Incurred by the Trustee through willful misconduct or
negligence.  The provisions of this Section 8.01 and Section 8.02 shall survive
the termination of this Indenture or the earlier resignation or removal of the
Trustee.

 

Section 8.02           Holders’ Indemnity.  The Trustee shall be entitled to be
indemnified (except with respect to losses, damages or obligations arising from
the Trustee’s willful misconduct or negligence) by the Holders of any the Notes
before proceeding to exercise any right or power under this Indenture or the
Security Trust Agreement at the request or direction of such Holders.

 

ARTICLE IX

 

MODIFICATION

 

Section 9.01           Modification with Consent of Holders and the Initial
Liquidity Facility Provider .  With the consent of a Required Majority on the
Record Date of any vote of such Holders (voting as a single class), the Initial
Liquidity Facility Provider, the Issuer, when authorized by a Trustee Resolution
and after the receipt of a Rating Agency Confirmation, may amend or modify this
Indenture or the Notes; provided that, without the consent of each provider of
an Eligible Credit Facility and each Holder of any Notes, in each instance
affected thereby, no such amendment may modify the provisions of this Indenture
or the Notes setting forth the frequency or the currency of payment of, the
maturity of, or the method of calculation of the amount of, any interest,
principal, or Redemption Price payable in respect of the Notes, or reduce the
percentage of the aggregate Outstanding Principal Balance of the Notes required
to approve any amendment or waiver of this Section 9.01 or alter the manner or
priority of payment of the Notes (each, a “Basic Terms Modification”); provided
further that no amendment may be made which affects the Trustee’s or the
Operating Bank’s rights, duties, indemnities or immunities hereunder or under
and Related Document or otherwise without the express written consent of the
Trustee or the Operating Bank, as the case may be.

 

It shall not be necessary for the consent of the Holders and each provider of an
Eligible Credit Facility under this Section 9.01 to approve the particular form
of any proposed amendment or waiver, but it shall be sufficient if such consent
approves the substance thereof; provided, however that it shall be necessary for
the Initial Liquidity Facility Provider to approve the particular form of any
proposed amendment or waiver.

 

103

--------------------------------------------------------------------------------


 

Any such modification approved by a Required Majority will be binding on all
Holders of the Notes and each party to this Indenture.

 

The Issuer shall give each Rating Agency, the Initial Liquidity Facility
Provider, each other provider of an Eligible Credit Facility and any paying
agent, prior notice of any amendment under this Section 9.01, and, after an
amendment under this Section 9.01 becomes effective, the Issuer shall mail to
the Holders, the Initial Liquidity Facility Provider, each other provider of an
Eligible Credit Facility and the Rating Agencies a notice briefly describing
such amendment and a copy of such executed amendment.  Any failure of the Issuer
to mail such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such amendment.

 

After an amendment under this Section 9.01 becomes effective, it shall bind
every Holder whether or not notation thereof is made on any Note held by such
Holder.

 

Section 9.02           Modification Without Consent of Holders and Providers of
Eligible Credit Facilities.  Subject to Section 9.01, the Trustee may agree with
the Issuer, without the consent of any Holder or any provider of an Eligible
Credit Facility (but in the case of clauses (b) and (c) below, with the consent
of the Initial Liquidity Facility Provider), (a) to any modification (other than
a Basic Terms Modification) of, or the waiver or authorization of any breach or
prospective breach of, any provision of any Related Document or of the Notes to
correct a manifest error or an error which is of a formal, minor or technical
nature, (b) to modify the provisions of this Indenture or the Administrative
Agency Agreement relating to the timing of movement of Rental Payments or other
monies received or Expenses Incurred among the Accounts by the Administrative
Agent, (c) to add or replace any Eligible Credit Facility, (d) to any amendment
(other than a Basic Terms Modification) of an immaterial nature as determined by
the Issuer necessary to facilitate the issuance of Refinancing Notes (all in a
manner consistent with the express provisions of this Indenture) or (e) to
comply with the requirements of the Commission in connection with the
qualification of this Indenture under the TIA.  The Issuer shall give the Rating
Agencies and any paying agent prior notice of any such modification, and such
modification shall be notified to the Holders as soon as practicable thereafter
and shall be binding on all the Holders.

 

Upon any such modification, the Issuer shall deliver to the Holders, the Trustee
and the Initial Liquidity Facility Provider a certificate of the Issuer
certifying that such modification will not adversely affect the Holders or the
Initial Liquidity Facility Provider.

 

Section 9.03           Subordination and Priority of Payments.  The
subordination provisions contained in Section 3.09 and Article X may not be
amended or modified without the consent of the Servicer, each provider of an
Eligible Credit Facility and each Holder of Notes affected thereby.  In no event
shall the provisions set forth in Section 3.09 relating to the priority of the
Expenses and payments under all Eligible Credit Facilities be amended or
modified.

 

Section 9.04           Execution of Amendments by Trustee.  In executing, or
accepting the additional trusts created by, any amendment or modification to
this Indenture permitted by this Article or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in relying upon, an Officer’s Certificate and an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Indenture and that all conditions precedent to the execution
of such amendment have been met.  The Trustee may, but shall not be obligated
to, enter into any such amendment which affects the Trustee’s own rights,
duties, immunities or indemnities under this Indenture or otherwise.

 

104

--------------------------------------------------------------------------------


 

ARTICLE X

 

SUBORDINATION

 

Section 10.01         Subordination of the Securities and Other Subordinated
Obligations.  (a)  (i) The Issuer, each Holder (by its acceptance of its Note)
and each other Secured Party (by its acceptance of the benefits of the Security
Trust Agreement) agree that the Securities and the other Obligations shall be
subject to the provisions of this Article X and, in the case of the Secured
Obligations, to the provisions of Article VII of the Security Trust Agreement
and (ii) each Junior Claimant (and each Junior Representative of any thereof)
agrees for the benefit of each Senior Claimant (and the Controlling Party and
the trustee acting therefor) that each Junior Claim shall be subordinated fully
in right of payment to each Senior Claim as provided in Section 3.09, this
Article X and Article VII of the Security Trust Agreement.

 

(b)           For the purposes of this Indenture, no Senior Claims shall be
deemed to have been paid in full until and unless the Senior Claimant (or the
trustee therefor) of such Senior Claims shall have received payment in full in
cash of such Senior Claims.

 

(c)           All payments or distributions upon or with respect to any
Obligations that are received by any Junior Claimant (or any Junior
Representative thereof) contrary to the provisions of this Indenture or in
excess of the amounts to which such Junior Claimant is entitled under
Section 3.09 shall be received for the benefit of the Senior Claimant, shall be
segregated from other funds and property held by such Junior Claimant (or any
Junior Representative thereof) and shall be forthwith paid over to the Trustee
in the same form as so received (with any necessary endorsement) to be applied
(in the case of cash) to or held as collateral (in the case of non-cash property
or securities) for the payment or prepayment of the Senior Claims in accordance
with the terms hereof.

 

(d)           Notwithstanding anything contained herein to the contrary,
payments (i) deposited in any Cash Collateral Account or drawn under any
Eligible Credit Facility (as provided in Section 3.13 or Section 3.14), or
(ii) deposited in the Defeasance/Redemption Account (or, in the case of a
Refinancing, the Refinancing Account) in respect of a Redemption under
Section 3.11 or in respect of the defeasance of Notes pursuant to Article XI
shall not be subordinated to the prior payment of any Senior Claimants in
respect of any Senior Claims or subject to any other restrictions set forth in
this Article X and Article VII of the Security Trust Agreement, and none of the
Holders shall be obligated to pay over any payments from any such property to
the Security Trustee or any other creditor of any of the Grantors (as defined in
the Security Trust Agreement).

 

(e)           The Senior Representative is hereby authorized to demand specific
performance of the provisions of this Article X at any time when any Junior
Claimant (or any Junior Representative thereof) shall have failed to comply with
any of such provisions applicable to them.  The Junior Claimants (and each
Junior Representative thereof) hereby irrevocably waive any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance.

 

Section 10.02         Rights of Subrogation.  The Junior Claimants (and each
Junior Representative thereof) agree that no payment or distributions to any
Senior Claimant (or the trustee therefor) pursuant to the provisions of this
Indenture shall entitle any Junior Claimant (or any Junior Representative
thereof) to exercise any rights of subrogation in respect thereof until all
Obligations constituting Senior Claims with respect to such Person shall have
been paid in full.

 

105

--------------------------------------------------------------------------------


 

Section 10.03         Further Assurances of Junior Representatives.  Each of the
Junior Representatives shall, at the expense of the Issuer, at any time and from
time to time promptly execute and deliver all further instruments and documents,
and take all further action, that the Controlling Party may reasonably request,
in order to effectuate the provisions of this Article X.

 

Section 10.04         Enforcement.  Each Junior Claimant (and the Junior
Representative therefor) agrees that the provisions of this Article X shall be
enforceable against it under all circumstances, including without limitation in
any proceeding referred to in Sections 4.01(e) and 4.01(f).

 

Section 10.05         Continued Effectiveness.  The provisions of this Article X
shall continue to be effective or shall be revived or reinstated, as the case
may be, if at any time any payment of any of the Senior Claims is rescinded or
must otherwise be returned by any Senior Claimant upon the insolvency,
bankruptcy or reorganization of any Issuer Group Member, or otherwise, all as
though such payment had not been made.

 

Section 10.06         Senior Claims and Junior Claims Unimpaired.  Nothing in
this Article X shall impair, as between the Issuer and any Senior Claimant or
any Junior Claimant, the obligations of the Issuer to such Person, including
without limitation the Senior Claims and the Junior Claims; provided that it is
understood that the enforcement of rights and remedies shall be subject to the
terms of this Indenture and the Security Trust Agreement.

 

ARTICLE XI

 

DISCHARGE OF INDENTURE; DEFEASANCE

 

Section 11.01         Discharge of Liability on the Notes; Defeasance. 
(a)  When (i) the Issuer delivers to the Trustee all Outstanding Notes (other
than Notes that have been lost, stolen or destroyed and that have been replaced
pursuant to Section 2.08) for cancellation or (ii) all Outstanding Notes have
become due and payable, whether at maturity or as a result of the mailing of a
notice of redemption pursuant to Section 3.11(c) and the Issuer irrevocably
deposits in the Defeasance/Redemption Account funds sufficient to pay at
maturity or upon redemption all Outstanding Notes, including interest thereon to
maturity or the Redemption Date (other than Notes replaced pursuant to
Section 2.08) and (iii) all amounts owed to the Initial Liquidity Facility
Provider have been paid in full, and if in each case the Issuer pays all other
sums payable hereunder by the Issuer, then this Indenture shall, subject to
Section 11.01(c), cease to be of further effect.  The Trustee shall acknowledge
satisfaction and discharge of this Indenture on demand of the Issuer accompanied
by an Officers’ Certificate and an Opinion of Counsel, at the cost and expense
of the Issuer, to the effect that any conditions precedent to a discharge of
this Indenture have been met.

 

(b)           Subject to Sections 11.01(c) and 11.02 hereof, the Issuer at any
time may terminate (i) all its obligations under the Notes and this Indenture
(“Legal Defeasance” option) or (ii) its obligations under Sections 4.01 (other
than with respect to a failure to comply with Sections 4.01(a), 4.01(b),
4.01(c), 4.01(e) (only with respect to the Issuer), 4.01(f) (only with respect
to the Issuer)), 5.02 and 5.03 (“Covenant Defeasance” option).  The Issuer may
exercise its Legal Defeasance option notwithstanding its prior exercise of its
Covenant Defeasance option.

 

If the Issuer exercises its Legal Defeasance option, payment of any Notes
subject to such Legal Defeasance may not be accelerated because of an Event of
Default.  If the Issuer exercises its Covenant Defeasance option, payment of the
Notes may not be accelerated because of an Event of Default (other than with
respect to a failure to comply with Sections 4.01(a), 4.01(b), 4.01(c),
4.01(e) (other than with respect to the Issuer), 4.01(f) (other than with
respect to the Issuer)) and 5.02(k) hereof.

 

106

--------------------------------------------------------------------------------


 

Upon satisfaction of the conditions set forth herein and upon written request of
the Issuer, the Trustee shall acknowledge in writing the discharge of those
obligations that the Issuer terminates.

 

(c)          Notwithstanding clauses (a) and (b) above, the Issuer’s obligations
in Sections 2.01, 2.02, 2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09 and 5.02(k),
Article VI, and Sections 8.01, 11.04, 11.05 and 11.06 hereof shall survive until
all the Notes have been paid in full.  Thereafter, the Issuer’s obligations in
Sections 8.01, 11.04 and 11.05 shall survive.

 

Section 11.02                          Conditions to Defeasance.  The Issuer may
exercise its Legal Defeasance option or its Covenant Defeasance option only if:

 

(a)          the Issuer irrevocably deposits in trust in the
Defeasance/Redemption Account any one or any combination of (i) money,
(ii) obligations of, and supported by the full faith and credit of, the U.S.
Government (“U.S. Government Obligations”) or (iii) obligations of corporate
issuers (“Corporate Obligations”) (provided that any such Corporate Obligations
are rated AA+, or the equivalent, or higher, by the Rating Agencies at such time
and shall not have a maturity of longer than three years from the date of
defeasance) for the payment of all principal or Redemption Price and interest
(A) on the Notes being defeased, in the case of Legal Defeasance, or (B) on all
of the Notes in the case of Covenant Defeasance, in either case, to maturity or
redemption, as the case may be;

 

(b)         the Issuer delivers to the Trustee a certificate from a nationally
recognized firm of independent accountants expressing their opinion that the
payments of principal and interest when due and without reinvestment on the
deposited U.S. Government Obligations or the Corporate Obligations plus any
deposited money without investment will provide cash at such times and in such
amounts as will be sufficient to pay principal and interest when due (i) on the
Notes being defeased, in the case of Legal Defeasance, or (ii) on all of the
Notes in the case of Covenant Defeasance, in either case, to maturity or
redemption, as the case may be;

 

(c)          91 days pass after the deposit described in clause (a) above is
made and during the 91-day period no Event of Default specified in
Section 4.01(e) or (f) with respect to the Issuer occurs which is continuing at
the end of the period;

 

(d)         the deposit described in clause (a) above does not constitute a
default under any other agreement binding on the Issuer;

 

(e)          the Issuer delivers to the Trustee an Opinion of Counsel to the
effect that the trust resulting from the deposit described in clause (a) does
not constitute, or is qualified as, a regulated investment company under the
Investment Company Act of 1940, as amended;

 

(f)            in the case of the Legal Defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel stating that (i) the Issuer has
received from, or there has been published by, the U.S. Internal Revenue Service
a ruling, or (ii) since the date of this Indenture there has been a change in
the applicable U.S. federal income tax law, in either case to the effect that,
and based thereon such opinion of counsel shall confirm that, the Holders will
not recognize income, gain or loss for U.S. federal income tax purposes as a
result of such Legal Defeasance and will be subject to U.S. federal income tax
on the same amounts, in the same manner and at the same times as would have been
the case if such Legal Defeasance had not occurred;

 

(g)         in the case of the Covenant Defeasance option, the Issuer shall have
delivered to the Trustee an Opinion of Counsel to the effect that the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred;

 

107

--------------------------------------------------------------------------------


 

(h)         if the related Notes are then listed on any securities exchange, the
Issuer delivers to the Trustee an Opinion of Counsel to the effect that such
deposit, defeasance and discharge will not cause such Notes to be delisted;

 

(i)             a Rating Agency Confirmation and the prior written consent of
the Initial Liquidity Facility Provider is obtained relating to the defeasance
contemplated by this Section 11.02;

 

(j)             all amounts due and owing to the Initial Liquidity Facility
Provider have been paid (or provided for under Section 11.02(a)); and

 

(k)          the Issuer delivers to the Trustee an Opinion of Counsel and an
Officer’s Certificate that all conditions precedent to such defeasance have been
satisfied.

 

Section 11.03                          Application of Trust Money.  The Trustee
shall hold in trust in the Defeasance/Redemption Account money, U.S. Government
Obligations or Corporate Obligations deposited with it pursuant to this
Article XI.  Upon payment of its fees and expenses, it shall apply the deposited
money and the money from U.S. Government Obligations or Corporate Obligations in
accordance with this Indenture to the payment of principal, premium, if any, and
interest on the Notes.

 

Section 11.04                          Repayment to Issuer.  The Trustee shall
promptly turn over to the Issuer upon written request any excess money or
securities held by it at any time after application of the appropriate
defeasance option.

 

Subject to any applicable abandoned property law, the Trustee shall pay to the
Issuer upon written request any money held by it for the payment of principal or
interest that remains unclaimed for two years and, thereafter, Holders entitled
to the money must look to the Issuer for payment as general creditors.  Such
unclaimed funds shall remain uninvested and in no event shall the Trustee be
liable for interest on such unclaimed funds.

 

Section 11.05                          Indemnity for Government Obligations and
Corporate Obligations.  The Issuer shall pay and shall indemnify the Trustee
against any Tax, fee or other charge imposed on or assessed against deposited
U.S. Government Obligations or Corporate Obligations, or the principal and
interest received on such U.S. Government Obligations or Corporate Obligations.

 

Section 11.06                          Reinstatement.  If the Trustee is unable
to apply any money or U.S. Government Obligations or Corporate Obligations in
accordance with this Article XI by reason of any legal proceeding or by reason
of any order or judgment of any court or governmental authority enjoining,
restraining or otherwise prohibiting such application or otherwise, the Issuer’s
obligations under this Indenture and the Notes shall be revived and reinstated
as though no deposit had occurred pursuant to this Article XI until such time as
the Trustee is permitted to apply all such money, U.S. Government Obligations or
Corporate Obligations in accordance with this Article XI; provided, however,
that, if the Issuer has made any payment of interest on or principal of any
Notes because of the reinstatement of its obligations, the Issuer shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money, U.S. Government Obligations or Corporate Obligations held by the
Trustee.

 

108

--------------------------------------------------------------------------------


 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01                          Right of Trustee to Perform.  If the
Issuer for any reason fails to observe or punctually to perform any of its
obligations to the Trustee, whether under this Indenture or any of the other
Related Documents or otherwise, the Trustee shall have power (but shall have no
obligation), on behalf of or in the name of the Issuer or otherwise, to perform
such obligations and to take any steps which the Trustee may, in its absolute
discretion, consider appropriate with a view to remedying, or mitigating the
consequences of, such failure by the Issuer; provided that no exercise or
failure to exercise this power by the Trustee shall in any way prejudice the
Trustee’s other rights under this Indenture or any of the other Related
Documents.

 

Section 12.02                          Waiver.  Any waiver by any party of any
provision of this Indenture or any right, remedy or option hereunder shall only
prevent and estop such party from thereafter enforcing such provision, right,
remedy or option if such waiver is given in writing and only as to the specific
instance and for the specific purpose for which such waiver was given.  The
failure or refusal of any party hereto to insist in any one or more instances,
or in a course of dealing, upon the strict performance of any of the terms or
provisions of this Indenture by any party hereto or the partial exercise of any
right, remedy or option hereunder shall not be construed as a waiver or
relinquishment of any such term or provision, but the same shall continue in
full force and effect.  No failure on the part of the Trustee to exercise, and
no delay on its part in exercising, any right or remedy under this Indenture
will operate as a waiver thereof, nor will any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy.  The rights and remedies provided in this
Indenture are cumulative and not exclusive of any rights or remedies provided by
law.  In the event Deutsche Bank Trust Company Americas is no longer the Trustee
and the Paying Agent, then the Trustee shall notify the Paying Agent promptly of
any waiver by any party of any provision of this Indenture pursuant to this
Section 12.02.

 

Section 12.03                          Severability.  In the event that any
provision of this Indenture or the application thereof to any party hereto or to
any circumstance or in any jurisdiction governing this Indenture shall, to any
extent, be invalid or unenforceable under any applicable statute, regulation or
rule of law, then such provision shall be deemed inoperative to the extent that
it is invalid or unenforceable and the remainder of this Indenture, and the
application of any such invalid or unenforceable provision to the parties,
jurisdictions or circumstances other than to whom or to which it is held invalid
or unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of this Indenture.  The parties hereto further agree
that the holding by any court of competent jurisdiction that any remedy pursued
by the Trustee hereunder is unavailable or unenforceable shall not affect in any
way the ability of the Trustee to pursue any other remedy available to it.

 

Section 12.04                          Restrictions on Exercise of Certain
Rights; Limited Recourse.  (a)  Each of the parties hereto (other than the
Trustee) hereby agrees with the Trustee that, except as otherwise provided in
Section 4.04 hereof, it shall not sue for recovery or take any other steps for
the purpose of recovering any of the Obligations hereunder or any other debts or
liabilities whatsoever owing to it by the Issuer or any Issuer Subsidiary.  Each
of the parties hereto (other than the Trustee) hereby agrees with the Trustee
that it shall not take any steps for the purpose of procuring the appointment of
an administrative receiver, examiner, receiver or similar officer or the making
of an administration order or for instituting any bankruptcy, reorganization,
arrangement, insolvency, winding up, liquidation, composition, examinership or
any like proceedings under United States federal law or the laws of State of
Delaware or any other jurisdiction in respect of either the Issuer or any Issuer
Subsidiary or in respect of any of their respective liabilities.

 

109

--------------------------------------------------------------------------------


 

(b)         Each of the parties hereto hereby agrees that all amounts payable by
the Issuer or any Issuer Subsidiary in respect of the Obligations hereunder
shall be recoverable only from and to the extent of:

 

(i)                                     amounts on deposit in the Accounts;

 

(ii)                                  any other assets of the Issuer and the
Issuer Subsidiaries and any proceeds thereof;

 

(iii)                               in the case of any payments by way of
indemnity to be made by the Issuer pursuant to any Related Document, to any
liability insurance proceeds payable in respect of such indemnity obligation on
the part of the Issuer; provided that any such liability insurance proceeds
shall be held in trust for the Person entitled to the relevant indemnity by the
recipient thereof; and

 

(iv)                              any other Collateral pledged under the
Security Trust Agreement,

 

and in consequence the Trustee agrees (A) that it shall look solely to the
foregoing property for payment of all amounts payable by the Issuer or any
Issuer Subsidiary in respect of the obligations hereunder and that none of the
Issuer nor any Issuer Subsidiary shall be otherwise personally liable therefor
and (B) that it shall not petition for the bankruptcy, examinership, insolvency,
winding up, liquidation, reorganization, amalgamation or dissolution of the
Issuer or any Issuer Subsidiary (or any of their assets or undertakings);
provided that if any such proceeding is commenced by any other Person, the
Trustee shall be entitled to join, claim or prove in such proceeding; provided,
however, that the foregoing provisions of this Section 12.04(b) shall not:

 

(1)                                  limit or restrict in any way the accrual of
interest on any unpaid amount (although the limitations as to the personal
liability of the Issuer and each Issuer Subsidiary shall apply to such interest
on such unpaid amount); or

 

(2)                                  limit or restrict in any way the personal
liability of the Issuer or any Issuer Subsidiary for the discharge or its
nonmonetary obligations in relation to its covenants, undertakings,
representations and warranties (or any monetary obligations arising from any
breach thereof) under any Related Document.

 

Section 12.05                          Notices.  All notices, demands,
certificates, requests, directions, instructions and communications hereunder
(“Notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the mails, registered or certified mail, return receipt requested,
postage prepaid, with such receipt to be effective the date of delivery
indicated on the return receipt, or (b) one Business Day after delivery to an
overnight courier, or (c) on the date personally delivered to an authorized
officer of the party to which sent, or (d) on the date transmitted by legible
telecopier transmission with a confirmation of receipt, in all cases addressed
to the recipient as follows:

 

if to the Issuer, to:

 

Willis Engine Securitization Trust II

c/o Wilmington Trust Company
1100 North Market Street
Wilmington, Delaware 19890-1605
Attention: Corporate Trust Administrator
Facsimile:  (302) 651-8882

 

110

--------------------------------------------------------------------------------


 

with copies to:

 

Willis Lease Finance Corporation

773 San Marin Drive

Novato, CA 94945

Attention: General Counsel

Facsimile: (415) 408-4702

 

and

 

Pillsbury Winthrop Shaw Pittman LLP
1540 Broadway
New York, NY 10036
Attention: William C. Bowers
Facsimile: (917) 408-4702

 

if to the Administrative Agent or to the Servicer, to:

 

Willis Lease Finance Corporation

773 San Marin Drive

Novato, CA 94945

Attention: General Counsel

Facsimile: (415) 408-4702

 

if to Deutsche Bank Trust Company Americas, the Trustee, the Operating Bank, the
Security Trustee, the Registrar or the Paying Agent, to:

 

Deutsche Bank Trust Company Americas
60 Wall Street — 27th Floor
MS NYC 60-2720
New York, New York 10005
Trust & Agency Services — Alternative & Structured Finance Services
Facsimile: 212-553-2458

 

if to the Initial Liquidity Facility Provider, to:

 

Crédit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, NY 10019
Attention:  Debt Capital Markets - Securitization
Facsimile:  917-849-5584

 

if to any Holder of a Definitive Note, to such Holder at its address set forth
in the Register as of the applicable Record Date; and

 

111

--------------------------------------------------------------------------------


 

if to the Rating Agencies, to:

 

Fitch, Inc.
70 W. Madison, Suite 1100
Chicago, IL 60602
Attention: ABS Surveillance

 

Standard & Poor’s Ratings Group

55 Water Street, 47th Floor
New York, NY  10041
Attention: General Counsel
Facsimile: (212) 438-6630

 

A copy of each notice given hereunder to any party hereto shall also be given to
each of the other parties hereto.  Each party hereto may, by notice given in
accordance herewith to each of the other parties hereto, designate any further
or different address to which subsequent Notices shall be sent.

 

Section 12.06                          Assignments; Third Party Beneficiary. 
This Indenture shall be a continuing obligation of the Issuer and shall (a) be
binding upon the Issuer and its successors and assigns and (b) inure to the
benefit of and be enforceable by the Trustee, and by its successors, transferees
and assigns.  The Issuer may not assign any of its obligations under this
Indenture, or other than as provided in Section 5.04, delegate any of its duties
hereunder.  Each Eligible Credit Facility shall be a third party beneficiary of
Sections 3.09, 9.01 and 9.03, as applicable.  The Servicer and each of the
Sellers shall each be a third party beneficiary of each provision of this
Indenture that affects any of its rights or obligations under this Indenture or
any Related Document, including (with respect to the Servicer and each of the
Sellers only) the provisions hereof providing for Priority Expense payment and
Encumbrance priority for amounts payable to the Servicer or any of the Sellers
under the Servicing Agreement or the Acquisition Transfer Agreement or any other
Related Document.

 

Section 12.07                          Currency Conversion.  (a)  If any amount
is received or recovered by the Administrative Agent or the Trustee in respect
of this Indenture or any part thereof (whether as a result of the enforcement of
the security created under the Security Trust Agreement or pursuant to this
Indenture or any judgment or order of any court or in the liquidation or
dissolution of the Issuer or by way of damages for any breach of any obligation
to make any payment under or in respect of the Issuer’s obligations hereunder or
any part thereof or otherwise) in a currency (the “Received Currency”) other
than the currency in which such amount was expressed to be payable (the “Agreed
Currency”), then the amount in the Received Currency actually received or
recovered by the Trustee or the Administrative Agent shall, to the fullest
extent permitted by Applicable Law, only constitute a discharge to the Issuer to
the extent of the amount of the Agreed Currency which the Administrative Agent
or the Trustee was or would have been able in accordance with its normal
procedures to purchase on the date of actual receipt or recovery (or, if that is
not practicable, on the next date on which it is so practicable), and, if the
amount of the Agreed Currency which the Administrative Agent or Trustee is or
would have been so able to purchase is less than the amount of the Agreed
Currency which was originally payable by the Issuer, the Issuer shall pay to the
Administrative Agent or the Trustee such amount as the Administrative Agent or
the Trustee shall determine to be necessary to indemnify the Trustee and the
Administrative Agent against any loss sustained by it as a result (including the
cost of making any such purchase and any premiums, commissions or other charges
paid or Incurred in connection therewith) and so that such indemnity, to the
fullest extent permitted by Applicable Law, (i) shall constitute a separate and
independent obligation of the Issuer distinct from its obligation to discharge
the amount which was originally payable by the Issuer and (ii) shall give rise
to a separate and independent cause of action and apply irrespective of any
indulgence granted by the Administrative Agent or the Trustee and continue in
full force and effect notwithstanding any judgment, order, claim or proof for a
liquidated amount in respect of the amount originally payable by the Issuer or
any judgment or order and no proof or evidence of any actual loss shall be
required.

 

112

--------------------------------------------------------------------------------


 

(b)         For the purpose of or pending the discharge of any of the moneys and
liabilities hereby secured the Administrative Agent may, or cause the Operating
Bank to, convert any moneys received, recovered or realized by the
Administrative Agent under this Indenture (including the proceeds of any
previous conversion under this Section 12.07) or any funds currently maintained
in any account hereunder from their existing currency of denomination into the
currency of denomination (if different) of such moneys and liabilities and any
conversion from one currency to another for the purposes of any of the foregoing
shall be made at the Trustee’s then prevailing spot selling rate at its office
by which such conversion is made.  If not otherwise required to be applied in
the Received Currency, the Administrative Agent, acting on behalf of the
Security Trustee, shall promptly convert any moneys in such Received Currency
other than U.S. dollars into U.S. dollars.  Each previous reference in this
Section 12.07 to a currency extends to funds of that currency and funds of one
currency may be converted into different funds of the same currency.  The cost
and expense of any such conversion shall be added to and reflected in the rate
obtained for conversion and in no event shall the Administrative Agent or any of
its affiliates be liable in respect of the exchange rate obtained for any such
conversion or any related cost or expense.

 

Section 12.08                          Application to Court.  The Trustee may at
any time after the service of a Default Notice apply to any court of competent
jurisdiction for an order that the terms of this Indenture be carried into
execution under the direction of such court and for the appointment of a
Receiver of the Collateral or any part thereof and for any other order in
relation to the administration of this Indenture as the Controlling Party shall
deem fit and the Trustee may assent to or approve any application to any court
of competent jurisdiction made at the instigation of any of the Holders and
shall be indemnified by the Issuer against all costs, charges and expenses
Incurred by it in relation to any such application or proceedings.

 

Section 12.09                          Governing Law.  THIS INDENTURE SHALL IN
ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.

 

Section 12.10                          Jurisdiction.  (a) Each of the parties
hereto agrees that the United States of America federal and New York State
courts located in The City of New York shall have jurisdiction to hear and
determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Indenture and, for such purposes,
submits to the jurisdiction of such courts.  Each of the parties hereto waives
any objection which it might now or hereafter have to the United States of
America federal or New York State courts located in The City of New York being
nominated as the forum to hear and determine any suit, action or proceeding, and
to settle any disputes, which may arise out of or in connection with this
Indenture and agrees not to claim that any such court is not a convenient or
appropriate forum.  Each of the parties hereto (except for the Administrative
Agent, Operating Bank, Trustee and Initial Liquidity Facility Provider) agrees
that the process by which any suit, action or proceeding is begun may be served
on it by being delivered in connection with any suit, action or proceeding in
The City of New York to the Person named as the process agent of such party in
Schedule 9 at the address set out therein or at the principal New York City
office of such process agent, if not the same.

 

(b)         The submission to the jurisdiction of the courts referred to in
Section 12.10(a) shall not (and shall not be construed so as to) limit the right
of the Trustee or the Controlling Party to take proceedings against the Issuer
in any other court of competent jurisdiction nor shall the taking of proceedings
in any one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction, whether concurrently or not.

 

113

--------------------------------------------------------------------------------


 

(c)          Each of the parties hereto hereby consents generally in respect of
any legal action or proceeding arising out of or in connection with this
Indenture to the giving of any relief or the issue of any process in connection
with such action or proceeding, including the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order or judgment which may be made or given in such action or proceeding.

 

Section 12.11                          Counterparts.  This Indenture may be
executed in two or more counterparts by the parties hereto, and each such
counterpart shall be considered an original and all such counterparts shall
constitute one and the same instrument.

 

Section 12.12                          Table of Contents, Headings, Etc.  The
Table of Contents and headings of the Articles and Sections of this Indenture
have been inserted for convenience of reference only, are not to be considered a
part hereof and shall in no way modify or restrict any of the terms and
provisions hereof.

 

Section 12.13                          Compliance with Applicable Anti-Terrorism
and Anti-Money Laundering Regulations.  In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Regulations”), the Trustee and the
Operating Bank is required to obtain, verify and record certain information
relating to individuals and entities which maintain a business relationship
with.  Accordingly, each of the parties agrees to provide to each of the Trustee
and the Operating Bank upon its request from time to time such identifying
information and documentation as may be available for such party in order to
enable the Trustee and the Operating Bank to comply with Applicable Regulations.

 

[Remainder of Page Intentionally Left Blank]

 

114

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, all as of the date first written above.

 

 

 

WILLIS ENGINE SECURITIZATION TRUST II, as the Issuer

 

 

 

 

 

 

 

By

/s/ Thomas C. Nord

 

 

Name: Thomas C. Nord

 

 

Title: Controlling Trustee

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Operating Bank and Trustee

 

 

 

 

 

 

By

/s/ Irene Siegel

 

 

Name: Irene Siegel

 

 

Title: Vice President

 

 

 

 

 

 

 

By

/s/ Maria Inoa

 

 

Name: Maria Inoa

 

 

Title: Associate

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION, as the Administrative Agent

 

 

 

 

 

 

 

By

/s/ Thomas C. Nord

 

 

Name: Thomas C. Nord

 

 

Title: Senior Vice President

 

[Signature Page — Indenture]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as the Initial Liquidity Facility
Provider

 

 

 

 

 

 

 

By

/s/ Sam Pilcer

 

 

Name: Sam Pilcer

 

 

Title: Managing Director

 

 

 

 

 

 

 

By

/s/ Richard McBride

 

 

Name: Richard McBride

 

 

Title: Director

 

[Signature Page — Indenture]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INITIAL ENGINES

 

ESN

 

Manufacturer

 

Model

 

Engine Beneficial Owner

***

 

Rolls-Royce

 

RB211-535

 

***

***

 

Rolls Royce

 

RB211-535

 

***

***

 

Rolls Royce

 

RB211-535

 

***

***

 

Rolls Royce

 

3007A

 

***

***

 

Rolls Royce

 

3007A

 

***

***

 

CFM International

 

CFM56-5C

 

***

***

 

CFM International

 

CFM56-5C

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

CFM International

 

CFM56-5B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

***

 

General Electric

 

CF6-80C2B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

Pratt & Whitney

 

PW2000

 

***

***

 

CFM International

 

CFM56-3C1

 

***

***

 

Pratt & Whitney

 

PW4060

 

***

***

 

CFM International

 

CFM56-3C1

 

***

***

 

CFM International

 

CFM56-3C1

 

***

***

 

Pratt & Whitney

 

PW2000

 

***

***

 

Pratt & Whitney

 

PW4062

 

***

***

 

Pratt & Whitney

 

PW4060

 

***

***

 

CFM International

 

CFM56-5A

 

***

***

 

CFM International

 

CFM56-5A

 

***

***

 

CFM International

 

CFM56-5A

 

***

***

 

Pratt & Whitney

 

PW4100

 

***

***

 

Pratt & Whitney

 

PW4100

 

***

***

 

Pratt & Whitney

 

PW4100

 

***

***

 

CFM International

 

March-1995

 

***

***

 

CFM International

 

November-1996

 

***

***

 

CFM International

 

CFM56-5C

 

***

***

 

CFM International

 

CFM56-5C

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

General Electric

 

CF6-80C2B

 

***

***

 

General Electric

 

CF34-3B

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

***

 

General Electric

 

CF34-3B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

CFM International

 

CFM56-7B

 

***

***

 

General Electric

 

CF34-10E

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

***

 

Pratt & Whitney

 

PW150A

 

***

***

 

Pratt & Whitney

 

PW150A

 

***

***

 

International Aero Engines

 

V2500

 

***

***

 

International Aero Engines

 

V2500

 

***

***

 

International Aero Engines

 

V2500

 

***

***

 

International Aero Engines

 

V2500

 

***

***

 

International Aero Engines

 

V2500

 

***

***

 

International Aero Engines

 

V2500

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ISSUER SUBSIDIARIES

 

Entity

 

Jurisdiction

WEST Engine Acquisition LLC

 

Delaware

Facility Engine Acquisition LLC

 

Delaware

WEST Engine Securitization (Ireland) Limited

 

Ireland

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

ENGINE SUBSIDIARIES

 

Entity

 

Jurisdiction

WEST Engine Acquisition LLC

 

Delaware

Facility Engine Acquisition LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

ENGINE TRUST AGREEMENTS

 

1.               Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

2.               Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

3.               Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

4.               Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

5.               Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

6.               Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

7.               Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

8.               Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

9.               Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

10.         Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

11.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association.

 

12.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

13.         Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

14.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

15.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

16.         Trust Agreement No. *** dated as of July 17, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

17.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

18.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

19.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

20.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

21.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

22.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

23.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time..

 

24.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

25.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

26.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

27.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

28.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

29.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

30.         Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

31.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

32.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

33.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

34.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

35.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

36.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

37.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

38.         Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

39.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

40.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

41.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

42.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

43.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

44.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

45.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

46.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

47.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

48.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

49.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

50.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association.

 

51.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

52.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

53.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

54.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

55.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

56.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

57.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

58.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

59.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

60.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

61.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

62.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

63.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

64.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

65.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

66.         Trust Agreement No. *** dated as of June 21, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

67.         Trust Agreement No. *** dated as of June 15, 2012 between WEST
Engine Acquisition LLC, a Delaware limited liability company, and U.S. Bank
National Association, a national banking association, as amended or supplemented
from time to time.

 

68.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

69.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

70.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

71.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

72.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

73.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

74.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

75.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

76.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

77.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

78.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

79.         Amended and Restated Trust Agreement No. *** dated as of
September 17, 2012 between Facility Engine Acquisition LLC, a Delaware limited
liability company, and U.S. Bank National Association.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

SCHEDULED TARGET PRINCIPAL BALANCE

 

Payment Date

 

Scheduled Target
Principal Balance ($)

Closing Date

 

***

15-Oct-2012

 

***

15-Nov-2012

 

***

15-Dec-2012

 

***

15-Jan-2013

 

***

15-Feb-2013

 

***

15-Mar-2013

 

***

15-Apr-2013

 

***

15-May-2013

 

***

15-Jun-2013

 

***

15-Jul-2013

 

***

15-Aug-2013

 

***

15-Sep-2013

 

***

15-Oct-2013

 

***

15-Nov-2013

 

***

15-Dec-2013

 

***

15-Jan-2014

 

***

15-Feb-2014

 

***

15-Mar-2014

 

***

15-Apr-2014

 

***

15-May-2014

 

***

15-Jun-2014

 

***

15-Jul-2014

 

***

15-Aug-2014

 

***

15-Sep-2014

 

***

15-Oct-2014

 

***

15-Nov-2014

 

***

15-Dec-2014

 

***

15-Jan-2015

 

***

15-Feb-2015

 

***

15-Mar-2015

 

***

15-Apr-2015

 

***

15-May-2015

 

***

15-Jun-2015

 

***

15-Jul-2015

 

***

15-Aug-2015

 

***

15-Sep-2015

 

***

15-Oct-2015

 

***

15-Nov-2015

 

***

15-Dec-2015

 

***

15-Jan-2016

 

***

15-Feb-2016

 

***

15-Mar-2016

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

15-Apr-2016

 

***

15-May-2016

 

***

15-Jun-2016

 

***

15-Jul-2016

 

***

15-Aug-2016

 

***

15-Sep-2016

 

***

15-Oct-2016

 

***

15-Nov-2016

 

***

15-Dec-2016

 

***

15-Jan-2017

 

***

15-Feb-2017

 

***

15-Mar-2017

 

***

15-Apr-2017

 

***

15-May-2017

 

***

15-Jun-2017

 

***

15-Jul-2017

 

***

15-Aug-2017

 

***

15-Sep-2017

 

***

15-Oct-2017

 

***

15-Nov-2017

 

***

15-Dec-2017

 

***

15-Jan-2018

 

***

15-Feb-2018

 

***

15-Mar-2018

 

***

15-Apr-2018

 

***

15-May-2018

 

***

15-Jun-2018

 

***

15-Jul-2018

 

***

15-Aug-2018

 

***

15-Sep-2018

 

***

15-Oct-2018

 

***

15-Nov-2018

 

***

15-Dec-2018

 

***

15-Jan-2019

 

***

15-Feb-2019

 

***

15-Mar-2019

 

***

15-Apr-2019

 

***

15-May-2019

 

***

15-Jun-2019

 

***

15-Jul-2019

 

***

15-Aug-2019

 

***

15-Sep-2019

 

***

15-Oct-2019

 

***

15-Nov-2019

 

***

15-Dec-2019

 

***

15-Jan-2020

 

***

15-Feb-2020

 

***

15-Mar-2020

 

***

15-Apr-2020

 

***

15-May-2020

 

***

15-Jun-2020

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

15-Jul-2020

 

***

15-Aug-2020

 

***

15-Sep-2020

 

***

15-Oct-2020

 

***

15-Nov-2020

 

***

15-Dec-2020

 

***

15-Jan-2021

 

***

15-Feb-2021

 

***

15-Mar-2021

 

***

15-Apr-2021

 

***

15-May-2021

 

***

15-Jun-2021

 

***

15-Jul-2021

 

***

15-Aug-2021

 

***

15-Sep-2021

 

***

15-Oct-2021

 

***

15-Nov-2021

 

***

15-Dec-2021

 

***

15-Jan-2022

 

***

15-Feb-2022

 

***

15-Mar-2022

 

***

15-Apr-2022

 

***

15-May-2022

 

***

15-Jun-2022

 

***

15-Jul-2022

 

***

15-Aug-2022

 

***

15-Sep-2022

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

PROCESS AGENT

 

Entity

 

Process Agent

Willis Engine Securitization Trust II

 

Corporation Service Company

1133 Avenue of the Americas

New York, NY 10036

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF FLOATING RATE NOTE

 

NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE.  BY ITS
ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL OWNER OF AN INTEREST HEREIN
(i) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QUALIFIED
INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A (“RULE 144A”) UNDER THE SECURITIES
ACT AND HAS ACQUIRED THIS NOTE OR AN INTEREST HEREIN IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, (B) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR”
AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D (“REGULATION D”)
UNDER THE SECURITIES ACT (COLLECTIVELY, AN “INSTITUTIONAL ACCREDITED INVESTOR”)
WHO, PRIOR TO ITS PURCHASE OF THIS NOTE OR AN INTEREST HEREIN, SHALL HAVE SIGNED
AN AGREEMENT IN THE FORM OF EXHIBIT I TO THE TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF SEPTEMBER 14, 2012 AMONG WILLIS ENGINE SECURITIZATION TRUST II (THE
“ISSUER”), DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE AND OPERATING BANK,
WILLIS LEASE FINANCE CORPORATION, AS ADMINISTRATIVE AGENT AND CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, AS THE INITIAL LIQUIDITY FACILITY PROVIDER OR
(C) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF THE SECURITIES ACT) AND IS
ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S (“REGULATION S”) UNDER THE SECURITIES ACT;
(ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN EXCEPT (A) TO THE ISSUER OR ITS AFFILIATE (AS DEFINED IN RULE
501(b) OF REGULATION D), (B) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO, PRIOR
TO ITS PURCHASE OF THIS NOTE OR AN INTEREST HEREIN, SHALL HAVE SIGNED AN
AGREEMENT IN THE FORM OF EXHIBIT I TO THE INDENTURE, (C) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (D) IN AN OFFSHORE TRANSACTION
IN COMPLIANCE WITH RULE 904 OF REGULATION S, (E) PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (F) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IF THE PROPOSED TRANSFER IS
PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S UNDER THE
SECURITIES ACT, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE
AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS
EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSONS” HAVE THE MEANINGS
GIVEN TO THEM BY REGULATION S.  THE INDENTURE CONTAINS A PROVISION REQUIRING THE
REGISTRAR TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR AN INTEREST HEREIN
IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

1

--------------------------------------------------------------------------------


 

BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT EITHER: 
(A) NO ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE U.S.
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (II) A
PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE U.S. INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE,
LOCAL OR OTHER U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE UNDERLYING
ASSETS ARE DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN,
ACCOUNT OR ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE OR ANY
INTEREST HEREIN; OR (B) THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST
HEREIN BY THE HOLDER DO NOT AND WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR
A VIOLATION OF ANY SIMILAR LAW, AS APPLICABLE.

 

[IF THIS NOTE IS REPRESENTED BY A GLOBAL NOTE, INSERT:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO.  OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH ON THE REVERSE HEREOF.

 

[IF THIS NOTE IS REPRESENTED BY A REGULATION S GLOBAL NOTE, INSERT:

 

PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
“40-DAY DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 903(B)(2) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S, (B) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO, PRIOR TO ITS
PURCHASE OF THIS NOTE, SHALL HAVE SIGNED AN AGREEMENT IN THE FORM OF EXHIBIT I
TO THE INDENTURE OR (C) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND (D) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.

 

2

--------------------------------------------------------------------------------


 

[IF THIS NOTE IS REPRESENTED BY A DEFINITIVE NOTE, INSERT:

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.

 

3

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST II

 

$[         ] CLASS 2012-A FLOATING RATE TERM NOTES

 

No.

CUSIP:

ISIN:

Common Code:

 

$              

 

WILLIS ENGINE SECURITIZATION TRUST II, a Delaware statutory trust (herein
referred to as the “Issuer”), for value received, hereby promises to pay to
[CEDE & CO.](1)[                                                    ](2), or
registered assigns, the principal sum [indicated on Schedule A hereof,](2) [of
[SPELL AMOUNT] DOLLARS ($                ),](3) on [DATE] (the “Final Maturity
Date”) and to pay interest monthly in arrears on the Outstanding Principal
Balance hereof at a fluctuating rate per annum equal to the sum of LIBOR plus
[MARGIN] (calculated as provided in the Indenture) (the “Applicable Rate of
Interest”) from the date hereof until the Outstanding Principal Balance hereof
is paid, payable on each Payment Date, and if this Class 2012-A Note (this
“Note”)  remains outstanding on [DATE] (the “Expected Final Payment Date”), then
from the Expected Final Payment Date until the Outstanding Principal Balance
hereof is paid, additional interest at the rate of three percent (3.0%) per
annum, compounded monthly (“Step-Up Interest”) on the Outstanding Principal
Balance hereof (in accordance with the Indenture), payable on each Payment Date
following the Expected Final Payment Date.  Interest on this Note for each
Interest Accrual Period shall be calculated by the Administrative Agent (as
hereinafter defined) by multiplying the Applicable Rate of Interest on this Note
for the relevant Interest Accrual Period by the Outstanding Principal Balance of
this Note on the first day of such Interest Accrual Period and by multiplying
the product by the actual number of days in such Interest Accrual Period divided
by 360 and rounding the resulting amount to the nearest cent (with half a cent
being rounded upwards).

 

This Note is one of a duly authorized issue of Notes of the Issuer issued under
the Trust Indenture dated as of September 14, 2012 (as amended or supplemented
from time to time, the “Indenture”), among the Issuer, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Operating Bank and as Trustee (the “Trustee”), WILLIS LEASE
FINANCE CORPORATION, as Administrative Agent (the “Administrative Agent”) and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Initial Liquidity Facility
Provider (the “Initial Liquidity Facility Provider”).  The Indenture provides
for the issuance of Class 2012-A Notes in a single class.  All capitalized terms
used in this Note and not defined herein shall have the respective meanings
assigned to such terms in the Indenture. 

 

--------------------------------------------------------------------------------

(1)   Insert for a Global Note.

 

(2)   Insert for a Definitive Note, including name of registered Holder.

 

(3)   Insert for a Definitive Note.

 

4

--------------------------------------------------------------------------------


 

Reference is made to the Indenture and all indentures supplemental thereto for a
statement of the respective rights and obligations thereunder of the Issuer, the
Trustee and the Holders of Class 2012-A Notes.  This Note is subject to all of
the terms of the Indenture.

 

The Outstanding Principal Balance of this Note may be repaid prior to the Final
Maturity Date through the application on the Payment Dates of the Available
Collections to the principal hereof as provided in Section 3.09 of the Indenture
(after making payments entitled to priority under Section 3.09 of the
Indenture).  In addition, the Issuer, may optionally redeem all or part of the
Outstanding Principal Balance of this Note on any Payment Date at the applicable
Redemption Price (calculated as provided in the Indenture), or in the case of a
redemption for taxation reasons specified in the Indenture, at the Outstanding
Principal Balance hereof plus accrued and unpaid interest hereon.  Further, the
Issuer may provide for the defeasance of this Note in accordance with Article XI
of the Indenture.

 

[IF THIS NOTE IS REPRESENTED BY A REGULATION S GLOBAL NOTE, INSERT:

 

The Issuer has issued a Class 2012-A Fixed Rate Term Note, CUSIP: [CUSIP], ISIN:
[ISIN] (the “Rule 144A Note”) on the date of this Note with an original
principal amount of [[SPELL AMOUNT] DOLLARS ($                )]. As provided in
the Indenture, the Trustee may direct the holder of this Note from time to time
to reduce the principal amount of the Rule 144A Note and to increase the
principal amount of this Note by the aggregate principal amount specified in
such direction, or to reduce the principal amount of this Note and to increase
the principal amount of the Rule 144A Note by the aggregate principal amount
specified in such direction. Any such reduction or increase shall be recorded on
Schedule A hereto.]

 

[IF THIS NOTE IS REPRESENTED BY A RULE 144A GLOBAL NOTE, INSERT:

 

The Issuer has issued a Class 2012-A Fixed Rate Term Note, CUSIP: [CUSIP], ISIN:
[ISIN] (the “Regulation S Note”) on the date of this Note with an original
principal amount of [[SPELL AMOUNT] DOLLARS ($                )]. As provided in
the Indenture, the Trustee may direct the holder of this Note from time to time
to reduce the principal amount of such Note and to increase the principal amount
of the Regulation S Note by the aggregate principal amount specified in such
direction, or to reduce the principal amount of the Regulation S Note and to
increase the principal amount of this Note by the aggregate principal amount
specified in such direction. Any such reduction or increase shall be recorded on
Schedule A hereto.]

 

Any amount of premium or interest (other than Step-Up Interest) on this Note
that is not paid when due shall, to the fullest extent permitted by applicable
law, bear interest at an interest rate per annum equal to the Applicable Rate of
Interest from the date when due until such amount is paid or duly provided for,
payable on the next succeeding Payment Date, subject to the availability of the
Available Collections therefor after making payments entitled to priority under
Section 3.09 of the Indenture.

 

Any Step-Up Interest Amount on this Note that is not paid when due shall, to the
fullest extent permitted by applicable law, bear interest at an interest rate
per annum equal to three percent (3.0%) from the date when due, compounded
monthly, until such amount is paid or duly provided for, payable on the next
succeeding Payment Date, subject to the availability of the Available
Collections therefor after making payments entitled to priority under
Section 3.09 of the Indenture.

 

5

--------------------------------------------------------------------------------


 

The indebtedness evidenced by the Class 2012-A Notes is, to the extent and in
the manner provided in the Indenture and the Security Trust Agreement,
subordinate and subject in right of payment to the prior payment in full of all
Senior Claims, and this Note is issued subject to the provisions thereof
providing for such subordination.  Each Holder of this Note, by accepting the
same, (a) agrees to and shall be bound by such provisions, (b) authorizes and
directs the Trustee and the Security Trustee on its behalf to take such action
as may be necessary or appropriate to effectuate the subordination as provided
in the Indenture and (c) appoints each of the Trustee and the Security Trustee
its attorney-in-fact for such purpose.  All payments or distributions upon or
with respect to any Obligations, which include payment of principal, premium and
interest on this Note, that are received by the Holder of this Note contrary to
the priority of payment provisions of the Indenture or in excess of the amounts
to which the Holder of this Note is entitled under Section 3.09 of the Indenture
shall be received for the benefit of the Senior Claimant, shall be segregated
from other funds and property held by the Holder of this Note and shall be
forthwith paid over to the Trustee in the same form as so received (with any
necessary endorsement) to be applied (in the case of cash) to or held as
collateral (in the case of non-cash property or securities) for the payment or
prepayment of the Senior Claims in accordance with the terms of the Indenture.

 

The maturity of this Note is subject to acceleration upon the occurrence and
during the continuance of the Events of Default specified in the Indenture.

 

This Note is and will be secured, on a subordinated basis as referred to above,
by the collateral pledged as security therefor as provided in the Security Trust
Agreement.

 

Subject to and in accordance with the terms of the Indenture, there will be
distributed with respect to this Note monthly on each Payment Date commencing on
[                                ], to the Holder hereof, such Holder’s pro rata
share (based on the aggregate percentage of the Outstanding Principal Balance of
the Class 2012-A Notes held by such Holder) of the aggregate amount as may be
distributable to all Holders of Class 2012-A Notes on such Payment Date pursuant
to Section 3.09 of the Indenture.

 

All amounts payable in respect of this Note shall be payable in U.S. dollars in
immediately available funds in the manner provided in the Indenture to the
Holder hereof.  The final payment with respect to this Note, however, shall be
made only upon presentation and surrender of this Note by the Holder or its
agent at the Corporate Trust Office or agency of the Trustee or Paying Agent
specified in the notice given by the Trustee or Paying Agent with respect to
such final payment.  At such time, if any, as this Note is issued in the form of
one or more Definitive Notes, payments on a Payment Date shall be made by check
mailed to each Holder of such a Definitive Note on the applicable Record Date at
its address appearing on the Register maintained with respect to the
Class 2012-A Notes.  Alternatively, upon application in writing to the Trustee,
not later than the applicable Record Date, a Holder of one or more Definitive
Notes of Class 2012-A Notes, may have such payments made by wire transfer to an
account designated by such Holder at a financial institution in New York, New
York; provided that, Holders of Definitive Notes having an aggregate principal
amount of not less than $1,000,000 shall have such payment made by wire transfer
to an account designated by such Holder at a financial institution in New York,
New York. 

 

6

--------------------------------------------------------------------------------


 

The final payment with respect to any such Definitive Note, however, shall be
made only upon presentation and surrender of such Definitive Note by the Holder
or its agent at the Corporate Trust Office or agency of the Trustee or Paying
Agent specified in the notice of such final payment given by the Trustee or
Paying Agent.  The Trustee or Paying Agent shall mail such notice of the final
payment of a Definitive Note to the Holder thereof, specifying the date and
amount of such final payment, no later than five Business Days prior to such
final payment.

 

The Class 2012-A Notes (except with respect to notes purchased by institutional
“accredited investors” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D of the Securities Act (collectively, “Institutional Accredited
Investors”)) are issuable in a single class only in fully registered form
without interest coupons.  A Holder may transfer a Global Note by delivery
thereof and otherwise complying with the terms of the Indenture.  No transfer of
a Definitive Note shall be effective until, and such transferee shall succeed to
the rights of a Holder only upon, final acceptance and registration of the
transfer by the Registrar in the Register; provided that, in no event may any
Note be transferred in any transaction that is required to be registered under
the Securities Act.  When a Definitive Note is presented to the Registrar with a
request to register the transfer or to exchange it for an equal principal amount
of Class 2012-A Notes of other authorized denominations, the Registrar shall
register the transfer or make the exchange as requested if its requirements for
such transactions are met (including, in the case of a transfer, that such
Definitive Note is accompanied by a completed Transfer Notice in the form
attached to such Definitive Note duly executed by the Holder thereof (or by an
attorney who is authorized in writing to act on behalf of the Holder) and by an
agreement in the form of Exhibit I to the Indenture duly executed by the
transferee of such Definitive Note).  No service charge shall be made for any
registration of transfer or exchange of a Definitive Note, but the party
requesting such new Note or Notes may be required to pay a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith.

 

Prior to the registration of transfer of a Definitive Note, the Issuer and the
Trustee may deem and treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the absolute owner and Holder hereof for the purpose of receiving
payment of all amounts payable with respect to a Definitive Note and for all
other purposes, and neither the Issuer nor the Trustee shall be affected by
notice to the contrary.

 

The Indenture permits the amendment or modification of the Indenture and the
Class 2012-A Notes by the Issuer with the consent of the Holders of a majority
of the Outstanding Principal Balance of all Notes on the date of any vote of
such Holders (voting as a single class) and the Initial Liquidity Facility
Provider; provided that, without the consent of each provider of an Eligible
Credit Facility and each Holder of any Notes, in each instance affected thereby,
no such amendment may, (i) modify the provisions of the Indenture or the Notes
setting forth the frequency or the currency of payment of, the maturity of, or
the method of calculation of the amount of, any interest, principal or
Redemption Price, if any, payable in respect of the Notes, (ii) reduce the
percentage of the aggregate Outstanding Principal Balance of the Notes required
to approve any amendment or waiver of Section 9.01 of the Indenture or
(iii) alter the manner or priority of payment of the Notes (each such amendment
referred to in subsection A and B, a “Basic Terms Modification”). 

 

7

--------------------------------------------------------------------------------


 

The Indenture permits the Trustee to agree with the Issuer, without the consent
of any Holder or any provider of an Eligible Credit Facility (but in the case of
clauses (b) and (c) below, with the consent of the Initial Liquidity Facility
Provider), (a) to any modification (other than a Basic Terms Modification) of,
or the waiver or authorization of any breach or prospective breach of, any
provision of any Related Document or of the Notes to correct a manifest error or
an error which is of a formal, minor or technical nature, (b) to modify the
provisions of the Indenture or the Administrative Agency Agreement relating to
the timing of movement of Rental Payments or other monies received or Expenses
Incurred among the Accounts by the Administrative Agent, (c) to add or replace
any Eligible Credit Facility, (d) to any amendment (other than a Basic Terms
Modification) of an immaterial nature necessary to permit the issuance of
Refinancing Notes (all in a manner consistent with the express provisions of the
Indenture) or (e) to comply with the requirements of the Commission in
connection with the qualification of the Indenture under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”).  Any amendment or modification
of the Indenture shall be binding on every Holder hereof, whether or not
notation thereof is made upon this Note.

 

The subordination provisions contained in Section 3.09 and Article X of the
Indenture may not be amended or modified without the consent of the Servicer,
each provider of an Eligible Credit Facility and each Holder of the Notes
affected thereby.  In no event shall the provisions set forth in Section 3.09 of
the Indenture relating to the priority of the Expenses and payments under all
Eligible Credit Facilities be amended or modified.

 

The Indenture contains provisions permitting the Trustee at the direction of the
Controlling Party to waive certain Defaults under the Indenture and their
consequences.  Any such consent or waiver shall be conclusive and binding upon
all present and future Holders of this Note and of any Class 2012-A Note issued
upon the registration of transfer of, in exchange or in lieu of or upon the
refinancing of this Note, whether or not notation of such consent or waiver is
made upon this Note.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of
Class 2012-A Notes under the Indenture.

 

The Class 2012-A Notes (except with respect to notes purchased by Institutional
Accredited Investors) are issuable in a single class only in fully registered
form or as Definitive Notes in denominations as provided in, and in the manner
provided in, the Indenture, subject to certain limitations therein set forth.

 

THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual or facsimile signature, this Note shall not
be entitled to any benefit under the Indenture, or be valid or obligatory for
any purpose.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Class 2012-A Note to be signed
manually or by facsimile by its Responsible Officer.

 

 

Date:

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class 2012-A Notes designated by and referred to in the
within-mentioned Indenture.

 

Date:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as the Trustee

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A(4)

 

SCHEDULE OF PRINCIPAL AMOUNT

 

The initial principal amount of this Note shall be
$                                .  The following decreases/increases in the
principal amount of this Note have been made from time to time in accordance
with the Indenture:

 

 

Date of Decrease/
Increase

 

Decrease in
Principal Amount

 

Increase in
Principal Amount

 

Total Principal
Amount Following
such Decrease/
Increase

 

Notation
Made by
or on
Behalf of
Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(4)   Include Schedule A in a Global Note.

 

11

--------------------------------------------------------------------------------


 

[FORM OF] TRANSFER NOTICE(5)

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto

Insert Taxpayer Identification No.

 

 

 

 

(Please print or typewrite name and address including zip code of assignee)

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                              attorney
to transfer said Note on the books of the Issuer with full power of substitution
in the premises.

 

The undersigned confirms that without utilizing any general solicitation or
general advertising that this Note is being transferred:

 

[Check One]

 

o                                    to the Issuer or its affiliate (as defined
in Rule 501(b) of Regulation D (“Regulation D”) under the United States
Securities Act of 1933, as amended (the “Securities Act”)).

 

o                                    to a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act.

 

o                                    to an institutional “accredited investor”
as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D that, prior to the
transfer of this Note, signs an agreement substantially in the form of Exhibit I
to the Indenture.

 

o                                    in compliance with Rule 904 of Regulation S
(“Regulation S”) of the Securities Act.

 

o                                    pursuant to an exemption from registration
provided by Rule 144 under the Securities Act (if available) and, prior to the
proposed transfer, the transferee is furnishing to the Trustee and the Issuer
such certifications, legal opinions or other information as either of them may
reasonably require to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

o                                    pursuant to another available exemption
from registration under the Securities Act and, prior to the proposed transfer,
the transferee is furnishing to the Trustee and the Issuer such certifications,
legal opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

 

--------------------------------------------------------------------------------

(5)   Include Transfer Notice in a Definitive Note.

 

12

--------------------------------------------------------------------------------


 

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.12 of the Indenture shall have
been satisfied.

 

Date:

{Signature of Transferor}

 

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

The undersigned covenants and agrees that it will treat this Note as
indebtedness for all purposes and will not take any action contrary to such
characterization, including, without limitation, filing any tax returns or
financial statements inconsistent therewith.

 

[TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED:]

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuer as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Date:

{Signature of Transferee}

NOTICE: To be executed by an executive officer.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF FIXED RATE NOTE

 

NEITHER THIS NOTE, NOR ANY INTEREST HEREIN HAS BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY IN ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE.  BY ITS
ACQUISITION HEREOF, THE HOLDER OR BENEFICIAL OWNER OF AN INTEREST HEREIN
(i) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (A “QUALIFIED
INSTITUTIONAL BUYER”) AS DEFINED IN RULE 144A (“RULE 144A”) UNDER THE SECURITIES
ACT AND HAS ACQUIRED THIS NOTE OR AN INTEREST HEREIN IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144A, (B) IT IS AN INSTITUTIONAL “ACCREDITED INVESTOR”
AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D (“REGULATION D”)
UNDER THE SECURITIES ACT (COLLECTIVELY, AN “INSTITUTIONAL ACCREDITED INVESTOR”)
WHO, PRIOR TO ITS PURCHASE OF THIS NOTE OR AN INTEREST HEREIN, SHALL HAVE SIGNED
AN AGREEMENT IN THE FORM OF EXHIBIT I TO THE TRUST INDENTURE (THE “INDENTURE”)
DATED AS OF SEPTEMBER 14, 2012 AMONG WILLIS ENGINE SECURITIZATION TRUST II (THE
“ISSUER”), DEUTSCHE BANK TRUST COMPANY AMERICAS, AS TRUSTEE AND OPERATING BANK,
WILLIS LEASE FINANCE CORPORATION, AS ADMINISTRATIVE AGENT AND CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, AS THE INITIAL LIQUIDITY FACILITY PROVIDER OR
(C) IT IS NOT A U.S. PERSON (WITHIN THE MEANING OF THE SECURITIES ACT) AND IS
ACQUIRING THIS NOTE OR AN INTEREST HEREIN IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH REGULATION S (“REGULATION S”) UNDER THE SECURITIES ACT;
(ii) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE OR AN
INTEREST HEREIN EXCEPT (A) TO THE ISSUER OR ITS AFFILIATE (AS DEFINED IN RULE
501(b) OF REGULATION D), (B) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO, PRIOR
TO ITS PURCHASE OF THIS NOTE OR AN INTEREST HEREIN, SHALL HAVE SIGNED AN
AGREEMENT IN THE FORM OF EXHIBIT I TO THE INDENTURE, (C) TO A QUALIFIED
INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A, (D) IN AN OFFSHORE TRANSACTION
IN COMPLIANCE WITH RULE 904 OF REGULATION S, (E) PURSUANT TO AN EXEMPTION FROM
REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (F) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT AND, IN EACH OF THE CASES (A) THROUGH (F) ABOVE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE IN THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND (iii) AGREES THAT IT WILL DELIVER TO
EACH PERSON TO WHOM THIS NOTE OR AN INTEREST HEREIN IS TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IF THE PROPOSED TRANSFER IS
PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S UNDER THE
SECURITIES ACT, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE
AND THE ISSUER SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS
EITHER OF THEM MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING
MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  AS USED HEREIN, THE TERMS
“OFFSHORE TRANSACTION”, “UNITED STATES” AND “U.S. PERSONS” HAVE THE MEANINGS
GIVEN TO THEM BY REGULATION S.  THE INDENTURE CONTAINS A PROVISION REQUIRING THE
REGISTRAR TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE OR AN INTEREST HEREIN
IN VIOLATION OF THE FOREGOING RESTRICTIONS.

 

1

--------------------------------------------------------------------------------


 

BY ITS ACQUISITION OR ACCEPTANCE OF THIS NOTE OR ANY INTEREST HEREIN, THE HOLDER
WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND AGREED (OR IN THE CASE OF A
DEFINITIVE NOTE WILL BE REQUIRED TO REPRESENT, WARRANT AND AGREE) THAT EITHER: 
(A) NO ASSETS OF (I) AN EMPLOYEE BENEFIT PLAN SUBJECT TO TITLE I OF THE U.S.
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), (II) A
PLAN DESCRIBED IN SECTION 4975(E)(1) OF THE U.S. INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), (III) A PLAN, ACCOUNT OR ARRANGEMENT (SUCH AS A
GOVERNMENTAL, CHURCH OR NON-U.S. PLAN) THAT IS SUBJECT TO ANY FEDERAL, STATE,
LOCAL OR OTHER U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (IV) AN ENTITY WHOSE UNDERLYING
ASSETS ARE DEEMED TO INCLUDE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN, PLAN,
ACCOUNT OR ARRANGEMENT, HAVE BEEN USED TO ACQUIRE OR HOLD THIS NOTE OR ANY
INTEREST HEREIN; OR (B) THE ACQUISITION AND HOLDING OF THIS NOTE OR ANY INTEREST
HEREIN BY THE HOLDER DO NOT AND WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT
PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR
A VIOLATION OF ANY SIMILAR LAW, AS APPLICABLE.

 

 [IF THIS NOTE IS REPRESENTED BY A GLOBAL NOTE, INSERT:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE TRUSTEE OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IN EXCHANGE
FOR THIS NOTE IS REGISTERED IN THE NAME OF CEDE & CO., OR IN SUCH OTHER NAME AS
IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS
MADE TO CEDE & CO.  OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT NOT IN PART,
TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S NOMINEE AND
TRANSFERS OF PORTIONS OF THIS NOTE SHALL BE LIMITED TO TRANSFERS MADE IN
ACCORDANCE WITH THE RESTRICTIONS SET FORTH ON THE REVERSE HEREOF.

 

[IF THIS NOTE IS REPRESENTED BY A REGULATION S GLOBAL NOTE, INSERT:

 

PRIOR TO THE EXPIRATION OF A RESTRICTED PERIOD ENDING ON THE EXPIRATION OF THE
“40-DAY DISTRIBUTION COMPLIANCE PERIOD” (AS DEFINED IN RULE 903(B)(2) OF
REGULATION S) OR SUCH LATER DATE AS THE ISSUER MAY NOTIFY TO THE TRUSTEE, THIS
NOTE, OR ANY BENEFICIAL INTEREST HEREIN, MAY NOT BE RESOLD OR OTHERWISE
TRANSFERRED EXCEPT (A) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S, (B) TO AN INSTITUTIONAL ACCREDITED INVESTOR WHO, PRIOR TO ITS
PURCHASE OF THIS NOTE, SHALL HAVE SIGNED AN AGREEMENT IN THE FORM OF EXHIBIT I
TO THE INDENTURE OR (C) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A AND (D) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.

 

2

--------------------------------------------------------------------------------


 

[IF THIS NOTE IS REPRESENTED BY A DEFINITIVE NOTE, INSERT:

 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE REGISTRAR SUCH
CERTIFICATES AND OTHER INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM THAT
THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS AND THE OTHER RESTRICTIONS
CONTAINED IN THE INDENTURE.

 

3

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST II

$[            ] CLASS 2012-A FIXED RATE TERM NOTES

 

No.

CUSIP:

ISIN:

Common Code:

$           

 

WILLIS ENGINE SECURITIZATION TRUST II, a Delaware statutory trust (herein
referred to as the “Issuer”), for value received, hereby promises to pay to
[CEDE & Co.](6)[                                                    ] (7), or
registered assigns, the principal sum [of [SPELL AMOUNT]](2) [of [SPELL AMOUNT]
DOLLARS ($                ),](8) on or before [DATE] (the “Final Maturity Date”)
and to pay interest monthly in arrears on the Outstanding Principal Balance
hereof at the rate of [       ]% per annum from the date hereof until the
Outstanding Principal Balance hereof is paid in full, payable on each Payment
Date, and if this Class 2012-A Note (this “Note”) remains outstanding on [DATE]
(the “Expected Final Payment Date”), then from the Expected Final Payment Date
until the Outstanding Principal Balance hereof is paid in full, additional
interest at the rate of three percent (3.0%) per annum, compounded monthly
(“Step-Up Interest”) on the Outstanding Principal Balance hereof (in accordance
with the Indenture), payable on each Payment Date following the Expected Final
Payment Date.  Interest on this Note for each Interest Accrual Period shall be
calculated (i) on the basis of a 360-day year and one-twelfth of an annual
interest payment, (ii) on the first Payment Date, on the basis of the actual
number of days in the first Interest Accrual Period divided by 360 and (iii) in
the case of a payment other than on a Payment Date, on the basis of a 360-day
year consisting of twelve 30-day months.

 

This Note is one of a duly authorized issue of Notes of the Issuer issued under
the Trust Indenture dated as of September 14, 2012 (as amended or supplemented
from time to time, the “Indenture”), among the Issuer, DEUTSCHE BANK TRUST
COMPANY AMERICAS, as Operating Bank and as Trustee (the “Trustee”), WILLIS LEASE
FINANCE CORPORATION, as Administrative Agent (the “Administrative Agent”) and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Initial Liquidity Facility
Provider (the “Initial Liquidity Facility Provider”).  The Indenture provides
for the issuance of Class 2012-A Notes in a single class.  All capitalized terms
used in this Note and not defined herein shall have the respective meanings
assigned to such terms in the Indenture.  Reference is made to the Indenture and
all indentures supplemental thereto for a statement of the respective rights and
obligations thereunder of the Issuer, the Trustee and the Holders of
Class 2012-A Notes. 

 

--------------------------------------------------------------------------------

(6)   Insert for a Global Note.

 

(7)   Insert for a Definitive Note, including name of registered Holder.

 

(8)   Insert for a Definitive Note.

 

4

--------------------------------------------------------------------------------


 

This Note is subject to all of the terms of the Indenture.

 

The Outstanding Principal Balance of this Note may be repaid prior to the Final
Maturity Date through the application on the Payment Dates of the Available
Collections to the principal hereof as provided in Section 3.09 of the Indenture
(after making payments entitled to priority under Section 3.09 of the
Indenture).  In addition, the Issuer may optionally redeem all or part of the
Outstanding Principal Balance of this Note on any Payment Date at the applicable
Redemption Price (calculated as provided in the Indenture), or, in the case of a
redemption for taxation reasons specified in the Indenture, at the Outstanding
Principal Balance hereof plus accrued and unpaid interest hereon.  Further, the
Issuer may provide for the defeasance of this Note in accordance with Article XI
of the Indenture.

 

Any amount of premium or interest (other than Step-Up Interest) on this Note
that is not paid when due shall, to the fullest extent permitted by applicable
law, bear interest at an interest rate per annum equal to the Applicable Rate of
Interest from the date when due until such amount is paid or duly provided for,
payable on the next succeeding Payment Date, subject to the availability of the
Available Collections therefor after making payments entitled to priority under
Section 3.09 of the Indenture.

 

Any Step-Up Interest Amount on this Note that is not paid when due shall, to the
fullest extent permitted by applicable law, bear interest at an interest rate
per annum equal to three percent (3.0%) from the date when due, compounded
monthly, until such amount is paid or duly provided for, payable on the next
succeeding Payment Date, subject to the availability of the Available
Collections therefor after making payments entitled to priority under
Section 3.09 of the Indenture.

 

The indebtedness evidenced by the Class 2012-A Notes is, to the extent and in
the manner provided in the Indenture and the Security Trust Agreement,
subordinate and subject in right of payment to the prior payment in full of all
Senior Claims, and this Note is issued subject to the provisions thereof
providing for such subordination.  Each Holder of this Note, by accepting the
same, (a) agrees to and shall be bound by such provisions, (b) authorizes and
directs the Trustee and the Security Trustee on its behalf to take such action
as may be necessary or appropriate to effectuate the subordination as provided
in the Indenture and (c) appoints each of the Trustee and the Security Trustee
its attorney-in-fact for such purpose.  All payments or distributions upon or
with respect to any Obligations, which include payment of principal, premium and
interest on this Note, that are received by the Holder of this Note contrary to
the priority of payment provisions of the Indenture or in excess of the amounts
to which the Holder of this Note is entitled under Section 3.09 of the
Indenture, shall be received for the benefit of the Senior Claimant, shall be
segregated from other funds and property held by the Holder of this Note and
shall be forthwith paid over to the Trustee in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to or held
as collateral (in the case of non-cash property or securities) for the payment
or prepayment of the Senior Claims in accordance with the terms of the
Indenture.

 

5

--------------------------------------------------------------------------------


 

The maturity of this Note is subject to acceleration upon the occurrence and
during the continuance of the Events of Default specified in the Indenture.

 

This Note is and will be secured, on a subordinated basis as referred to above,
by the collateral pledged as security therefor as provided in the Security Trust
Agreement.

 

Subject to and in accordance with the terms of the Indenture, there will be
distributed with respect to this Note monthly on each Payment Date commencing on
[                                ], to the Holder hereof, such Holder’s pro rata
share (based on the aggregate percentage of the Outstanding Principal Balance of
the Class 2012-A Notes held by such Holder) of the aggregate amount as may be
distributable to all Holders of Class 2012-A Notes on such Payment Date pursuant
to Section 3.09 of the Indenture.

 

All amounts payable in respect of this Note shall be payable in U.S. dollars in
immediately available funds in the manner provided in the Indenture to the
Holder hereof.  The final payment with respect to this Note, however, shall be
made only upon presentation and surrender of this Note by the Holder or its
agent at the Corporate Trust Office or agency of the Trustee or Paying Agent
specified in the notice given by the Trustee or Paying Agent with respect to
such final payment.  At such time, if any, as this Note is issued in the form of
one or more Definitive Notes, payments on a Payment Date shall be made by check
mailed to each Holder of such a Definitive Note on the applicable Record Date at
its address appearing on the Register maintained with respect to the
Class 2012-A Notes.  Alternatively, upon application in writing to the Trustee,
not later than the applicable Record Date, a Holder of one or more Definitive
Notes of Class 2012-A Notes, may have such payments made by wire transfer to an
account designated by such Holder at a financial institution in New York, New
York; provided that, Holders of Definitive Notes having an aggregate principal
amount of not less than $1,000,000 shall have such payment made by wire transfer
to an account designated by such Holder at a financial institution in New York,
New York.  The final payment with respect to any such Definitive Note, however,
shall be made only upon presentation and surrender of such Definitive Note by
the Holder or its agent at the Corporate Trust Office or agency of the Trustee
or Paying Agent specified in the notice of such final payment given by the
Trustee or Paying Agent.  The Trustee or Paying Agent shall mail such notice of
the final payment of a Definitive Note to the Holder thereof, specifying the
date and amount of such final payment, no later than five Business Days prior to
such final payment.

 

The Class 2012-A Notes (except with respect to notes purchased by institutional
“accredited investors” as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D of the Securities Act (collectively, “Institutional Accredited
Investors”)) are issuable in a single class only in fully registered form
without interest coupons.  A Holder may transfer a Global Note by delivery
thereof and otherwise complying with the terms of the Indenture.  No transfer of
a Definitive Note shall be effective until, and such transferee shall succeed to
the rights of a Holder only upon, final acceptance and registration of the
transfer by the Registrar in the Register; provided that, in no event may any
Note be transferred in any transaction that is required to be registered under
the Securities Act.  When a Definitive Note is presented to the Registrar with a
request to register the transfer or to exchange it for an equal principal amount
of Class 2012-A Notes of other authorized denominations, the Registrar shall
register the transfer or make the exchange as requested if its requirements for
such transactions are met (including, in the case of a transfer, that such
Definitive Note is accompanied by a completed Transfer Notice in the form
attached to such Definitive Note duly executed by the Holder thereof (or by an
attorney who is authorized in writing to act on behalf of the Holder) and by an
agreement in the form of Exhibit I to the Indenture duly executed by the
transferee of such Definitive Note). 

 

6

--------------------------------------------------------------------------------


 

No service charge shall be made for any registration of transfer or exchange of
a Definitive Note, but the party requesting such new Note or Notes may be
required to pay a sum sufficient to cover any transfer tax or similar
governmental charge payable in connection therewith.

 

Prior to the registration of transfer of a Definitive Note, the Issuer and the
Trustee may deem and treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the absolute owner and Holder hereof for the purpose of receiving
payment of all amounts payable with respect to a Definitive Note and for all
other purposes, and neither the Issuer nor the Trustee shall be affected by
notice to the contrary.

 

The Indenture permits the amendment or modification of the Indenture and the
Class 2012-A Notes by the Issuer with the consent of the Holders of a majority
of the Outstanding Principal Balance of all Notes on the date of any vote of
such Holders (voting as a single class) and the Initial Liquidity Facility
Provider; provided that, without the consent of each provider of an Eligible
Credit Facility and each Holder of any Notes, in each instance affected thereby,
no such amendment may, (i) modify the provisions of the Indenture or the Notes
setting forth the frequency or the currency of payment of, the maturity of, or
the method of calculation of the amount of, any interest, principal or
Redemption Price, if any, payable in respect of the Notes, (ii) reduce the
percentage of the aggregate Outstanding Principal Balance of the Notes required
to approve any amendment or waiver of Section 9.01 of the Indenture or
(iii) alter the manner or priority of payment of the Notes (each such amendment
referred to in subsection A and B, a “Basic Terms Modification”).  The Indenture
permits the Trustee to agree with the Issuer, without the consent of any Holder
or any provider of an Eligible Credit Facility (but in the case of clauses
(b) and (c) below, with the consent of the Initial Liquidity Facility Provider),
(a) to any modification (other than a Basic Terms Modification) of, or the
waiver or authorization of any breach or prospective breach of, any provision of
any Related Document or of the Notes to correct a manifest error or an error
which is of a formal, minor or technical nature, (b) to modify the provisions of
the Indenture or the Administrative Agency Agreement relating to the timing of
movement of Rental Payments or other monies received or Expenses Incurred among
the Accounts by the Administrative Agent, (c) to add or replace any Eligible
Credit Facility, (d) to any amendment (other than a Basic Terms Modification) of
an immaterial nature necessary to permit the issuance of Refinancing Notes (all
in a manner consistent with the express provisions of the Indenture) or (e) to
comply with the requirements of the Commission in connection with the
qualification of the Indenture under the Trust Indenture Act of 1939 (as
amended, the “Trust Indenture Act”).  Any amendment or modification of the
Indenture shall be binding on every Holder hereof, whether or not notation
thereof is made upon this Note.

 

The subordination provisions contained in Section 3.09 and Article X of the
Indenture may not be amended or modified without the consent of the Servicer,
each provider of an Eligible Credit Facility and each Holder of the Notes
affected thereby.  In no event shall the provisions set forth in Section 3.09 of
the Indenture relating to the priority of the Expenses and payments under all
Eligible Credit Facilities be amended or modified.

 

7

--------------------------------------------------------------------------------


 

The Indenture contains provisions permitting the Trustee at the direction of the
Controlling Party to waive certain Defaults under the Indenture and their
consequences.  Any such consent or waiver shall be conclusive and binding upon
all present and future Holders of this Note and of any Class 2012-A Note issued
upon the registration of transfer of, in exchange or in lieu of or upon the
refinancing of this Note, whether or not notation of such consent or waiver is
made upon this Note.

 

The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.

 

The Issuer is permitted by the Indenture, under certain circumstances, to merge
or consolidate, subject to the rights of the Trustee and the Holders of
Class 2012-A Notes under the Indenture.

 

The Class 2012-A Notes (except with respect to notes purchased by Institutional
Accredited Investors) are issuable in a single class only in fully registered
form or as Definitive Notes in denominations as provided in, and in the manner
provided in, the Indenture, subject to certain limitations therein set forth.

 

THIS NOTE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual or facsimile signature, this Note shall not
be entitled to any benefit under the Indenture, or be valid or obligatory for
any purpose.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has caused this Class 2012-A Note to be signed
manually or by facsimile by its Responsible Officer.

 

 

Date:

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Class 2012-A Notes designated by and referred to in the
within-mentioned Indenture.

 

 

Date:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual capacity but solely
as the Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Signatory

 

10

--------------------------------------------------------------------------------


 

SCHEDULE A(9)

 

SCHEDULE OF PRINCIPAL AMOUNT

 

The initial principal amount at maturity of this Note shall be
$                                .  The following decreases/increases in the
principal amount at maturity of this Note have been made:

 

Date of Decrease/
Increase

 

Decrease in
Principal Amount
at Maturity

 

Increase in
Principal Amount
at Maturity

 

Total Principal
Amount at
Maturity
Following such
Decrease/
Increase

 

Notation
Made by
or on
Behalf of
Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(9)   Include Schedule A in a Global Note.

 

11

--------------------------------------------------------------------------------


 

[FORM OF] TRANSFER NOTICE(10)

 

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto Insert Taxpayer Identification No.

 

 

 

(Please print or typewrite name and address including zip code of assignee)

 

the within Note and all rights thereunder, hereby irrevocably constituting and
appointing                                                              attorney
to transfer said Note on the books of the Issuer with full power of substitution
in the premises.

 

The undersigned confirms that without utilizing any general solicitation or
general advertising that this Note is being transferred:

 

[Check One]

 

o                                    to the Issuer or its affiliate (as defined
in Rule 501(b) of Regulation D (“Regulation D”) under the United States
Securities Act of 1933, as amended (the “Securities Act”)).

 

o                                    to a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act.

 

o                                    to an institutional “accredited investor”
as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D that, prior to the
transfer of this Note, signs an agreement substantially in the form of Exhibit I
to the Indenture.

 

o                                    in compliance with Rule 904 of Regulation S
(“Regulation S”) of the Securities Act.

 

o                                    pursuant to an exemption from registration
provided by Rule 144 under the Securities Act (if available) and, prior to the
proposed transfer, the transferee is furnishing to the Trustee and the Issuer
such certifications, legal opinions or other information as either of them may
reasonably require to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

o                                    pursuant to another available exemption
from registration under the Securities Act and, prior to the proposed transfer,
the transferee is furnishing to the Trustee and the Issuer such certifications,
legal opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act.

 

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Note in the name of any Person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Section 2.12 of the Indenture shall have
been satisfied.

 

--------------------------------------------------------------------------------

(10)   Include Transfer Notice in a Definitive Note.

 

12

--------------------------------------------------------------------------------


 

Date:

{Signature of Transferor}

 

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

The undersigned covenants and agrees that it will treat this Note as
indebtedness for all purposes and will not take any action contrary to such
characterization, including, without limitation, filing any tax returns or
financial statements inconsistent therewith.

 

[TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED:]

 

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933 and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Issuer as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Date:

{Signature of Transferee}

 

NOTICE:  To be executed by an executive officer.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONCENTRATION LIMITS

 

 

 

Category

 

Limit

 

Concentration Limits
(as % of the Aggregate Adjusted Appraised  Value)

 

CFM56-7B engines

 

***

 

 

Other single engine type

 

***

 

 

Turboprop engines

 

***

 

 

 

 

 

 

 

Single supported narrow body aircraft type

 

***

 

 

Single supported wide body aircraft type

 

***

 

 

Aggregate supported wide body aircraft

 

***

 

 

 

 

 

 

 

 

Single lessee

 

***

 

 

 

Top 3 lessees

 

***

 

 

 

 

 

 

 

 

 

North America

 

***

 

 

 

South/Central America

 

***

 

 

 

Western Europe

 

***

 

 

 

Eastern Europe

 

***

 

 

 

Africa/Middle East

 

***

 

 

 

Asia/Pacific

 

***

 

 

 

 

Concentration Variance Limits

 

An individual Concentration Limit on lessee location may be exceeded by up to
*** for no longer than six months and all Concentration Limits on lessee
locations may be exceeded by not more than *** in the aggregate at any one time.

 

Subject to the Concentration Variance Limits, the Issuer will not sell,
purchase, lease or otherwise take any action with respect to any engine if
entering into such proposed sale, purchase, lease or other action would cause a
violation of the Concentration Limits, unless the Issuer shall have obtained
Controlling Trustees’ approval (including approval by the Independent
Controlling Trustee) and provided notice to the Rating Agencies with respect to
such sale, purchase, lease or other action.

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

INSURANCE PROVISIONS

 

MINIMUM COVERAGE AMOUNTS

 

1. Hull Insurance: With respect to any Engine, hull insurance shall be
maintained by the Lessee and, to the extent such hull insurance is not
maintained by Lessee, the Issuer shall maintain contingent hull insurance
coverage, in each case, in an amount at least equal to Adjusted Appraised Value
for such Engine; provided, however, that in the event that an agreement with
respect to hull insurance cannot be reached with any particular Lessee pursuant
to which such Lessee will pay the premiums to procure such insurance in amounts
consistent with the foregoing, hull insurance shall be procured by the Servicer
on behalf of the Issuer in an amount equal to the amount set forth above, at the
expense of the Issuer. Parts, if any, shall be insured on the basis of their
replacement cost under similar circumstances.

 

2. Liability Insurance: Liability insurance shall be maintained by the Lessee
and, to the extent such liability insurance is not maintained by the Lessee, the
Issuer shall maintain contingent liability insurance coverage, in each case, for
each Engine and occurrence in an amount consistent with the reasonable
commercial practices of leading international aircraft engine operating lessors.

 

3. Insurance Deductibles

 

(a) Deductibles and self-insurance for Engines subject to a Lease may be
maintained in an amount pursuant to deductible and self-insurance arrangements
(taking into account, inter alia, the creditworthiness and experience of the
Lessee, the type of aircraft engine and market practices in the aircraft engine
insurance industry generally) consistent with the Servicer’s commercially
reasonable practices for its own aircraft engines.

 

(b) Deductibles for Engines off-lease shall be maintained in respect of anyone
occurrence in respect of such Engines in an amount consistent with the
Servicer’s commercially reasonable practice for its own aircraft engines with
any difference between such amount and $500,000 (or such other amount as the
Issuer may direct in writing from time to time), taking into account any
deductible insurance procured, to be notified to the Issuer by the Servicer.

 

4. Other Insurance Matters: Apart from the matters set forth above, the coverage
and terms of any insurance with respect to any Engine not subject to a Lease,
shall be substantially consistent with the reasonable commercial practices of
the Servicer with respect to its own aircraft engines.

 

5. Additional Insureds: Any insurance arrangements entered into with respect to
any Engine shall include as named insureds the Trustee  and such persons as are
reasonably requested by the Issuer.

 

6. Currencies: All amounts payable under any insurance policy shall be
denominated in U.S. dollar terms.

 

7. Availability: The insurance guidelines set forth herein are subject to such
insurance being generally available in the relevant insurance market at
commercially reasonable rates from time to time.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PRI GUIDELINES

 

(a)

Prohibited Countries:

 

 

 

Burma/Myanmar, Cuba, Iran, Libya, North Korea, Sudan, Syria

 

 

(b)

Countries with respect to which PRI must be procured:

 

 

 

Any country designated by a Rating Agency as a country for which PRI is
required.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF MONTHLY REPORT TO EACH NOTEHOLDER

 

Willis Engine Securitization Trust II

Class 2012-A Term Notes

Payment Date Schedule

 

All amounts in US dollars unless otherwise stated, all Section references are to
Indenture dated September 14, 2012

 

Last Payment Date

 

 

Current Payment Date

 

October 15, 2012

Current Calculation Date

 

September 30, 2012

Current Record Date

 

September 30, 2012

Calculation Period

 

from the preceding Calculation Date to the current Calculation Date

 

Section 3.07 Calculation Date Calculations

 

(i) Account Balances and Earnings on Current Calculation Date

 

 

 

(a) Balance on the
preceding Calculation Date

 

(b) Withdrawals during 
Calculation Period

 

(b) Deposit during 
Calculation Period

 

Interest Income during 
Calculation Period

 

(c) Balance on the 
Calculation Date

 

Act.#

 

Collections Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Expense Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Engine Purchase Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Engine Replacement Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Qualified Escrow Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Security Deposit Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Liquidity Facility Reserve Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Liquidity Payment Account

 

 

 

 

 

 

 

 

 

 

 

 

 

Rental Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) Analysis of Expense Account Activity

 

Balance in Expense Account on prior Calculation Date

 

—

 

Required Expense Amount transferred to Expense Account on prior Payment Date for
each of the following categories

 

 

 

(a) Expenses of the Issuer Group

 

 

 

(i) fees to Service Providers

 

—

 

Servicer (at 11.5%)

 

 

 

Disposition fee (at 3%)

 

 

 

Indenture Trustee Fee

 

 

 

Security Trustee Fee

 

 

 

(ii) premium on the liability insurance

 

—

 

(iii) Taxes

 

—

 

(iv) Credit Facility Expenses

 

—

 

(vii) 5.02(f)(iv)

 

—

 

(b) Maintenance Required Amount (projected forward looking 6 Payment Dates)

 

 

 

(1) maintenance or repair of Engines (including Lessee Reimbursements)

 

—

 

(2) Mandatory Engine Modification

 

—

 

(c) Other Expenses or Payments (itemize below)

 

 

 

(i)

 

—

 

(ii) 

 

—

 

Payments from Expense Account during Calculation Period

 

 

 

(a) Expenses of the Issuer Group

 

 

 

(i) fees to Service Providers

 

—

 

(ii) premium on the liability insurance

 

—

 

(iii) Taxes

 

—

 

(iv) Credit Facility Expenses

 

—

 

(vii) 5.02(f)(iv)

 

—

 

(b) Maintenance Required Amount (=(1) + (2) projected forward looking 6 Payment
Dates)

 

 

 

(1) maintenance or repair of Engines (including Lessee Reimbursements)

 

—

 

(2) Mandatory Engine Modification

 

—

 

(c) Other Expenses or Payments (itemize below)

 

 

 

(i)

 

—

 

(ii) 

 

—

 

Balance on the current Calculation Date

 

 

 

 

(iii) Analysis of Collection Activity

 

Balance in Collections Account on preceding Calculation Date

 

—

 

Collections during Calculation Period

 

—

 

Net Transfers (to)/from the Expense Account

 

—

 

Net Transfers (to)/from the Engine Purchase Account

 

—

 

Net Transfers (to)/from the Engine Replacement Account

 

—

 

Net Transfers (to)/from the Qualified Escrow Account

 

—

 

Net Transfers (to)/from the Security Deposit Account

 

—

 

Net Transfers (to)/from the Liquidity Facility Reserve Account

 

—

 

Net Transfers (to)/from the Initial Liquidity Payment Account

 

—

 

Net Transfers (to)/from the Rental Accounts

 

—

 

Total disbursements to the Note Account on prior Payment Date

 

 

 

Balance on the Current Calculation Date (Available collections Amount)

 

—

 

 

1

--------------------------------------------------------------------------------


 

Analysis of Payment Date Distributions from the Collections Account

 

 

 

 

 

 

 

(i)

the Required Expense Amount to the Expense Account

 

—

 

(ii)

the Interest Amount on the Notes to the Note Account for the Notes

 

—

 

(iii)

in no order of priority, inter se, but pro rata:

 

 

 

 

(A) to the Liquidity Facility Reserve Account, the applicable Required Amount

 

—

 

 

(B) to any Eligible Credit Facilities providers, any Credit Facility Advance
Obligations payable

 

—

 

(iv)

to the Note Account for the Notes, the Scheduled Principal Payment Amount of the
Notes for such Payment Date

 

—

 

(v)

to the Note Account for the Notes, the Aggregate Supplemental Principal Payment
Amount of the Notes for such Payment Date

 

—

 

(vi)

If during the Early Amortization Event or after the Expected Final Payment Date,
to the Outstanding Principal Balance until paid in full

 

—

 

(vi)

to pay Special Indemnity Payments to the applicable parties pro rata

 

—

 

(vii)

to the Issuer, any Discretionary Engine Modifications

 

—

 

(viii)

to pay the Step-UP Interest Amount, if any

 

—

 

(ix)

to the Issuer, all remaining amounts

 

—

 

 

 

 

 

Total payments with respect to current Payment Date

 

—

 

 

 

 

 

 

(iv)

Payments on the Notes

 

 

 

 

 

 

 

 

(a)

Class 2012-A Term Notes

 

 

 

Stated Interest Rate

 

 

 

Interest Amount Payable

 

 

 

Step-Up Interest Amount, if any

 

 

 

 

 

 

 

Opening Outstanding Principal Balance

 

 

 

Scheduled Principal Payment Amounts

 

 

 

Aggregate Supplemental Principal Payment Amount (including any unpaid
Supplemental Principal Payments from prior month)

 

 

 

Redemption Amount, if any

 

 

 

Closing Outstanding Principal Balance

 

 

 

Scheduled Target Principal Balance

 

 

 

Scheduled Target Principal Balance (adjusted for additional prepayments, if any)

 

 

 

 

 

 

 

 

(b)

Payment per $100,000 Initial Outstanding Principal Balance of Notes

 

 

 

Opening Outstanding Principal Balance

 

 

 

Total Principal Payments

 

 

 

Closing Outstanding Principal Balance

 

 

 

 

 

 

 

 

(v)

On current Payment Date, the Scheduled Target Principal Balance (as the same may
be adjusted)

 

 

 

 

 

 

 

 

(vi)

The dollar value of Engine Dispositions and Replacement Exchanges during the
Calculation Period

 

 

 

 

 

 

 

 

 

(a) Engine Disposition

 

 

 

 

 

 

ESN and Engine Type

 

Net Sale Proceeds

 

 

 

 

00000000001

 

 

 

 

 

 

00000000002

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Replacement Exchanges

 

 

 

 

 

 

ESN and Engine Type

 

Amount Purchased from Engine Replacement Account and Qualified Escrow Account

 

 

 

 

00000000001

 

 

 

 

 

 

00000000002

 

 

 

 

 

 

 

 

 

 

 

 

 

(c ) Engine Disposition Adjusment Percentage

 

 

 

 

(d) Aggregate Engine Disposition Adjustment Amount

 

 

 

 

(e) Aggregate Initial Appraised Value ofo the Eninges Disposed in Engine
Dispositions

 

 

 

 

(f) Engine Disposition Limit

 

 

 

 

 

 

 

 

 

 

 

Supplemental Principal Payment Due Amount (Allocable Debt Amount )

 

 

 

 

Any unpaid Supplemental Principal Payment Amount

 

 

 

 

 

 

 

 

 

 

(vii)

Engine Acquisition

 

 

 

 

 

 

(a) Initial Appraised Value for the Replacement Engine

 

 

(b) Off- Production Engines (measured by Adjusted Appraised Value) after such
acquistion Off- Production Engines (measured by Adjusted Appraised Value)
immediately prior to the commencement of Replacement Exchange

 

 

(c ) Cumulative Initial Appraised Values of all Replacement Engines purchased
within 12-month period

 

 

(d) % of Engines in the portfolio not on lease (measured by Adjusted Appraised
Value)

 

 

 

 

 

 

 

 

(viii)

Most recent Annual Appraisals

 

 

 

 

 

(ix)

Aggregate Adjusted Appraised Value

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Category

 

Limit

 

Actual

 

Test

CFM56-7B Engines

 

***

 

 

 

PASS

Other single engine type

 

***

 

 

 

PASS

Turboprop Engines

 

***

 

 

 

PASS

 

 

 

 

 

 

 

Single supported narrow body aircraft type

 

***

 

 

 

PASS

Single supported wide body aircraft type

 

***

 

 

 

PASS

Aggregate supported wide body aircraft type

 

***

 

 

 

PASS

 

 

 

 

 

 

 

Single lessee

 

***

 

 

 

PASS

Top 3 lessee

 

***

 

 

 

PASS

 

 

 

 

 

 

 

North America

 

***

 

 

 

PASS

South/Central America

 

***

 

 

 

PASS

Western Europe

 

***

 

 

 

PASS

Eastern Europe

 

***

 

 

 

PASS

Middle East/Africa

 

***

 

 

 

PASS

Asia/Pacific

 

***

 

 

 

PASS

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

3

--------------------------------------------------------------------------------


 

EXAMPLE USING BASE CASE

 

 

 

Additional Prepayments 

 

 

 

Beginning Target Balance

 

Ending Target Balance

 

Month

 

(including Supplemental 
Principal Amounts, Early 
Amortization Payments etc.)

 

Cumulative Adjustment 
for Ending Balance

 

Scheduled Target 
Principal Balance 
(original, w/o Sales)

 

Adjusted Scheduled
 Target Principal

 

Scheduled Target 
Principal Balance
 (original, w/o Sales)

 

Adjusted Scheduled
 Target Principal

 

1

 

$

0

 

100

%

***

 

***

 

***

 

***

 

2

 

$

0

 

100

%

***

 

***

 

***

 

***

 

3

 

$

0

 

100

%

***

 

***

 

***

 

***

 

4

 

$

0

 

100

%

***

 

***

 

***

 

***

 

5

 

$

0

 

100

%

***

 

***

 

***

 

***

 

6

 

$

0

 

100

%

***

 

***

 

***

 

***

 

7

 

$

0

 

100

%

***

 

***

 

***

 

***

 

8

 

$

0

 

100

%

***

 

***

 

***

 

***

 

9

 

$

0

 

100

%

***

 

***

 

***

 

***

 

10

 

$

0

 

100

%

***

 

***

 

***

 

***

 

11

 

$

0

 

100

%

***

 

***

 

***

 

***

 

12

 

$

0

 

100

%

***

 

***

 

***

 

***

 

13

 

$

0

 

100

%

***

 

***

 

***

 

***

 

14

 

$

0

 

100

%

***

 

***

 

***

 

***

 

15

 

$

0

 

100

%

***

 

***

 

***

 

***

 

16

 

$

0

 

100

%

***

 

***

 

***

 

***

 

17

 

$

0

 

100

%

***

 

***

 

***

 

***

 

18

 

$

0

 

100

%

***

 

***

 

***

 

***

 

19

 

$

0

 

100

%

***

 

***

 

***

 

***

 

20

 

$

0

 

100

%

***

 

***

 

***

 

***

 

21

 

$

0

 

100

%

***

 

***

 

***

 

***

 

22

 

$

0

 

100

%

***

 

***

 

***

 

***

 

23

 

$

0

 

100

%

***

 

***

 

***

 

***

 

24

 

$

0

 

100

%

***

 

***

 

***

 

***

 

25

 

$

0

 

100

%

***

 

***

 

***

 

***

 

26

 

$

0

 

100

%

***

 

***

 

***

 

***

 

27

 

$

0

 

100

%

***

 

***

 

***

 

***

 

28

 

$

0

 

100

%

***

 

***

 

***

 

***

 

29

 

$

0

 

100

%

***

 

***

 

***

 

***

 

30

 

$

0

 

100

%

***

 

***

 

***

 

***

 

31

 

$

0

 

100

%

***

 

***

 

***

 

***

 

32

 

$

0

 

100

%

***

 

***

 

***

 

***

 

33

 

$

0

 

100

%

***

 

***

 

***

 

***

 

34

 

$

0

 

100

%

***

 

***

 

***

 

***

 

35

 

$

0

 

100

%

***

 

***

 

***

 

***

 

36

 

$

0

 

100

%

***

 

***

 

***

 

***

 

37

 

$

0

 

100

%

***

 

***

 

***

 

***

 

38

 

$

0

 

100

%

***

 

***

 

***

 

***

 

39

 

$

0

 

100

%

***

 

***

 

***

 

***

 

40

 

$

0

 

100

%

***

 

***

 

***

 

***

 

41

 

$

0

 

100

%

***

 

***

 

***

 

***

 

42

 

$

0

 

100

%

***

 

***

 

***

 

***

 

43

 

$

0

 

100

%

***

 

***

 

***

 

***

 

44

 

$

0

 

100

%

***

 

***

 

***

 

***

 

45

 

$

0

 

100

%

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

4

--------------------------------------------------------------------------------


 

46

 

$

0

 

100

%

***

 

***

 

***

 

***

 

47

 

$

0

 

100

%

***

 

***

 

***

 

***

 

48

 

$

0

 

100

%

***

 

***

 

***

 

***

 

49

 

$

0

 

100

%

***

 

***

 

***

 

***

 

50

 

$

0

 

100

%

***

 

***

 

***

 

***

 

51

 

$

0

 

100

%

***

 

***

 

***

 

***

 

52

 

$

0

 

100

%

***

 

***

 

***

 

***

 

53

 

$

0

 

100

%

***

 

***

 

***

 

***

 

54

 

$

0

 

100

%

***

 

***

 

***

 

***

 

55

 

$

0

 

100

%

***

 

***

 

***

 

***

 

56

 

$

0

 

100

%

***

 

***

 

***

 

***

 

57

 

$

0

 

100

%

***

 

***

 

***

 

***

 

58

 

$

0

 

100

%

***

 

***

 

***

 

***

 

59

 

$

0

 

100

%

***

 

***

 

***

 

***

 

60

 

$

2,702,233

 

100

%

***

 

***

 

***

 

***

 

61

 

$

0

 

99

%

***

 

***

 

***

 

***

 

62

 

$

0

 

99

%

***

 

***

 

***

 

***

 

63

 

$

0

 

99

%

***

 

***

 

***

 

***

 

64

 

$

0

 

99

%

***

 

***

 

***

 

***

 

65

 

$

0

 

99

%

***

 

***

 

***

 

***

 

66

 

$

0

 

99

%

***

 

***

 

***

 

***

 

67

 

$

0

 

99

%

***

 

***

 

***

 

***

 

68

 

$

0

 

99

%

***

 

***

 

***

 

***

 

69

 

$

0

 

99

%

***

 

***

 

***

 

***

 

70

 

$

0

 

99

%

***

 

***

 

***

 

***

 

71

 

$

0

 

99

%

***

 

***

 

***

 

***

 

72

 

$

0

 

99

%

***

 

***

 

***

 

***

 

73

 

$

0

 

99

%

***

 

***

 

***

 

***

 

74

 

$

0

 

99

%

***

 

***

 

***

 

***

 

75

 

$

0

 

99

%

***

 

***

 

***

 

***

 

76

 

$

0

 

99

%

***

 

***

 

***

 

***

 

77

 

$

0

 

99

%

***

 

***

 

***

 

***

 

78

 

$

0

 

99

%

***

 

***

 

***

 

***

 

79

 

$

0

 

99

%

***

 

***

 

***

 

***

 

80

 

$

0

 

99

%

***

 

***

 

***

 

***

 

81

 

$

0

 

99

%

***

 

***

 

***

 

***

 

82

 

$

0

 

99

%

***

 

***

 

***

 

***

 

83

 

$

0

 

99

%

***

 

***

 

***

 

***

 

84

 

$

9,218,643

 

99

%

***

 

***

 

***

 

***

 

85

 

$

0

 

95

%

***

 

***

 

***

 

***

 

86

 

$

0

 

95

%

***

 

***

 

***

 

***

 

87

 

$

0

 

95

%

***

 

***

 

***

 

***

 

88

 

$

0

 

95

%

***

 

***

 

***

 

***

 

89

 

$

0

 

95

%

***

 

***

 

***

 

***

 

90

 

$

0

 

95

%

***

 

***

 

***

 

***

 

91

 

$

0

 

95

%

***

 

***

 

***

 

***

 

92

 

$

0

 

95

%

***

 

***

 

***

 

***

 

93

 

$

0

 

95

%

***

 

***

 

***

 

***

 

94

 

$

0

 

95

%

***

 

***

 

***

 

***

 

95

 

$

0

 

95

%

***

 

***

 

***

 

***

 

96

 

$

2,084,035

 

95

%

***

 

***

 

***

 

***

 

97

 

$

0

 

94

%

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

5

--------------------------------------------------------------------------------


 

98

 

$

0

 

94

%

***

 

***

 

***

 

***

 

99

 

$

0

 

94

%

***

 

***

 

***

 

***

 

100

 

$

0

 

94

%

***

 

***

 

***

 

***

 

101

 

$

0

 

94

%

***

 

***

 

***

 

***

 

102

 

$

0

 

94

%

***

 

***

 

***

 

***

 

103

 

$

0

 

94

%

***

 

***

 

***

 

***

 

104

 

$

0

 

94

%

***

 

***

 

***

 

***

 

105

 

$

0

 

94

%

***

 

***

 

***

 

***

 

106

 

$

0

 

94

%

***

 

***

 

***

 

***

 

107

 

$

0

 

94

%

***

 

***

 

***

 

***

 

108

 

$

4,406,946

 

94

%

***

 

***

 

***

 

***

 

109

 

$

0

 

92

%

***

 

***

 

***

 

***

 

110

 

$

0

 

92

%

***

 

***

 

***

 

***

 

111

 

$

0

 

92

%

***

 

***

 

***

 

***

 

112

 

$

0

 

92

%

***

 

***

 

***

 

***

 

113

 

$

0

 

92

%

***

 

***

 

***

 

***

 

114

 

$

0

 

92

%

***

 

***

 

***

 

***

 

115

 

$

0

 

92

%

***

 

***

 

***

 

***

 

116

 

$

0

 

92

%

***

 

***

 

***

 

***

 

117

 

$

0

 

92

%

***

 

***

 

***

 

***

 

118

 

$

0

 

92

%

***

 

***

 

***

 

***

 

119

 

$

0

 

92

%

***

 

***

 

***

 

***

 

120

 

$

0

 

92

%

***

 

***

 

***

 

***

 

121

 

$

0

 

92

%

***

 

***

 

 

 

 

 

122

 

$

0

 

 

 

 

 

 

 

 

 

 

 

123

 

$

0

 

 

 

 

 

 

 

 

 

 

 

124

 

$

0

 

 

 

 

 

 

 

 

 

 

 

125

 

$

0

 

 

 

 

 

 

 

 

 

 

 

126

 

$

0

 

 

 

 

 

 

 

 

 

 

 

127

 

$

0

 

 

 

 

 

 

 

 

 

 

 

128

 

$

0

 

 

 

 

 

 

 

 

 

 

 

129

 

$

0

 

 

 

 

 

 

 

 

 

 

 

130

 

$

0

 

 

 

 

 

 

 

 

 

 

 

131

 

$

0

 

 

 

 

 

 

 

 

 

 

 

132

 

$

3,354,320

 

 

 

 

 

 

 

 

 

 

 

133

 

$

0

 

 

 

 

 

 

 

 

 

 

 

134

 

$

0

 

 

 

 

 

 

 

 

 

 

 

135

 

$

0

 

 

 

 

 

 

 

 

 

 

 

136

 

$

0

 

 

 

 

 

 

 

 

 

 

 

137

 

$

0

 

 

 

 

 

 

 

 

 

 

 

138

 

$

0

 

 

 

 

 

 

 

 

 

 

 

139

 

$

0

 

 

 

 

 

 

 

 

 

 

 

140

 

$

0

 

 

 

 

 

 

 

 

 

 

 

141

 

$

0

 

 

 

 

 

 

 

 

 

 

 

142

 

$

0

 

 

 

 

 

 

 

 

 

 

 

143

 

$

0

 

 

 

 

 

 

 

 

 

 

 

144

 

$

2,870,921

 

 

 

 

 

 

 

 

 

 

 

145

 

$

0

 

 

 

 

 

 

 

 

 

 

 

146

 

$

0

 

 

 

 

 

 

 

 

 

 

 

147

 

$

0

 

 

 

 

 

 

 

 

 

 

 

148

 

$

0

 

 

 

 

 

 

 

 

 

 

 

149

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

6

--------------------------------------------------------------------------------


 

150

 

$

0

 

 

 

 

 

 

 

 

 

 

 

151

 

$

0

 

 

 

 

 

 

 

 

 

 

 

152

 

$

0

 

 

 

 

 

 

 

 

 

 

 

153

 

$

0

 

 

 

 

 

 

 

 

 

 

 

154

 

$

0

 

 

 

 

 

 

 

 

 

 

 

155

 

$

0

 

 

 

 

 

 

 

 

 

 

 

156

 

$

518,757

 

 

 

 

 

 

 

 

 

 

 

157

 

$

0

 

 

 

 

 

 

 

 

 

 

 

158

 

$

0

 

 

 

 

 

 

 

 

 

 

 

159

 

$

0

 

 

 

 

 

 

 

 

 

 

 

160

 

$

0

 

 

 

 

 

 

 

 

 

 

 

161

 

$

0

 

 

 

 

 

 

 

 

 

 

 

162

 

$

0

 

 

 

 

 

 

 

 

 

 

 

163

 

$

0

 

 

 

 

 

 

 

 

 

 

 

164

 

$

0

 

 

 

 

 

 

 

 

 

 

 

165

 

$

0

 

 

 

 

 

 

 

 

 

 

 

166

 

$

0

 

 

 

 

 

 

 

 

 

 

 

167

 

$

0

 

 

 

 

 

 

 

 

 

 

 

168

 

$

21,897

 

 

 

 

 

 

 

 

 

 

 

169

 

$

0

 

 

 

 

 

 

 

 

 

 

 

170

 

$

0

 

 

 

 

 

 

 

 

 

 

 

171

 

$

0

 

 

 

 

 

 

 

 

 

 

 

172

 

$

0

 

 

 

 

 

 

 

 

 

 

 

173

 

$

0

 

 

 

 

 

 

 

 

 

 

 

174

 

$

0

 

 

 

 

 

 

 

 

 

 

 

175

 

$

0

 

 

 

 

 

 

 

 

 

 

 

176

 

$

0

 

 

 

 

 

 

 

 

 

 

 

177

 

$

0

 

 

 

 

 

 

 

 

 

 

 

178

 

$

0

 

 

 

 

 

 

 

 

 

 

 

179

 

$

0

 

 

 

 

 

 

 

 

 

 

 

180

 

$

0

 

 

 

 

 

 

 

 

 

 

 

181

 

$

0

 

 

 

 

 

 

 

 

 

 

 

182

 

$

0

 

 

 

 

 

 

 

 

 

 

 

183

 

$

0

 

 

 

 

 

 

 

 

 

 

 

184

 

$

0

 

 

 

 

 

 

 

 

 

 

 

185

 

$

0

 

 

 

 

 

 

 

 

 

 

 

186

 

$

0

 

 

 

 

 

 

 

 

 

 

 

187

 

$

0

 

 

 

 

 

 

 

 

 

 

 

188

 

$

0

 

 

 

 

 

 

 

 

 

 

 

189

 

$

0

 

 

 

 

 

 

 

 

 

 

 

190

 

$

0

 

 

 

 

 

 

 

 

 

 

 

191

 

$

0

 

 

 

 

 

 

 

 

 

 

 

192

 

$

0

 

 

 

 

 

 

 

 

 

 

 

193

 

$

0

 

 

 

 

 

 

 

 

 

 

 

194

 

$

0

 

 

 

 

 

 

 

 

 

 

 

195

 

$

0

 

 

 

 

 

 

 

 

 

 

 

196

 

$

0

 

 

 

 

 

 

 

 

 

 

 

197

 

$

0

 

 

 

 

 

 

 

 

 

 

 

198

 

$

0

 

 

 

 

 

 

 

 

 

 

 

199

 

$

0

 

 

 

 

 

 

 

 

 

 

 

200

 

$

0

 

 

 

 

 

 

 

 

 

 

 

201

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

202

 

$

0

 

 

 

 

 

 

 

 

 

 

 

203

 

$

0

 

 

 

 

 

 

 

 

 

 

 

204

 

$

0

 

 

 

 

 

 

 

 

 

 

 

205

 

$

0

 

 

 

 

 

 

 

 

 

 

 

206

 

$

0

 

 

 

 

 

 

 

 

 

 

 

207

 

$

0

 

 

 

 

 

 

 

 

 

 

 

208

 

$

0

 

 

 

 

 

 

 

 

 

 

 

209

 

$

0

 

 

 

 

 

 

 

 

 

 

 

210

 

$

0

 

 

 

 

 

 

 

 

 

 

 

211

 

$

0

 

 

 

 

 

 

 

 

 

 

 

212

 

$

0

 

 

 

 

 

 

 

 

 

 

 

213

 

$

0

 

 

 

 

 

 

 

 

 

 

 

214

 

$

0

 

 

 

 

 

 

 

 

 

 

 

215

 

$

0

 

 

 

 

 

 

 

 

 

 

 

216

 

$

0

 

 

 

 

 

 

 

 

 

 

 

217

 

$

0

 

 

 

 

 

 

 

 

 

 

 

218

 

$

0

 

 

 

 

 

 

 

 

 

 

 

219

 

$

0

 

 

 

 

 

 

 

 

 

 

 

220

 

$

0

 

 

 

 

 

 

 

 

 

 

 

221

 

$

0

 

 

 

 

 

 

 

 

 

 

 

222

 

$

0

 

 

 

 

 

 

 

 

 

 

 

223

 

$

0

 

 

 

 

 

 

 

 

 

 

 

224

 

$

0

 

 

 

 

 

 

 

 

 

 

 

225

 

$

0

 

 

 

 

 

 

 

 

 

 

 

226

 

$

0

 

 

 

 

 

 

 

 

 

 

 

227

 

$

0

 

 

 

 

 

 

 

 

 

 

 

228

 

$

0

 

 

 

 

 

 

 

 

 

 

 

229

 

$

0

 

 

 

 

 

 

 

 

 

 

 

230

 

$

0

 

 

 

 

 

 

 

 

 

 

 

231

 

$

0

 

 

 

 

 

 

 

 

 

 

 

232

 

$

0

 

 

 

 

 

 

 

 

 

 

 

233

 

$

0

 

 

 

 

 

 

 

 

 

 

 

234

 

$

0

 

 

 

 

 

 

 

 

 

 

 

235

 

$

0

 

 

 

 

 

 

 

 

 

 

 

236

 

$

0

 

 

 

 

 

 

 

 

 

 

 

237

 

$

0

 

 

 

 

 

 

 

 

 

 

 

238

 

$

0

 

 

 

 

 

 

 

 

 

 

 

239

 

$

0

 

 

 

 

 

 

 

 

 

 

 

240

 

$

0

 

 

 

 

 

 

 

 

 

 

 

241

 

$

0

 

 

 

 

 

 

 

 

 

 

 

242

 

$

0

 

 

 

 

 

 

 

 

 

 

 

243

 

$

0

 

 

 

 

 

 

 

 

 

 

 

244

 

$

0

 

 

 

 

 

 

 

 

 

 

 

245

 

$

0

 

 

 

 

 

 

 

 

 

 

 

246

 

$

0

 

 

 

 

 

 

 

 

 

 

 

247

 

$

0

 

 

 

 

 

 

 

 

 

 

 

248

 

$

0

 

 

 

 

 

 

 

 

 

 

 

249

 

$

0

 

 

 

 

 

 

 

 

 

 

 

250

 

$

0

 

 

 

 

 

 

 

 

 

 

 

251

 

$

0

 

 

 

 

 

 

 

 

 

 

 

252

 

$

0

 

 

 

 

 

 

 

 

 

 

 

253

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

254

 

$

0

 

 

 

 

 

 

 

 

 

 

 

255

 

$

0

 

 

 

 

 

 

 

 

 

 

 

256

 

$

0

 

 

 

 

 

 

 

 

 

 

 

257

 

$

0

 

 

 

 

 

 

 

 

 

 

 

258

 

$

0

 

 

 

 

 

 

 

 

 

 

 

259

 

$

0

 

 

 

 

 

 

 

 

 

 

 

260

 

$

0

 

 

 

 

 

 

 

 

 

 

 

261

 

$

0

 

 

 

 

 

 

 

 

 

 

 

262

 

$

0

 

 

 

 

 

 

 

 

 

 

 

263

 

$

0

 

 

 

 

 

 

 

 

 

 

 

264

 

$

0

 

 

 

 

 

 

 

 

 

 

 

265

 

$

0

 

 

 

 

 

 

 

 

 

 

 

266

 

$

0

 

 

 

 

 

 

 

 

 

 

 

267

 

$

0

 

 

 

 

 

 

 

 

 

 

 

268

 

$

0

 

 

 

 

 

 

 

 

 

 

 

269

 

$

0

 

 

 

 

 

 

 

 

 

 

 

270

 

$

0

 

 

 

 

 

 

 

 

 

 

 

271

 

$

0

 

 

 

 

 

 

 

 

 

 

 

272

 

$

0

 

 

 

 

 

 

 

 

 

 

 

273

 

$

0

 

 

 

 

 

 

 

 

 

 

 

274

 

$

0

 

 

 

 

 

 

 

 

 

 

 

275

 

$

0

 

 

 

 

 

 

 

 

 

 

 

276

 

$

0

 

 

 

 

 

 

 

 

 

 

 

277

 

$

0

 

 

 

 

 

 

 

 

 

 

 

278

 

$

0

 

 

 

 

 

 

 

 

 

 

 

279

 

$

0

 

 

 

 

 

 

 

 

 

 

 

280

 

$

0

 

 

 

 

 

 

 

 

 

 

 

281

 

$

0

 

 

 

 

 

 

 

 

 

 

 

282

 

$

0

 

 

 

 

 

 

 

 

 

 

 

283

 

$

0

 

 

 

 

 

 

 

 

 

 

 

284

 

$

0

 

 

 

 

 

 

 

 

 

 

 

285

 

$

0

 

 

 

 

 

 

 

 

 

 

 

286

 

$

0

 

 

 

 

 

 

 

 

 

 

 

287

 

$

0

 

 

 

 

 

 

 

 

 

 

 

288

 

$

0

 

 

 

 

 

 

 

 

 

 

 

289

 

$

0

 

 

 

 

 

 

 

 

 

 

 

290

 

$

0

 

 

 

 

 

 

 

 

 

 

 

291

 

$

0

 

 

 

 

 

 

 

 

 

 

 

292

 

$

0

 

 

 

 

 

 

 

 

 

 

 

293

 

$

0

 

 

 

 

 

 

 

 

 

 

 

294

 

$

0

 

 

 

 

 

 

 

 

 

 

 

295

 

$

0

 

 

 

 

 

 

 

 

 

 

 

296

 

$

0

 

 

 

 

 

 

 

 

 

 

 

297

 

$

0

 

 

 

 

 

 

 

 

 

 

 

298

 

$

0

 

 

 

 

 

 

 

 

 

 

 

299

 

$

0

 

 

 

 

 

 

 

 

 

 

 

300

 

$

0

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

As of

 

 

 

30-Sep-12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No.

 

ESN

 

Engine
 Type

 

Detailed 
Engine 
Type

 

Manufacturer

 

Detailed 
Host 
Aircraft

 

Aircraft 
Type

 

Aircraft in 
Production? 
(Y/N)

 

Aircraft 
Production 
End Year

 

Widebody / 
Narrowbody/
Regional/
Turboprop

 

Current
Lessee

 

Country

 

Region

 

Lease 
Start 
Date

 

Renewal
 Date

 

1

 

***

 

CFM56-5B

 

CFM56-5B4/P

 

CFM International

 

A319-100; A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

2

 

***

 

CFM56-5B

 

CFM56-5B4/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

3

 

***

 

CFM56-5B

 

CFM56-5B4/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

4

 

***

 

CFM56-5B

 

CFM56-5B4/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

5

 

***

 

CFM56-5B

 

CFM56-5B4/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

6

 

***

 

PW4060

 

PW4060-3

 

Pratt & Whitney

 

B767-200ER/-300/-300ER

 

B767

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

7

 

***

 

PW4062

 

PW4062-3

 

Pratt & Whitney

 

B747-400ER B767-300ER

 

B747, B767

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

8

 

***

 

CFM56-7B

 

CFM56-7B22

 

CFM International

 

B737-600/-700

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

9

 

***

 

PW4100

 

PW4168A

 

Pratt & Whitney

 

A330-200/-300

 

A330

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

10

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

11

 

***

 

RB211-535E4

 

RB211-535E4-B-37/15

 

Rolls Royce

 

B757-200ER

 

B757

 

N

 

2004

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

12

 

***

 

CF6-80C2-B1F

 

CF6-80C2-B1F

 

General Electric

 

B747-400/-400ER

 

B747

 

N

 

2005

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

13

 

***

 

CFM56-3C1

 

CFM56-3C1

 

CFM International

 

B737/300/-400

 

B737 Classic

 

N

 

1999

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

14

 

***

 

CF6-80C2B

 

CF6-80C2B2F

 

General Electric

 

B767-200ER/-200F/-300

 

B767

 

N

 

2001

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

15

 

***

 

CFM56-5C

 

CFM56-5C4

 

CFM International

 

A340-200/-300

 

A340

 

N

 

2008

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

16

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

17

 

***

 

CFM56-7B

 

CFM56-7B26/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

18

 

***

 

PW2000

 

PW2040

 

Pratt & Whitney

 

B757-200

 

B757

 

N

 

2004

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

19

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

20

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

21

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

22

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

23

 

***

 

CFM56-7B

 

CFM56-7B26/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

24

 

***

 

CFM56-7B

 

CFM56-7B26/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

25

 

***

 

V2500-A5

 

V2533-A5

 

International Aero Engines

 

A321-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

26

 

***

 

CFM56-3C1

 

CFM56-3C1

 

CFM International

 

B737/300/-400

 

B737 Classic

 

N

 

1999

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

27

 

***

 

CFM56-7B

 

CFM56-7B27/B1

 

CFM International

 

B737-700/-800/-900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

28

 

***

 

V2500-D5

 

V2528-D5

 

International Aero Engines

 

MD-90

 

MD90

 

N

 

2000

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

29

 

***

 

CFM56-5C

 

CFM56-5C4

 

CFM International

 

A340-200/-300

 

A340

 

N

 

2008

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

30

 

***

 

CF34-3B

 

CF34-3B1

 

General Electric

 

CRJ-200ER/-200LR

 

CRJ 200

 

N

 

2006

 

Regional

 

***

 

***

 

***

 

***

 

***

 

31

 

***

 

CFM56-7B

 

CFM56-7B26/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

32

 

***

 

CFM56-5A

 

CFM56-5A3

 

CFM International

 

A320-100/-200

 

A320

 

N

 

2003

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

33

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

34

 

***

 

CF6-80E1A3

 

CF6-80E1A3

 

General Electric

 

A330-200/-300

 

A330

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

35

 

***

 

CF6-80C2B

 

CF6-80C2B6

 

General Electric

 

B767-300

 

B767

 

N

 

1999

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

36

 

***

 

CF6-80C2B

 

CF6-80C2B6

 

General Electric

 

B767-300

 

B767

 

N

 

1999

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

37

 

***

 

CFM56-5A

 

CFM56-5A3

 

CFM International

 

A320/321

 

A320

 

N

 

2003

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

38

 

***

 

V2500-A5

 

V2527-A5

 

International Aero Engines

 

A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

39

 

***

 

CFM56-5B

 

CFM56-5B6/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

40

 

***

 

CFM56-7B

 

CFM56-7B26/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

41

 

***

 

RB211-535E4

 

RB211-535E4

 

Rolls Royce

 

B757-200ER

 

B757

 

N

 

2004

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

42

 

***

 

3007A

 

3007A

 

Rolls Royce

 

ERJ-145LR

 

ERJ 135/145

 

N

 

2011

 

Regional

 

***

 

***

 

***

 

***

 

***

 

43

 

***

 

3007A

 

3007A

 

Rolls Royce

 

ERJ-145LR

 

ERJ 135/145

 

N

 

2011

 

Regional

 

***

 

***

 

***

 

***

 

***

 

44

 

***

 

CFM56-5B

 

CFM56-5B6/P

 

CFM International

 

A319-100; A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

45

 

***

 

CFM56-3C1

 

CFM56-3C1

 

CFM International

 

B737/300/-400

 

B737 Classic

 

N

 

1999

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

46

 

***

 

CFM56-5A

 

CFM56-5A5/F

 

CFM International

 

A319-100

 

A320

 

N

 

2003

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

47

 

***

 

PW4100

 

PW4168A

 

Pratt & Whitney

 

A330-200/-300

 

A330

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

48

 

***

 

CFM56-7B

 

CFM56-7B27/3B1F

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

49

 

***

 

CFM56-5B

 

CFM56-5B4/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

50

 

***

 

V2500-A5

 

V2527-A5

 

International Aero Engines

 

A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

51

 

***

 

CF34-3B

 

CF34-3B1

 

General Electric

 

CRJ-200ER/-200LR

 

CRJ 200

 

N

 

2006

 

Regional

 

***

 

***

 

***

 

***

 

***

 

52

 

***

 

PW2000

 

PW2037

 

Pratt & Whitney

 

B757-200

 

B757

 

N

 

2004

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

53

 

***

 

CFM56-7B

 

CFM56-7B20

 

CFM International

 

B737-600/-700

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

54

 

***

 

CFM56-7B

 

CFM56-7B26

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

55

 

***

 

CFM56-5C

 

CFM56-5C4

 

CFM International

 

A340-200/-300

 

A340

 

N

 

2008

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

56

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

57

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

58

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

59

 

***

 

CFM56-7B

 

CFM56-7B24

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

60

 

***

 

CFM56-5C

 

CFM56-5C4/P

 

CFM International

 

A340-200/-300

 

A340

 

N

 

2008

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

61

 

***

 

CFM56-5C

 

CFM56-5C4/P

 

CFM International

 

A340-200/-300

 

A340

 

N

 

2008

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

62

 

***

 

CFM56-5B

 

CFM56-5B4/P

 

CFM International

 

A319-100; A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

63

 

***

 

CF6-80C2B

 

CF6-80C2-B6F

 

General Electric

 

B767-300ER/-300ERF/-400ER

 

B767

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

64

 

***

 

V2500-A5

 

V2527-A5

 

International Aero Engines

 

A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

65

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

66

 

***

 

PW4060

 

PW4060-3

 

Pratt & Whitney

 

B767-200ER/-300/-300ER

 

B767

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

67

 

***

 

V2500-A5

 

V2527-A5

 

International Aero Engines

 

A320-200

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

68

 

***

 

CF6-80C2B

 

CF6-80C2-B4F

 

General Electric

 

B767-200ER/-300

 

B767

 

N

 

2001

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

69

 

***

 

CFM56-7B

 

CFM56-7B26/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

70

 

***

 

PW4100

 

PW4168A

 

Pratt & Whitney

 

A330-200/-300

 

A330

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

71

 

***

 

CFM56-5C

 

CFM56-5C4

 

CFM International

 

A340-200/-300

 

A340

 

N

 

2008

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

10

--------------------------------------------------------------------------------


 

72

 

***

 

CFM56-7B

 

CFM56-7B27/3

 

CFM International

 

B737-700/800/900

 

B737 NG

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

73

 

***

 

PW150A

 

PW150A

 

Pratt & Whitney

 

DHC-8-Q400

 

DHC-8-Q400

 

Y

 

In Production

 

Turboprop

 

***

 

***

 

***

 

***

 

***

 

74

 

***

 

CF6-80C2B

 

CF6-80C2-B7F

 

General Electric

 

B767-200ER/-300ER/-300ERF

 

B767

 

Y

 

In Production

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

75

 

***

 

PW150A

 

PW150A

 

Pratt & Whitney

 

DHC-8-Q400

 

DHC-8-Q400

 

Y

 

In Production

 

Turboprop

 

***

 

***

 

***

 

***

 

***

 

76

 

***

 

CFM56-5B

 

CFM56-5B6/3

 

CFM International

 

A320/321

 

A320

 

Y

 

In Production

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

77

 

***

 

RB211-535E4

 

RB211-535E4

 

Rolls Royce

 

B757-200ER

 

B757

 

N

 

2004

 

Narrowbody

 

***

 

***

 

***

 

***

 

***

 

78

 

***

 

CF6-80C2B

 

CF6-80C2-B4

 

General Electric

 

B767-200/-300

 

B767

 

N

 

1999

 

Widebody

 

***

 

***

 

***

 

***

 

***

 

79

 

***

 

CF34-10E

 

CF34-10E6

 

General Electric

 

ERJ 190/195

 

ERJ 190/195

 

Y

 

In Production

 

Regional

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Engines Removed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

MSN

 

Type

 

Type

 

Aircraft Type

 

Lessee

 

Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/18/2012

 

***

 

CFM56-5C3F

 

CFM56-5C

 

A340-200/-300

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/18/2012

 

***

 

CFM56-3C1

 

CFM56-3C1

 

B737/300/-400

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/8/2012

 

***

 

V2500

 

V2533-A5

 

A321-200

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/8/2012

 

***

 

CFM56-7B

 

CFM56-7B26

 

B737 NG

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/11/2012

 

***

 

CF34-3B

 

CF34-3B

 

CRJ 200

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/11/2012

 

***

 

CFM56-3C1

 

CFM56-3C1

 

B737 Classic

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/11/2012

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

B737 NG

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/11/2012

 

***

 

CFM56-7B

 

CFM56-7B24/3

 

B737 NG

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Engines Added

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

MSN

 

Type

 

Type

 

Aircraft Type

 

Lessee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/18/2012

 

***

 

CFM56-7B

 

CFM56-7B27E

 

B737 NG

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5/18/2012

 

***

 

CFM56-5B

 

CFM56-5B4/3

 

A320

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/8/2012

 

***

 

CF6-80E1A3

 

CF6-80E1A3

 

A330

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/8/2012

 

***

 

CFM56-7B

 

CFM56-7B26

 

B737 NG

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/11/2012

 

***

 

CF6-80C2B

 

CF6-80C2-B2F

 

B767

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

11

--------------------------------------------------------------------------------


 

 

 

Original
Lease

 

Lease 
Start Yr 

 

 

 

Lease 

 

 

 

Fixed 

 

 

 

 

 

Payment
Type

 

Pmt

 

U.S.

 

 

 

 

 

 

 

 

 

June 2012 Values

 

Average

 

 

 

Separate
Security

 

Lease 
End 
Date

 

Term
(in 
months)

 

(from the
 renewal
date)

 

Lease 
End Yr

 

Term 
Remaining
(Mos)

 

Monthly
Rent

 

(F) or 
Floating 
(FL)

 

Index
(Floating)

 

Day of
Payment

 

(advance
or
arrears)

 

Frequency
(Monthly/
Quarterly)

 

Dollar
Denominated
(Yes or No)

 

Date of
Manufacture

 

Purchase
Date

 

Age of
Engine
(years)

 

Purchase
Price

 

Adj. Base
Value by
Avitas

 

Adj. Base
Value by
BK

 

Adj.Base
Value by
IBA

 

of Three
Appraised
Value

 

Adjusted
Appraised
Value

 

Deposit
(Yes or
No)

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

12

--------------------------------------------------------------------------------


 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Y

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

***

 

***

 

***

 

 

 

 

 

***

Original Lease term>1 year

 

 

# of engines w/ remaining lease term >12 mo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

Average remaining term excl. Off Lease or MTM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MTM = any lease that expiring on or before May 31, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

13

--------------------------------------------------------------------------------


 

 

Security
Deposist
Amount

 

Security
Deposit
Type
(Cash or
LOC)

 

LOC
Provider

 

Confirming
or Advising

 

Purpose

 

LOC
Provider
Rating
(S&P/Fitch)

 

Maintenance
Reserve
Payment
(Yes or No)

 

Acumulated
Maintenance
Reserves

 

Monthly
Renewal
Deposit
Amount
Change
(Yes or
No)

 

Extension
Option
(Yes or No)

 

Extension
Option

 

Purchase
Option

 

Purchase
Option
Amount

 

Purchase
Option
Term

 

Lease
Early
Termination
Option

 

Lease
Early
Termination
Term

 

Lease
Early
Termination
Fee

 

Currently
Sub-
Leased
(Yes or
No)

 

Delinquent
>30day +

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

14

--------------------------------------------------------------------------------


 

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Extension options

 

 

 

Purchase Option

 

 

 

 

 

Early Termination

 

 

 

 

 

***

 

More than 30 day delinquent

CASH

***

 

***

 

 

 

Payment of MR, Reimbursable

 

***

 

 

 

 

 

***

 

 

 

***

 

 

 

 

 

***

 

 

 

 

 

 

 

***

LOC

***

 

***

 

 

 

Payment of MR, Non-Reimbursable

 

***

 

 

 

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***

 

 

***

 

 

 

# of Leases that pays Usage Fees to the lessor

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# of Leases that do not provide for payment of Usage Fees

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*** Confidential information omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.

 

15

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF ANNUAL REPORT TO EACH NOTEHOLDER

 

With respect to the Notes, a statement setting forth the sum of all interest
(including interest accrued on owed and unpaid interest, Step-Up Interest and
interest accrued on owed and unpaid Step-Up interest) paid to each Holder of the
Notes for the most recent calendar year ending prior to the year in which the
Annual Report is furnished, or, in the event a Person was a Holder of record of
any Notes during only a portion of such calendar year, for the applicable
portion of such calendar year.

 

In addition, the following information shall be provided:

 

(i) audited financial statements of the Issuer for such calendar year;

 

(ii) updated information regarding the Engines, the then current leases and then
current lessees in the portfolio (including Replacement Engines), by type of
Engine and the countries, regions and markets in which the lessees of such
Engines are based;

 

(iii) a statement of the Engines off-lease due to any repossession during such
calendar year;

 

(iv) a comparison of actual against expected principal payments on the Notes
during such calendar year; and

 

(v) a comparison of the Issuer’s performance to the Annual Budget and a
statement setting forth an analysis of Collections Account activity, each for
such calendar year.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF CERTIFICATE OF TRANSFER

 

        ,            

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas Inc.

MS JCK01-0218

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attention: Transfer Unit

 

WILLIS ENGINE SECURITIZATION TRUST II

c/o Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administrator

 

Re:                               WILLIS ENGINE SECURITIZATION TRUST II (the
“Issuer”)

 

Ladies and Gentlemen:

 

Reference is hereby made to the Indenture, dated as of September 14, 2012  (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Indenture”) among the Issuer, DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Operating Bank and as Trustee (the “Trustee”), WILLIS LEASE FINANCE CORPORATION,
as Administrative Agent (the “Administrative Agent”) and CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as Initial Liquidity Facility Provider (the
“Initial Liquidity Facility Provider”).  Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

 

(the “Transferor”) owns and proposes to transfer Beneficial Interests
corresponding to U.S. $                         principal amount of Class 2012-A
Term Notes of the Issuer, to                                        (the
“Transferee”).  Pursuant to Section 2.12(c) of the Indenture, and in connection
with the Transfer, the Transferor hereby certifies that:

 

[CHECK ALL THAT APPLY]

 

1.                                       1. ¨ Check if Transferee will take
delivery of a Beneficial Interest corresponding to a 144A Global Note pursuant
to Rule 144A.  The Transfer is being effected pursuant to and in accordance with
Rule 144A under the Securities Act, and, accordingly, the Transferor hereby
further certifies that the Beneficial Interest is being transferred to a Person
that the Transferor reasonably believes is purchasing the Beneficial Interest
for its own account, or for one or more accounts with respect to which such
Person exercises sole investment discretion, and such Person and each such
account is a QIB in a transaction meeting the requirements of Rule 144A, and
such Transfer is in compliance with any applicable blue sky securities laws of
any state of the United States or the securities laws of any other relevant
jurisdiction.

 

1

--------------------------------------------------------------------------------


 

Upon consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred Beneficial Interest will be subject to the
restrictions on transfer enumerated in the legend printed on the 144A Global
Note and in the Indenture and the Securities Act.

 

2.                                       2. ¨ Check if Transferee will take
delivery of a Beneficial Interest in the Regulation S Global Note pursuant to
Regulation S.  The Transfer is being effected pursuant to and in accordance with
[Rule 903 or] Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of [Rule 903(b) or]
Rule 904(b) of Regulation S under the Securities Act, (iii) the transaction is
not part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) the transfer is not being made to a U.S. Person or for
the account or benefit of a U.S. Person (other than an Initial Purchaser).  Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, until the expiration of the Restricted Period, the transferred
Beneficial Interest will be subject to the restrictions on Transfer enumerated
in the legend printed on the Regulation S Global Note and in the Indenture and
the Securities Act.

 

Each of you is entitled to rely upon this letter and is irrevocably authorized
to produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

 

Authorized Signature

 

2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CORE LEASE PROVISIONS

 

1.          The Lessee is obligated to comply with maintenance, return,
alteration and replacement conditions typically found in financings and leases
for aircraft engines and as necessary to maintain such aircraft engine’s
serviceability status pursuant to applicable governmental rules.

 

2.          The Lessee is obligated to provide liability insurance, aircraft
hull insurance covering all risks, ground and flight, engine coverage for
damage/loss of engine, and war risk insurance (including the risk of
confiscation and requisition by any government), and the Trustee and Security
Trustee are named as additional insured and the Security Trustee is named as
sole loss payee.

 

3.         The lease requires that such aircraft engine be kept and operated in
locations covered by the requisite insurance and must not be flown or
transported to any airport or country in violation of United States laws.

 

4.          Any fixed price purchase option must provide for a net purchase
price not less than the Projected Allocable Debt Amount of the leased aircraft
engine as of the date the option is exercisable.

 

5.          The lease must be triple net, non-cancellable and contain a
customary “hell or high water” clause under which the lessee is unconditionally
obligated to make all lease payments without any right of setoff for liabilities
of the Issuer or any Issuer Subsidiary due to the Lessee.

 

6.          The lease must contain limitations on the ability of the Lessee to
sublease such engine or otherwise surrender possession of such aircraft engine
to other parties consistent with the requirements of this Indenture.

 

7.          The lease shall not contain any provisions inconsistent with the
obligations of the Issuer under this Indenture.

 

8.          In the case of a lease to a Lessee that is a manufacturer, a
maintenance, repair and overhaul facility or any other Person that is not an
operator of aircraft that is approved by a Trustee Resolution, the requirements
of paragraphs 1 through 7 of these Core Lease Provisions may be satisfied by a
sublease from such a Lessee.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

WILLIS ENGINE SECURITIZATION TRUST II

 

This certificate is delivered pursuant to Section 6.12(b) of the Trust
Indenture, dated as of September 14, 2012 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Indenture”), among WILLIS ENGINE
SECURITIZATION TRUST II, (the “Issuer”), DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Operating Bank and as Trustee, WILLIS LEASE FINANCE CORPORATION, as
Administrative Agent and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as
Initial Liquidity Facility Provider.  Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Indenture.

 

1.                                       The Issuer hereby certifies and
warrants that from                    , 20      to                     , 20     
( the “Reporting Period”):

 

(a)                                  No Event of Default exists with respect to
interest on the Class 2012-A Notes, unless noted below;

 

[List any Event of Default with respect to interest on the Class 2012-A Notes]

 

(b)                                 [Insert number] Engines have been sold or
otherwise disposed of since the Closing Date and each of such sales or other
dispositions complied with Section 5.02(p) of the Indenture;

 

(c)                                  The Issuer has not entered into any
transactions with Affiliates (other than any Issuer Group Member), except as
noted below, and each of such transactions, if any, complied with
Section 5.02(h) of the Indenture;

 

[List any transactions with Affiliates]

 

(d)                                 The Issuer in compliance with all
Concentration Limits required under Section 5.02(t) of the Indenture, unless
noted below;

 

[List any incidents of non-compliance]

 

(e)                                  No events of bankruptcy or insolvency
described in Section 4.01(e) or (f) of the Indenture exist or are threatened
with respect to any Issuer Subsidiaries, unless noted below;

 

[List any incidents of bankruptcy or insolvency]

 

(f)                                    No other Events of Default exist under
the Indenture, other than as noted herein or below.

 

[List any additional Event of Default under the Indenture not listed elsewhere
in the certificate]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Compliance Certificate to be
delivered by its chief financial officer or other Responsible Officer this     
day of                         , 20    .

 

 

WILLIS ENGINE SECURITIZATION TRUST II

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF ACCREDITED INVESTOR LETTER

 

Credit Agricole Securities (USA) Inc.
1301 Avenue of the Americas

New York, NY 10019

 

Willis Engine Securitization Trust II
c/o Wilmington Trust Company
1100 North Market Street
Rodney Square North
Wilmington, Delaware 19890

 

Deutsche Bank Trust Company Americas

c/o DB Services Americas Inc.

MS JCK01-0218

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Attention: Transfer Unit

 

Re:                               Purchase of US$[          ] principal amount
of Class 2012-A Term Notes (the “Notes”) of Willis Engine Securitization Trust
II

 

Ladies and Gentlemen:

 

In connection with our purchase of the Notes we confirm that:

 

1.                                       We understand that the Notes are not
being and will not be registered under the Securities Act of 1933, as amended
(the “Act”), and are being sold to us in a transaction that is exempt from the
registration requirements of the Act.

 

2.                                       We acknowledge that (a) neither of
Willis Engine Securitization Trust II (the “Issuer”), nor the Initial Purchasers
(as defined in the Offering Memorandum dated September 6, 2012 relating to the
Notes (the “Final Memorandum”)) nor any person acting on behalf of the Issuer or
the Initial Purchasers has made any representation to us with respect to the
Issuer or the offer or sale of any Notes; (b) any information we desire
concerning the Issuer and the Notes or any other matter relevant to our decision
to purchase the Notes (including a copy of the Final Memorandum) is or has been
made available to us; and (c) we have been afforded the opportunity to ask
questions of representatives of the Issuer and receive answers thereto, as we
deem necessary in connection with our decision to purchase the Notes.

 

3.                                       We have such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Notes, and we are (or any account for which we are
purchasing under paragraph 4 below is) an institutional “accredited investor”
(within the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the
Act) able to bear the economic risk of investment in the Notes.

 

 

1

--------------------------------------------------------------------------------


 

4.                                       In the event that we purchase any of
the Notes, we will acquire Notes having a minimum purchase price of not less
than $100,000 for our own account or for any separate account for which we are
acting.

 

5.                                       We are acquiring the Notes for our own
account (or for accounts as to which we exercise sole investment discretion and
have authority to make, and do make, the statements contained in this letter)
and not with a view to any distribution of the Notes, subject, nevertheless, to
the understanding that the disposition of our property will at all times be and
remain within our control.

 

6.                                       We understand that (a) the Notes will
be in definitive registered form only and that any certificates delivered to us
in respect of the Notes will bear a legend indicating that the Notes have not
been registered under the Securities Act of 1933 and are subject to certain
restrictions on transfer and (b) the Company has agreed to cause the Trustee to
reissue such notes without the foregoing legend only in the event of a
disposition of the Notes in accordance with the provisions of paragraph 7
(provided, in the case of a disposition of the Notes in accordance with
paragraph 7(f) below, that the legal opinion referred to in such paragraph so
permits), or at our request at such time as we would be permitted to dispose of
them in accordance with paragraph 7(a) below.

 

7.                                       We agree that in the event that at some
future time we wish to dispose of any of the Notes, we will not do so unless
such disposition is made in accordance with any applicable securities laws of
any state of the United States and:

 

(a)                                  the Notes are sold in compliance with
Rule 144 under the Act, and we theretofore have furnished to the Issuer or its
designee an opinion of counsel experienced in securities law matters to such
effect or such other documentation as the Issuer or its designee may reasonably
request; or

 

(b)                                 the Notes are sold in compliance with
Rule 144A under the Act; or

 

(c)                                  the Notes are sold to an institutional
“accredited investor” (within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Act), and we theretofore have furnished to the Issuer or
its designee an agreement in the form of Exhibit I to the Indenture; or

 

(d)                                 the Notes are sold in compliance with
Rule 904 of Regulation S under the Act; or

 

(e)                                  the Notes are sold to the Issuer or an
affiliate (as defined in Rule 501(b) of Regulation D) of the Issuer; or

 

(f)                                    the Notes are disposed of in any other
transaction that does not require registration under the Act, and we theretofore
have furnished to the Issuer or its designee an opinion of counsel experienced
in securities law matters to such effect or such other documentation as the
Issuer or its designee may reasonably request.

 

2

--------------------------------------------------------------------------------


 

8.                                       We represent, warrant and agree that
either (1) no portion of the assets used by us to acquire or hold any Notes or
an interest therein constitutes or will constitute assets of any employee
benefit plan subject to Title I of the U.S. Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), a plan described in Section 4975(e)(1) of the
U.S. Internal Revenue Code of 1986, as amended (the “Code”), a plan, account or
arrangement (such as a governmental, church or non-U.S. plan) that is subject to
any federal, state, local or other U.S. law that is substantially similar to
Section 406 of ERISA or Section 4975 of the Code (“Similar Laws”) or an entity
whose underlying assets are deemed to include assets of any such employee
benefit plan, plan, account or arrangement or (2) the acquisition and holding by
us of any Notes or an interest therein do not and will not constitute or result
in a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code or a violation of any applicable Similar Laws.

 

 

 

Very truly yours,

 

 

 

 

 

By: (Authorized Officer)

 

3

--------------------------------------------------------------------------------